



Exhibit 10.1


THIS EXHIBIT AND THE ACCOMPANYING SCHEDULES HAVE BEEN REDACTED AND IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH
[***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION




DATED April 1, 2018










(1) ASPEN INSURANCE UK SERVICES LIMITED


- and -


(2) ASPEN INSURANCE U.S. SERVICES, INC.


- and -


(3) ASPEN BERMUDA LIMITED


- and -


(4) GENPACT INTERNATIONAL, INC.






















OUTSOURCING AGREEMENT


















1



--------------------------------------------------------------------------------









CONTENTS


PART A DEFINITIONS AND INTERPRETATION6
1.DEFINITIONS    6
2.INTERPRETATION    6
PART B TERM AND SERVICE PROVISION7
3.TERM    7
4.SERVICES    7
5.DELAY    9
6.ACCEPTANCE    10
7.TRANSITION    11
8.Governance, Reporting and Performance    11
9.CHANGE CONTROL    12
PART C PERFORMANCE AND QUALITY13
10.HOLDBACK, SERVICE LEVELS AND LIQUIDATED DAMAGES    13
11.SERVICE IMPROVEMENT AND ADVANCES IN TECHNOLOGY    13
12.TRANSFORMATION OPPORTUNITIES AND REFERENCE    14
PART D OPERATION OF THE SERVICES14
13.ASSETS    14
14.CO-OPERATION AND THIRD PARTY CONTRACTS    15
15.PERSONNEL    16
16.SERVICE LOCATIONS    17
17.SUB-CONTRACTORS    17
18.DATA AND SECURITY REQUIREMENTS    18
19.DISASTER RECOVERY    19
20.REGULATORY MATTERS AND AUDIT RIGHTS    19
21.CUSTOMER DEPENDENCIES    21
PART E PAYMENT22
22.CHARGES    22
23.TAX    23
24.Value for Money/Benchmarking    23
PART F INTELLECTUAL PROPERTY, CONFIDENTIALITY AND DATA PROTECTION24
25.INTELLECTUAL PROPERTY RIGHTS    24
26.CONFIDENTIAL INFORMATION    25
27.DATA PROTECTION    26
28.PUBLICITY    28
PART G REPRESENTATIONS, WARRANTIES AND INDEMNITIES29
29.REPRESENTATIONS AND WARRANTIES    29


2



--------------------------------------------------------------------------------





30.INDEMNITIES    30
PART H IMPACT OF A FAILURE TO PERFORM31
31.FORCE MAJEURE    31
32.STEP IN    32
33.ENHANCED CO-OPERATION    32
34.LIABILITY    34
35.INSURANCE    36
PART I TERMINATION37
36.TERMINATION    37
37.Termination Assistance/Exit    38
PART J MISCELLANEOUS PROVISIONS39
38.COMPLIANCE WITH LAWS    39
39.TRANSFER OF THIS AGREEMENT    39
40.NO PARTNERSHIP, AGENCY ETC    40
41.NOTICES    40
42.THIRD PARTY RIGHTS    41
43.SURVIVAL    41
44.SEVERABILITY    41
45.ENTIRE AGREEMENT    41
46.WAIVER    41
47.CORPORATE SOCIAL RESPONSIBILITY, COMPLIANCE WITH LAWS AND LLOYDS CENTRE OF
EXCELLENCE    42
48.CUMULATIVE REMEDIES    43
49.DISPUTE RESOLUTION    43
50.COUNTERPARTS    44
51.GOVERNING LAW AND JURISDICTION    44






3



--------------------------------------------------------------------------------







SCHEDULES


Schedule 1    Definitions
Schedule 2    Service Tower Specification
Schedule 3    Service Levels and Service Credits
Schedule 4    Customer Dependencies
Schedule 5    Sub-Contractor List
Schedule 6    Standards and Polices
Schedule 7    Security – IT & Physical
Schedule 8    Transition and Transformation
Schedule 9     Form of Local Agreement
Schedule 10    Charging & Invoicing
Schedule 11    Benchmarking Procedure
Schedule 12    Governance and Service Management
Schedule 13    Contract Change Control Procedure
Schedule 14     Sequence Licence
Schedule 15    Exit Plan and Service Transfer Arrangements
Schedule 16    Business Continuity and DR Plan
Schedule 17    Staff Transfer
Schedule 18    Key Personnel
Schedule 19    Transferring Contracts/Right to Use
Schedule 20     Transferring Assets
Schedule 21    Data Processing and Transfer
Schedule 22    Locations and Site Licence
Schedule 23     Service Provider’s IT Solution Document
Schedule 24    Pro-forma Statement of Work
Schedule 25    Parent Company Guarantee


 


4



--------------------------------------------------------------------------------







THIS AGREEMENT is made on April 1, 2018


BETWEEN:


(1)
ASPEN INSURANCE UK SERVICES LIMITED a company incorporated in England with
registered number 04270446, whose registered office is at 30 Fenchurch Street,
London, EC3M 3BD (the “UK Customer”); and



(2)
ASPEN INSURANCE U.S. SERVICES, INC. a company incorporated in Delaware, United
States, whose registered office is at 1209 Orange Street, Wilmington, DE 19801
(the “US Customer”);



(3)
ASPEN BERMUDA LIMITED a company incorporated in Bermuda with company number
127314 and registration number 32866, whose registered office is at 141 Front
Street, Hamilton HM 19, Bermuda (the “Bermuda Customer”); and

        
(4)
GENPACT INTERNATIONAL, INC. a company incorporated in Delaware, United States,
whose registered office is at 1155 Avenue of the Americas 4th Floor, New York,
NY 10036 (the “Service Provider”).



Together, the UK Customer, the US Customer and the Bermuda Customer are referred
to in this Agreement in the singular form as the “Customer”.


WHEREAS:


(A)
The Customer wishes to outsource the provision and management of its business
processes to the Service Provider.



(B)
The Customer’s business processes are currently undertaken in-house. Under this
Agreement those business processes shall be separated from that arrangement and
provided by the Service Provider.



(C)
The Service Provider is experienced in the design, development and
implementation of business process systems and the provision of managed services
and wishes to be responsible for the provision and management of the Customer’s
business process services functions.



(D)
The Customer issued a request for solution (“RFS”) on 8 November 2017, and the
Service Provider responded to the RFS (the “Response”) on 30 November 2017.
Subsequently the Service Provider presented its best and final offer (“BAFO”) to
the Customer on 2 March 2018.



(E)
On the basis of the Service Provider’s Response, its BAFO and subsequent
discussion between the Parties the Customer agreed to enter into negotiations
with the Service Provider and the Service Provider agreed to commence the
process of pre-Transition due diligence work.



(F)
The Customer now therefore wishes to procure and the Service Provider wishes to
provide the Services to the Customer, subject to and in accordance with the
terms and conditions set out in this Agreement.



IT IS AGREED as follows:
 




5



--------------------------------------------------------------------------------






PART A DEFINITIONS AND INTERPRETATION



1.
DEFINITIONS

1.1
In this Agreement, unless the context otherwise requires, the capitalised terms
used herein shall have the meanings set out in Schedule 1 (Definitions).


2.
INTERPRETATION

2.1
In this Agreement a reference to:

2.1.1
a “person” includes bodies corporate and unincorporated associations of people;

2.1.2
a clause, Schedule, paragraph, section, Exhibit, Appendix or Annex are, except
where otherwise stated, a reference to a clause, Schedule, paragraph, section,
Exhibit, Appendix or Annex to this Agreement. The Schedules form part of this
Agreement and shall be read as though they were set out in this Agreement;

2.1.3
a word importing one gender shall (where appropriate) include any other gender
and a word importing the singular shall (where appropriate) include the plural
and vice versa;

2.1.4
any statute or statutory provision includes, except where otherwise stated, the
statute or statutory provision as amended, consolidated or re-enacted from time
to time and includes any subordinate legislation made under the statute or
statutory provision (as so amended, consolidated or re-enacted) from time to
time;

2.1.5
“including”, “includes” and “in particular” are illustrative, none of them shall
limit the sense of the words preceding it and each of them shall be deemed to
incorporate the expression “without limitation”. “Other” and “otherwise” are
also illustrative and shall not limit the sense of the words preceding them;

2.1.6
words denoting persons include bodies corporate and unincorporated associations
and vice versa where the context requires. The words “subsidiary” and “holding
company” shall have the meanings given to them in section 1159 and schedule 6 of
the Companies Act 2006;

2.1.7
the index and headings in this Agreement and any descriptive notes in brackets
are for convenience only and shall not affect its interpretation; and

2.1.8
in the case of any inconsistency between any provision of the Schedules to this
Agreement and any term of this Agreement the latter shall prevail. In the case
of any inconsistency between any provision of the Annexes or Appendices and any
provision of the Schedules, the latter shall prevail.







6



--------------------------------------------------------------------------------








PART B TERM AND SERVICE PROVISION



3.
TERM

3.1
The term of this Agreement shall begin on the Effective Date and shall expire
(unless terminated earlier or extended in accordance with this Agreement) four
(4) years from 31 March 2019 (such period being the “Initial Term”). From the
Effective Date, the Service Provider shall commence Transition and Committed
Transformation activities with a view to commencing a pre-identified scope of
Services on 27 July 2018 such date being the planned date for completion of the
Parallel Run activities, whether or not such activities are successfully
concluded by that date (the “First Service Commencement Date”) (each subsequent
transfer of a service being a “Subsequent Service Commencement Date” and
together them all being a “Service Commencement Date”).

3.2
The Customer may, in its sole discretion, extend the Initial Term by up to three
(3) further periods of one (1) year from the expiry of the Initial Term, by
giving written notice to the Service Provider at least ninety (90) days prior to
the expiry of the Initial Term or an extension period, as applicable.

3.3
The Service Provider shall provide notice to the Customer of the expiry of the
Initial Term and any extension period at least one hundred and eighty (180) days
prior to the same.

3.4
The Customer may require that local services agreements (“Local Agreements”) or
Statements of Work are put in place between its Affiliates and the Service
Provider or its Affiliates pursuant to which the provision of local delivery of
certain of the Services may be managed. The Service Provider agrees that subject
always to agreement on the appropriate invoicing and taxation arrangements it
shall not unreasonably withhold its consent to the agreement of such Local
Agreements and/or Statements of Work and further agrees that any such Local
Agreements and/or Statements of Work shall incorporate all of the terms of this
Agreement save as specified and agreed by the executing parties in such Local
Agreement or Statement of Work and approved in writing by the Customer and the
Service Provider. The Parties have agreed a form of Local Agreement (as set out
in Schedule 9) and Statement of Work (as set out in Schedule 24) and agree to
use such pro-formas as the basis of any Local Agreement or Statement of Work.
The Parties further agree that on or before the First Service Commencement Date
they shall conclude Local Agreements between the Service Provider and each of
the UK Customer, the US Customer and the Bermuda Customer.

3.5
The Parties have agreed that the UK Customer shall be entitled to make decisions
and provide instructions to the Service Provider pursuant to this Agreement as
“the Customer” for and on behalf of each of the US Customer and the Bermuda
Customer.


4.
SERVICES

General


4.1
The Service Provider shall provide the Services to the Customer and the Customer
Group in accordance with the terms of the Agreement and also:

4.1.1
in accordance with the requirements set out in the applicable Schedules save for
immaterial or cosmetic deviations;

4.1.2
with diligence, professionalism and in accordance with Good Industry Practice
(defined below);

4.1.3
with sufficient, suitably trained and qualified resources to provide the
Services;



7



--------------------------------------------------------------------------------





4.1.4
in a cost-effective manner, but without prejudice to the level of quality and
performance required;

4.1.5
in accordance with the relevant time frames specified or if none are specified,
within a reasonable time frame;

4.1.6
in material compliance with the Customer Standards and Policies made available
to it in writing from time to time (with changes managed via the Contract Change
Control Procedure);

4.1.7
to meet or exceed any Service Levels; and

4.1.8
at Customer Locations or from Service Provider Service Locations approved in
writing by the Customer.

4.2
The Service Provider shall adopt processes and related behaviour that shall:

4.2.1
support closely the Customer’s business model and business objectives;

4.2.2
enable the Customer and its Service Provider to respond promptly and effectively
to predictable and unpredictable change;

4.2.3
promote rational, fact based problem solving;

4.2.4
increase ease of communication and understanding;

4.2.5
increase openness, reliability and consistency;

4.2.6
facilitate the identification and deployment of creative solutions to optimise
value; and

4.2.7
reflect the partnership principles methodology.

4.3
The Customer considers “scope creep” to be a particular risk in any outsourcing
project and considers that its service providers, as experts in the field,
should take responsibility for managing the downside risk of scope creep. In
recognition of this, the Service Provider agrees that if any services, functions
or responsibilities not specifically described in the Agreement or any are
required for, incidental to or customarily included in, the performance and
provision of the Services they shall be implied by and automatically included
within the applicable Schedule and the agreed Charges, to the same extent and
the same manner as if specifically described in the Agreement.

4.4
The Services shall be deemed to include:

4.4.1
any services, functions or responsibilities performed within the twelve (12)
month period immediately preceding the Effective Date by the Customer’s
employees, agents and/or contractors whose functions were displaced as a result
of this Agreement, even if the service, function or responsibility is not
specifically described in this Agreement unless such function or responsibility
is specifically identified in this Agreement as either no longer being required
or as being the responsibility of the Customer; and

4.4.2
any services, functions and responsibilities reflected in those categories of
the Customer’s budget that the Service Provider is assuming pursuant to the
Agreement unless the same are specifically identified in this Agreement as
either no longer being required or as being the responsibility of the Customer.



8



--------------------------------------------------------------------------------





4.5
The Service Provider shall increase or decrease the amount of the Services
according to the Customer’s demand for these Services and the Customer reserves
the right to add or remove Services.

4.6
Except as otherwise expressly provided in this Agreement, the Service Provider
shall be responsible for providing all the facilities, personnel and other
resources necessary to provide the Services.

4.7
The Customer reserves the right, in its sole discretion, to provide any or all
of the Services itself or to contract with Third Party Service Providers to
perform all or any part of the Services at any time.

Suspension


4.8
The Customer shall have the right to suspend the provision of Services at any
time where either:

4.8.1
the provision of Services is, in the Customer’s reasonable opinion, having an
adverse impact on the Customer’s business or the experience of its customers or
staff; or

4.8.2
the Service Provider is in material breach of its obligations under this
Agreement.

4.9
In the event of suspension pursuant to clause 4.8, the Service Provider shall:

4.9.1
in the case of both clauses 4.8.1 and 4.8.2 immediately cease providing the
affected Services; and

4.9.2
in the case of clause 4.8.2 only, and save to the extent any ramp down benching
or other costs are agreed in this Agreement, will cease to have any entitlement
to charge for the Services.

4.10
The Customer shall have the right to require that any Services suspended
pursuant to clause 4.8 re-start at any time provided that if the period of
suspension has continued for longer than one (1) month, at least one (1) week’s
notice shall be required and if the period of suspension has continued for
longer than three (3) months, at least one (1) month’s notice shall be required.


5.
DELAY

5.1
If the Service Provider becomes aware that the provision of the Services or any
other activity under this Agreement is being, or in its reasonable estimation is
likely to be, delayed or interrupted (for whatever reason), such that it shall
not meet any of its obligations under this Agreement, then the Service Provider
shall, unless otherwise agreed by the Customer, give written notice immediately
to the Customer of the relevant circumstances (the “Delay Notice”). The giving
of such notice shall not prejudice the Customer’s rights under this Agreement.

5.2
The Delay Notice shall:

5.2.1
identify the cause or causes of the delay or interruption;

5.2.2
state whether, and to what extent, the delay or interruption is, or is expected
to be, caused by a Force Majeure Event;

5.2.3
provide details of the delay or interruption and its expected duration;

5.2.4
identify clearly which Services, Milestones (if any), Performance Standards
and/or other Agreement obligations are likely to be affected and, in the
reasonable opinion of the Service Provider, the extent to which they are likely
to be affected; and

5.2.5
identify as far as possible the extent to which the Service Provider’s
fulfilment of the relevant obligations under this Agreement will be delayed,
interrupted or otherwise affected.

5.3
If the Service Provider fails to achieve a Milestone, at no additional charge to
the Customer, and without prejudice to the Customer’s other rights, the Service
Provider shall (as the case may be):

5.3.1
continue to provide the Services so as to meet the Milestone or complete
Transition as soon as possible after the Milestone Date; or

5.3.2
re-perform the Services so as to meet the Milestone or complete Transition as
soon as possible after the Milestone Date; and

5.3.3
ensure that any cost reductions planned to take effect at such Milestone shall
in any event be realised by the Customer as of the planned Milestone Date.

5.4
If the delay or interruption continues for more than five (5) Business Days, the
Service Provider shall provide the Customer periodically (and at least on a
weekly basis) with updated information in relation to the matters referred to in
clause 5.2, notwithstanding any discussions or negotiations relating to the
continued performance of this Agreement following a Force Majeure Event or the
Customer exercising its other rights.


6.
ACCEPTANCE

6.1
Where applicable, the Parties shall agree and set out Acceptance Criteria for
each Acceptance Item and the rest of this clause 6 shall apply. If no such
procedures or criteria are set out, the Services provided under the Agreement
shall be deemed accepted upon receipted delivery to the Customer and the
remaining clauses of this clause 6 shall not apply, save that in the case of
documentary Deliverables any failure to comply with a requirement that they be
clearly and concisely set out with no material errors or omissions shall entitle
the Customer to require that they be rectified and redelivered at no additional
charge.

6.2
The Service Provider must undertake its own internal testing of any Acceptance
Item before submitting it to the Customer for acceptance testing.

6.3
The Service Provider must provide the Customer with at least seven (7) Business
Days’ notice prior to submitting any item for acceptance testing.    

6.4
Unless otherwise agreed between the Parties, the Customer shall conduct the
acceptance testing promptly after receiving the Acceptance Item and promptly
notify the Service Provider whether it accepts, rejects or conditionally accepts
the Acceptance Item. The Customer shall promptly issue an Acceptance Certificate
if it accepts or conditionally accepts the Acceptance Item.

6.5
The Service Provider shall provide all reasonable support to the Customer in
relation to conducting the acceptance testing at no additional charge.

6.6
If the Service Provider conducts the acceptance testing, the Customer shall be
entitled to observe the acceptance testing and shall provide reasonable support
to the Service Provider in relation to the conduct of the acceptance testing.

6.7
If an Acceptance Item is rejected, the Customer shall provide reasons for such
rejection, and the Service Provider shall remedy the relevant defects at no
additional charge and re-submit the Acceptance Item to the Customer as soon as
reasonably practicable but in all cases within seven (7) Business Days or such
longer period as may be reasonable in the circumstances and as such longer
period is stipulated in the applicable Transition Plan, Transformation Plan or
Change Control Note.

6.8
If an Acceptance Item is rejected a second time, without prejudice to any other
rights the Customer may have, the Customer shall have the option to:

6.8.1
require the Service Provider to rectify any defects and re-submit the Acceptance
Item for acceptance;

6.8.2
accept the Acceptance Item subject to an equitable reduction in fees (which
shall be at least 10% or such other greater sum as is agreed); or

6.8.3
immediately terminate the affected Services for material breach and be refunded
all Charges paid under this Agreement in connection with the same, in which case
the Customer shall not use the rejected Acceptance Item.

6.9
In no circumstances shall the Customer be deemed to have accepted an Acceptance
Item, other than where it is unconditionally accepted and an Acceptance
Certificate is issued.

6.10
If the Customer conditionally accepts an Acceptance Item, it shall notify the
Service Provider of the conditions to which the acceptance is subject and the
Acceptance Item shall not be fully accepted until such conditions have been met.
Any payments related to acceptance shall not be triggered by a conditional
acceptance unless agreed otherwise in writing in a Change Request, it being
agreed that such agreement may include an agreement that the defects or backlog
of issues shall be completed within an agreed period.



9



--------------------------------------------------------------------------------






7.
TRANSITION

7.1
The Transition Plan in Schedule 8 (Transition and Transformation) sets out full
details of how the current service provision shall be separated from the
remaining Customer-provided activities and then migrated to the Service Provider
after the Effective Date. The Service Provider shall perform the Transition and
any further implementation or Transformation Projects:

7.1.1
so as to cause minimal disruption to the business of the Customer (and in any
event only that disruption agreed in the Transition Plan or other applicable
Transformation Plan); and

7.1.2
in accordance with the Milestones set out in the agreed Transition Plan (or
other applicable Transformation Plan).

7.2
The Service Provider shall be responsible for the overall management of the
project and shall identify and resolve, or assist the Customer in the
identification and resolution of, any problems encountered in the timely
completion of each task identified in the Transition Plan (or other applicable
Implementation Plan), whether the task is the responsibility of the Service
Provider, the Customer or a third party.

7.3
The Service Provider shall provide the Customer with weekly progress reports
that describe in reasonable detail the current status of the Transition,
indicate the progress of the work being performed, identify any actual or
anticipated problems or delays, assess the impact of such problems or delays on
the Supplier’s provision of the Services and describe all actions being taken or
to be taken to remedy such problems or delays.

7.4
The Service Provider further agrees that the Acceptance procedure set out in
clause 6 shall apply with the Acceptance Item being the effective transfer of
the applicable service to the Service Provider.


8.
GOVERNANCE, REPORTING AND PERFORMANCE

Governance


8.1
The Service Provider shall comply with the Customer’s governance requirements as
set out in Schedule 12 (Governance and Service Management) at no additional
charge.

Procedures Manual


8.2
The Service Provider shall develop within one (1) week of completion of each
Parallel Run activities carried out pursuant to each applicable Transition and
Transformation Plan and maintain (subject always to approval by the Customer) a
policy and procedures manual (the “Procedures Manual”) that describes, at a
minimum:

8.2.1
how the Services are to be performed and delivered;

8.2.2
the Equipment and Software to be used;

8.2.3
the relevant Documentation including operations manuals and user guides;

8.2.4
the quality assurance procedures approved by the Customer;

8.2.5
the supervision, monitoring, staffing, reporting, planning and oversight
activities to be undertaken by the Service Provider;

8.2.6
the Service Provider’s problem management escalation procedures;



10



--------------------------------------------------------------------------------





8.2.7
other pertinent Service Provider standards and procedures; and

8.2.8
the Standards and Policies.

8.3
The Service Provider shall update and maintain the Procedures Manual at least
annually and the Customer and the Service Provider shall agree on any policies
and procedures to be included within the same.

8.4
Until the Procedures Manual is approved, the Service Provider shall perform the
Services consistent with existing Customer Standards and Policies.

Escalation


8.5
The Service Provider agrees that if an agreed trigger event occurs (it being
agreed that this shall include if: (i) there are repeated delivery or service
failures; (ii) there is a major one off failure such as a failure to achieve
Transition Milestones; (iii) and/or it fails to comply with its rectification
obligations) then it will commit to executive escalation as follows:    

8.5.1
as a first level of executive escalation (“Executive Escalation (a)”) the
Service Provider has agreed that should Executive Escalation (a) be triggered
then Service Provider’s Global Operating Leader (named in the Agreement as a
member of the Key Personnel) shall relocate to the Customer’s offices for four
(4) full Business Days per week to lead the Service Provider’s team and to
explain progress; and the Service Provider’s Chief Operations Officer or his or
her nominee who shall be of at least equivalent standing/seniority shall
telephone the Customer’s CEO once each week to report progress. Without
prejudice to its other rights and remedies the Customer may in its sole and
absolute discretion elect to waive or defer Executive Escalation (a); and

8.5.2
as a second level of executive escalation (“Executive Escalation (b)”) the
Service Provider has agreed that should Executive Escalation (a) not result in
the successful resolution of the issue that gave rise to Executive Escalation
(a) then the Service Provider’s Chief Operations Officer or his or her nominee
who shall be of at least equivalent standing/seniority (and not the person
already identified as Executive Escalation (a)) shall relocate to the Customer’s
offices for three (3) full Business Days per week to lead the Service Provider’s
team and to explain and report progress. Without prejudice to its other rights
and remedies the Customer may in its sole and absolute discretion elect to waive
or defer Executive Escalation (b).


9.
CHANGE CONTROL

9.1
No variation of this Agreement shall be effective unless made in writing, signed
by or on behalf of the Parties and expressed to be such a variation. Pursuant to
clause 3.5, the Parties agree that the UK Customer may bind all of the UK
Customer, US Customer and the Bermuda Customer with respect to agreeing such
variations.

9.2
Day-to-day operational changes to the Services shall be effected in accordance
with the process set out in paragraph 1.3 of Schedule 13 (Contract Change
Control Procedure), which shall be incorporated into the Procedures Manual. Such
changes shall not result in any alteration to the Charges.

9.3
Additions of New Services, major alterations to the Services or other variations
to this Agreement shall be effected through Schedule 13 (Contract Change Control
Procedure).




PART C PERFORMANCE AND QUALITY



10.
HOLDBACK, SERVICE LEVELS AND LIQUIDATED DAMAGES

10.1
If the Service Provider fails to achieve a Key Milestone for any reason other
than a Force Majeure Event or a failure by the Customer to meet a Customer
Dependency, without prejudice to its other rights and remedies, the Customer may
claim the Liquidated Damages associated with that Key Milestone (if any), in
which case:

10.1.1
the Liquidated Damages amount shall be deducted from the next invoice or paid to
the Customer if there are no further invoices due to be rendered under the
Agreement within thirty (30) days from the date of the invoice issued by the
Customer; and

10.1.2
the Parties agree that the Liquidated Damages are a genuine pre-estimate of some
of the loss the Customer is likely to suffer as a result of the Service
Provider’s failure to achieve a Milestone.

10.2
The Service Provider agrees that [***] per cent ([***]%) of any payments made
during or at the completion of Transition shall be held back (the “Holdback”)
pending final completion of all Transition activities and cut over to the
provision of Services by the Service Provider in accordance with the agreed
Service Levels.

10.3
The Service Provider acknowledges that any failure to provide a Service to a
Performance Standard may have a material adverse impact on the business and
operations of the Customer and that, accordingly, it shall

10.3.1
at all times achieve or exceed the Performance Standards in respect of the
Services; and

10.3.2
shall perform the Services with at least at the same level of performance
(including in respect of accuracy, quality, timeliness, responsiveness and
efficiency) as was provided by or for the Customer prior to the Effective Date
(unless expressly agreed to the contrary in the Agreement) or, if higher, in
accordance with Good Industry Practice.

10.4
Each Party acknowledges and agrees that any Service Credits that may become
payable are an adjustment to the Charges and that the payment and receipt of
Service Credits and/or Liquidated Damages is without prejudice to any other
right or remedy available to the Customer as a result of the Service Provider’s
failure to meet the relevant Service Levels or achieve the relevant Milestone
(as applicable).

10.5
In addition to Service Levels, the Service Provider shall measure other key
indicators of performance of the Services (including by carrying out a customer
satisfaction survey) and shall provide such measurements to the Customer in
order for the Customer to fully understand the levels of performance of the
Service being provided by the Service Provider.

10.6
At the Customer’s election, Service Levels may be added, deleted or revised due
to change in the Customer’s business requirements once suitable agreement on the
impact of such changes on the Service and the Service Credits has been reached.


11.
SERVICE IMPROVEMENT AND ADVANCES IN TECHNOLOGY

11.1
The Service Provider shall keep the Systems, methodologies and processes used by
the Service Provider in performing the Services current and the Customer shall
receive the benefits of upgrades in the same through increases in efficiency and
productivity.

11.2
The Service Provider shall cause the delivery of the Services, as approved by
the Customer, to evolve and be modified, enhanced, supplemented and replaced as
necessary for the Services to keep pace with advances in the methods of
delivering services, where such advances are at the time pertinent and in
general use. Accordingly, the Service Provider shall proactively seek out new
technologies by surveying the market and the technology landscape more generally
to identify advances or changes in technology that are appropriate and
beneficial to the Customer.


12.
TRANSFORMATION OPPORTUNITIES AND REFERENCE

12.1
In addition to the baseline improvements in service quality and reduction in
charges and costs agreed as of the Effective Date and to be delivered as part of
Transition of the agreed Services, the Service Provider shall actively seek out
costs reduction opportunities throughout the Term through Transformation and,
subject to the Customer’s approval, shall implement the same in order to pass on
the benefit of costs savings to the Customer.

12.2
If the Service Provider identifies technology or processes that change the
manner in which the Services are supplied including where such changes could
result in cost reductions to the Service Provider, the Service Provider shall
notify the Customer. The Parties shall discuss the proposed changes and the
Service Provider shall provide the Customer with suggestions and a plan for
implementing the changes and any cost benefits. If the Customer wishes to
implement the changes then such changes and the impact on Charges shall be
agreed pursuant to Change Control.

12.3
In accordance with Schedule 8 (Transition and Transformation) the Service
Provider shall submit to the Customer a draft Transformation Plan for the
Customer’s review and approval and shall revise the Transformation Plan as
requested or approved by the Customer. The Transformation Plan shall be
additional to the improvements and transformational activities to be carried out
during Transition or agreed to be carried out in any event as at a particular
Service Commencement Date.

12.4
Each Transformation Plan after the first shall review and assess the immediately
preceding Transformation Plan.

12.5
The Transformation Plan shall include suggestions and plans, including cost
benefits, for improving productivity beyond the Service Levels and/or reducing
the Charges. Upon approval by the Customer, any such suggestions may be
incorporated into this Agreement pursuant to the process set out in Schedule 8
(Transition and Transformation).

12.6
The Service Provider shall use the Customer as a referee in relation to at least
two (2) bids each year. Such bids shall be for services broadly similar to the
Services for clients of a similar size to the Customer. Failure to do this
shall, without limitation, require the Service Provider’s CEO (or his or her
designee who is of no less seniority than a Senior Vice President) to provide
detailed reasons for such failure to the Customer’s CIO.


PART D OPERATION OF THE SERVICES



13.
ASSETS

Equipment


13.1
In the event the Customer deems it necessary to require the Service Provider to
use equipment owned or operated by the Customer (“Customer Equipment”), the
Service Provider shall be responsible for transfer of the Customer Equipment to
the Service Provider’s Service Locations and the Parties will agree via the
Contract Change Control Procedure, the costs, maintenance and warranty
obligations applicable to any such Customer Equipment to be so managed.

13.2
The Customer makes no warranties with regard to the Customer Equipment (if any).

13.3
The Service Provider shall be fully responsible for monitoring the operation of
and maintenance of the Customer Equipment (if any) and shall promptly notify the
Customer of any issues with the same that may impact the provision of the
Services or achievement of the Service Levels.

13.4
The Service Provider may, where directed to do so by the Customer, acquire
future equipment (“Future Equipment”), including modifications, upgrades,
enhancements, additions and replacements of the Customer Equipment, as necessary
or appropriate to provide the Services. Such Future Equipment shall be acquired
in the name of the Customer and title shall vest in the Customer at the
Customer’s cost. The Parties shall agree such matters pursuant to the Contract
Change Control Procedure and may agree that purchases can be in the name of the
Service Provider subject always to arrangements being made to transfer title to
the Customer in the event of termination or exit.

13.5
The Customer shall have the right to approve any Software or Service Provider
Tools used by the Service Provider in relation to the Services and installed on
Customer Systems prior to the Service Provider’s use of the same in order to
provide the Services, which approval shall not be unreasonably withheld or
delayed. The Service Provider shall, at its own expense, be responsible for:

13.5.1
installing, operating and maintaining the Service Provider Software and Service
Provider Tools; and

13.5.2
managing, modifying and using any other software, systems or materials
(including the Customer Software, Customer Systems and Customer Materials)
required to provide the Services.

Risk of Loss


13.6
Each Party shall be responsible for risk of loss of, and damage to, Equipment,
Software or other Material in its possession or under its control, provided that
Service Provider will notify the Customer prior to installing any single piece
of Equipment worth more than fifty thousand GB Pounds (£50,000) at a Customer
Location.

13.7
The Service Provider shall be responsible for the risk of loss of, and damage
to, any property, Systems or Material used by it to provide the Services, except
to the extent that any loss of, or damage to, any such property, Systems or
Materials is caused by an intentional wrongful act or omission of the Customer
or Customer Personnel.



11



--------------------------------------------------------------------------------






14.
CO-OPERATION AND THIRD PARTY CONTRACTS

14.1
The Service Provider acknowledges that it will be delivering the Services to the
Customer in a multi-vendor environment. Accordingly, the Service Provider shall
co-operate in good faith with the Customer, to the extent relevant to obtain the
benefit of the Services, and with the Customer’s other suppliers to facilitate
the integrated and efficient carrying out of the Customer’s operations and the
provision of the Services. Such co-operation shall include providing advice,
assistance, data and information as reasonably required by the Customer and
(subject to reasonable confidentiality provisions being in place) its suppliers.

14.2
Where applicable to its service model, the Service Provider will agree to
specific operation level agreements with those Third Party Service Providers of
the Customer identified by the Parties from time to time and, without prejudice
to the generality of clause 14.1, the Service Provider shall comply with such
co-operation obligations.

14.3
During Transition, the Parties will identify any third party contracts under
which a Third Party Service Provider furnishes or provides services to the
Customer that are associated with the Services and which are required to be
maintained in the name of the Customer (or its Affiliates) and managed by the
Service Provider ("Managed Agreements").

14.4
Without prejudice to the generality of its obligations under clauses 14.1 and
14.2, the Service Provider agrees that in relation to any such Managed
Agreements, it will monitor the performance of each applicable Third Party
Service Provider and take steps to address with each Third Party Service
Provider any issues arising with its performance and shall promptly escalate any
concerns it may have with respect to such performance to the Customer.

14.5
The Service Provider shall ensure that reasonable knowledge transfer takes place
between it and the applicable Third Party Service Providers including in
relation to:

14.5.1
difficulties and issues such Third Party Service Providers may encounter in
delivering their services in the context of the Service Provider’s provision of
the Services;

14.5.2
information regarding the operating environment, system constraints and other
operating parameters applicable to the provision of the Services by the Service
Provider as a supplier with reasonable technical skills and expertise would find
reasonably necessary in order to perform its work; and

14.5.3
such information as is necessary to assist each such Third Party Service
Provider to ensure that the results of its services have the ability to
interoperate with the Services.

14.6
The Parties acknowledge that from time to time the Service Provider may need to
appoint third parties as its sub-contractors in order to enable it to perform
aspects of the Services. The Service Provider agrees that the Customer shall
have the right to nominate certain Third Party Service Providers to be its
sub-contractors in relation to such Services and that it shall then enter into
direct contracts with such Third Party Service Providers who shall thereafter be
treated as sub-contractors of the Service Provider for the purposes of clause
17.


15.
PERSONNEL

Staff Transfer


15.1
The Parties shall comply with the terms of Schedule 17 (Staff Transfer).

General


15.2
The personnel assigned to the Customer account by the Service Provider (or its
sub-contractors) will be and remain employees of the Service Provider (or such
sub-contractors) (“Service Provider Personnel”) and the Service Provider (or
such sub-contractors) shall be liable for all taxes, national insurance and
other costs, compensation and benefits of such personnel, including salary,
health, accident and workers’ compensation benefits, pensions and contributions
that an employer is required to pay with respect to the employment of employees
related to the Service Provider Personnel (“Employment Costs”).

15.3
If the actions or inactions of Service Provider Personnel creates:

15.3.1
additional work in connection with the performance of the Services by the
Service Provider that would have otherwise been unnecessary in the absence of
such action or inaction; or

15.3.2
additional work for the Customer to enable it to obtain the full benefit of the
Services,

the Service Provider shall perform all such additional work at no additional
charge to the Customer.
15.4
The Customer shall have the right to require the removal of any member of the
Service Provider Personnel assigned to perform under this Agreement where such
Service Provider Personnel’s performance and competence, responsiveness,
capabilities, cooperativeness, ability to work within the Customer’s culture, or
fitness for a particular task of any person assigned by the Service Provider to
perform Services, is insufficient to perform the Services in a manner acceptable
to the Customer. Without prejudice to the foregoing, the Service Provider shall
furnish a qualified replacement as soon as reasonably practicable but in all
cases, within ten (10) days of the removal.

Key Personnel


15.5
The Customer shall have the right to designate certain employees of the Service
Provider or its sub-contractors as key employees (the “Key Personnel”), provided
that the Service Provider may reasonably refuse such designation. The Parties
have agreed in Schedule 18 (Key Personnel) a maximum number of Key Personnel
across each Service Tower during Transition and following the applicable Service
Commencement Date. The Key Personnel shall devote sufficient effort to perform
their role in the delivery of the applicable Services. The Key Personnel will be
listed in Schedule 18 (Key Personnel) to this Agreement.

15.6
The Service Provider shall only remove or change the Key Personnel with the
written consent of the Customer except where the removal or change results from
resignation, death, disability, or termination of employment of the Key
Personnel in question in which case the Service Provider must promptly notify
the Customer of such removal and the proposed replacement.

15.7
The Service Provider may only assign or replace any Key Personnel with the
Customer’s prior written consent (which in the circumstances set out above shall
be deemed to have been given) and only after the Service Provider has provided
the Customer with the relevant curriculum vitae of the relevant Key Personnel
and with a reasonable opportunity to interview such Key Personnel. At no
additional cost to the Customer, the Service Provider will provide for an
appropriate transition (including overlap) period for the new individual so that
there is no disruption to the performance of the Service Provider’s obligations
or the Customer’s receipt of the Services under this Agreement.

Non-Solicitation


15.8
Save for any exceptions agreed in Schedule 17 (Staff Transfer), each Party
agrees that during the term of this Agreement and for a period of one (1) year
thereafter, it will not and will procure that its Affiliates will not directly
or indirectly, either on its own account or in conjunction with or on behalf of
any other person, hire, solicit or endeavour to entice away from the other Party
any person who, during the term of this Agreement has been an officer, manager,
employee, agent or consultant of the other Party. The Parties agree that to the
extent required by Relevant Law, this restriction shall not apply to responses
made to bona fide job advertisements.


16.
SERVICE LOCATIONS

16.1
When working at any Customer facilities, Service Provider Personnel shall comply
with the requirements of Schedule 22 (Locations and Site Licence) and all
applicable Standards and Policies, including the Customer’s standard workplace
security, administrative, safety and other policies and procedures applicable to
the Customer’s own employees or contractors (“Customer Location Policies”) and
the Customer IT and Security Policies as set out in Schedule 7 (Security – IT
and Physical).

16.2
The Customer shall notify the Service Provider of any subsequent modifications
or amendments to the Customer Location Policies. Any such changes to the
Customer Location Policies which impose materially increased obligations or
costs on the Service Provider, shall be agreed through Change Control.


17.
SUB-CONTRACTORS

17.1
The Service Provider shall not delegate or subcontract any of its obligations
under this Agreement without the prior written consent of the Customer and shall
ensure that obligations akin to those set out in Schedule 17 (Staff Transfer), 5
(Sub-contractor List), 7 (Security - IT and Physical), and 21 (Data Processing
and Transfer) are included in any key subcontracts.

17.2
The Customer acknowledges and agrees that the consent required pursuant to
clause 17.1 has been granted in respect of those Approved Sub-contractors
identified in Schedule 5 (Sub-contractor List) and any sub-contractor it
formally requires the Service Provider to use in connection with the provision
of the Services pursuant to clause 14.6.

17.3
The Customer may revoke its approval of a sub-contractor if it has good faith
doubts about the sub-contractor’s ability to perform the subcontracted Services.

17.4
The Service Provider shall on request advise the Customer of the impact of any
revocation action pursuant to clause 17.3 by the Customer including any impact
on the timetable and the charges.

17.5
If the Customer wishes to proceed with the revocation action pursuant to clause
17.3 then any changes shall be agreed through Change Control.

17.6
The Parties agree that there will be no impact on the Charges if the Customer
revokes its approval of a sub-contractor as a result of any fraud, fraudulent
misrepresentation, Wilful Default or any other criminal act by a sub-contractor
or its employees.

17.7
If the Customer consents to the Service Provider’s proposed use of a
sub-contractor to perform the Services (or part thereof) the Service Provider
shall remain fully responsible and liable for the acts and omissions of the
sub-contractors to the same extent as if such acts and omissions were those of
the Service Provider.


18.
DATA AND SECURITY REQUIREMENTS

18.1
The Service Provider shall comply with the current Standards and Policies
relating to IT and security and the requirements of Schedule 7 (Security – IT
and Physical) at no additional cost to the Customer. If the Standards and
Policies change, the Service Provider will review such changes, and notify the
Customer of any implications of such changes. Any such changes to this Agreement
or the Services required as a direct result of the changes to the Standards and
Policies and/or the requirements of Schedule 7 (Security – IT and Physical) will
be agreed through Change Control save that the Charges shall only be increased
where the changes materially increase obligations or costs on the Service
Provider.



12



--------------------------------------------------------------------------------





18.2
The Service Provider shall provide ongoing training for all the Service
Provider’s Personnel employed or engaged in the provision of the Services in
compliance with the Standards and Policies.

18.3
Without limiting clause 18.1, the Service Provider shall comply and shall ensure
that all sub-contractors comply with vetting procedures and policies in respect
of all Service Provider Personnel that comply with Good Industry Practice.

18.4
The Service Provider shall ensure that the principles and processes of ISO 27001
and ISO 9001 are reflected in its performance of the Services.

18.5
The Customer shall retain exclusive rights and ownership of all of Customer Data
and the Customer Data shall not be:

18.5.1
used by the Service Provider for any purpose other than as required under the
Agreement in connection with providing the Services;

18.5.2
disclosed, sold, assigned, leased or otherwise provided to third parties by the
Service Provider; or

18.5.3
commercially exploited or otherwise used by or on behalf of the Service
Provider, its Affiliates, officers, directors, employees, or agents, other than
in accordance with the Agreement.

18.6
Upon request by the Customer and at its election and at no additional charge,
the Service Provider shall promptly return to the Customer the Customer Data in
the format and on the media as reasonably requested by the Customer, or erase or
destroy Customer Data in the Service Provider’s possession, power or control
and, if requested by the Customer to do so, shall provide the Customer with
confirmation in writing signed by a corporate officer of the Service Provider.

18.7
The Service Provider shall protect the Customer’s Data in its possession, power
or control so as to not lose, damage, destroy, corrupt or enable unauthorised
access or disclosure of the Customer Data.

18.8
Pursuant to the requirements of Schedule 7 (Security – IT and Physical), the
Service Provider shall establish and maintain all appropriate technical and
organisational controls to safeguard against the destruction, loss, alteration
and unauthorised access or disclosure of Customer Data that are no less rigorous
than those operated by the Customer as of the relevant Service Commencement Date
and that are no less rigorous than those maintained by the Service Provider for
the Service Provider’s own information of a similar nature or that otherwise
comply with Good Industry Practice.

18.9
Service Provider Personnel must not attempt to access, or allow access to,
Customer Data to which they are not entitled or that is not required for the
performance of the Services by Service Provider Personnel.


19.
DISASTER RECOVERY

19.1
Without prejudice to any Services relating to disaster recovery or business
continuity the Parties may agree, the Service Provider shall manage and maintain
internal disaster recovery and business continuity policies and procedures
consistent with Good Industry Practice and the requirements of Schedule 16
(Business Continuity and DR Plan) throughout the Term at no additional cost
(beyond that (if any) specified in Schedule 10 (Charging & Invoicing)) to the
Customer.


20.
REGULATORY MATTERS AND AUDIT RIGHTS

General


20.1
The Service Provider shall comply with all Relevant Law applicable to the
provision of the Services and in performing its obligations under the Agreement
generally insofar as they relate to it as a provider of business process
services or where the following sentence applies. Without prejudice to the
generality of the foregoing, the Customer may notify the Service Provider of any
Relevant Laws it specifically requires the Service Provider to comply with
(which would include any requirements set out in the Standards and Policies to
either comply with Relevant Laws referenced there or to ensure compliance with
Relevant Law by following certain policies or procedures). For the avoidance of
doubt, such notifications may relate to compliance with Relevant Law in any
jurisdictions worldwide in which the Customer or its Affiliates operate or do
business from time to time. The Service Provider shall make any modifications to
the Services as reasonably necessary as a result of changes to Relevant Law at
no extra cost to the Customer other than where the relevant modification is
required to address a change in Relevant Law that is specific to the Customer in
which event the effect on cost shall be assessed by the Contract Change Control
Procedure.

20.2
The Service Provider recognises that the Customer and its Affiliates are subject
to regulation by (or has regulatory responsibilities in respect of) the
regulatory authorities in the jurisdictions in which it operates and that, in
particular, the Customer has regulatory responsibilities in respect of:

20.2.1
the Financial Conduct Authority and the Prudential Regulation Authority;

20.2.2
the Bermuda Monetary Authority;

20.2.3
the North Dakota Department of Insurance and the Texas Department of Insurance;

20.2.4
the Jersey Financial Services Commission;

20.2.5
the Central Bank of Ireland;

20.2.6
the successor organisations/regulators of each entity listed in clauses 20.2.1
to 20.2.5 from time to time; and

20.2.7
various other relevant governmental agencies or bodies around the world.

20.3
The Service Provider shall provide such cooperation with all applicable
regulatory authorities as may reasonably be requested by the Customer or
otherwise required by such authorities and in any event shall cooperate with
both the Customer and any regulatory authorities in responding to any enquiries
made by such authorities. Such cooperation shall be provided at the Customer’s
reasonable cost. The Service Provider’s obligations under this clause 20.3 shall
include:

20.3.1
providing, on request, such assistance as the Customer may reasonably require to
prove its compliance with its regulatory requirements in the context of the
Services;

20.3.2
providing to the Customer such information and/or documentation as a regulatory
authority may request in its supervision of the performance of the Services and
it consents to such information and documentation being passed on to the
relevant regulatory authority; and

20.3.3
in addition to the Customer’s own audit rights hereunder, permitting a regulator
to carry out audits of the Service Provider where such regulator requires the
right to do so.

External Audits


20.4
The Customer (or its nominee) shall be entitled to audit the Service Provider’s
conformance with its obligations under the Agreement (including to verify the
Charges) and the relevant Service Provider’s facilities in each case in respect
of:

20.4.1
each Service Tower; and

20.4.2
the Services provided to each of the UK Customer, the US Customer and the
Bermuda Customer,

once per year (at no charge) on reasonable written notice (which shall, other
than in the case of an emergency or regulatory audit, be no less than ten (10)
days), provided that the auditor is not a direct competitor of the Service
Provider and subject to the auditor entering into a confidentiality agreement
with the Customer on terms no less onerous than those set out in clause 26
(Confidential Information). For the avoidance of doubt, the “Big 4” accountancy
firms are not direct competitors of the Service Provider.
20.5
The Service Provider shall provide all reasonable co-operation with any audits
conducted pursuant to clause 20.4 and the Customer shall use its reasonable
endeavours to seek to:

20.5.1
minimise any disruption to the Services; and

20.5.2
consolidate such audits for each Service Tower and key Customer Location, where
possible.

20.6
Subject to the restrictions in clauses 20.4 and 20.5 (other than in relation to
the frequency of audits), the Customer (or its nominee) shall be entitled to
undertake no more than two further audits in that same year across the Agreement
as a whole and/or in respect of each Service Tower, (with the Service Provider
providing all reasonable co-operation) at its own cost, unless such audits
reveal fraud, a breach of the Agreement (including all instances of
over-charging), in which case the cost of the audit shall be borne by the
Service Provider.

20.7
If, as a result of an audit, it is determined that the Service Provider has
overcharged the Customer, the Customer shall notify the Service Provider of the
amount of such overcharge and the Service Provider shall promptly pay to the
Customer the amount of the overcharge, plus interest at a rate of two per cent
(2%) above the annual base rate of the Bank of England from time to time
calculated from the date of receipt by the Service Provider of the overcharged
amount until the date of payment to the Customer.

20.8
In the event any such audit by the Customer or its agents reveals an overcharge
to the Customer by the Service Provider of five per cent (5%) or more of a
particular fee category, the Service Provider shall reimburse the Customer for
the cost of such audit in addition to the repayment of the sum plus interest at
the rate set out above.

20.9
The Service Provider agrees that the restrictions on the Customer’s right to
conduct audits set out in clause 20.4 will not apply to audits required for
legal or regulatory reasons.

20.10
If any audit by an auditor designated by the Customer or a regulatory authority
having jurisdiction over the Customer results in the Customer being notified
that it is not in compliance with any generally accepted accounting principle or
audit requirement relating to the Services, the Service Provider shall, at its
own expense and within the period of time specified by such auditor or
regulatory authority, bring the Services into compliance. If the Service
Provider fails to bring the Services into compliance within a reasonable time
the Customer shall be entitled to terminate this Agreement for on the grounds of
the Service Provider’s irremediable material breach of contract on the provision
of written notice.



13



--------------------------------------------------------------------------------





20.11
The Service Provider shall maintain and retain in a manner that complies with
Good Industry Practice accurate records (including complete financial records of
its operations and activities) in relation to the provision of the Services for
seven (7) years after the creation of such record (which would include any part
of such seven (7) year period after the termination or expiry of the Agreement)
and make the same available to the Customer and its auditors.

20.12
The Service Provider shall provide all reasonable assistance and information in
relation to the conduct of the audit at its own cost. For the avoidance of doubt
such information shall not include the provision of any background cost or
overhead information or any the Service Provider internal reports relating to
the Services (although the Service Provider shall act reasonably in this
regard).

Internal Audit


20.13
The Service Provider shall establish and maintain a system of internal audits to
provide management with assurance that a quality assurance system is being
utilised, is effective, meets customer and business needs and continues to
improve (“Internal Audits”).

20.14
The Service Provider shall maintain internal controls lists in a manner
consistent with Good Industry Practice and provide confirmation of the same at
least once per year.

20.15
The Service Provider shall also provide a copy (if any) of its own independent
audit reports concerning International Standard on Assurance Engagements No.
3402 (ISAE 3402) Assurance Reports on Controls at a Service Organisation to the
Customer within a reasonable time after such reports are completed.

20.16
Should any Internal Audit identify an overcharge, the provisions of clauses 20.7
and 20.8 shall apply.


21.
CUSTOMER DEPENDENCIES

21.1
The Service Provider’s sole and exclusive remedy for the Customer failing to
meet any of its Customer Dependencies is set out in this clause 21 and the
Service Provider shall not be entitled to sue the Customer for breach of
contract or terminate the Agreement due to a failure of the Customer to meet the
Customer Dependencies.

21.2
The Service Provider shall be excused from failures to perform its obligations
under this Agreement if the Customer delays or fails to provide the Customer
Dependencies but only:

21.2.1
to the extent that such failure directly causes Service Provider’s failure to
perform;

21.2.2
provided that such acts or omissions are not undertaken by the Customer at the
Service Provider’s direction or with the Service Provider’s written consent;

21.2.3
provided that the Service Provider gives the Customer prompt written notice of
the Customer’s failure to perform the Customer Dependencies; and

21.2.4
provided the Service Provider uses Commercially Reasonable Efforts to mitigate
the adverse consequences of the Customer’s failure and continues to provide the
Services.

21.3
Provided the Service Provider has complied with the obligations set out in
clause 21.2 and has obtained the Customer’s prior written approval, the Service
Provider will be entitled to receive a reasonable adjustment in the timeframes
set out in the Transition Plan or schedule to deliver and its reasonable,
demonstrable, unavoidable costs incurred directly as a result of the Customer’s
failure to perform the relevant Customer Dependency.



14



--------------------------------------------------------------------------------





21.4
The Service Provider shall only be entitled to relief under this clause 21 from
the date on which it notifies the Customer in accordance with clause 21.2.3.


PART E PAYMENT


15



--------------------------------------------------------------------------------






22.
CHARGES

22.1
The Service Provider’s pricing shall not be subject to or contingent upon any
due diligence to be performed after the Effective Date or, if earlier, the
relevant Service Commencement Date.

22.2
In the event the Parties agree that a particular pass-through expense is to be
paid directly by the Customer, such pass-through expense shall not be subject to
any mark-up and the Service Provider shall provide the Customer with the
original third party invoice together with a statement that the Charges are
proper and valid and should be paid by the Customer.

22.3
In consideration for the provision of the Services the Customer shall pay to the
Service Provider all undisputed Charges within forty-five (45) days from the
date on which it receives a correctly rendered invoice.

22.4
In the event of late payment the Service Provider reserves the right to charge
interest on amounts overdue at a rate of two per cent (2%) above the annual base
rate of the Bank of England from time to time.

22.5
Except as otherwise agreed by the Parties in writing, no rates or charges other
than those set out in clauses 22.3 and 22.4 shall be applicable to the provision
of the Services under this Agreement.

22.6
The Service Provider shall only be entitled to invoice the Customer for its
expenses if such expenses have been approved in writing in advance and are
incurred in accordance with the version of the Customer’s expenses policy
notified to the Service Provider from time to time.

22.7
The Service Provider shall maintain complete and accurate records of, and
supporting documentation for, the amounts billable to and payments made by the
Customer under this Agreement and the Service Provider shall provide the
Customer with documentation and other information with respect to each invoice
as may be reasonably requested by the Customer to verify accuracy and compliance
with the provisions of the Agreement.

22.8
The Customer shall have the right to deduct from amounts owed by the Customer to
the Service Provider amounts that the Service Provider is obliged to pay to or
credit to the Customer under the Agreement.

22.9
The Customer may withhold payment of particular Charges that the Customer
reasonably and in good faith disputes on notice to the Service Provider.

22.10
If the Customer disputes a part of an invoice, the Service Provider shall
re-issue an invoice for the undisputed Charges and the Customer shall pay such
undisputed Charges in accordance with clause 22.3. The Parties shall diligently
pursue an expedited resolution of such dispute in accordance with the clause 49
(Dispute Resolution)

22.11
The Service Provider shall render invoices in accordance with paragraph 3 of
Schedule 10 (Charging & Invoicing).

22.12
The Service Provider shall issue a consolidated report on the last day of each
month comprising details of the invoices for that month.


23.
TAX

23.1
All prices are exclusive of value added tax or any other locally applicable
equivalent sales taxes (“VAT”), which is payable at the rate and as prescribed
by law.

23.2
Unless otherwise agreed between the Parties, the Service Provider will be
responsible for all other taxes which are incurred as a result of this Agreement
and the Services being provided.

23.3
The Customer shall be entitled to deduct the sums required to pay any
withholding taxes, demanded by any taxation authority, from payment to the
Service Provider.

23.4
If the Customer does deduct any amounts pursuant to clause 23.2, it shall pay
such sums to the relevant taxation authority within the period for payment
permitted by law, and furnish the Service Provider with evidence of payment of
the relevant amount from the relevant tax authority.

23.5
If VAT or other taxes are payable on damages payable or paid under this
Agreement then the Party liable for payment of such damages must pay any such
VAT or other taxes in addition to the relevant amount of damages upon production
of a valid VAT or other appropriate tax invoice by the other Party.


24.
VALUE FOR MONEY/BENCHMARKING

24.1
The Service Provider agrees that:

24.1.1
the Charges applicable to the Services it provides under this Agreement shall be
competitive and offer value for money to the Customer; and

24.1.2
the Performance Standards applicable to the Services shall accord with Good
Industry Practice,

and, in order to demonstrate this to the Customer, the Service Provider agrees
to comply with the terms of this clause 24 and Schedule 11 (Benchmarking
Procedure)
24.2
It is agreed that, in accordance with the terms of Schedule 11 (Benchmarking
Procedure) at any time following the expiry of the period of twenty-four (24)
months after the Effective Date, the Customer may have the Service performance
and prices reviewed by a Benchmarker in order to evaluate the Service
efficiency, effectiveness and productivity, and whether the Charges, costs and
Performance Standards applicable to the Services are competitive in the market
place.


PART F INTELLECTUAL PROPERTY, CONFIDENTIALITY AND DATA PROTECTION

25.
INTELLECTUAL PROPERTY RIGHTS

General


25.1
Each Party shall retain its rights in its own Pre-existing Intellectual Property
Rights (IPR). Except as provided in this clause 25 (Intellectual Property
Rights), neither Party shall gain by virtue of the Agreement any rights of
ownership in any IPR owned by the other Party or any third party.

25.2
The Service Provider shall procure that all Service Provider Personnel waive all
moral rights in any item provided to, or used by, the Customer in connection
with the Agreement, save that, for certain projects, prior to the agreement of
the same, the Parties may agree to vary this clause.

25.3
Developed IPR shall be solely owned by the Customer and shall vest in the
Customer on creation.

25.4
The Service Provider may use the Developed IPR solely to provide the Services to
the Customer during the Term.

25.5
To the extent that title and/or ownership rights may not automatically vest in
the Customer as contemplated by clause 25.3, the Service Provider agrees to
irrevocably assign, transfer and convey to the Customer all rights, title and
ownership in the Developed IPR. The Service Provider shall and shall procure
that Service Provider Personnel shall give the Customer or its designees, all
reasonable assistance and execute all documents necessary to assist or enable
the Customer to perfect, preserve, register or record its rights in the
Developed IPR at the Customer’s cost.

25.6
The Service Provider shall ensure that where it develops new Software for the
Customer, it shall deliver the same in Source Code and object code form, with
appropriate Documentation and that both versions shall be able to be used by a
reasonably skilled programmer familiar with the relevant software language.

25.7
The Service Provider shall ensure that at all times it keeps all Documentation
related to any product (or a component thereof) up to date.

25.8
Save to the extent clause 25.10 applies to any Materials provided by the Service
Provider to the Customer hereunder, the Service Provider grants to the Customer
and the Customer Group an irrevocable, royalty free, world-wide, non-exclusive,
transferable licence (at no additional charge and including the right to
sub-licence) to use, copy, modify, and prepare derivative works of:

25.8.1
the Service Provider’s Pre-existing IPR;

25.8.2
the Service Provider Software; and

25.8.3
the Service Provider Material (including any Service Provider processes),

in each case, in connection with the Customer’s and the Customer Group’s use and
receipt of the Services or any Replacement Services provided in-house or by a
Successor Service Provider, or any related services provided by a third party.
To the extent such Materials are embedded within a Deliverable, then the licence
grant shall be perpetual, but in all other cases the licence grant shall be for
the duration of the Term and the Termination Assistance Period and shall expire
three (3) months’ following the completion of the Termination Assistance
services.
25.9
The Service Provider shall use Commercially Reasonable Efforts and at mutually
agreed terms (but at no additional cost), to procure the grant to the Customer
and the Customer Group and, to the extent necessary, its sub-contractors, agents
and representatives of a world-wide, fully paid up, non-exclusive licence to
use, modify, enhance and maintain Third Party Materials produced specifically to
provide the Services to the Customer and that are licenced or otherwise supplied
to the Service Provider in connection with the Services.



16



--------------------------------------------------------------------------------





25.10
The Parties acknowledge and agree that from time to time the Service Provider
may propose the use of its own or third party proprietary products that are
typically licenced on stand-alone terms (the “Digital Products”) and that
subject always to agreement between the Parties as to such terms, any such
Digital Products shall be licenced on separate terms (and subject to escrow
requirements, or not, in accordance with such separate terms) and the remainder
of this clause 25 shall not apply to their use. The Service Provider undertakes
to ensure that the impact of the use of Digital Products on the Customer’s
receipt of the Services and the wider terms of this Agreement is minimised. As
at the Effective Date the only Digital Product contemplated is the Service
Provider’s solution branded as ‘Sequence’ and that the terms applicable to the
Customer Group’s use of this Digital Product (but not any other or future
Digital Products) are as set out in Schedule 14 (Sequence Licence). The Parties
agree that during the Term of this Agreement and any Termination Assistance
Period the licence to use the Digital Product shall be as set out in Schedule 14
(Sequence Licence) and that following the completion of the provision of
Termination Assistance by the Service Provider they shall enter into a separate
ongoing licence agreement on the terms set out in Schedule 14 (subject to the
variations applicable following completion of Termination Assistance and in
consideration of the costs identified in Schedule 14) at the Customer’s sole and
absolute discretion.

25.11
The Customer grants to the Service Provider a non-exclusive, non-transferable,
revocable licence (including the right to sub-licence, but only to
sub-contractors approved by the Customer in accordance with this Agreement) to
use, copy, modify, and prepare derivative works of Customer IPR for the sole
purpose of providing the Services to the Customer for the Term (which includes
any applicable Termination Assistance Period).

Escrow


25.12
Save to the extent that clause 25.10 applies, the Service Provider shall ensure
that the Source Code in the Service Provider Software together with any related
Documentation, is deposited in escrow with Legal Escrow & Arbitration Services
Limited pursuant to the terms of an Escrow Agreement which is substantially in
the terms published by Legal Escrow & Arbitration Services Limited from time to
time.

25.13
The Service Provider and the Customer mutually undertake to sign the Escrow
Agreement promptly following signature of this Agreement. The Service Provider
additionally undertakes to procure that Legal Escrow & Arbitration Services
Limited promptly signs the Escrow Agreement.

Residual Knowledge


25.14
Nothing contained in the Agreement shall restrict either Party from the use of
any general ideas, concepts, know-how, methodologies, processes, technologies,
algorithms or techniques retained in the unaided mental impressions of such
Party’s personnel relating to the Services which either Party, individually or
jointly, develops or discloses under the Agreement provided that in doing so
such Party does not:

25.14.1
infringe the Intellectual Property Rights of the other Party or third parties
who have licenced or provided materials to the other Party; or

25.14.2
breach its confidentiality obligations under the Agreement or under agreements
with third parties.


26.
CONFIDENTIAL INFORMATION

26.1
Subject to clause 26.2, each receiving Party will treat and keep all
Confidential Information of the disclosing Party as secret and confidential and
will not, without the disclosing Party's written consent, directly or indirectly
communicate or disclose (whether in writing or orally or in any other



17



--------------------------------------------------------------------------------





manner) Confidential Information to any other person other than in accordance
with the terms of this Agreement.
26.2
Clause 26.1 shall not apply to the extent that:

26.2.1
the Receiving Party needs to disclose the Confidential Information of the
Disclosing Party to any of its Affiliates or sub-contractors in order to fulfil
its obligations, exercise its rights under this Agreement or to receive the
benefit of the Services, provided always that the Receiving Party shall ensure
that every person to whom disclosure is made pursuant to this clause 26.2.1 uses
such Confidential Information solely for such purposes, and complies with this
clause 26 to the same extent as if it were a Party to this Agreement;

26.2.2
any Service Provider Confidential Information is embodied in or otherwise
incorporated into any item provided as part of the Services;

26.2.3
such Confidential Information is in the public domain at the Service
Commencement Date or at a later date comes into the public domain, other than as
a result of breach of this Agreement;

26.2.4
the Receiving Party obtains or has available such Confidential Information from
a source other than the Disclosing Party without breaching any obligation of
confidence;

26.2.5
subject to clause 26.3, such Confidential Information is required to be
disclosed pursuant to any Relevant Law or the rules of any Regulator or stock
exchange; or

26.2.6
the Receiving Party can show such Confidential Information was independently
developed by it otherwise than in connection with this Agreement.

26.3
Notwithstanding clause 26.1, the Customer may disclose Confidential Information
to its solicitors, auditors, insurers, accountants or other operational or
service-related advisers for the purposes of reporting to or seeking advice from
the relevant party. In such circumstances the Customer shall ensure that every
person to whom disclosure is made pursuant to this clause 26.3 uses such
Confidential Information solely for such purposes and complies with this clause
26 to the same extent as if it were a Party to this Agreement.


27.
DATA PROTECTION

27.1
The categories of personal data to be processed by the Service Provider,
categories of data subjects whose personal data will be processed, and the
nature and purpose of processing activities to be performed under this agreement
is set out in Schedule 21 (Data Processing and Transfer) of this Agreement.

27.2
Each Party shall comply with its respective obligations under applicable Data
Protection Legislation and, without prejudice to the foregoing, the Service
Provider shall not process Customer Personal Data in a manner that will or is
likely to result in the Customer breaching its obligations under Data Protection
Legislation.

27.3
Upon termination or expiry of this agreement, the Service Provider shall, at the
Customer’s request, promptly delete or return all Customer Personal Data and
delete the copies thereof (unless otherwise required by Data Protection
Legislation or other Relevant Laws) in its possession and shall certify to the
Customer that it has done so.

27.4
The Parties acknowledge that, in respect of all Customer Personal Data processed
by the Service Provider for the purpose of the provision of Services under this
Agreement:

27.4.1
the Customer alone shall determine the purposes for which and the manner in
which such Customer Personal Data will be processed by the Service Provider;

27.4.2
the Customer shall be the data controller; and

27.4.3
the Service Provider shall be the data processor.

27.5
Where in connection with this Agreement the Service Provider processes Customer
Personal Data as the data processor of the Customer, the Service Provider shall:

27.5.1
process Customer Personal Data only on behalf of the Customer, only for the
purposes of performing this Agreement and only in accordance with instructions
contained in this Agreement or as otherwise received from time to time; the
Service Provider shall notify the Customer prior to taking any further action if
it considers an instruction to be likely to result in processing that is in
breach of Data Protection Legislation;

27.5.2
not otherwise modify, amend, disclose or permit the disclosure of any of the
Customer Personal Data to any third party (including a data subject) unless
specifically authorised or directed to do so in writing by the Customer;

27.5.3
implement and maintain appropriate technical and organisational measures to
protect Customer Personal Data against unauthorised or unlawful processing and
against accidental loss, destruction, damage, alteration, disclosure or theft.
Upon the Customer’s request, the Service Provider shall provide the Customer
with a written description of the technical and organisational measures
implemented by itself and its sub-contractors as well as copies of all
documentation relevant to such compliance including, protocols, procedures,
guidance, training and manuals;

27.5.4
ensure the reliability of any of the Service Provider's Personnel with access to
Customer Personal Data, that such access is granted on a ‘need to know’ basis,
and that they are subject to binding obligations of confidentiality with respect
to Customer Personal Data;

27.5.5
comply with:

27.5.5.1
all guidance and recommendations from the relevant supervisory authorities in
countries where the Customer is established;

27.5.5.2
clause 18.4; and

27.5.5.3
the Customer’s Standards and Policies;

27.5.6
at no additional cost, provide full cooperation and assistance to the Customer
as the Customer may require to allow the Customer to comply with its obligations
as a data controller, including in relation to data security, data breach
notification, data protection impact assessment, prior consultation with data
protection authorities, any enquiry, notice or investigation received from a
data protection authority, and the fulfilment of data subject’s rights;

27.5.7
promptly and without delay (but in any event within twenty-four (24) hours of
becoming aware of it), notify the Customer in writing of any actual, alleged, or
potential unauthorised disclosure, loss, destruction, compromise, damage,
alteration, or theft of Customer Personal Data (including unauthorised access to
or use of the Customer Systems or data, improper handling or disposal of data,
theft of information or technology assets,



18



--------------------------------------------------------------------------------





and/or the inadvertent or intentional disclosure of Customer Personal Data) or
any incident which may give rise to a personal data breach (as such term is
defined under the GDPR); and
27.5.8
permit physical inspections in accordance with clause 20 of the areas of the
Service Provider’s relevant premises from where Services are provided, by the
Customer or its representatives to ensure compliance with this clause 27.

27.6
The Service Provider shall nominate a representative within its organisation who
shall have responsibility to respond to Customer queries regarding the
processing of Customer Personal Data and the Service Provider shall ensure that
it responds to such queries promptly.

27.7
The Service Provider shall not authorise any third party or sub-contractor to
process Customer Personal Data other than with the prior written consent of the
Customer (for the avoidance of doubt, written consent shall be deemed given for
Approved Sub-Contractors listed in this Agreement).

27.8
Where the Service Provider is a processor with respect to the Customer Personal
Data, it shall impose obligations on its sub-contractors that are the same as or
equivalent to those set out in this clause 27 by way of written agreement, and
shall remain fully liable to the Customer for any failure by a sub-contractor to
fulfil its obligations in relation to the Customer Personal Data.

27.9
Where the Service Provider is subject to an obligation in relation to Customer
Personal Data or the Customer is granted a right in respect of the Service
Provider, the Service Provider should procure that its sub-contractors are
subject to equivalent obligations and that the Customer is granted the same
right against the sub-contractors.

27.10
The Service Provider shall not process and/or transfer any Customer Personal
Data in or to any country outside the European Economic Area without the prior
written consent of the Customer.

27.11
If, for the purposes of the performance of this agreement, the Service Provider
or any of its sub-contractors wishes to process and/or transfer any Customer
Personal Data in or to a country outside the European Economic Area without
prejudice to clause 27.10, the Service Provider shall comply with such other
instructions and shall carry out such other actions as the Customer may notify
in writing, including:

27.11.1
providing details of how the Service Provider will ensure an adequate level of
protection for any such Customer Personal Data so as to ensure the Customer’s
compliance with Data Protection Legislation; and

27.11.2
implementing any data transfer mechanism provided by the applicable Data
Protection Legislation, such as the appropriate model contractual clauses
approved by the European Commission as set out in Schedule 21 (Data Processing
and Transfer), to allow for the lawful processing of Personal Data in a country
outside the European Economic Area pursuant to the applicable Data Protection
Legislation.

27.12
In the event that any act or omission of the Service Provider or any Service
Provider group company in connection with this Agreement results in any losses
being suffered by any Customer Group company, such losses will be treated as if
they had been suffered by Customer and the Customer will be able to recover any
such losses from the Service Provider in accordance with clause 34.4. For this
purpose, any losses suffered by any Customer Group company will not be treated
as being indirect or consequential in terms of clause 34.2 simply because it has
been suffered by a Customer Group company and not by the Customer directly.

27.13
The Service Provider acknowledges that its obligations with respect to Customer
Personal Data set out in this clause 27 shall also apply to the same extent to
any of the Customer’s Confidential Information that is received by the Service
Provider.


28.
PUBLICITY

28.1
The Service Provider shall not make any public announcement (whether written or
oral) about the existence of the Agreement or that it is providing Services to
the Customer without the Customer’s prior written consent (which may be withheld
in its complete discretion). For the purposes of clause 12.6, the Customer’s
consent to disclosure by the Service Provider is deemed to be given only to the
extent that such disclosure is required for the Service Provider to comply with
its obligations under clause 12.6.

28.2
In no circumstance shall either Party be authorised to use any of the other
Party’s logos, trademarks or any other representations related to the other
Party’s brand (including noting the other Party or its personnel as a referee)
without the other Party’s prior written consent (which may be withheld in its
complete discretion).


PART G REPRESENTATIONS, WARRANTIES AND INDEMNITIES




19



--------------------------------------------------------------------------------






29.
REPRESENTATIONS AND WARRANTIES

29.1
Each Party represents, warrants and undertakes to the other, as at the date of
this Agreement:

29.1.1
that it has the power and authority to enter into and perform its obligations
under this Agreement;

29.1.2
that it has all necessary rights, licences, permissions and consents to provide
or receive the Services; and

29.1.3
that the execution of this Agreement does not violate any law or constitute a
default under any other agreement.

29.2
The Service Provider represents, warrants and undertakes to the Customer on a
continuing basis throughout the term that:

29.2.1
it shall not conduct itself in a way so as to adversely affect the Customer’s
public image;

29.2.2
it is not insolvent or unable to pay its debts within the meaning of the
insolvency legislation applicable to it;

29.2.3
it shall allocate sufficient resources to provide the Services in accordance
with the contractual requirements and use Commercially Reasonable Efforts to use
the resources efficiently and services necessary to provide the Services;

29.2.4
it shall not knowingly and/or negligently insert or include, or permit or cause
any Service Provider personnel to insert or include, any known Virus into any
items provided to the Customer or the Customer Systems;

29.2.5
it shall use the latest available versions of anti-virus software available from
an industry accepted anti-virus software vendor to check for and delete
malicious software and Viruses from the Service Provider’s IT systems;

29.2.6
it shall co-operate with the Customer to reduce the effect of any Virus found
and assist the Customer to mitigate any losses (including without limitation,
loss of operational efficiency and loss or corruption of the Customer’s Data)
and to restore the system, products, Deliverables and Services to their desired
operating efficiency;

29.2.7
it has undertaken all diligence it requires (including in relation to the
Customer’s existing services) in order to plan and perform the Services and that
accordingly its prices and estimates are robust and may be relied upon by the
Customer;

29.2.8
it is skilled and experienced in the provision of services akin to the Services
and in using the tools, methodologies and procedures it is proposed that it will
use in the delivery of Services hereunder;

29.2.9
all information it provides to the Customer during the Term shall, at the time
it is supplied, be true and accurate in all material respects;

29.2.10
that the Services will be performed in accordance with all Relevant Law;

29.2.11
it shall at all times conduct the performance of the Services in such a manner
that shall ensure that the Customer does not fail to comply with the Customer
regulatory requirements that have been notified to the Service Provider in
writing (if any) as a result of or in connection with its receipt of the
Services; and



20



--------------------------------------------------------------------------------





29.2.12
it shall comply with any Customer request or instruction that enables the
Customer to comply with its regulatory requirements (if any) in respect of the
Services at mutually agreed terms.

29.3
The Customer warrants that, to the extent that Customer Personal Data is
provided to the Service Provider for processing (as that term is defined in the
Data Protection Legislation), the Customer Affiliate providing such Customer
Personal Data shall have a legal basis on which to do so.


30.
INDEMNITIES

30.1
The Customer will indemnify, defend and hold harmless the Service Provider
against any claims, losses, damages, costs (including reasonable legal fees),
expenses and liabilities incurred or suffered by the Service Provider in
connection with any infringement (or claim of infringement) of any Third Party
IPR, based upon the Service Provider’s use of Customer IPR provided to the
Service Provider under this Agreement.

30.2
The Service Provider will indemnify, defend and hold harmless the Customer and
its Affiliates and their respective officials, employees, agents and assigns
(“Customer Indemnities”) against any claims, losses, damages, costs (including
reasonable legal fees), expenses and liabilities incurred or suffered by the
Customer and/or the Customer Personnel in connection with any of the following:

30.2.1
breach by the Service Provider or any of its Affiliates or the Service Provider
Personnel of any of the Service Provider’s confidentiality obligations under
this Agreement;

30.2.2
breach by the Service Provider of any of the representations and warranties set
out in clause 29.1;

30.2.3
employment costs, any claim for indemnification for Employment Liabilities made
pursuant to Schedule 17 (Staff Transfer) and/or any employment claims of Service
Provider Personnel;

30.2.4
breach by the Service Provider of clause 27 (Data Protection); and

30.2.5
any infringement (or claim of infringement) of any Third Party IPR or other
proprietary rights, alleged to have occurred because of Deliverables provided by
the Service Provider to the Customer, or based upon the Service Provider’s
performance or the Customer’s receipt or use of such Deliverables, products or
Services.

30.3
Without prejudice to its obligations pursuant to clause 30.2.5, if any
Deliverable or Service, other item or Material provided by the Service Provider
or the provision of the Services by the Service Provider is, or in the Service
Provider’s reasonable judgement is likely to become, the subject of a claim (an
“Infringing Item”), the Service Provider, at its expense and in addition to the
indemnity and defending the claim, will procure for the Customer the right to
use and continue using the Infringing Item or replace it with a non-infringing
equivalent or modify it to make its use non-infringing, provided that such
replacement or modification does not result in a degradation of the performance
or quality of the Infringing Item.

30.4
The following procedures will apply with respect to indemnification for
third-party claims arising in connection with the Agreement save that the
indemnified party shall only give the indemnifying party the right to control
third party litigation relating to a third party claim that is subject to
indemnification by the where the claim relates to IPR:

30.4.1
as soon as reasonably practicable after receipt by an indemnified party of
written notice of the assertion or the commencement of any claim, demand,
action, cause of action or other proceeding by a third party, whether by legal
process or otherwise (a “Claim”), but no later than fourteen (14) days following
receipt of written notice from the indemnified



21



--------------------------------------------------------------------------------





party relating to any Claim, the indemnifying party will notify the indemnified
party in writing that it will assume control of the defence and settlement of
such Claim (the “Notice”);
30.4.2
if the indemnifying party delivers the Notice relating to any claim within the
required notice period, the indemnifying party will be entitled to have sole
control over the defence and settlement of such Claim;

30.4.3
if the indemnifying party fails to assume the defence of any such Claim within
the prescribed period of time, then the indemnified party may assume the defence
of any such Claim at the cost and expense of the indemnifying party; and

30.4.4
subject to the payment of its reasonable costs, the indemnified party shall
provide reasonable assistance to the indemnifying party, including reasonable
assistance to the indemnifying Party’s employees, agents, independent
contractors and Affiliates, as applicable. Notwithstanding any provision of this
clause 30 to the contrary, the indemnifying party will not consent to the entry
of any judgment or enter into any settlement that provides for injunctive or
other non-monetary relief affecting the indemnified party without the prior
written consent of the indemnified party, such consent not to be unreasonably
withheld or delayed.

30.5
The Service Provider shall procure that the Customer receives the full benefit
and protection of any IPR indemnity that the Service Provider has in relation to
IPR which is not owned by the Service Provider (whether third party IPR or
otherwise) but is supplied to the Customer pursuant to the Agreement unless the
Customer has previously agreed in writing to waive this requirement.


PART H IMPACT OF A FAILURE TO PERFORM



31.
FORCE MAJEURE

31.1
Neither Party shall be liable for default or delay in the performance of its
obligations under the Agreement:

31.1.1
if the default or delay is caused by a cause beyond the reasonable control of
such Party (it being agreed that causes beyond the reasonable control of a Party
shall not include strikes or lock outs of its own personnel); and

31.1.2
provided the non-performing Party is without fault in causing the default or
delay and the default or delay could not have been prevented by reasonable
precautions (which for these purposes shall include complying with that Party’s
Disaster Recovery Plan and/or Business Continuity Plan or, if of a higher
standard, disaster recovery plans consistent with Good Industry Practice) or
circumvented by workarounds.

31.2
The non-performing Party shall be excused from further performance or observance
of the obligation(s) so affected for as long as:

31.2.1
the circumstances prevail; and

31.2.2
the Party continues to use its best efforts to recommence performance or
observance whenever and to whatever extent possible without delay.

31.3
A Force Majeure Event shall not relieve the Service Provider of its obligations
to supply the Services in conjunction with implementing its Disaster Recovery
Plans or Business Continuity Plans, including requiring that essential personnel
report to work during an emergency, and any or all personnel work at a
contingency location.

31.4
In the event that a Force Majeure Event interrupts the provision of Services for
in excess of thirty (30) days the Customer may terminate the Agreement in whole
or in part on the provision of written notice.


32.
STEP IN

32.1
If:

32.1.1
any default or non-performance by the Service Provider occurs and as a result,
the performance of any business critical service is prevented, hindered,
degraded or delayed for more than two (2) consecutive days;

32.1.2
the Service Provider is excused from the performance of the Services pursuant to
a Force Majeure Event; or

32.1.3
a Regulator requires the Customer to do so,

then, without limiting any other rights it may have, the Customer may take
control of the part of the Services affected by the Service Provider default or
non-performance, or the Force Majeure Event and in the case of clause 32.1.3,
the Customer shall take control of the part of the Services affected by the
regulatory direction (in each case, “Step In”).
32.2
In exercising its rights of Step In the Customer may perform any act that the
Customer deems reasonably necessary in order to restore the Services (including
by engaging a Third Party



22



--------------------------------------------------------------------------------





Service Provider) or may direct the Service Provider to procure those Services
from a Third Party Service Provider.
32.3
Unless Step In is instigated due to the events set out in clauses 32.1.2 and/or
32.1.3 (except in the event that the Regulator requires Step In due to the
Service Provider’s default), where a Third Party Service Provider is engaged in
connection with a Step In, the Service Provider shall be liable for the payment
of the difference between the sums that would have been paid to the Service
Provider for the provision of those Services and the sums payable to the Third
Party Service Provider for performing the same for as long as the failure to
perform continues, and the Customer shall not be charged for Services that are
not provided to the Customer as a result of a Force Majeure Event or the Service
Provider’s default or non-performance. The Service Provider shall either pay
directly or reimburse the Customer for any such third party costs incurred on an
indemnity basis. Such payments made by the Service Provider may be credited
against the Charges or paid by way of cheque or direct debit to the Customer, at
the Customer’s option.

32.4
In the event of the Customer exercising its right of Step-In, the Service
Provider shall co-operate with the Customer (and its agents or representatives,
including any applicable Third Party Service Provider) and provide reasonable
assistance at no charge to the Customer to restore such Customer function or the
Services or any part of them as soon as reasonably possible, including giving
the Customer (and its agents or representatives, including any applicable third
party services provider) reasonable access to the Service Provider’s premises,
Equipment, Material and Software, to the extent reasonably necessary for the
purpose of restoring such Customer function or the Services or any part of them
to the level required under this Agreement.

32.5
As soon as reasonably practicable following the restoration of the affected the
Customer function or the affected part of the Services (meaning that its
performance is no longer substantially prevented, hindered, degraded or delayed)
to the Customer’s reasonable satisfaction or a Regulator lifting its Step In
requirement, the Service Provider shall resume the performance of the relevant
Services.

32.6
Nothing in this clause 32 limits the Service Provider’s liability to the
Customer with respect to any default or non-performance by the Service Provider
under this Agreement.


33.
ENHANCED CO-OPERATION

33.1
Where the Customer requires the right to do so in order to obtain an improved
understanding of the Services or to assist the Service Provider to improve its
performance (including in particular in the circumstances set out in clause
below), the Parties agree that the Customer may nominate a certain number of its
employees, agents or contractors (subject to clause 32.4), to be seconded to the
Service Provider or any of its sub-contractors (“Consultants”). The number of
Consultants shall be the minimum reasonably necessary (as determined by the
Customer acting reasonably) for the limited purposes described in this clause
33.1 and the Customer agrees to appoint Consultants with a level of seniority
appropriate to the tasks they shall be engaged in and to provide the Service
Provider with at least five (5) Business Days’ notice of its intention to
exercise its rights under this clause 33.

33.2
The circumstances that the Parties agree shall entitle the Customer to invoke
its rights under clause 33.1 include where:

33.2.1
the Customer is entitled, or has reasonable grounds for believing that it will
be entitled, to terminate the Agreement in whole or in part for cause;

33.2.2
the Service Provider is not performing any of the services in accordance with
the Minimum Service Levels (if any);

33.2.3
the Service Provider is or the Customer has reasonable grounds for believing
that the Service Provider is reasonably likely to be in material breach of its
obligations under the Agreement;

33.2.4
the Customer has reasonable grounds to suspect acts of fraud are being committed
by the Service Provider, any sub-contractor or any Service Provider Personnel;

33.2.5
the Service Provider causes the Customer to breach its legal or regulatory
obligations; or

33.2.6
the Service Provider fails to provide the Services in accordance with the
Agreement (whether such failure amounts to a material breach of contract or not)
and that failure causes, or is in the Customer’s opinion likely to cause:

33.2.6.1
delay in delivery of the Services that means that the Service Provider will not
be able to meet any Key Milestone date;

33.2.6.2
the degradation or unavailability of the Services which, in the Customer’s
opinion, is unlikely to be resolved within a reasonable period of time; or

33.2.6.3
the Customer to incur a material loss, liability or cost whether direct or
indirect or to suffer any adverse publicity.

33.3
No Consultant shall become an employee of the Service Provider, or have a legal
entitlement to any benefits conferred by the Service Provider on its employees,
as a result of his or her secondment under this clause 33.

33.4
A Consultant may not be an employee of any entity who competes with the Service
Provider in the field of system integration services unless they are an employee
of the Customer.

33.5
The Consultants shall be given full access to all information (other than
information related to the Charges) that is available to all relevant Service
Provider Personnel and that is related to the performance of the Services that
are relevant to the purposes described in clauses 33.1 and



23



--------------------------------------------------------------------------------





33.2 and shall be able to make suggestions related to any element of the
performance of the Services.
33.6
Service Provider shall not be obliged to follow any suggestions given by the
Consultants.

33.7
If the Service Provider does follow a suggestion of a Consultant, then the
Service Provider shall be fully responsible for all consequences that flow from
the suggestion as if it were the Service Provider’s own suggestion.

33.8
By exercising its right under this clause, the Customer shall not, and shall not
be deemed to, assume any obligation to resolve any issue or problem with the
Services or relieve the Service Provider of any obligation or liability in
relation to that event. Without limiting the foregoing, nothing in this clause
33.8 shall be construed to limit the Service Provider’s obligation to continue
to perform the Services in accordance with all applicable Service Levels or
Milestone Dates.

33.9
A secondment under this clause may be terminated by the Customer at any time by
giving written notice to the Service Provider, but shall in any event cease when
the secondment has been effective for a continuous period of ninety (90) days
(or such longer period as may be agreed between the Parties, such agreement may
not be withheld by the Service Provider where clause 33.10 applies), when both
of the following conditions are satisfied:

33.9.1
the event giving rise to the appointment of the Consultants under this clause
has ceased and/or has been resolved or remedied; and

33.9.2
the Service Provider has demonstrated to the Customer’s reasonable satisfaction
that the Service Provider has taken all reasonable measures accepted to ensure
that the event giving rise to the appointment of the Consultants shall not
reoccur.

33.10
Subject to clause 33.11, the Customer shall be responsible for paying the
Consultants reasonable and demonstrable fees for the duration of the secondment,
plus any reasonable, actual and demonstrable travel and subsistence costs
incurred by the Consultants in relation to their secondment under this clause
provided that the salaries of the Consultants are reasonable given their level
of seniority and experience and Good Industry Practice (“Consultant Costs”).

33.11
Notwithstanding clause 33.10, the Parties agree that to the extent that the
Customer exercises its rights due to an alleged Service Provider default and it
transpires that the Service Provider was in default then then Service Provider
shall be responsible for fifty per cent (50%) of the Consultant Costs.

33.12
The exercise by the Customer of its rights in this clause 33 shall be without
prejudice to any other rights or remedies of the Customer.


34.
LIABILITY

34.1
Nothing in this Agreement shall limit either Party’s liability in respect of:

34.1.1
death or personal injury caused by negligence;

34.1.2
fraud or fraudulent misrepresentation;

34.1.3
any employment related indemnities provided by the Service Provider;

34.1.4
the breach by the Service Provider or any of its sub-contractors or Service
Provider Personnel of the duties of confidentiality contained in the Agreement;



24



--------------------------------------------------------------------------------





34.1.5
any claim made under the Intellectual Property Right infringement indemnities
set out in clauses 30.1 (Customer IPR Indemnity) and 30.2.5 (Supplier IPR
Indemnity);

34.1.6
Wilful Default by the Service Provider; and

34.1.7
any liability that cannot be excluded pursuant to applicable law.

34.2
Subject to clause 34.1, the maximum aggregate liability of the Service Provider:

34.2.1
under the indemnity set out in clause 30.2.4 (Data Protection Indemnity) shall
be limited to the greater of [***] US dollars (USD [***]) or [***] per cent
([***]%) of the of the total Charges paid or payable under the Agreement in the
twelve (12) months immediately prior to the act or omission giving rise to such
liability;

34.2.2
for damage to tangible property caused by the Service Provider’s or its
sub-contractors negligence or Wilful Default shall be limited to the greater of
[***] US dollars (USD [***]) or [***] per cent ([***]%) of the total Charges
paid or payable under the Agreement in the twelve (12) months immediately prior
to the act or omission giving rise to such liability; and

34.2.3
in respect of the indemnity in clause 30.2.2 (Warranty Breach Indemnity) shall
be subject to the cap set out in clause 34.5.

34.3
Subject to clause 34.1, neither Party shall have any liability for any indirect
or consequential losses suffered by the other Party or for any special or
incidental damages, loss of profits, loss of business, loss of revenue, loss of
goodwill, loss of anticipated savings or loss of data (other than as detailed in
clause 34.4).

34.4
The exclusions above shall not exclude liability for the following heads of
losses which the Service Provider will accept to be deemed direct losses or
damages suffered by the Customer:

34.4.1
subject always to the Customer’s duty to mitigate, the costs of procuring and
implementing an alternative to the Services provided (or not provided) by the
Service Provider;

34.4.2
the cost of restoring lost or damaged data caused or contributed to by the
Service Provider;

34.4.3
the cost of restoring damage to physical property caused or contributed to by
the Service Provider;

34.4.4
additional wages, overtime and expenses incurred by the Customer or its
sub-contractors or agents in performing or rectifying defective services and/or
managing a third party’s performance of the same;

34.4.5
the public relations costs of repairing any brand or reputational damage caused
by a default (whether by act, omission or otherwise) of the Service Provider;

34.4.6
subject always to the Customer’s duty to mitigate, cost savings that are agreed
by the Parties in this Agreement; and

34.4.7
in the event that a default (whether by act, omission or otherwise) of the
Service Provider prevents the Customer from running its business in the normal
way, the costs of the remedial action necessary so as to re-enable such normal
running together with the costs of implementing any temporary work-around.



25



--------------------------------------------------------------------------------





34.5
Other than those losses which are unlimited as set out in clause 34.1, the
Service Provider’s total aggregate annual liability under or in connection with
the Agreement shall not exceed the greater of:

34.5.1
[***] US dollars (USD [***]); and

34.5.2
[***] percent ([***]%) of the total charges paid or payable under the Agreement
in the twelve (12) months immediately prior to the act or omission giving rise
to such liability.

34.6
Other than those losses which are unlimited as set out in clause 34.1, the
Customer’s total aggregate liability under or in connection with this Agreement
shall not exceed the total amounts paid or payable under the Agreement in the
twelve (12) months immediately prior to the act or omission giving rise to such
liability.

34.7
Any Service Credits or Liquidated Damages payable by the Service Provider to the
Customer under the Agreement shall not count towards the limitations of
liability. For the avoidance of doubt, the Parties acknowledge that in
accordance with Relevant Law, any claim for damages shall be reduced by the
amount of Service Credits or Liquidated Damages already paid by the Service
Provider to the Customer in respect of the relevant liability so as to avoid
double recovery by the Customer.

34.8
The phrase “paid or payable” will mean the aggregate of:

34.8.1
all relevant amounts already paid by the Customer to the Service Provider;

34.8.2
all relevant amounts invoiced but not yet paid by the Customer to the Service
Provider; and

34.8.3
all relevant amounts not yet invoiced for any products, deliverables and/or
services not yet performed (but would be as if the Agreement continued until the
end of the term).


35.
INSURANCE

35.1
The Service Provider shall maintain at its own cost (and on request provide
evidence to the Customer in the form of a broker’s letter) the following
insurance policies with an insurer of good standing and having an A.M. best
rating of at least A- for the term of this Agreement. Thereafter, the Service
Provider shall manage its insurances in a prudent manner such that it has
coverages no less than the limits specified below. Such policies and limits are
as follows:

35.1.1
professional liability insurance for a minimum amount of [***] US dollars (USD
[***]) per claim and in aggregate;

35.1.2
public liability insurance including product liability insurance for a minimum
amount of [***] US dollars (USD [***]); per occurrence and in aggregate and
these insurance limits may be achieved by a combination of primary and/or
umbrella/excess liability policies;

35.1.3
employer’s liability insurance for a minimum amount of [***] GB Pounds ([***])
for the UK; and

35.1.4
such other insurances as mandated by law in jurisdictions from where the
Services are provided.

35.2
The Service Provider shall not take out or hold any of the insurance coverage
described in clause 35.1 with the Customer or any member of the Customer Group
as a primary insurer (i.e. responsible for the first twenty five million US
dollars (USD 25,000,000) of coverage) without



26



--------------------------------------------------------------------------------





the Customer’s prior written consent and will use reasonable endeavours to
notify the Customer of any current or future insurance policy for which the
Customer or any member of the Customer Group is party to for insurances beyond
this level.
35.3
The Service Provider shall not during the term of this Agreement and for a
period of six (6) years thereafter act or refrain from acting in such a way as
would entitle the underwriter(s) of the policies required by clause 35.1 above
to avoid or negate their liability to deal with any claim(s) which would
otherwise be covered.

35.4
The Service Provider shall, whenever reasonably requested by the Customer,
provide evidence of such insurance and of its currency.


PART I TERMINATION



36.
TERMINATION

Customer Termination Rights


36.1
The Customer may terminate for convenience this Agreement (in whole or in part)
on ninety (90) days’ notice.

36.2
If the Customer terminates this Agreement pursuant to clause 36.1, it shall pay
the Service Provider any applicable Liquidated Damages for early termination as
are then applicable and agreed in the Price Book as set out in Appendix 10-E of
Schedule 10 (Charging & Invoicing), and such payment shall be the Service
Provider’s sole and exclusive remedy in connection with the early termination.
If the Customer terminates this Agreement during the Initial Term for any other
reason then, save as set out in this sentence, no penalty or payment shall
accrue (other than due and payable Charges payable up to the date of termination
or, if later, completion of the Termination Assistance activities) and
accordingly the Liquidated Damages set out in Appendix 10-E shall not be payable
save that the sum identified for the period in which termination takes place in
the line item listed as “Unrecovered Discount (Deal Bonus)” in Appendix 10-E of
Schedule 10 (Charging & Invoicing) shall be payable as Liquidated Damages. The
Parties agree that such payment shall be without prejudice to the Customer’s
other rights and remedies.

36.3
The Customer may terminate the Agreement for material breach by the Service
Provider, immediately if it is not capable of remedy, or after thirty (30) days
from the Customer providing the Service Provider with written notice of the
material breach if it is capable of remedy but remains unremedied.

36.4
The Customer may also terminate this Agreement, in whole or in part:

36.4.1
forthwith on the insolvency of the Service Provider;

36.4.2
on thirty (30) days’ notice in the event of persistent breaches of the
Agreement;

36.4.3
forthwith where a Key Milestone for Transition is missed by more than a period
of time specified as such in the Transition Schedule;

36.4.4
forthwith in the event of a Material Adverse Change occurs in relation to the
Service Provider;

36.4.5
forthwith in the event of a Change of Control of the Service Provider (other
than an internal re-organisation within the Service Provider Group) which raises
a legitimate concern for the Customer, provided that the Customer gives notice
to terminate on this basis within ninety (90) days following the Customer
becoming aware of the Change of Control, such notice to specify the date upon
which termination shall become effective;

36.4.6
forthwith in the event of any breach by the Service Provider which causes the
Customer or any member of the Customer Group to be in breach of its obligations
pursuant to Relevant Law;

36.4.7
forthwith in the event of in the event of a Material Service Failure;

36.4.8
in the event of repeated failure by the Service Provider to engage with the
governance procedures set out in this Agreement, including but not limited to,
Schedule 12 (Governance and Service Management) where, following formal notice
from the Customer, the Service Provider either:

36.4.8.1
fails to address and propose a plan to solve the concerns identified by the
Customer within thirty (30) days of a notice requiring it do so; or

36.4.8.2
fails to then deliver on the plan proposed by it pursuant to this clause by the
dates specified in the plan; or

36.4.9
forthwith in the event of any breach by the Service Provider which has a
material adverse impact on the Customer’s reputation (or that of the Customer
Group) or leads to material adverse publicity.

36.5
If the Customer terminates this Agreement in whole or in part and the Customer
has paid any Charges in advance for Services it has not yet received, an amount
equal to such Charges shall be repayable, subject to a pro-rated reduction.

36.6
If the Service Provider believes that any termination by the Customer
constitutes a wrongful repudiation of the Agreement, then the Service Provider
agrees that it will not affirm the Agreement and any wrongful repudiation shall,
if proven, be deemed to be termination for convenience by the Customer.

Service Provider Termination Right


36.7
The Service Provider may only terminate this Agreement on written notice to the
Customer due to:

36.7.1
the Customer’s failure to pay undisputed Charges, for which properly submitted
invoices have been delivered, by the due date for payment, provided that:

36.7.1.1
the Customer fails to remedy the failure to pay within fifteen (15) days of its
receipt of the Service Provider’s written notice of the failure to pay; and

36.7.1.2
the Service Provider provides the Customer a further notice of the failure to
pay and the Customer fails to remedy the failure to pay within ninety (90) days
of its receipt of such further notice;

36.7.2
a material breach by the Customer of the licence conditions set out in clause
25.8; or

36.7.3
its obligations under clause 26 (Confidential Information), provided the
Customer fails to remedy the relevant breach (if capable of remedy) within sixty
(60) days of its receipt of the Service Provider’s written notice of the
relevant breach.

36.8
If the Service Provider terminates this Agreement pursuant to this clause 36.7
then, without prejudice to its other rights and remedies but provided always
there is no double recovery of its losses, it shall be entitled to be paid the
sums payable in the event of early termination as are then applicable and agreed
in Appendix 10-E of Schedule 10 (Charging & Invoicing).


37.
TERMINATION ASSISTANCE/EXIT

37.1
Subject to clause 37.4, for up to twelve (12) months following the Effective
Date of termination or expiration of the Agreement or following the date of any
notice of termination, at the Customer’s election and request the Service
Provider shall provide Termination Assistance to the Customer.

37.2
Actions by the Service Provider under this clause 37 shall be subject to the
provisions of the Agreement.

37.3
Charges for Termination Assistance activities by the Service Provider shall be
at the services rates, or other rates, as specified in Schedule 15 (Exit Plan
and Service Transfer Arrangements) (which shall not be more than the rates in
the ‘Offshore Rate Card’ and/or the ‘New Services Rate Card’ set out in the
Price Book (Appendix 10-A) or at such lower rates as agreed by the Parties
according to Schedule 10 (Charging & Invoicing)).

37.4
The Service Provider represents and warrants that the Termination Assistance
Services shall be provided to permit the Customer to readily continue the
provision of the Services in-house or by a replacement service provider and
eliminate or minimise any disruption or deterioration of the Service, including,
but not limited to, the following:

37.4.1
efficient and comprehensive transition;

37.4.2
assistance in providing information required to prepare and execute any request
for proposal process;

37.4.3
knowledge transfer;

37.4.4
enabling data migration; and

37.4.5
executing any document required for assignment of rights.

37.5
The Customer shall procure that any Successor Service Provider shall enter into
a confidentiality agreement with the Customer on terms no less onerous than
those set out in clause 26 (Confidential Information).


PART J MISCELLANEOUS PROVISIONS



38.
COMPLIANCE WITH LAWS

Generally


38.1
The Service Provider shall perform its obligations in a manner that complies
with all Relevant Laws (which shall include all Laws affecting the Customer’s
business of which the Service Provider is aware or should, acting as a prudent
supplier of services to businesses in the Customer’s sectors and geographies,
have been aware of). The Service Provider’s obligations pursuant to this clause
shall include identifying and procuring any required permits, certificates,
approvals and inspections. If a charge of non-compliance with such Laws occurs,
the Service Provider shall promptly notify the Customer in writing. Any actual
failure to so comply shall give the Customer the right to terminate this
Agreement for irremediable material breach pursuant to clause 36.3.

38.2
The Customer shall notify the Service Provider of any material changes in any
Relevant Laws affecting its business and of which it becomes aware in the
ordinary course of its business (provided always that this shall not release the
Service Provider from its own obligations to keep abreast of all Relevant Laws
affecting its business and the ongoing provision of the Services).

38.3
The Service Provider shall make any modifications to the Services as reasonably
necessary as a result of such changes at no extra cost to the Customer other
than where the relevant modification is required to address a change in
legislation that is specific to the Customer in which event the effect on cost
shall be assessed by the Contract Change Control Procedure.

38.4
The Service Provider shall be responsible for any fines and penalties imposed on
the Service Provider or the Customer arising from any non-compliance by the
Service Provider, its personnel or agents with any Relevant Laws.


39.
TRANSFER OF THIS AGREEMENT

39.1
The Customer may assign the Agreement within the Customer Group, to any entity
that acquires it or with the Service Provider’s consent (not to be unreasonably
withheld) to any third party.

39.2
Apart from the specific rights to transfer, novate or assign specified in clause
39.1, neither Party may assign, novate or otherwise transfer any of its rights
or obligations under this Agreement without the other Party’s prior written
consent (such consent not to be unreasonably withheld or delayed). For the
avoidance of doubt, it is reasonable for the Customer to withhold its consent to
any proposed assignment, novation or other transfer by the Service Provider to
any person (the “Transferee”), if the Customer determines (in its sole and
absolute discretion) that the Transferee is of lesser financial standing to the
Service Provider or has a lesser standing or perceived ability to provide
services of the quality required by this Agreement.

39.3
The Service Provider shall use its reasonable endeavours to notify the Customer
in advance of any Change of Control and in any event shall notify the Customer
within ten (10) days of any Change of Control occurring.


40.
NO PARTNERSHIP, AGENCY ETC

40.1
Nothing in this Agreement is intended to create a partnership or the
relationship of principal and agent or employer and employee between the
Parties. Neither Party has the authority or power to bind, to contract in the
name of or to create a liability for the other in any way or for any purpose,
save as specified in Schedule 2 (Service Tower Specification).



27



--------------------------------------------------------------------------------






41.
NOTICES

41.1
All formal notices and communications between the Parties and/or to any
Affiliate made in the course of this Agreement are to be in writing and shall be
deemed to have been received by the addressee at the times stated below,
provided that the notice of communication is addressed to the recipient at the
address specified below, is marked for the urgent notification of the specified
point of contact as notified in writing to the other Party from time to time in
accordance with this clause 41 and is properly franked or otherwise sent postage
prepaid:

41.1.1
by first class post, forty-eight (48) hours after dispatch;

41.1.2
by email with return receipt acknowledgement, on the next Business Day after the
day of dispatch;

41.1.3
by hand delivery, immediately upon receipt by the recipient; or

41.1.4
if sent by a reputable overnight express mail service with a reliable tracking
system, twenty four (24) hours after dispatch.

This clause 41.1, however, shall not apply to the service of any proceedings or
documents in any legal action.
41.2
The addressees of the Parties for the purpose of this clause 41 and for the
purpose of service of proceedings are set out below. Notices must be addressed
to:

For the Customer – addressed to the UK Customer


For the attention of: The General Counsel


With a copy to the BPO Lead


At the address listed at the top of this Agreement.




For the Service Provider


For the attention of: The General Counsel


With a copy to the Service Provider Delivery Lead


At the address listed at the top of this Agreement.



42.
THIRD PARTY RIGHTS

42.1
Save for any exceptions specified in the Schedules relating to the rights of any
Successor Service Provider or other specified third party, a person who is not a
Party to this Agreement may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999, save that Affiliates of the Customer from
time to time and Divested Affiliates as referred to below may enforce the
benefits granted to them under this Agreement. For the avoidance of doubt
however this Agreement may be amended or rescinded by agreement between the
Parties (and the UK Customer acting on behalf of the US Customer and Bermuda
Customer) without the consent of any third party.

42.2
At the Customer’s discretion and upon notice to the Service Provider of the
divestment, any Divested Affiliate shall be entitled (at no additional charge to
it or to the Customer) to continue to enjoy the benefit of the Services which it
is receiving pursuant to this Agreement for a period of up to two (2) years from
the date of completion of such divestment or the date of notice whichever is
later, such period to co-terminate with the Term and provided that the overall
liability of Service Provider under this Agreement to the Customer, the Divested
Affiliate and any of the beneficiaries does not increase. The Customer shall be
responsible for compliance by such Divested Affiliate to the relevant terms and
conditions of this Agreement and any changes to the relevant Services resulting
from this clause shall be agreed in accordance with the Contract Change Control
Procedure.


43.
SURVIVAL

43.1
Those clauses that by their nature are intended to survive the termination or
expiry of this Agreement, shall so survive.


44.
SEVERABILITY

44.1
If any provision of this Agreement or any part of any provision is determined to
be partially void or unenforceable by any court or body of competent
jurisdiction or by virtue of any legislation to which it is subject or by virtue
of any other reason whatsoever, it shall be void or unenforceable to that extent
only and the validity and enforceability of any of the other provisions or the
remainder of any such provision shall not to be affected. If any clause is
rendered void or unenforceable, whether wholly or in part, the Service Provider
and the Customer shall endeavour, without delay and in good faith discussions,
to attain the economic and/or other intended result in another legally
permissible manner.


45.
ENTIRE AGREEMENT

45.1
This Agreement constitutes the entire understanding between the Parties relating
to the subject matter of this Agreement and, save as may be expressly referred
to in this Agreement, supersedes all prior representations, writings,
negotiations or understandings relating to the subject matter of this Agreement.

45.2
Except in respect of any fraudulent misrepresentation made by a Party, the
Parties acknowledge that they have not relied on any representations, writings,
negotiations or understandings, whether express or implied, (other than as set
out in this Agreement) in entering into this Agreement.


46.
WAIVER

46.1
No delay, neglect, or forbearance on the part of either Party in enforcing
against the other Party any term or condition of this Agreement shall be or
shall be deemed to be a waiver or in any way prejudice any right of that Party
under this Agreement. Any waiver by either Party of any of its rights under this
Agreement must be in writing and only applies to the transaction or series of
transactions expressly referred to in such waiver.


47.
CORPORATE SOCIAL RESPONSIBILITY, COMPLIANCE WITH LAWS AND LLOYDS CENTRE OF
EXCELLENCE

Anti-Bribery


47.1
Each Party shall comply with all Relevant Laws relating to anti-bribery and
anti-corruption including (but not limited to) the UK Bribery Act 2010 and all
relevant US requirements.

Modern Slavery


47.2
Without prejudice to any other provisions in this Agreement, the Service
Provider shall, and shall procure that all persons who will or may be used in
performing or to support the performance of this Agreement in any part of the
world (“Supply Chain”) shall, at all relevant times:

47.2.1
comply with the provisions of the Modern Slavery Act 2015 and all Relevant Laws
made under it or relating to it (“MSA”), and ensure that all relevant Service
Provider Personnel have received appropriate training on the same;

47.2.2
comply with any Customer policy relating to modern slavery and/or human
trafficking as is notified to the Service Provider by the Customer from time to
time; and

47.2.3
immediately notify the Customer’s BPO Lead in writing if it has reason to
believe that it or any member of its Supply Chain is in breach or is likely to
breach any of the MSA or any provisions of these clauses 47.2 to 47.4 (or would
do so if it were a party to this Agreement), or if it receives a communication
from any person alleging breach of any of the MSA.

47.3
The Service Provider shall maintain detailed, accurate and up-to-date records
setting out:

47.3.1
its staff hiring procedures;

47.3.2
its supplier selection processes; and

47.3.3
the steps it takes to ensure that it and each member of its Supply Chain is not
engaged in the activities prohibited by the MSA, and shall promptly provide
copies of such records to the Customer on the Customer’s request.

47.4
On the Customer’s reasonable request, the Service Provider shall make, and shall
require any relevant member of its Supply Chain to make, such adjustments to its
processes that relate to staff hiring and supplier selection as the Customer
reasonably considers to be desirable to address any risk of non-compliance with
the MSA.

Environment


47.5
The Service Provider shall ensure that its performance of the Services shall
comply with all Relevant Laws relating to the environment including but not
limited to all environmental laws, statutes, regulations and relevant government
issued guidance.

Health & Safety


47.6
The Service Provider shall at times throughout the Term comply with all Relevant
Laws relating to health and safety including (but not limited to) the Health and
Safety at Work etc. Act 1974 and shall maintain a written health & safety
policy.

Equal Opportunities


47.7
The Service Provider shall at all times throughout the Term comply with all
Relevant Law relating to equal opportunities, including, (but not limited to)
the Equality Act 2010.

Compliance with Competition Laws


47.8
The Service Provider confirms that it has not colluded with any third parties in
relation to the Charges and that it shall comply with all Relevant Laws relating
to competition and anti-trust including (but not limited to) the UK Competition
Act 1998 and all relevant US requirements.

Compliance with Import/Export Laws


47.9
The Service Provider shall comply with, and be solely responsible for compliance
with, all Relevant Laws with respect to the export and/or import of systems,
dual-use items, materials, data, information and technologies necessary for the
provision of the Services to each Customer site (including those comprising the
Deliverables) and with applicable embargoes, sanctions, and similar restrictions
in force from time to time (including by determining and obtaining all relevant
import and/or export authorisations).

Lloyd’s Centre of Excellence


47.10
The Customer expects the Service Provider to demonstrate a commitment to
developing its knowledge of the London insurance market during the Term.
Accordingly, the Service Provider shall commit to:

47.10.1
engaging with external consultants to develop training materials and to obtain a
deeper understanding of Lloyd’s of London performance standards and
requirements;

47.10.2
developing and delivering training and certification programmes for Service
Provider Personnel delivering the Services;

47.10.3
increasing the general pool of Service Provider staff who are familiar with
Lloyd’s of London operations;

47.10.4
subject always to its duties of confidentiality to its own clients, promoting
the sharing of experience across the Service Provider’s and its Affiliate’s
clients in the Lloyd’s of London market including by promoting opportunities for
such clients to network and share experiences;

47.10.5
inviting Lloyd’s of London staff to participate as a guest teachers / lecturers;
and

47.10.6
subject always to its duties of confidentiality to its own clients, identifying
best practices across all the clients of the Service Provider and its Affiliates
in the insurance sector and applying such best practice to services in areas
regulated by Lloyd’s of London including by recommending enhancements to
processes.


48.
CUMULATIVE REMEDIES

48.1
Except as otherwise expressly provided in this Agreement, remedies provided
under this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to either Party at law, in equity or otherwise.


49.
DISPUTE RESOLUTION

49.1
Any dispute between the Parties arising out of or relating to the Agreement,
including with respect to the interpretation of any provision of the Agreement,
shall be dealt with as follows:

49.1.1
by the respective Contract Managers appointed under the Agreement; and if the
dispute is not resolved by the Contract Managers;

49.1.2
then by the Customer’s BPO Lead (or his or her designated nominee) and a person
of equivalent standing in the Service Provider’s organisation; and

49.1.3
then by a member of the Customer’s board (or his/her designated nominee) and a
person of equivalent standing in the Service Provider’s organisation.

49.2
Any dispute, controversy or claim arising under, out of, in connection with, or
in relation to the Agreement which cannot be settled as provided for above may
then be referred by the Parties to:

49.2.1
mediation by a neutral mediator accredited by the Centre for Dispute Resolution
(CEDR); and

49.2.2
then, if the Parties fail to reach agreement during the mediation process within
sixty (60) days of the mediator being appointed, Arbitration in London under the
‘LCIA Rules’,

in order for the Parties to attempt to resolve such dispute.
49.3
Notwithstanding clauses 49.1 and 49.2, the Parties shall be free at any time to
commence legal proceedings in order to seek emergency or injunctive relief.


50.
COUNTERPARTS

50.1
This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which together will constitute one
Agreement binding on the Parties, notwithstanding that both Parties are not
signatories to the original or the same counterpart.


51.
GOVERNING LAW AND JURISDICTION

51.1
The Agreement and all matters arising out of or in connection with it (including
any dispute or claim) shall be governed and construed in accordance with the
laws of England and Wales and made subject to the exclusive jurisdiction of the
Courts of England.



 
 


28



--------------------------------------------------------------------------------









AGREED by the Parties through their duly authorised representatives on the date
written at the top of the first page of this Agreement:


For and on behalf of                )
ASPEN INSURANCE UK SERVICES LIMITED     ) /s/ Michael Cain




Name: Michael Cain
Title: Director
Date: April 17, 2018








For and on behalf of                )
ASPEN INSURANCE U.S. SERVICES, INC.     ) /s/ Michael Cain




Name: Michael Cain
Title: Director
Date: April 17, 2018






For and on behalf of                ) /s/ Kate Vacher
ASPEN BERMUDA LIMITED             )




Name: Kate Vacher
Title: CEO
Date: April 19, 2018








For and on behalf of                )
GENPACT INTERNATIONAL, INC.         ) /s/ Sasha Sanyal
                




Name: Sasha Sanyal
Title: Senior Vice President
Date: April 20, 2018






29



--------------------------------------------------------------------------------






SCHEDULE 1

DEFINITIONS

The following definitions apply in this Agreement:
Acceptance Certificate means a written notice, issued by the Customer in
accordance with clause 6.5, certifying that an Acceptance Item has passed (in
full, or conditionally) the relevant acceptance tests.
Acceptance Criteria means the mutually agreed objective criteria which an
Acceptance Item must satisfy during the acceptance tests as set out in this
Agreement before the Customer is required to issue an Acceptance Certificate for
that Acceptance Item.
Acceptance Item means any Deliverable or Service or any other item expressed to
be subject to acceptance testing under this Agreement.
Acceptance Test means any test set out in this Agreement or agreed between the
Parties for the acceptance of Acceptance Items pursuant to clause 6 of this
Agreement.
Acceptance Test Plan means the plan for acceptance testing agreed between the
parties pursuant to paragraph 4.1.4 of Schedule 8 (Transition and
Transformation).
Additional Charges has the meaning set out in paragraph 10.1 of Schedule 10
(Charging & Invoicing)
Affiliate means any other person that, directly or indirectly, through one or
more intermediaries, is controlled by or under common control with a Party or in
the case of another legal entity, controlled by or under common control with
such other legal entity. For the purposes of this definition, control
(including, with correlative meanings, the terms controlled by and under common
control with) as used with respect to any person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such person, whether through the ownership of shares, the holding
of voting power, by contract or otherwise.
Agreed Form NDA means the form of non-disclosure agreement set out in Schedule
15 (Exit Plan and Service Transfer Arrangements).
Agreement means this agreement, the schedules, appendices and attachments.
Applicable Increase has the meaning set out in paragraph 4.2 of Schedule 10
(Invoicing & Charging)
Approval Criteria means the set of formal pre-defined conditions that the
Service Provider must demonstrably prove they have achieved prior to progressing
to the next stage of a Transition or Transformation project;
Approved Sub-Contractors means sub-contractors of the Service Provider listed in
Schedule 5 (Sub-contractor List) or who have otherwise been approved in writing
by the Customer pursuant to clause 17.
At Risk Amount has the meaning given to it in paragraph 6.5 of Schedule 3
(Service Levels and Service Credits).
Average Handling Time or AHT has the meaning set out in paragraph 2.2 of
Appendix 10-B of Schedule 10 (Charging & Invoicing).
BAFO has the meaning set out in Recital D.


30



--------------------------------------------------------------------------------





Balanced Scorecard has the meaning given to it in paragraph 7.1 of Schedule 12
(Governance and Service Management) as further described in Appendix 1 to
Schedule 12 (Governance and Service Management).
Baseline FTE means the minimum number of FTEs required to meet demand relative
to the Baseline Volume, such figures being set out in Appendix 10-H of Schedule
10 (Charging & Invoicing).
Baseline Volume means the minimum volume of work items the Customer requires the
Service Provider to process for a given period of time, as set out in Appendix
10-D of Schedule 10 (Charging & Invoicing) to this Agreement.
BCP Test has the meaning set out in paragraph 3.1 of Schedule 16 (Business
Continuity and DR Plan).
Benchmarked Services has the meaning given to it in paragraph 1.1 of Schedule 11
(Benchmarking Procedure).
Benchmarker has the meaning set out in paragraph 2.3 of Schedule 11
(Benchmarking Procedure).
Benchmarking Report means the report of a Benchmarker commissioned by the
Parties in accordance with Schedule 11 (Benchmarking Procedure).
BPO Lead has the meaning set out in paragraph 1.3 of Schedule 12 (Governance and
Service Management)
Business Continuity Plan means the business continuity plan to be developed
pursuant to Schedule 16 (Business Continuity and DR Plan).
Business Day means a day other than a Saturday, Sunday or Bank holiday in
England, Bermuda or relevant US States.
Business Impact Initiative has the meaning set out in paragraph 16.1 of Schedule
10 (Charging & Invoicing).
Calendar Year means the period of 365 (or 366 as applicable) days starting from
the first (1st) day of January and ending on the thirty first (31st) day of
December.
Calendar Quarter means any one of the following four periods of three months
that make up a Calendar Year: 1st January to 31st March (quarter 1); 1st April
to 30th June (quarter 2); 1st July to 30th September (quarter 3) and 1st October
to 31st December (quarter 4).
Ceded Operations Services means the services designated as such in Schedule 2
(Service Tower Specification) to this Agreement.
Change means any change to this Agreement and/or provision of the Deliverables
and/or Services agreed between the Parties in accordance with Schedule 13
(Contract Change Control Procedure).
Change Control means the process for modifying the provision of the Services or
the Agreement as set out in Schedule 13 (Contract Change Control Procedure).
Change Control Note shall be a document agreed between the Parties in the form
set out in Appendix 1 to Schedule 13 (Contract Change Control Procedure) that
records a Change.
Change of Control means a change in Control involving the Service Provider.
Change Request means a written request from either party to vary the terms of
this Agreement pursuant to the procedure set out in Schedule 13 (Contract Change
Control Procedure).


31



--------------------------------------------------------------------------------





Charges means the aggregate charges payable by the Customer to the Service
Provider under this Agreement and as are more particularly set out in Schedule
10 (Charging and Invoicing).
Claim has the meaning set out in clause 30.3.1.
Commercially Reasonable Efforts means that the Party obliged to perform shall
take all such steps and perform in such a manner as if it were acting in a
determined, prudent and reasonable manner in order to achieve the desired result
for its own benefit.
Committed Non-FTE Benefits has the meaning set out in paragraph 13.1 of Schedule
10 (Charging & Invoicing)
Committed Service Levels means the Service Levels described as such in Appendix
3-A and Appendix 3-B of Schedule 3 (Service Levels and Service Credits) which
shall be subject to the process set out in paragraph 3 of Schedule 3 (Service
Levels and Service Credits).
Committed Transformation means the Transformation Projects to be completed prior
to or after completion of Transition in order to deliver committed price
reductions and/or service improvements and whose scope is either agreed prior to
the Effective Date or identified prior to the Effective Date with a plan to
finalise the details of the same to be agreed during Transition.
Committed Transformation Services has the meaning set out in paragraph 1.1.1(i)
of Schedule 8 (Transition & Transformation).
Comparative Charges has the meaning set out in paragraph 1.2 of Schedule 11
(Benchmarking Procedure).
Confidential Information means in relation to either Party to this Agreement
(“first Party”) any and all information in whatever form (whether oral, tangible
or documented), that (a) is by its nature confidential; or (b) the other Party
knows or ought to know is confidential; or (c) is designated by the first Party
as confidential including the following which are hereby designated by the first
Party as confidential information of that Party: (i) in the case of the
Customer, all Deliverables; (ii) information relating to the financial position
of the first Party (or any of its Affiliates) and in particular includes
information relating to the assets or liabilities of the first Party (or any of
its Affiliates), budgets, sales, and any other matter that does or may affect
the financial position or reputation of the Party (or any of its Affiliates);
(iii) information relating to the business strategies of the first Party (or any
of its Affiliates) and in particular including marketing, public relations,
advertising and commerce plans, ideas, strategies, projections and other
information (including related to electronic sales), business plans, real estate
plans, strategic expansion plans, products and product designs; (iv) information
relating to the first Party’s (or any of its Affiliate's) customers, contractors
or sub-contractors; (v) any information derived from the information described
in (i) to (iv) above; and is disclosed to or otherwise learnt, acquired or
developed by the other Party in connection with this Agreement (or its subject
matter).
Consultant has the meaning given in clause 33.1 (Enhanced Co-operation).
Contract Change Control Procedure or ‘CCP’ means the process for modifying the
provision of the Services or the Agreement as set out in Schedule 13 (Contract
Change Control Procedure).


Contract Manager means the person appointed by each party to represent it in
relation to day to day matters arising in relation to the Services and this
Agreement.
Contract Year means the twelve (12) month period from the Effective Date or an
anniversary thereof.


32



--------------------------------------------------------------------------------





Control shall mean the direct or indirect power to direct or cause the direction
of the management and policies of a company or other business entity, whether
through ownership of fifty percent (50%) or more of the voting interest, by
contract, or otherwise.
Consultant Costs has the meaning given in clause 33.10 (Enhanced Co-operation).
Continuation Services means the Services (other than Termination Assistance)
which the Customer may continue to require the Service Provider to provide
during the Termination Assistance Period.
Critical Service Level means a Service Level designated as such in Appendix 3-A
to which the provisions of paragraph 6 of Schedule 3 (Service Levels and Service
Credits) apply.
Customer Data means information regarding or relating to the Customer or the
Customer Group that is provided to the Service Provider pursuant to this
Agreement.
Customer Dependencies means the obligations of the Customer in relation to the
provision of information, advice or assistance and which are required in order
to enable the delivery of the Deliverables and/or Services by the Service
Provider, and which is identified as a Customer Dependency in Schedule 4
(Customer Dependencies).
Customer Equipment has the meaning given to it in clause 13.1 (Equipment and
Software).
Customer Group means each of the UK Customer, US Customer and Bermuda Customer
and their Affiliates and, with respect to the receipt of Services hereunder by
the Customer Group to be provided for the benefit of the Customer Group clients
(but not the right to call off Services pursuant to this Agreement), the
Customer’s or the Customer’s Affiliates’ third party service providers and
Related Parties (and their third party service providers). For the avoidance of
doubt this definition shall not include any competitor of the Service Provider.
Customer Indemnities has the meaning set out in clause 30.2 of this Agreement.
Customer IPR means any IPR owned by the Customer or its Affiliates and licenced
by the Customer to the Service Provider to be used by the Customer or the
Service Provider in receiving or providing the Services.
Customer Location Policies has the meaning set out in clause 16.1.
Customer Locations and Customer Sites means the locations and sites from which
the Customer operates and to which the Service Provider will require access in
order to provide the Services from time to time, as set out in the Procedures
Manual and/or Schedule 22 (Locations and Site Licence).
Customer Material means any Material owned by the Customer or its Affiliates
(and any modifications to that Material).
Customer Onshore FTE Underwritten Benefits has the meaning set out in paragraph
1.1.1 of Appendix 10-B of Schedule 10 (Charging & Invoicing)
Customer Personal Data means any personal data which may be supplied by a
Customer Group company to the Service Provider under this Agreement and/or which
the Service Provider (and/or any Sub-Contractor) generates, collects, stores,
transmits or otherwise processes either on behalf of a Customer Group company or
as a data controller in connection with this Agreement.
Customer Personnel means the directors, officers, employees, agents, agency
workers, contractors and sub-contractors of the Customer Group and its
sub-contractors (other than the Service Provider and its Affiliates).


33



--------------------------------------------------------------------------------





Customer Software means the computer programs (whether in machine or optically
readable format) and all Materials relating to such computer programs, owned,
licenced or used by the Customer and/or its Affiliates.
Customer Systems means the Customer Software and any Equipment and/or Tools
owned or used by the Customer and/or its Affiliates.
Data Protection Legislation means all laws relating the processing of Personal
Data, privacy and security, including, without limitation, the EU Data
Protection Directive 95/46/EC (as will be superseded by the EU General Data
Protection Regulation 2016/679 (“GDPR”)), the EU Privacy and Electronic
Communications Directive 2002/58/EC, the New York Department of Financial
Services Cybersecurity Regulation (23 NYCRR Part 500) (NYDFS) and the Bermuda
Personal Information Protection Act 2016, as implemented in each jurisdiction,
and all amendments, or all other applicable international, regional, federal or
national data protection laws, regulations and regulatory guidance. The terms
data controller, data processor, data subject, personal data and processing
shall have the meanings ascribed to them in the GDPR.
Dedicated Licence means a licence designated as such by the Parties in Schedule
19 (Transferring Contracts/Rights to Use).
Dedicated Third Party Contracts means a third party contract designated as such
in Schedule 15 (Exit Plan and Service Transfer Arrangement).
Delay Notice as defined in clause 5.1 (Delay).
Deliverable means any tangible item or output required to be provided by the
Service Provider to the Customer.
Deliverable Acceptance Document means a document setting out the acceptance
requirements for the relevant Deliverable as may be agreed between the Parties
pursuant to Schedule 8 (Transition and Transformation).
Delivered Benefit has the meaning set out in paragraph 2.3 of Appendix 10-B of
Schedule 10 (Charging & Invoicing)
Designated Areas means those areas designated as such in accordance with
Schedule 22 (Location and Site Licence) to this Agreement.
Desktop Virtualisation Software means software technology that separates the
desktop environment and associated application software from the physical client
device that is used to access said software application.
Detailed Design or Detailed Design Phase refers to the detailed design phase of
Transition and where applicable Transformation as further described in Appendix
1 of Schedule 8 (Transition and Transformation).
Developed IPR means any IPR created by the Service Provider in connection with
this Agreement.
Digital Product has the meaning set out in clause 25.10 of this Agreement.
Disaster means any disruption to the performance or receipt of the Services
(whether caused by a natural or a man-made phenomenon or occurrence) that
requires the implementation of the Disaster Recovery Plan and which is
acknowledged to be a Disaster by the Customer.
Disaster Recovery Plan means a disaster recovery plan to be developed pursuant
to Schedule 16 (Business Continuity and DR Plan).
Disclosing Party means the Party which discloses its Confidential Information to
the other Party.


34



--------------------------------------------------------------------------------





Dispute Resolution Procedure means the procedure set out in clause 49 (Dispute
Resolution).
Divested Affiliate means any entity which has been, during the term of this
Agreement, an Affiliate of the Customer, and which subsequently ceases to be an
Affiliate of the Customer.
Documentation means all documentation including user manuals or other operating
manuals relating to a Deliverable or the Services.
Effective Date means the date set out at the start of this Agreement.
Employment Costs has the meaning set out in clause 15.2 (Personnel).
Employment Liabilities mean all claims and employment related costs, including
but not limited to claims for salary and benefits, redundancy payments, unlawful
deductions from wages, unfair, wrongful or constructive dismissal compensation,
compensation for age, sex, race or disability discrimination or discrimination
on the grounds of religion, belief, age or sexual orientation or claims for
equal pay, compensation for less favourable treatment of part-time workers, and
any other claims whether in tort (including negligence), contract or statute or
otherwise, and any demands, actions, proceedings and any award, compensation,
damages, tribunal awards, fine, loss, order, penalty, disbursement, payment made
by way of settlement and costs and expenses reasonably incurred in connection
with a claim or investigation, and any expenses and legal costs on an indemnity
basis.
Enhanced Change Management has the meaning set out in paragraph 21 of Schedule
10 and more further described in Part E of Appendix 1 to Schedule 8 (Transition
and Transformation).
Equipment means all components, materials, plant, tools, test equipment,
hardware, firmware, computing and data communications equipment and any related
documentation used in the provision of the Services.
Equivalent Services has the meaning given to it in paragraph 1.2 of Schedule 11
(Benchmarking Procedure.
Excess FTE has the meaning set out in paragraph 3.2 of Appendix 10-B to Schedule
10 (Charging & Invoicing.)
Executive Escalation (a) has the meaning given in clause 8.5.1.
Executive Escalation (b) has the meaning given in clause 8.5.2.
Existing Performance Data has the meaning set out in paragraph 3.6 of Schedule 3
(Service Levels and Service Credits.
Existing Service Levels means the Service Levels described as such in Appendix
3-A and Appendix 3-B of Schedule 3 (Service Levels and Service Credits) which
shall be subject to the process set out in paragraph 3 of Schedule 3.
Exit Information has the meaning given to it in paragraph 5.1 of Schedule 15
(Exit Plan and Service Transfer Arrangements).
Exit Milestones are the applicable Milestone Dates set out the Exit Plan
developed in accordance with Schedule 15 (Exit Plan and Service Transfer
Arrangements).
Exit Plan the plan to be developed pursuant to Schedule 15 (Exit Plan and
Service Transfer Arrangements) that shall set out in such detail as is
reasonably required by the Customer a plan by which the Services shall be
transferred to the Customer or a Successor Service Provider following the
termination or expiry of this Agreement in whole or in part.


35



--------------------------------------------------------------------------------





Finance & Accounting Services means those Services set out as such in Schedule 2
(Service Towers Specification).
Finance, Contract, Billing and Commercial Meeting has the meaning set out in
paragraph 4.3 of Schedule 12 (Governance and Service Management).
Finance Services means the services set out in Schedule 2 (Service Tower
Specification) to this Agreement.
Financial Distress Event means any or all of the following:
(a)
the Service Provider’s credit rating dropping two levels below its rating as at
the Effective Date;

(b)
the Service Provider issuing a profits warning to a stock exchange or making any
other public pronouncement about a material deterioration in its financial
position or prospects;

(c)
in case the Service Provider 's Solvency Ratio rises to four (4) or above, where
the Service Provider cannot reasonably demonstrate to the Customer that such
lower rating will have no impact on the Service Provider 's ability to provide
the Services in accordance with this Agreement. The Solvency Ratio is calculated
as net borrowings net of cash divided by EBITDA; and

(d)
a public investigation or regulatory finding into any allegations of improper
financial accounting and reporting, suspected fraud or other financial
impropriety by the Service Provider that, if the allegations are proven, is
likely to result in a material adverse change in the financial position of the
Service Provider,

where, in each case, the Customer reasonably believes that this could impact on
the continued performance and delivery of all or part of the Services in
accordance with this Agreement.
Firm Forecast has the meaning set out in paragraph 8.4 of Schedule 10 (Charging
& Invoicing).
First Service Commencement Date has the meaning set out in clause 3.1.
Force Majeure Event means any act of God, war, civil disturbance, strike (other
than strikes of Service Provider Personnel), flood, fire, or other cause not
within that Party’s reasonable control.
Forecast Volumes has the meaning set out in paragraph 8.2 of Schedule 10
(Charging & Invoicing).
FTE means full time equivalent resources (or any individual full time equivalent
resource) being the resources to be deployed to provide the Services (or for
Customer FTEs, activities to be replaced by the Services) and to be measured by
reference to a full working day during which Services are performed by a member
of the Service Provider Personnel (or, pre-Transition, the full working day
during which Customer activities were performed by Customer FTEs).
FTE Rates means the Rate Card applicable to the Service Provider’s FTEs as set
out in the ‘Offshore Rate Card’ table of the Price Book set out in Appendix 10-A
of Schedule 10 (Charging & Invoicing).
FTE Run Buffer has the meaning set out in paragraph 7.11 of Schedule 10 (Charges
& Invoicing).
FTE Run Service Charges means the aspect of the Charges calculated pursuant to
paragraph 7 of Schedule 10 (Charges & Invoicing).
FTE Walk means the increase or decrease in the Baseline FTE figures relative to
the Baseline Volume as set out in the “FTE Walk” table of the Price Book
(Appendix 10-A) in Schedule 10 (Charging & Invoicing).


36



--------------------------------------------------------------------------------





Functional Lead has the meaning set out in paragraph 1.3 of Schedule 12
(Governance and Service Management).
Functional Owner has the meaning set out in paragraph 1.3 of Schedule 12
(Governance and Service Management).
Future Equipment has the meaning given to it in clause 13.4.
Future Transformation means the Transformation Projects that will take place
during the Term following Transition and which go beyond the Committed
Transformation activities agreed to be performed as at the Effective Date.
Future Transformation Services means the Transformation Services to be agreed
between the Parties in accordance with Appendix 2 of Schedule 8 (Transition and
Transformation) of this Agreement.
Gainshare Initiatives has the meaning set out in paragraph 16.2 of Schedule 10
(Charging & Invoicing).
Good Industry Practice means that degree of skill, care, prudence, foresight and
practice which would ordinarily be expected of a skilled, experienced and
leading supplier of services of the same or a similar nature to the Services and
which, for the avoidance of doubt, includes compliance with applicable British
Standards Institute and International Standards Organisation standards.
Hardware means the physical material parts of a computer or other system.
Holdback has the meaning set out in clause 10.2.
Implementation Plan means any plan for the implementation of Transition or
Transformation Services as described in Appendix 1 of Schedule 8 (Transition and
Transformation) to this Agreement.
Indexation Date has the meaning set out in paragraph 4.1 of Schedule 10
(Charging & Invoicing).
Indian FTE means a Service Provider FTE based in India.
Indian FTE Rate means that aspect of the ‘Offshore Rate Card’ applicable to
Indian FTEs.
Infringing Item has the meaning set out in clause 30.3.
Initial Term has the meaning set out in clause 3.1.
Innovation Pool has the meaning set out in paragraph 17 of Schedule 10 (Charging
& Invoicing)
Innovation Project/Initiative has the meaning set out in paragraph 17.2 of
Schedule 10 (Charging and Invoicing)
Insolvency Event means one or more of the following events:
(a)
a Party becomes unable to pay its debts or is deemed to be unable to pay its
debts within the meaning of section 123 of the Insolvency Act 1986;

(b)
a Party enters into liquidation either compulsory or voluntary (save for the
purposes of a solvent reconstruction or amalgamation) or a provisional
liquidator is appointed in respect of that Party;



37



--------------------------------------------------------------------------------





(c)
an administrator, administrative receiver, receiver or manager, liquidator or
similar officer is appointed in respect of the whole or any part of that Party’s
assets (save for the purposes of a solvent reconstruction or amalgamation)
and/or a winding up petition is issued against that Party;

(d)
that Party proposes to enter or enters into any composition or arrangement with
its creditors generally or any class of creditors; or

(e)
that Party is subject to an event analogous to any of the above in any other
jurisdiction.

Insurance Services, Claims & Underwriting means those services set out as such
in Schedule 2 (Service Tower Specification) to this Agreement.
Intellectual Property Rights or ‘IPR’ means all patents, rights in inventions,
rights in designs, trade marks, trade and business names and all associated
goodwill, rights to sue for passing off or for unfair competition, copyright,
Moral Rights and related rights, rights in databases, topography rights, domain
names, rights in information, tools and methodologies and all other similar or
equivalent rights subsisting now or in the future in any part of the world, in
each case whether registered or unregistered and including all applications for,
and renewals or extensions of, such rights for their full term.
Interim Minimum Service Levels means, in respect of any Services to which New
Service Levels apply, the Minimum Service Levels that apply from the Effective
Date up until the end of the Service Level Observation Period to which Service
Credits shall not be applicable.
Interim Required Service Levels means, in respect of any Services to which New
Service Levels apply, the Required Service Levels that apply from the Effective
Date up until the end of the Service Level Observation Period to which Service
Credits shall not be applicable.
Internal Audit has the meaning set out at clause 20.13.
Key Measure means a Service Level to which the provisions of paragraph 6 of
Schedule 3 (Service Levels and Service Charges) does not apply. The Key Measures
as at the Effective Date of this Agreement are set out in Appendix 3-B of
Schedule 3 (Service Levels and Service Credits).
Key Milestone means any Milestone identified as such by the Parties in
accordance with Schedule 8 (Transition and Transformation).
Key Personnel means those individuals identified as such in Schedule 18 (Key
Personnel).
Landed Resource means Service Provider Personnel performing Services not from
one of the Service Providers main offshore service centres but who is normally
based at such centres.
Lean Six Sigma or LSS refers to a managerial methodology based on the “Lean” and
“Six Sigma” principles as commonly adopted across the business process
management industry.
Legal & Compliance Services means those services set out as such in Schedule 2
(Service Tower Specification) to this Agreement.
Liquidated Damages means any fixed or determined sum of damages agreed by the
Parties to this Agreement to be payable should certain defined events occur as
set out in this Agreement.
Local Agreement means an agreement entered into on the terms set out in Schedule
9 (Template Local Agreement) to this Agreement.


38



--------------------------------------------------------------------------------





Managed Agreements has the meaning set out in clause 14.3.
Market Competitive has the meaning set out in paragraph 1.2 of Schedule 11
(Benchmarking Procedure).
Material means methodology or process, documentation, data or other material in
whatever form, including without limitation any reports, specifications,
business rules or requirements, user manuals, user guides, operations manuals,
training materials and instructions, but excluding Software.
Material Adverse Change means any of the following occurring in relation to the
Service Provider:
(a)
a Financial Distress Event;

(b)
the Service Provider allowing the benefit of other contracts entered into by it
to be assigned or novated from the Service Provider without the Service
Provider’s prior written consent or otherwise allowing (whether by act or
omission) a situation to arise where the Customer is the only significant
customer of the Service Provider; or

(c)
in the event the Service Provider’s Parent Company ceases to be listed, the
Service Provider Personnel identified in clause 8.5.2. failing within a
reasonable period of time to respond in a substantive manner to queries raised
by the Customer as to the Service Provider’s financial well-being; priorities
for and intentions regarding the Service Provider; and/or its activities over
the next twelve (12) months following the query.

Material Service Failure means the events identified as such in this Agreement
including those identified as such in paragraph 5.8 of Schedule 3 (Service
Levels and Service Credits).
Measurement Period means the period of time in respect of which the Service
Provider's performance against the Service Levels will be measured, and in the
absence of anything to the contrary will be a calendar month.
Milestone means a milestone identified and agreed between the Parties for the
performance of any element of the Service under this Agreement.
Milestone Date: means, in relation to an agreed Milestone, the date by which
such Milestone is to be achieved.
Minimum Service Level means, in respect of any Service Level, the level of
performance below which, the provisions of paragraph 5.5 of Schedule 3 (Service
Levels and Service Credits) apply.
Moral Rights has the meaning set out in Chapter IV of the UK Copyright, Designs
and Patents Act 1988.
MSA means Modern Slavery Act 2015 as set out in clause 47.2 (Modern Slavery) of
this Agreement.
New Service means a service additional to the Services.
New Service Level means the Service Levels described as such in Appendix 3-A and
Appendix 3-B of Schedule 3 (Service Levels and Service Credits) which shall be
subject to the process set out in paragraph 3 of Schedule 3 (Service Levels and
Service Credits).
Non-Dedicated Licence means a licence designated as such by the Parties in
Schedule 19 (Transferring Contracts/Rights to Use).
Non-Dedicated Third Party Contracts means a third party contract designated as a
non-dedicated in Schedule 15 (Exit Plan and Service Transfer Arrangements) of
this Agreement.


39



--------------------------------------------------------------------------------





Non-Underwritten Benefits has the meaning set out in paragraph 1.2 of Appendix
10-B of Schedule 10 (Charging & Invoicing).
Notice has the meaning set out in clause 30.4.1.
Offshore FTE means FTE based primarily offshore (being India and other
jurisdictions that are not in Europe, North America or Bermuda).
Offshore FTE Underwritten Benefits has the meaning set out in paragraph 1.1.2 of
Appendix 10-B of Schedule 10 (Charging & Invoicing).
Offshore Personnel means Service Provider Personnel who are based primarily
offshore (being India and other jurisdictions that are not in Europe, North
America or Bermuda).
Onshore FTE means FTE based primarily onshore (that being Europe, North America
or Bermuda).
Onshore Personnel means Service Provider Personnel who are based full time
onshore (that being Europe, North America or Bermuda).
Operational Review Meeting has the meaning set out in paragraph 4.3 of Schedule
12 (Governance and Service Management) to this agreement.
Ops Centre means the application of Sequence for the purpose of business process
workflow management and reporting in respect of the Services.
Optional Transformation Benefits has the meaning set out in paragraph 14.1 of
Schedule 10 (Charging & Invoicing)
Other Sites means any other Customer Site which is not subject to a Site Licence
under Schedule 22 (Site Licence) which the Customer may procure access pursuant
to Schedule 22 (Site Licence)
Overhead Charges has the meaning set out in paragraph 11.1 of Schedule 10
(Charging and Invoicing).
Parallel Run or Parallel Run Phase refers to the parallel run phase of
Transition and where applicable Transformation as set out in Appendix 1 of
Schedule 8 (Transition and Transformation).
Parent Company means the entity that ultimately Controls the Service Provider.
Pass-Through Expenses means any expenses that the Customer specifies shall be
paid for by the Service Provider on behalf of the Customer, and which are then
to be recharged on to the Customer by the Service Provider without any
administration fee or mark-up, other than as part of the ongoing Charges in
accordance with Schedule 10 (Charging and Invoicing).
Performance Standards means the standards of performance the Service Provider is
required to meet pursuant to this Agreement as referred to in Schedule 3
(Service Levels).
Person means any body corporate, association, partnership, joint venture,
organisation, individual, business or other trust or any other entity or
organisation of any kind or character, including a court or other governmental
authority.
Planning, Programme and Transformation Committee has the meaning set out in
paragraph 4.3 of Schedule 12 (Governance and Service Management) to this
Agreement.


40



--------------------------------------------------------------------------------





Pool Allocation has the meaning set out in paragraph 6.3 of Schedule 3 (Service
Levels and Service Credits).
Post-Transformation Service Levels means the Service Levels set out as such in
Part 2 of Appendices 3-A and 3-B of Schedule 3 (Service Levels and Service
Credits).
Pre-existing IPR means any IPR owned by that Party prior to the Effective Date
used in the provision of the Deliverables or Services.
Pre-Transformation Service Levels means the Service Levels set out as such in
Part 1 of Appendices 3-A and 3-B of Schedule 3 (Service Levels and Service
Credits).
Price Book means the document set out in Appendix 10-A to Schedule 10 (Charging
& Invoicing) (as the same may be updated during the Term) setting out the basis
on which the Charges shall be calculated.
Procedures Manual or ‘SOP’ has the meaning given to it in clause 8.2 of this
Agreement.
Ramp Up means the process by which the Service Provider takes on an aspect of
the Services at low volume and gradually takes on more work until they have
reached the full 100% of business volume.
Ramp Up Period means the period during in which Ramp Up takes place as the same
is identified in or shall be identified pursuant to the Transition Plan or an
applicable Transformation Plan as set out in Appendix 1 to Schedule 8
(Transition and Transformation).
Rapid Process Automation or Robotic Process Automation or RPA means robotic
technology used to autonomously configure computer software or tools to capture,
manipulate and communicate data in order to automate transitional business
processes.
Rate Card means the rate cards set out in the Price Book in Appendix 10-A of
Schedule 10 (Charging and Invoicing) used to calculate the Charges payable under
this Agreement.
Receiving Party means the Party which receives Confidential Information of the
other Party.
Regular Future Transformation Update has the meaning set out in paragraph 1.5 of
Appendix 2 to Schedule 8 (Transition & Transformation).
Regulator or Regulatory Body means any person, body or regulatory authority
responsible for ensuring compliance with statutory requirements and all other
rules, guidance regulations, instruments and provisions in force from time to
time including the rules, codes of conduct, codes of practice, and practice
requirements guidance, which a Party or its Affiliates may be subject to from
time to time.
Regulatory Change means any change to any Customer Applicable Regulations or
Service Provider Applicable Regulations.
Reinsurance Services, Claims & Underwriting means those services set out in to
Schedule 2 (Service Tower Specification) to this Agreement.
Related Party means those entities that from time to time work with the Customer
Group to provide services to users of the Customer’s Group’s services or resell
the Customer Group’s services to third parties.
Relevant Law means:


41



--------------------------------------------------------------------------------





(a)
any statute, regulation, by-law, ordinance or subordinate legislation in force
from time to time to which a Party is subject including Data Protection Laws;

(b)
the common law as applicable to the Parties from time to time;

(c)
any binding court order, judgment or decree;

(d)
any applicable industry code, policy or standard, in each case enforceable by
law; and

(e)
all applicable statutory and all other rules, guidance regulations, instruments
and provisions in force from time to time including the rules, codes of conduct,
codes of practice, practice requirements guidance and accreditation terms, in
each case of mandatory effect and stipulated by any regulatory authority to
which a Party or its Affiliates is subject from time to time.

Replacement Services means the provision of services by an entity other than the
Service Provider or a member of the Service Provider Group in substitution of
the Service Provider following the expiry or termination of all or part of the
Services.
Reports means those reports to be provided by the Service Provider to the
Customer in accordance with this Agreement.
Residual Knowledge has the meaning given to it in clause 25.14 (Residual
Knowledge).
Response has the meaning set out in Recital D of this Agreement.
Retained Organisation means the organisation, service and resources retained by
the Customer following the replacement of the Transition and Transformation
Services.
Required Service Level means, in respect of any Service Level, the required
level of performance which the Service Provider shall meet or exceed in its
performance of the relevant Services;
RFS has the meaning set out in Recital D.
Risk & Actuarial Services means those services set out as such in Schedule 2
(Service Tower Specification) to this Agreement.
Security Control Requirements has the meaning set out in para 3.1.1 of Schedule
7.
Security Incident means any actual or suspected unauthorised access or
disclosure, accidental or unlawful destruction or accidental loss or alteration
of Customer Data.
Sequence means the Service Provider’s proprietary Digital Product for business
process workflow management and operational reporting licenced to the Customer
during the Term of this Agreement on the terms set out in Appendix 14.1 Schedule
14 (Sequence Licence) (as amended by the terms of Section A of Schedule 14).
Service Commencement Date has the meaning set out in clause 3.1 (Term).
Service Credits means the credits (if any) which become payable to the Customer
in accordance with paragraph 6 of Schedule 3 (Service Levels and Service
Credits).
Service Failure means a failure to meet the Required Service Level.


42



--------------------------------------------------------------------------------





Service Level means the service levels required by the Customer as set out in
Appendix 3-A or Appendix 3-B of Schedule 3, as may be amended from time to time
in accordance with Schedule 3 (Service Levels and Service Credits).
Service Level Default means a failure to meet a Service Level which is not
excused pursuant to Schedule 3 (Service Levels and Service Credits).
Service Level Observation Period has the meaning given to it in paragraph 3.8.1
of Schedule 3 (Service Levels and Service Credits).
Service Level Report has the meaning given to it in paragraph 5.3 of Schedule 3.
Service Provider BC Representative has the meaning set out in Schedule 16
(Business Continuity and DR Plan) to this Agreement.


Service Provider Delivery Lead means the individual designated as such in
Schedule 18 (Key Personnel).


Service Provider Group means the Service Provider and its Affiliates.
Service Provider IPR means any IPR owned by the Service Provider, its Affiliates
or sub-contractors and used to provide the Services and/or Deliverables
(including Service Provider Software) and (including Developed IPR in the
Deliverables) any enhancements or modifications thereto.
Service Provider Personnel means the Service Provider’s and any sub-contractor’s
staff, employees, contractors and any other individual whom the Service Provider
or its sub-contractors engage to provide Services on their behalf to the
Customer from time to time.
Service Provider Service Locations means those locations, site or facilities
from which Services shall be provided that from time to time are owned, leased
or under the control of the Service Provider, its Affiliates, or their
sub-contractors.
Service Provider Software means software owned by or licenced to the Service
Provider which is or has been from time to time used in any Deliverables or
Services and/or in respect of which access is granted to the Customer for the
use of the any Deliverables or Services in accordance with the terms and
conditions of this Agreement.
Service Provider Systems Regulatory Change has the meaning given to it in
paragraph 5.1.2(b) of Schedule 13 (Contract Change Control Procedure).
Service Tower means any one or more of the categories of Services set out in the
sections (3-10) of Schedule 2 (Service Towers Specification).
Service Transfer means the transfer of the Services to the Customer or a
Replacement Service Provider following the termination or expiry (whether in
whole or in part) of this Agreement.
Service Transfer Date means the date on which the Services or services similar
to the Services revert to the Customer or transfer to a Replacement Service
Provider as the case may be
Services means the services agreed to be provided by the Service Provider to the
Customer, each as set out Schedule 2 (Service Towers Specifications), or any
agreed Change Control Note, or referred to in clause 4 of this Agreement.
Site Licence is a Licence agreed between the Parties in accordance with Schedule
22 (Locations and Site Licence) to this Agreement.


43



--------------------------------------------------------------------------------





SME means “Subject Matter Expert”.
Software means any computer program (in object code or Source Code form),
program interfaces and any tools or object libraries embedded in that Software.
Solution Design Document means the document titled “D2a_Genpact_Genpact Solution
Document_20180319.docx) as submitted by Service Provider March 19th 2018 as set
out at Annex 1 of Schedule 2 (Service Tower Specification).
Source Code means in relation to any Software used to perform the Services or
provided as part of the Services, (i) electronic and hard copy versions of the
set of human readable, higher level programming language instructions or
statements in which the Software was written; and (ii) any additional documents
and information as the Customer may reasonably require to maintain, modify,
alter, upgrade, develop, or enhance the Software or any part of the Software.
Specification means the specification for a Deliverable as set out in Schedule 2
(Service Towers Specification).
Standards and Policies means those standard and policies set out in Schedule 6
(Standards and Policies).
Statement of Work or ‘SOW’ means any statement agreed between the Parties in
accordance with the template(s) set out in Schedule 24 (Pro-forma Statement of
Work) to this Agreement.
Steering Committee means the committee comprising two (2) senior management
representatives of each Party, as appointed by each party from time to time,
which representatives at the Effective Date are as set out in Schedule 12
(Governance and Service Management).
Step In means the right of the Customer to take control over the provision of
the Services or any part of them in accordance with clause 32.1 (Step In).
Submissions Management Functionality has the meaning in section C of Appendix 14
(Sequence Licence).
Subsequent Service Commencement Date has the meaning set out in clause 3.1.
Successor Service Provider means the third party or the Customer, or a Customer
Affiliate appointed by the Customer to provide the Replacement Services.
Supply Chain has the meaning set out in clause 47.2.
System: means an interconnected grouping or electronic processes, including
Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
upgrades or enhancements to such System, to the extent a party has financial or
operational responsibility for such System or System components hereunder.
System shall include all Systems in use or required to be used as of the
applicable Service Commencement Date, all additions, modifications,
substitutions, upgrades or enhancements to such Systems and all Systems
installed or developed by or for Customer or Service Provider following the
applicable Service Commencement Date.
Task Completion Date means the date for completion of Transition, Committed
Transformation Future Transformation Tasks agreed between the Parties in
accordance with Schedule 8 (Transition and Transformation) of this Agreement.
Technical Design or Technical Design Phase refers to the technical design phase
of Transformation as further described in Appendix 1 of Schedule 8 (Transition
and Transformation).


44



--------------------------------------------------------------------------------





Term means the Initial Term together with any extension of the Initial Term.
Termination Assistance means the Services to be provided by the Service Provider
in the event of and/or in the lead in to the termination (in whole or in part)
or expiry of the Agreement as further described in clause 37 (Termination
Assistance) and Schedule 15 (Exit Plan and Transfer Arrangements).
Termination Assistance Period means the period agreed pursuant to clause 37 of
this Agreement as further described in paragraph 3.1 of Schedule 15 (Exit Plan
and Service Transfer Arrangements).
Termination Trigger means the standard of performance described as such in
respect of a Critical Service Level in Appendix 3-A of Schedule 3 (Service
Levels and Service Credits).
Third Party IPR means any IPR which is not Customer IPR or Service Provider IPR.
Third Party Material: Material and/or Software used by the Service Provider in
the course of the Services or otherwise provided to the Customer or its
Affiliates pursuant to this Agreement, in respect of which the Intellectual
Property Rights are owned by a third party.
Third Party Service Provider means a third party provider/supplier of goods or
services relevant to the performance, receipt or use of the Services that the
Service Provider may have to interact with, rely on or support in its
performance of the Services.
Tool means any program used for software development, testing, data search,
analysis, project management, measurement and monitoring or system maintenance,
including related know-how.
Transferee has the meaning set out in clause 39.2.
Transformation means the Services delivered to enable the Committed
Transformation and/or Future Transformation Tasks to be successfully completed
as set out in Schedule 8 (Transition and Transformation) or in an applicable
Transition or Transformation Plan.
Transformation Acceptance Tests has the meaning set out at paragraph 4.1.3 (ii)
of Schedule 8 (Transition and Transformation).
Transformation Charges means the Charges set out in Schedule 10 (Charging &
Invoicing) payable for: (i) the Committed Transformations, it being acknowledged
that each Service Tower may have different Transformation Charges for Committed
Transformation(s) and such Transformation Charges shall only be payable if
Committed Transformation of such Service Tower is called off by the Customer;
and (ii) any Future Transformations the Parties may agree.
Transformation Deliverables means the Deliverables related to Transformation set
out in Schedule 8 (Transition and Transformation) including but not limited to
Committed Transformation Deliverables and Future Transformation Deliverables.
Transformation Manager means the Service Provider’s Onshore and/or Offshore
Transformation Delivery Managers appointed in accordance with paragraph 5.2 of
Schedule 8 (Transition and Transformation) and the Service Provider’s Future
Transformation Manager as appointed from time to time in accordance with
paragraph 7.1 of Schedule 8 (Transition and Transformation).
Transformation Phase means the relevant phase of the Transformation Projects set
out in Appendix 1 of Schedule 8 (Transition and Transformation) including but
not limited to “Detailed Design”, “Technical Design”, “Build”, “Test” and “Go
Live”.


45



--------------------------------------------------------------------------------





Transformation Plan means the detailed plan of activities and associated
timescales for the implementation of the Transformation activities covering
service Transformation and business process Transformation set out in Appendix
1, or to be agreed between the Parties pursuant to Schedule 8 (Transition and
Transformation), including but not limited to Committed Transformation Plan and
Future Transformation Plan.
Transformation Project means the projects set out in Appendix 1 of Schedule 8
(Transition and Transformation) including but not limited to Committed
Transformation Projects and from time to time as agreed between the Parties,
Future Transformation Projects.
Transformable Services has the meaning set out in paragraph 1.1.1(ii) of
Schedule 8 (Transition and Transformation).
Transformation Services means the services agreed between the Parties pursuant
to Schedule 8 (Transition and Transformation) including but not limited to
Committed Transformation Services and Future Transformation services.
Transformation Task means any transformation related tasks agreed between the
parties pursuant to Appendix 1 of Schedule 8 (Transition and Transformation)
including but not limited to Committed Transformation Tasks and Future
Transformation Tasks.
Transformed Services means Transformable Services that have undergone
Transformation.
Transition means implementation of those services to be provided by the Service
Provider to the Customer in accordance with the terms of this Agreement and as
more particularly described in Schedule 8 (Transition and Transformation).
Transition and Committed Transformation Services Board means a board of
representatives appointed by the Customer, Service Provider and other interested
third parties and in accordance with Schedule 8 Transition and Transformation.
Transition Buffer has the meaning set out in paragraph 7.10 of Schedule 10
(Charges & Invoicing)
Transition Charges means the Charges payable for Transition as set out in
Schedule 10 (Charging & Invoicing), it being acknowledged that each Service
Tower may have different Transition Charges and such Transition Charges shall
only be payable if Transition of such Service Tower is called off by the
Customer.
Transition, Committed Transformation and Future Transformation Documentation has
the meaning given to it in paragraphs 1.5.2 and 1.5.3 of Schedule 8 (Transition
and Transformation).
Transition Deliverables means the Deliverables relating to Transition agreed
between the parties in Appendix 1 to Schedule 8 (Transition and Transformation).
Transition Dependency means the Transition related dependencies set out in
Schedule 4 (Customer Dependencies) to this Agreement.
Transition Manager has the meaning set out in paragraph 5.2 of Schedule 8
(Transition and Transformation).
Transition Phase means the phases of each Transition Project as set out in Part
B of Appendix 1 to Schedule 8 (Transition and Transformation) including but not
limited to “Detailed Design”, “Pre-Process Training”, “Process Training” and
“Parallel Run”.


46



--------------------------------------------------------------------------------





Transition Plan the detailed plan of activities and associated timescales for
the implementation of the Services set out in Schedule 8 (Transition and
Transformation).
Transition Project means the projects set out for each Service Tower in Part B
of Appendix 1 to Schedule 8 (Transition and Transformation).
Transition Schedule means the schedule for Transition activities as agreed
between the Parties pursuant to paragraph 3.1.1 of Schedule 8 (Transition and
Transformation) as more further described in Part B of Appendix 1 to Schedule 8
(Transition and Transformation).
Transition Services has the meaning set out in paragraph 1.1.1 of Schedule 8
(Transition and Transformation.
Transition Task means any task relating to transition that the Parties agree and
set out in a relevant Transition Plan in accordance with Appendix 1 of Schedule
8 (Transition and Transformation) to this Agreement.
Transition Wave means those waves set out in Part B of Appendix 1 of Schedule 8
(Transition and Transformation).
UK Onshore Support means those aspects of the Services to be performed by FTE
who are Landed Personnel or Onshore Personnel.
Underwritten Benefits has the meaning set out in paragraph 1.1 of Appendix 10-B
of Schedule 10 (Charging and Invoicing).
US Onshore Support means those aspects of the Services to be performed by FTE
who are Landed Personnel or Onshore Personnel.
VAT has the meaning set out at clause 23.1.
Virus means any form of harmful or surreptitious code, including malware,
disabling devices, Trojan horses, system monitors, keyloggers, dialers, adware
and adware cookies.
Weekly SL Report has the meaning given to it in paragraph 5.3 of Schedule 3
(Service Levels and Service Credits).
Wilful Default means any act or omission by the Service Provider which is or
results in a breach of any provision of this Agreement and which the Service
Provider, or the individual undertaking such act or omission, knows or ought
reasonably to know that such act or omission would result in such a breach of
this Agreement.
Working Day means a day other than Saturday or Sunday or those days agreed
between the Parties to be public holidays in respect of the Services provided to
the UK Customer, US Customer and Bermuda Customer as per the holiday calendar
set out in the Procedures Manual.
Working Hours means the usual hours in a Working Day as agreed between the
Parties and set out in the Procedures Manual.




47



--------------------------------------------------------------------------------






SCHEDULE 2

SERVICE TOWERS SPECIFICATION

1.
INTRODUCTION

1.1
The objectives of the Service Towers are to ensure that the scope of Services
being provided to the Customer by Service Provider are articulated to a level of
detail that enables the Service Provider to meet the requirements of the
Customer.

1.2
The Service Towers in Schedule 2 (Service Towers Specification) comprise the
following 8 sections:

1.2.1
Cross-Tower Services (Section 2)

1.2.2
Reinsurance Claims (Section 3)

1.2.3
Reinsurance Underwriting (Section 4)

1.2.4
Insurance Claims (Section 5)

1.2.5
Insurance Underwriting (Section 6)

1.2.6
Risk & Actuarial (Section 7)

1.2.7
Finance & Accounting (Section 8)

1.2.8
Legal & Compliance (Section 9)

1.2.9
Ceded Operations (Section 10)

1.3
The Services in each Service Tower shall be provided to the Customer.

1.4
The Service Provider shall provide a solution that supports all of the business
processes set forth in this Schedule 2 (Service Towers Specification), and all
such Services are included in the Charges as set out in Schedule 10 (Charging &
Invoicing). The Service Provider’s obligation with respect to any improvement of
the Services is as set forth in clause 11 of the Agreement.

1.5
The Service Provider will discuss on an ongoing basis, the current and future
business and operational needs of the Customer and the other Service recipients,
and any corresponding adjustment to the Services and Charges. The Service
Provider shall implement New Services through the Contract Change Control
Procedure and Service Provider will work with the Customer to assess the impact
of any such New Services.

1.6
As of each Service Commencement Date, the Service Provider shall assume full
operational and management responsibility for the Services to which that Service
Commencement Date applies as set forth in this Schedule 2 (Service Towers
Specification).

1.7
The Service Provider shall fulfil the obligations, Deliverables and commitments
listed in each individual Service Tower Specification set out in the Solution
Design Document (D2a_Genpact_Genpact Solution Document_20180319.docx) as
submitted by Service Provider on March 19th 2018, which is incorporated by
reference into this Schedule 2 (Service Towers



48



--------------------------------------------------------------------------------





Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider. A copy of which
is set out in Annex 1 to this Schedule (2).
1.8
The Service Provider, directly or through its Affiliates as identified in
Schedule 5 (Sub-contractor List), shall provide the Services from the following
Service Provider Service Locations:

 
Site Name
City
State
Country
Address
  
Gurgaon (Silokhera)
Gurgaon
Haryana
India
DLF City - Block A, Sector 30, Delhi -Jaipur Expressway, Gurgaon,
Haryana 122002, India
 
Atlanta
Atlanta
Georgia
United States
8010 Roswell Rd #200, Sandy Springs, GA 30350, USA



Effective September 2018, Services provided from Service Provider’s Gurgaon
(Silokhera) location shall move to Service Provider’s new facility in Gurgaon:

 
Site Name
City
State
Country
Address
  
Gurgaon (Badshahpur)
Gurgaon
Haryana
India
Kore Tech Park, Village Badshahpur-Fazilpur, Sector 69, Gurgaon, Haryana 122101,
India



2.
CROSS TOWER SERVICES

The Services set out in this paragraph are common to all individual Service
Towers and apply to all Services provided hereunder.
The Service Provider shall
2.1
provide the Services described in this Schedule (2) to meet the forecasted
activity, ensuring that peak activity periods are accounted for

2.2
understand all Customer Standards and Policies, and how current processes and
systems map against such Customer Standards and Policies

2.3
provide pro-active and not on a timed schedule input to the Customer via email
or collaborative tools as appropriate on:

(i)
improvement opportunities for the Customer Standards and Policies;

(ii)
proposed changes to the Customer Standards and Policies;



49



--------------------------------------------------------------------------------





(iii)
industry direction (including in respect of regulatory requirements) and how
services similar to the Services are being provided in other organisations; and

(iv)
how changes to the aspen Standards and Policies will impact the then current
work processes and systems and all Customer regulatory requirements;

2.4
ensure that the Customer’s regulatory requirements and applicable Customer
Standards and Policies and Customer requirements are followed, and that any
failure to follow any of the same is promptly reported to the Customer;

2.5
identify and assist in resolving issues related to work processes in respect of
the Services;

2.6
provide guidance and advice to the Customer in respect of improving then-current
work process designs and the potential implications of such work process
designs, to improve efficiency and reliability;

2.7
comply with the Customer processes, systems security and access policies
(including, without limitation, the Customer ‘Group Information Security
Policies and Standards’);

2.8
make continuous improvements in the work processes and associated documentation
to ensure a Service which is constantly adapting to meet the market demand,
consistently eradicating waste and ultimately meeting the Customer’s “Lean”
principles of continuous improvement;

2.9
deliver quality checking against processes to ensure right first time execution;

2.10
provide all support and processing capabilities to support the hours of
operations in all in-scope geographies;

2.11
escalate commercial and strategic issues in respect of the Services to the
Customer, as required, in accordance with the escalation procedures as set forth
in Schedule 12 (Governance & Service Management);

2.12
escalate BAU issues in respect of the Services to the Customer, as required, in
accordance with the agreed escalation procedures with the Customer point of
contact; and

2.13
provide the Services in accordance with the Standard Operating Procedures manual
(SOPs) and/or the Customer’s written instructions (as provided from time to
time).

2.14
In accordance with the “Duration of Commitments” set out in Schedule 18 (Key
Personnel), the Service Provider shall appoint a temporary team (‘Middle Office
Team’) providing on-the-ground support to the Customer and Service Provider,
facilitating all aspects of Transition. This business partnering role will
reduce the toll on the Customer’s SME and change management functions, providing
instant feedback to the Customer and Service Provider management teams. In
accordance with Schedule 18 (Key Personnel) the Service Providers
responsibilities include:

2.14.1
Support retained and outsourced functions to Steady State

2.14.2
On-Site visual escalation point

2.14.3
Conduit between on-shore and off-shore teams

2.14.4
Host on-site problem solving sessions with multiple stakeholders



50



--------------------------------------------------------------------------------





2.15
As part of committed seeding and domain development for the outsourced scope,
the Service Provider shall:

▪
guarantee one hundred per cent (100%) seeding of experienced resources for
Transition Wave 1 of the Transition Plan as detailed in Schedule 8 (Transition &
Transformation) including all team leads;

▪
guarantee fifty per cent (50%) overall seeding at account level by steady state;

▪
leverage Service Providers in-house insurance academy to build functional
knowledge during and after Transition and create a pool of Insurance resources
trained and ready for deployment in subsequent waves.

▪
Implement a specialised programme for P&C commercial/ specialty claims for high
potential employees, domain experts and management team supporting for the
Customer.

2.16
Deliver the Services in accordance with the processes and methodologies as
defined in Section 15 of the Solution Design Document.

2.17
Deliver the change management services in accordance with “Change Management”
approach as defined in Section 16 of the Solution Design Document.

Offshore Processing
The Service Provider shall
2.18
define and establish robust communication channels, including the provision of a
Customer dedicated video conference room within the operations floor of the
Service Provider Service Location at Badshahpur with effect from September 2018;

2.19
establish a governance model which ensures that the onshore and offshore
functions are fully integrated and are able to promptly resolve day-to-day
issues;

2.20
mitigate communication risks, taking into account: (i) process complexity; (ii)
turnaround times; and (iii) the interdependency of processes;

2.21
in accordance with Schedule 12 (Governance & Service Management) manage
outsourcing relationships at the following levels (via committees and teams):

(a)
Strategic Level - responsible for providing direction and guidance to offshore
operations;

(b)
Tactical Level - responsible for monitoring offshore operations and guiding the
operational team; and

(c)
Operational Level - responsible for day-to-day activities and regularly
reporting to the tactical team;

2.22
be responsible for recruiting, maintaining and training skilled employees;

2.23
comply with all disclosure requirements for all relevant countries where the
Services are received or provided; and

2.24
have the required experience of integrating teams and policies and will ensure
standardisation of operations across all functions and lines of business.



51



--------------------------------------------------------------------------------





Lean/Six-Sigma (LSS)
The Service Provider shall:
2.25
in addition to embedding the continuous six sigma framework within Service
Provider processes of deploying services for the Customer outsourced
organization, the Service Provider shall also facilitate to embed “Lean Six
Sigma (LSS)” framework in the Retained Organisation by increasing Lean trained
and tested and green belt trained tested penetration within the two hundred
(200) FTEs retained by the Customer;

2.26
support the Customer in the process of driving cost, efficiency and value for
end customers by ensuring the Lean and Six Sigma culture reduces or eliminates
siloes of non-continuous improvements across the enterprise. In order to build
and embed a culture of Lean Six Sigma in the Customer Retained Organisation, the
Service Provider shall execute the below approach to build Service Provider LSS
culture to the Customer business units, with the Retained Organisation of two
hundred (200) FTEs:

2.26.1
identify smaller targeted audience to train on Lean Six Sigma, to form the core
continuous improvement change agents for the Customer;

2.26.2
the Service Provider LSS expert team shall assess current six sigma DNA of the
Service Provider retained team, including that of leadership and frontline
managers. This will define the operating model of the LSS process excellence
programme; and

2.26.3
for effective seeding of the core continuous improvement team with the Customer,
the Service Provider shall identify and train twenty five per cent (25%) of
retained staff to be Lean trained and tested within twelve (12) months. Another
five per cent (5%) will be identified and trained on green belt certification
within twelve (12) months. This identification will be done partnering with the
Customer business leaders, training, and HR personnel, with recommended
penetration across all businesses of the Customer.

Operational Reporting/MI
The Service Provider shall
2.27
provide timely, accurate and relevant operational reports to support the
day-to-day operational requirements of demonstrably proving the delivery of the
Services on a reliable and consistent basis and in line with the Service Levels
identified in Schedule 3 (Service Levels and Service Credits);

2.28
provide timely, accurate and relevant operational reports to support the
governance forums identified in Schedule 12 (Governance and Service Management);

2.29
provide timely accurate and relevant management information to support the
governance forums in Schedule 12 (Governance and Service Management).

Balanced Scorecards
The Service Provider shall
2.30
in accordance with Schedule 12 (Governance and Service Management), the Service
Provider shall create scorecards that take into account the qualitative and
quantitative aspects of performance that are measured in these engagements.
These reports/ scorecards will be shared with the Customer during the scheduled
governance calls. The management reviews and reporting calls will take place
monthly / quarterly;



52



--------------------------------------------------------------------------------





2.31
in accordance with and subject to Schedule 3 (Service Levels and Service
Credits), the Service Provider shall develop operational metrics jointly with
the Customer and track them to measure process performance, monitor service
levels and enhance productivity:

2.31.1
track all agreed metrics on regular basis and report daily/ weekly/ monthly
dashboards;

2.31.2
perform root cause analysis on deficiencies and work on action plan; and

2.31.3
measure improvement ideas generated by team members and reward for higher
scores.



53



--------------------------------------------------------------------------------









3.
REINSURANCE CLAIMS SERVICES

3.1
For Reinsurance Claims Services, the Service Provider will:

3.1.1
provide to the Customer with the Services described in this section 3
Reinsurance Claims Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

3.1.2
provide the Reinsurance Claims Services in accordance with the SOPs; and

3.1.3
be responsible for the acts and omissions of its Personnel.

3.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 6 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider.

3.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
6.2 Solution Summary

(ii)
6.3 Solution Details – New Operating Model

3.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

3.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
L2 Process Description
L2 Process
The Service Provider shall
L2 Process
The Customer shall



54



--------------------------------------------------------------------------------















Proportional Treaties (AIUK BUREAU and NON-BUREAU) Claims Adjusting
Handling London market Proportional treaty claims
Proportional treaty claims processing (both bureau and non-bureau)
•    Proportional treaty claims desktop handling
•    FNOL, manual claims movements, MIS, reporting, admin support, fee/direct
payments, binder
 
bordereau support
•    Approve/ review Genpact claims handling
•    Client/ broker handling will be done by retained Bureau, or XoL or
technical accounting where this function better resides


Reviewing Cash losses, assessing claims coverage, claims quantum and settling
the billing as appropriate
Broker/ client interaction
•    Cash losses tracking/ analysis, coverage, billing processing
•    Approve/ review Genpact claims handling
Liaising with the London Broker
Client facing
•    n/a
•    Representing claims to brokers/ management
Liaising with Underwriters and Actuaries
Internal strategy
•    n/a ACR for low-medium complexity claims
•    Representing claims to UWs/ actuaries
The treaty statements are presented in the local language, e.g. Chinese – China,
Spanish/Portuguese for Latin America
Processing in non-English (very less volume, but standard treaties)
•    Proportional treaty claims processing in non-English


•    Approve/ review Genpact claims handling
•    Client/ broker handling will be done by retained Bureau, or XoL or
technical accounting where this function better resides



55



--------------------------------------------------------------------------------



















Reinsurance Claims operational support
MI reporting
MI reporting
•    Reporting process to stakeholders


•    Admin tasks , reporting
•    n/a
Compliance – SOX reporting
SOX reporting
•    n/a
•    Compliance – SOX reporting
ACR data input
Reserve review/ update
•    Additional case reserve review/ update reserves within prescribed limits
•    Review high reserve adjustments
•    ACR above Genpact prescribed limit
Non Moving claims
Claims watch/ follow claim development on occurrence basis
•    Monitoring and reporting cadence of matching claims proportionate to
reserves


•    Follow claim development on occurrence basis
•    n/a



56



--------------------------------------------------------------------------------















AIUK – ABL XOL Claims Adjustment
Claims handling of XOL claims


Claims handling of XOL claims
•    XOL claims processing/ desktop handling (2 FTEs only, simple to medium
complex cases)
•    Reports, MIS – claim trend, Large loss reports
•    Coverage and claim quantum analysis, BI
•    Reports & MIS
•    Visiting clients to discuss
complex claims
•    Dealing with local
regulatory bodies
•    Dealing with local agents,
Australia and Canada
•    Liaising with the London broker


Visiting clients to discuss complex claims
Client facing
•    n/a
•    Client facing
Undertaking claims audits/ Organising an external party to carry out Claims
Audits
Client facing
•    n/a
•    Client facing
Working with Underwriters/ Actuaries
Internal strategy
•    n/a
•    Internal strategy
Dealing with Local Regulatory bodies/ local agents, Australia and Canada
Client facing
•    n/a
•    Client facing
Claims minimal service levels
 
•    
•    



57



--------------------------------------------------------------------------------









4.
REINSURANCE UNDERWRITING SERVICES

4.1
For Reinsurance Underwriting Services, the Service Provider will:

4.1.1
provide to the Customer the Services described in this section 4 Reinsurance
Underwriting Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

4.1.2
provide the Reinsurance Underwriting Services in accordance with the SOPs; and

4.1.3
be responsible for the acts and omissions of its Personnel.

4.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 4 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

4.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
4.2 Solution Summary

(ii)
4.3 Key Design Principles

(iii)
4.4 Solution Details – New Operating Model

4.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

4.4
The Service Provider shall provide the following Services:







L1 Process
L2 Process
L2 Process Description
L2 Process
The Service Provider shall
L2 Process
The Customer shall



58



--------------------------------------------------------------------------------





Submission Handling
Process and complete Submission
End to end processing of new and renewal business submissions, including
updating all systems of record, progressing a submission to the next stage,
documentation and filing
•    End to end processing of new and renewal business submissions.
•    Updating all systems of record, progressing a submission to the next stage,
documentation and filing
•    Quality Control and sign off
 
Perform Clearance
Clearance checks on customer name, current exposure and exposure within other
branches of the Customer
•    Clearance checks on customer details
•    Clearance checks on exposure
•    Quality Control and sign off
Complete Risk Administration and Processing
Process Endorsement/Mid Term Adjustment
End to end processing of all mid- term changes and adjustments. These will
include premium bearing and non-premium bearing changes to an existing policy
•    End to end processing of all mid- term changes and adjustments.
•    These will include premium bearing and non-premium bearing changes to an
existing policy
•    Quality Control and sign off



59



--------------------------------------------------------------------------------





 
Not Taken Up (NTU)/Declinature Updates
Process and document all submissions where the Customer elects not to provide a
quote. Capture and record reason for the Customer’s declinature.
Process and document all submissions where ASPEN’s quote is declined. Capture
and record the reason for the quote not being taken up by broker/customer.
•    Capture, document and record all cases where the Customer elects not to
provide a quote (Declinature).
•    Capture, document and record all cases where the Customer’s quotes are not
accepted (Not Taken Up).
•    Declinature: Provide reason/rationale.
•    NTU: Provide reason/rationale.



60



--------------------------------------------------------------------------------





 
Treaty Processing
Inwards Treaty data processing encompassing bordereau management, line item data
booking into Policy Admin systems, capturing of key policy attribute fields,
quality checks, claims booking or referring claims data to Claims department for
bookings, trigger settlement of bordereau (payment inwards or outwards),
reconciliation of technical bookings to cash
•    Inwards Treaty data processing encompassing bordereau management
•    Line item data booking into Policy Admin systems, capturing of key policy
attribute fields, quality checks,
•    Claims booking or referring claims data to Claims department for bookings
•    Trigger settlement of bordereau (payment inwards or outwards),
•    Reconciliation of technical bookings to cash
•    Treaty negotiations.
•    Treaty audit of cedant’s portfolio



61



--------------------------------------------------------------------------------





 
Data Quality Checks
Quality Checks to validate accuracy of data extraction and processing, correct
interpretation of documentation, correct bookings into policy admin systems
•    Quality Checks to validate accuracy of data extraction and processing,
correct interpretation of documentation, correct bookings into policy admin
systems.
•    Root cause analysis of error.
•    Data Quality reporting to the Customer.
•    Exception handling
•    Quality Control and sign off.
•    Feedback on identified error
•    Joint engagement with Genpact in Problem Solving sessions to improve data
quality
 
Manage Automatics Platform
End to End administration of Automatics platform
•    End to End administration of Automatics platform
•    Quality Control and sign off



62



--------------------------------------------------------------------------------





Distribution and Marketing
Support Global Head of Distribution and Marketing
Strategic direction and admin of broker agreements and relevant data
Opportunity tracking, identification for cross selling, customer relationship
management
Events planning to include collateral development, conference sponsorships and
advertising
Generate MI to support Underwriting teams
•    Opportunity tracking
•    Identification of cross selling initiatives
•    Support events planning and execution
•    Generate MI to support Underwriting teams
•    Admin of broker agreements and relevant admin
•    Strategic direction of channel performance
•    Customer relationship management
•    Broker and customer engagement
•    Events planning





63



--------------------------------------------------------------------------------







5.
INSURANCE CLAIMS SERVICES

5.1
For Insurance Claims Services, the Service Provider will:

5.1.1
provide to the Customer the Services described in this section 5 Insurance
Claims Services as well as any additional Services which the Service Provider
has committed to perform in accordance with the Agreement;

5.1.2
provide the Insurance Claims Services in accordance with the SOPs; and

5.1.3
be responsible for the acts and omissions of its Personnel.

5.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 5 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

5.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
5.2 Solution Summary

(ii)
5.3 Solution Details – New Operating Model

5.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

5.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
L2 Process Description
L2 Process
Service Provider shall
L2 Process
Customer shall



64



--------------------------------------------------------------------------------

























Expert adjusting
Expert Claims Adjustment on high value and complex claims
Expert Claims Adjustment on high value and complex claims
•    Claims adjustment (US commercial property, liability, auto, marine,
Accident &Health(A&H), cargo) - Field Adjusting, estimation, Resource
Management, Workflow Management, Reporting
•    Reserving individual claims/ Additional Case Reserve (ACR) for low-medium
complexity claims
•    Adjudication support services (decoupled)
•    Approve/ review Genpact adjudication


•    Claims adjustment - field adjustment of all Lines of Business (LoBs) except
for US property, liability, A&H, marine, cargo


•    Litigation strategy, lawyer interaction, review


•    Representing product/ underwriting team







65



--------------------------------------------------------------------------------





Representing such claims to external brokers / clients and internal senior
management


Broker/ client interaction
•    n/a
•    Representing claims to brokers/clients/ management
Representing product / underwriting team internally and externally


Internal management/ product strategy
•    n/a
•    Representing claims to brokers/ clients/ management
Litigation management and strategy at a case level
Litigation management
•    Decouple the case summarizing for litigation summary support (medical &
non-medical)
•    Litigation strategy, lawyer interaction, review





66



--------------------------------------------------------------------------------





Reserving individual claims and portfolio reserving
 
•    Decouple portfolio level reserving, Incurred But Not Reported (IBNR)
variance analysis and consolidate with actuarial reserving
•    Reserving individual claims/ ACR for low-medium complexity claims
•    Reserving individual claims/ ACR for high complexity claims
•    Review (sample QA) ACR set for low-medium complex cases by Genpact
Reporting to reinsurers
Standard reporting
•    Reporting from legacy systems
•    Standardization/ automation
•    n/a



67



--------------------------------------------------------------------------------





Claims operations
Claims operations - support
Claims Ops – First Notice of Loss (FNOL), manual claims movements, MI,
reporting, administrative support, fee / direct payments, binder bordereau
regulatory support, TPA fee monitoring / payment
•    Claims Ops – FNOL, manual claims movements, MI, reporting, administrative
support, fee / direct payments, binder bordereau regulatory support, TPA fee
monitoring / payment
•    Quality audit SP sample tasks
Claims operations –nil value notified claims, tasks as delegated
Claims adjustment – designated lower value or nil value notified claims, tasks
as delegated
•    Claims adjustment – designated lower value or nil value notified claims,
tasks as delegated
•    n/a
Admin tasks , reporting
Statics, diary management tasks, underlying aggregate monitoring
•    Statics, diary management tasks, underlying aggregate monitoring
•    n/a



68



--------------------------------------------------------------------------------









69



--------------------------------------------------------------------------------







6.
INSURANCE UNDERWRITING SERVICES

6.1
For Insurance Underwriting Services, the Service Provider will:

6.1.1
provide to the Customer the Services described in this section 6 Insurance
Underwriting Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

6.1.2
provide the Insurance Underwriting Services in accordance with the SOPs; and

6.1.3
be responsible for the acts and omissions of its Personnel.

6.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 3 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

6.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
3.2 Solution Summary

(ii)
3.4 Solution Details – New Operating Model

(iii)
3.5 Solution Details Transition & Transformation – Underwriting Services US

6.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

6.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
L2 Process Description
L2 Process
Service Provider shall
L2 Process
Customer shall
Underwriting Services
Submission, Quote and Bound processing
All admin and processing activities, currently performed by Underwriting
Services, relating to new or renewal business submission life cycle
•    End to end processing of new and renewal business submissions.
•    Updating all systems of records, progressing a submission to the next
stage, documentation and filing
•    Quality Control and sign off
 
Endorsement processing
End to end processing of all mid- term changes and adjustments. These will
include premium bearing and non-premium bearing changes to an existing policy
•    End to end processing of all mid- term changes and adjustments.
•    These will include premium bearing and non-premium bearing changes to an
existing policy
•    Quality Control and sign off
 
Slip and Policy Document Management
Documentation, preparation and filing of all Underwriting material in a Document
Management System (DMS), in strict adherence to ASPEN’s filing and retrieval
guidelines.
•    Documentation, preparation and filing of all Underwriting material in a DMS
•    Strict adherence to ASPEN’s filing and retrieval guidelines
•    Document retrieval



70



--------------------------------------------------------------------------------





 
Data and Peer Review Checks
Quality Checks to validate accuracy of data extraction and processing, correct
interpretation of documentation, correct bookings into policy admin systems
•    Quality Checks to validate accuracy of data extraction and processing
•    Correct interpretation of documentation
•    Correct bookings into policy admin systems.
•    Root cause analysis of error.
•    Data Quality reporting to ASPEN.
•    Exception handling
•    Quality Control and sign off.
•    Feedback on identified error
•    Joint engagement with GENPACT in Problem Solving sessions to improve data
quality
 
Bureau Processing/Aged Debt Management and Credit Control Input
Manage end to end Bureau processing for new, renewal and mid-term adjusted
risks. To include matching Bureau messages to records in Policy Admin systems,
reconciliation of variances between both sets of records. Aged debt
interrogation and resolution. Credit control of outstanding settlements
•    Manage end to end Bureau processing for new, renewal and mid-term adjusted
risks.
•    Matching Bureau messages to records in Policy Admin systems and
reconciliation of variances between both sets of records.
•    Aged debt interrogation and resolution.
•    Credit control of outstanding settlements.
•    Give guidance on the correct cash clearance of technical entries
•    Oversight and governance.
•    Broker engagement to resolve unreconciled bureau transactions between
brokers and the Customer
•    Resolution of aged debt
 
Operational MI production
Scheduled and ad-hoc MI production, including analysis on Underwriting
Operations
•    Scheduled and ad-hoc MI production, including analysis on Underwriting
Operations
•    Quality Control and sign off
 
Input to Regulatory returns
Support creation of multiple regulatory mandatory returns as required
•    Support creation of multiple regulatory mandatory returns as required
•    Quality Control and sign off
 
S-OX Attestation
Support the assessment of the effectiveness of ASPEN’s internal control
framework
•    Validate internal control checks are effective
•    Complete S-OX attestations
•    Sign-off on effectiveness of internal control framework
•    Sign-off on S-OX attestations
Delegated Underwriting Services
Program Bordereaux Management
Inwards programme data processing encompassing bordereau management, line item
data booking into Policy Admin systems, capturing of key policy attribute
fields, quality checks, claims booking or referring claims data to Claims
department for bookings, trigger settlement of bordereau (payment inwards or
outwards).
•    Inwards data processing encompassing bordereaux management,
•    Line item data booking into Policy Admin systems,
•    Capturing of key policy attribute fields,
•    Quality checks,
•    Claims booking or onward referral of claims data to Claims function for
bookings
•    Trigger settlement of bordereau (payment inwards or outwards),
•    Broker, customer negotiations.
•    Treaty audit of cedant’s portfolio
 
CODA Reconciliation
Reconciliation of program bookings to financial records
Reconciliation of technical bookings to cash settlements
•    Reconciliation of technical bookings to financial records.
•    Cash allocation. Debtor/Creditor reconciliation
•    Oversight and sign-off



71



--------------------------------------------------------------------------------





Global Performance Management
Produce and analyse Financial, Underwriting and Operational MI
MI Reporting and Analysis covering
Financial Performance by segment. Actual vs Plan analysis
Underwriting performance by segment. Variance analysis
UW Ops performance by defined KPI. Variance analysis
•    MI Reporting and Analysis covering Financial Performance by segment.
•    Actual vs Plan analysis
•    Underwriting performance by segment.
•    UW Ops performance by defined KPI. Variance analysis
•    Oversight and sign-off
 
Executive and Management Reporting
Monthly and Quarterly Management and Executive Reporting packs covering
financial, underwriting and operations performance
•    Monthly and Quarterly Management and Executive Reporting packs covering
financial, underwriting and operations performance
•    Oversight and sign-off
 
Scheduled and ad-hoc MI and analysis
Scheduled and non-scheduled business reports, MI production including insights
and analysis
•    Scheduled and non-scheduled business reports, MI production including
insights and analysis
•    Oversight and sign-off
Global Distribution and Marketing
Broker and Distribution Relationship Management
Strategic direction and admin of broker agreements and relevant data
Opportunity tracking, identification for cross selling, customer relationship
management
•    Admin of broker agreements and relevant data
•    Opportunity tracking, identification for cross selling, customer
relationship management
•    Strategic direction of broker agreements
 
Events Planning
Events planning to include collateral development, conference sponsorships and
advertising
Generate MI to support Underwriting teams
•    Events Planning
•    Generate MI to support Underwriting teams
•    Events Planning
•    Collateral development
•    Conference sponsorships
•    Advertising
Global Business Operations
Letter of Authority (LOA) Issuance/Admin
Issuance of LOA
Due diligence pre and post issuance
Documentation and administration of all LOA
Update records
Admin effort covering –
•    Issuance of LOA
•    Due diligence pre and post issuance
•    Documentation and administration of all LOA
•    Update records
•    Decision making on all aspects of LOA
•    Customer/broker engagement
 
Underwriting Authority Monitoring
Monitor UW limits to ensure (Insurance) risks that are being underwritten fall
within assigned authority limits
•    Digitise and automate UW monitoring process
•    Oversight and quality check on automated UW monitoring
 
Process Review and Documentation
Oversee process development, design of best practise, documentation and
governance
•    Support process improvement
•    Design best practise
•    Documentation
•    Governance


•    Joint effort on all aspects.
•    ASPEN to provide oversight, sign-off and intellectually contribute towards
design
 
ISO Reporting
Ensure reporting is compliant with international standards and fits within ISO
frameworks
•    Compliance checks
•    Oversight and sign-off



72



--------------------------------------------------------------------------------









73



--------------------------------------------------------------------------------







7.
RISK & ACTUARIAL SERVICES

7.1
For Risk & Actuarial Services, the Service Provider will:

7.1.1
provide to the Customer the Services described in this section 7 Risk &
Actuarial Services as well as any additional Services which the Service Provider
has committed to perform in accordance with the Agreement;

7.1.2
provide the Risk and Actuarial Services in accordance with the SOPs; and

7.1.3
be responsible for the acts and omissions of its Personnel.

7.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 8 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

7.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
8.2 Solution Summary

(ii)
8.3 Solution Details – New Operating Model

7.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

7.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
Description
The Service Provider shall
The Customer shall



74



--------------------------------------------------------------------------------





Cat. Risk Management
Maintaining licensed cat models
Maintaining licensed cat models including validation, testing and sign off
Maintenance, validation & testing of CAT models
Retain research & development & sign off
Statement of Value (SOV) Data cleansing
SOV Data cleansing for individual accounts and cat modelling, as input to
pricing processes
Perform all the activities
Provide underwriting guidelines
Maintaining and managing in-force portfolios
Maintaining and managing in-force portfolios for accumulation modelling
Maintaining and managing in-force portfolios
Retain final sign-off and strategic decision-making.
Accumulation reporting and analysis
Accumulation reporting and analysis for internal reporting and ceded reinsurance
Perform all the activities
Provide guidance and review
Pricing
Pricing model development
Pricing model development (both new and enhancements to current models)
Basic coding & testing & validation related activities
Retain final model sign-off, setting of strategic focus and assumptions
Pricing model parameter validation studies
Pricing model parameter validation studies from historic exposure and claims
data
Data preparation & preliminary pricing analysis related activities
Retain sign-off on final analysis and findings
Produce MI
Produce MI in pricing model usage and share information with underwriting teams
Data extraction & preparation of MI
Finalize MI pack & result socialization across stakeholders
Train underwriters in pricing models
Train underwriters in pricing models
Creating training material
Provide guidance on content and deliver training
Price risks / treaties referred to actuarial
Price risks / treaties referred to actuarial
Data preparation, model set up & preliminary analysis activities
Retain detailed analysis & final pricing sign-off
Provide pricing reports to management
Provide pricing reports to management
Data extraction & preparation.
Preparation of pricing reports
Retain final sign off on the reports
Support business planning
Support business planning process in terms of prospective loss ratios by
contract (reinsurance)
 
Retain
Calibrate underwriting risk in capital model
Calibrate underwriting risk in the capital model (Insurance only currently)
 
Retain
Influence portfolio level steering decisions
Influence portfolio level steering decisions within underwriting
 
Retain
Link pricing models to an SQL database
Link pricing models to an SQL database for capture of inputs and outputs
 
Retain



75



--------------------------------------------------------------------------------





Reserving
Quarterly reserving process
Quarterly reserving process for all lines of business. This includes model
population, analysis of key movements and discussion with claims staff, initial
selections and underwriter meetings, preparing reserve committee packs and
reserve committee meetings and then preparation of legal entity audit committee
packs
Data preparation, model set up, reserving analysis activities, initial
selections, preparation of reserving packs
Retain final sign-off, result socialization and strategic decision-making.
Support regulatory and SEC reporting disclosures
Support regulatory and SEC reporting disclosures on loss triangles – quarterly
 
Retain
Calculate solvency 2 technical provisions
Calculate solvency 2 technical provisions for all legal entities
 
Retain
Annual business planning
Annual business planning exercise where GLR’s and reinsurance recoveries are set
along with optimization work at the class level
 
Retain
Perform actuarial function for UK, Bermuda & US legal entities
Perform the actuarial function for the UK, Bermuda & US legal entities including
board meetings, annual actuarial function reports and statements of actuarial
opinion
 
Retain
Ad-hoc management queries
Answer many ad-hoc management queries on performance
 
Retain
Provide ad-hoc MI requests to underwriters
Provide ad-hoc MI requests to underwriters
Perform all the activities
Review
Support data requests from Outwards Reinsurance and our Reinsurers
Support data requests from Outwards Reinsurance and our Reinsurers
Perform simple data related requests
Retain more complex data requests.
Manage external consulting actuary reviews and deal with queries from auditors
Manage the external consulting actuary reviews and deal with queries from
auditors
 
Retain
Support schedule P returns (annual) and prepare internal QS returns
Within USI support schedule P returns (annual) and prepare internal QS returns
on behalf of finance who lack the skills / tools to do it
 
Retain





76



--------------------------------------------------------------------------------







8.
FINANCE & ACCOUNTING SERVICES

8.1
For Finance & Accounting Services, the Service Provider will:

8.1.1
provide to the Customer the Services described in this section 8 Finance &
Accounting Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

8.1.2
provide the Finance & Accounting Services in accordance with the SOPs; and

8.1.3
be responsible for the acts and omissions of its Personnel.

8.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 7 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

8.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
7.2 Solution Summary

(ii)
7.3 Solution Details – New Operating Model

8.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

8.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
Description
The Service Provider shall
The Customer shall
Finance Operations
Staff Expense reimbursement
Processing of staff expenses
•    Process expense
•    Pay expense to staff
•    Approve staff expense for payment
•    Policy setting and oversight
Accounts Payable
Processing and payment of supplier invoices
•    Process supplier invoices
•    Payment processes
•    Vendor management
•    Approve supplier invoices for payment
•    Policy setting and oversight
Fixed Assets
Registration of fixed assets and fixed asset accounting
•    Register fixed assets in system
•    Fixed asset accounting
•    Approve fixed asset journal entries
US Claims Payments
Payment processing of US claims
•    Process claim payments
•    Approval of claim payments
1099 reporting
Prepare 1099 reports
Send 1099 reports to authorities
•    Prepare 1099 reports
•    Approve 1099 reports
•    Send to authorities



77



--------------------------------------------------------------------------------





Cash Operations
Treasury
Management of available cash
•    Check sufficient funding
•    Produce payment files
•    Approvals and authorisation
•    Policy setting
•    Oversight
Credit Control
Manage open invoices
•    Update credit control ledger
•    Prepare unmatched cash and aging reports
•    Journal entries
•    Reconcile credit control ledger with GL
•    Review and approvals
•    Oversight
Cash matching and broker statement reconciliations
Matching of cash receipts against invoices and reconcile with broker statements
•    Cash matching
•    Broker statement reconciliations
•    Approvals
•    Oversight
•    Broker interactions
Banking and credit card administration
Administration of bank accounts and credit cards
•    Administration of bank accounts and credit cards
•    
Bank reconciliations
Reconciliation of bank statements
•    Reconciliation of bank statements
•    Approvals
•    Oversight
Unclaimed property
Keeping record of unclaimed property and transfer to state controller’s office
•    Processing unclaimed property
•    Approvals
•    Oversight
Technical Accounting
Platform Technical Accounting
Technical accounting for the Customer platforms
•    Booking of premiums and claims
•    Booking of technical provisions and reserves
•    Approval of journal entries
•    Policy setting
•    Oversight
Lloyd's Technical Accounting
Technical accounting with respect to business written to the Lloyd’s business
•    Booking of premiums and claims
•    Booking of technical provisions and reserves
•    Approval of journal entries
•    Policy setting
•    Oversight
Branch Technical Accounting
Technical accounting for the Customer Branches
•    Booking of premiums and claims
•    Booking of technical provisions and reserves
•    Approval of journal entries
•    Policy setting
•    Oversight
Outwards Reinsurance Accounting
Accounting or ceded reinsurance
•    Booking of ceded reinsurance premiums and claims
•    Booking of technical provisions and reserves
•    Approval of journal entries
•    Policy setting
•    Oversight
Delegated Authority reporting and on boarding
Accounting for insurance business written by delegated external parties
•    Accounting of premiums and claims for business written by delegated parties
•    Approval of journal entries
•    Policy setting
•    Oversight



78



--------------------------------------------------------------------------------





Reporting
Statutory Reporting
Statutory Reporting
•    Data extraction and preparation
•    Preparation of reports
•    Approvals and oversight
•    Policy setting
•    Submission to regulators
Regulatory Reporting
Regulatory Reporting
•    Data extraction and preparation
•    Preparation of reports
•    Approvals and oversight
•    Policy setting
•    Submission to regulators
Group Consolidation
Consolidation of legal entity accounts into group accounts
•    Data extraction and preparation
•    Preparation of reports
•    Approval of consolidated balance sheet and income statement
•    Policy setting
•    Oversight
Quarterly Close process
Quarterly Close process
•    Period close
•    Reconciliations
•    Periodic (manual) journal entries
•    Approval of journal entries and reconciliations
•    Policy setting
•    Oversight
SEC Reporting and Disclosures
SEC Reporting and Disclosures
•    Data extraction and preparation
•    Preparation of reports
•    Approval of reports
•    Policy setting
•    Oversight
•    Submission to SEC
Local Entity Board Reporting
Reporting to the Local Entity Boards
•    Data extraction and preparation
•    Preparation of reports
•    Approval of reports
•    Policy setting
•    Oversight
iXBRL Tagging
Tagging of XBRL data and reports
•    Data extraction
•    Tagging of XBRL data points
•    Preparing XBRL reports
•    Reconciliation of XBRL output with statutory and regulatory reports
•    Approvals and Oversight
•    Submission of XBRL reports



79



--------------------------------------------------------------------------------





FP&A
Group Planning Process
Prepare and coordinate group plans
•    Data extraction and preparation
•    Preparation of templates
•    Submit templates to local entities for completion
•    Approval of group budget
•    Policy setting
•    Oversight
Actual versus Budget analysis
Analyse variance between actuals and budget
•    Data extraction and preparation
•    First analysis of variance
•    Prepare draft commentary
•    Analysis of variance
•    Finalise commentary
•    Interact with leadership and business
Reforecasting
Adjusting forecasts
•    Data extraction and preparation
•    Preparation of adjusted forecast
•    Approval of forecast
•    Policy setting
•    Oversight
Segmental MI production
Prepare management information for segments
•    Data extraction and preparation
•    First analysis of variance
•    Prepare MI pack
•    Analysis of variance
•    Finalise MI pack
•    Interact with leadership and business
Segmental analysis and commentary
Prepare management information for segments
•    Data extraction and preparation
•    First analysis of segment data
•    Prepare draft commentary
•    Analysis of variance
•    Finalise commentary
•    Interact with leadership and business
Projects and Finance Change Agenda
Interact with Finance SME and advocate with business to ensure project
understanding
Interact with Finance SME and advocate with business to ensure project
understanding
•    Prepare project charters, business cases, requirements documentation etc.
•    PMO
•    Interact with business
•    Overall project management
Liaise with Business Transformation to deliver Finance Projects
Liaise with Business Transformation to deliver Finance Projects
•    Preparation of documentation etc. needed by business transformation
•    Interact with business transformation
Delivery updates and reporting of the Finance Change Agenda and ongoing
projects/ initiatives
Delivery updates and reporting of the Finance Change Agenda and ongoing
projects/ initiatives
•    Prepare project status update reports
•    Approvals and oversight
•    Interact with steering committee and project approval board
Plan resource & ensure SME engagement
Plan resource & ensure SME engagement
•    Prepare resource planning
•    Approve resource planning
•    Interact with business to ensure SME engagement
Experts / Centre of Excellence
Taxation – Income and Indirect taxes
Tax accounting and production of tax reporting
•    Data extraction and preparation
•    Booking of tax journal entries
•    Prepare tax reports
•    Approvals and oversight
•    Submit tax reports to authorities



9.
LEGAL & COMPLIANCE SERVICES

9.1
For Legal & Compliance Services, the Service Provider will:



80



--------------------------------------------------------------------------------





9.1.1
provide to the Customer the Services described in this section 9 Legal &
Compliance Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

9.1.2
provide the Legal & Compliance Services in accordance with the SOPs; and

9.1.3
be responsible for the acts and omissions of its Personnel.

9.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 9 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

9.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
9.2 BPO Scope

9.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

9.4
The Service Provider shall provide the following Services:



81



--------------------------------------------------------------------------------





L1 Process
L2 Process
Description
The Service Provider shall
The Customer shall
10.    Training & Awareness
E learning Platform
Training available from a centralized platform
•    Administration services- User Registration, tracking, assessment,
troubleshoots
•    Training Plan development & oversight
•    LMS implementation
Development of training material and learning framework
Reporting and administration of training
•    Support the Customer to administer trainings
•    Oversight
•    Share training materials from 3rd party
Manage mandatory trainings on Induction, Fraud, Underwriting
Administer Training
•    Support the Customer to administer trainings on these specific modules
•    Oversight
•    Share training materials from 3rd party
Executions
Sanctions Batch Processing
Screening of transactions against sanctions watchlists
•    Provide results including political exposure/ PEPs, adverse media news


•    Exceptions processing
•    Oversight
Compliance with US Cyber laws
Implementation of regulatory compliance projects
•    Support the Customer L&C team with Cyber assessments (e.g. NFS500)
•    Oversight
•    Policy Ownership
Product and Conduct – risk assessments
Risk assessments on delivery of fair customer outcomes
•    Supporting Risk assessment activities
•    Oversight
•    Policy Ownership
Privacy – GDPR, Cyber
Risk assessments on data privacy and cybersecurity
•    Supporting assessment
•    Oversight
•    Policy Ownership
Governance eg: maps and AP / SIMR
Implementation of regulatory compliance projects
•    Process mapping
•    Oversight
•    Policy Ownership
KYC / AML checks for the Customer Capital Markets
KYC checks for customer’s clients
•    On boarding / Periodic checks
•    Remediation for exceptions noted
•    Oversight
Policy & Control
Design and manage procedures for updating policy forms and endorsements in Duck
Creek
Updation of applicable policies
•    Support with operational aspects of policy management
•    Oversight
•    Policy Ownership
Update corporate policies
Updation of applicable policies
•    Support with operational aspects of policy management
•    Policy ownership





82



--------------------------------------------------------------------------------









1.
CEDED OPERATIONS SERVICES

1.1
For Ceded Operations Services, the Service Provider will:

1.1.1
provide to the Customer the Services described in this section 10 Ceded
Operations Services as well as any additional Services which the Service
Provider has committed to perform in accordance with the Agreement;

1.1.2
provide the Ceded Operations Services in accordance with the SOPs; and

1.1.3
be responsible for the acts and omissions of its Personnel.

1.2
The Service Provider shall fulfil the obligations, Deliverables and commitments
set out in Section 10 of the Solution Design Document (D2a_Genpact_Genpact
Solution Document_20180319.docx) as submitted by Service Provider March 19th
2018, which is incorporated by reference into this Schedule 2 (Service Towers
Specification), unless such obligations, Deliverables and commitments are
superseded by the documented and agreed Deliverables produced as a result of
Detailed Design Phase of the project which will conclude by June 4th 2018 unless
jointly agreed otherwise by the Customer and Service Provider

1.2.1
The Service Provider shall as a minimum fulfil the obligations, Deliverables and
commitments documented in sections:

(i)
10.2 Solution Summary

(ii)
10.3 Solution Details – New Operating Model

1.3
The processes will be transitioned in accordance with Schedule 8 (Transition and
Transformation).

1.4
The Service Provider shall provide the following Services:

L1 Process
L2 Process
L2 Process Description
The Service Provider shall
The Customer shall



83



--------------------------------------------------------------------------------





Ceded Operations
Set up and Maintenance of outwards reinsurance contracts in ProCede
Entry and maintenance of Excess of Loss (XoL) and proportional treaties in
ProCede. Acceptance, interface and run cessions for fac contracts.
•    Record details including terms and conditions of treaties into ProCede
•    Enter Minimum and Deposit (M&D) and estimated adjustment premium for XoL
contracts
•    Accept facultative risks, interface new facultative risks to ProCede and
run cessions
•    Send queries to retained team for review prior to sending to ORT or brokers
•    Liaise with the Outwards Reinsurance Team (ORT) and brokers for queries
raised by Genpact
•    Final review and sign-off of treaties
•    Advise on queries from Genpact team


Initiating of payment process
Initiation of the payment process to pay reinsurance premiums
•    Prepare payment requests and agree to cover note
•    Peer review payment requests
•    Send payment request and supporting documents to Finance
•    Advise on queries from Genpact team
•    Audit of process and reconciliations
Losses and recoveries
Billing of outwards reinsurance losses calculated in ProCede
•    Review of weekly claim movement report from Subscribe
•    Identify large losses
•    Send precautionary notices to brokers
•    Generate cessions in ProCede and produce billing
•    Generate and peer review collection/advice note
•    Send advice/collection not to broker
•    Advise on queries from Genpact team
•    Audit of process and reconciliations
Generation of broker statements
Generation and sending of broker statements for proportional and XoL treaties
•    Generation of cessions in ProCede
•    Produce and peer review statements and bordereau
•    Send statements and bordereau to broker/reinsurer
•    Resolve queries from brokers/reinsurers
•    Advise on queries from Genpact team





84



--------------------------------------------------------------------------------





Cash allocation / Matching
Cash allocation and matching of payments and receipts in ProCede
•    Receive payments cash file from Finance
•    Enter and allocate payments in ProCede
•    Send applied cash payments report to Finance
•    Receive and review recovery statement from broker
•    Enter and match received cash in ProCede
•    Check unallocated cash report
•    Check aged debt report and send chaser to broker for aged recoverables
•    Advise on queries from Genpact team
•    Escalation of aged debt items to brokers


Premium adjustment processing
Calculation of adjustment premiums for XoL contracts
•    Request and receive premium income from Insurance Operations
•    Perform adjustment calculation and determine if adjustment is required
•    Produce manual XoL statement
•    Record adjustment premium in ProCede
•    Send statement to broker
•    Review and approve adjustment premiums
•    Advise on queries from Genpact team





85



--------------------------------------------------------------------------------







ANNEX 1
SOLUTION DESIGN DOCUMENT
Annexed to this Schedule 2 is the Service Provider’s Solution Design Document
(D2a_Genpact_Genpact Solution Document_20180319.docx) as submitted by Service
Provider on March 19th 2018, which is incorporated by reference into this
Schedule 2 (Service Towers Specification).






86



--------------------------------------------------------------------------------






SCHEDULE 3

SERVICE LEVELS AND SERVICE CREDITS
1.
INTRODUCTION

1.1
The objectives of the Service Levels are to ensure that the Services are of a
consistently high quality, delivered to time and budget, and meet the
requirements of the Customer.

1.2
The Service Levels for the Services are set out in Appendix 3-A and Appendix 3-B
to this Schedule 3 and as may subsequently be added to in accordance with the
provisions of the Agreement. The Service Levels comprise of Critical Service
Levels and Key Measures.

1.3
Pursuant to clause 10.3 (Service Levels), the Service Provider acknowledges that
its failure to meet a Service Level may have a material adverse impact on the
business and operations of the Customer. Accordingly, the Service Provider
agrees that any such failure will be required to be remedied in accordance with
paragraph 1.4.

1.4
If the Performance Standards (or any of them, including any Required Service
Level) is not achieved, then without prejudice to the Customer's rights under
the Agreement, the Service Provider shall (at no additional charge):

1.4.1
advise the Customer immediately;

1.4.2
investigate, assemble and preserve pertinent information with respect to the
cause(s) of the problem, including performing a root cause analysis of the
problem, an initial summary of the initial findings of which shall be delivered
to Customer in writing within five (5) Business Days following the failure, with
the full details then being provided to Customer in writing within fifteen (15)
Business Days following the failure or, in each case, such other time periods as
are mutually agreed by the Parties (provided always that in the absence of
agreement the default periods herein shall apply);

1.4.3
advise the Customer, as and to the extent requested by the Customer, of the
status of remedial efforts being undertaken with respect to such problem and
update the Customer's Contract Manager of the status of the remedial efforts on
a daily basis;

1.4.4
minimise the impact of and correct the problem (including using all operational
processes available to it to restore performance such as utilisation of any
additional resourcing capacity) and begin meeting the affected Performance
Standard as soon as reasonably practicable;

1.4.5
take appropriate preventative measures so that the problem does not reoccur; and

1.4.6
in respect of any repeated failure to meet a Required Service Level only and in
order to remedy or seek to avoid the risk of the Service Provider failing the
Required Service Level in subsequent months, upon notification from the
Customer, permit the Customer and/or its nominated representative to remedy the
failure, if the Service Provider has not done so within a reasonable time of
being required to, in which case the Service Provider will reimburse Customer in
respect of any reasonable and proportionate costs and expenses incurred by the
Customer in doing so and, when exercising such rights using a nominated
representative, the Customer shall have in place confidentiality obligations
materially no less onerous that those set out in the Agreement with such
nominated representative.

1.5
Service Credits are calculated pursuant to paragraph 6 below.



87



--------------------------------------------------------------------------------





1.6
The Service Provider shall provide and use monitoring tools and procedures as
are reasonably necessary to measure and report upon its performance of the
Services, and in particular as required by paragraph 3 below. The Service
Provider will provide the Customer with sufficient information in order to
ensure the levels of service that are being provided by the Service Provider are
in accordance with the Service Levels and so as to verify the Charges. The
Service Provider will provide the Customer with reasonable information for the
purposes of such verification.

1.7
The Service Provider shall provide the Customer with the details as to the
levels of performance relevant to the Service Levels in writing on a weekly and
monthly basis or as otherwise agreed in writing, together with all supporting
information reasonably required by the Customer.

1.8
Save as set out in paragraphs 7, 8 and 9 below, any changes to this Schedule 3
shall be made pursuant to the Contract Change Control Procedure. Unless
otherwise specified in a signed Change Control Note, measurement and reporting
against amended Service Levels shall commence with effect from the date which
the relevant Changes take effect.

2.
COMMENCEMENT OF PRE-TRANSFORMATION SERVICE LEVELS

2.1
As at the Effective Date, Part 1 of each of Appendices 3-A and 3-B describe the
Critical Service Levels and Key Measures the Parties expect to apply prior to
any Transformation activities being completed. The Parties agree that these
Service Levels shall be subject to a process of confirmation and verification
pursuant to paragraph 3 below. In addition, during this Detailed Design Phase
(described in further detail in Appendix 1 of Schedule 8 (Transition and
Transformation), the Parties agree that:

2.1.1
certain additional Service Levels may be identified and/or Service Levels set
out in Appendices 3-A and 3-B may be removed;

2.1.2
the performance metrics set out in Appendices 3-A and 3-B may be varied up or
down;

2.1.3
the performance metrics for those Service Levels that do not have such metrics
assigned to them in Appendices 3-A and 3-B shall be identified; and

2.1.4
the Service Levels that are to be subject to baselining for the purposes of
paragraph 3.8 shall be identified.

2.2
In respect of each Transition Wave (as set out in Appendix 1 to Schedule 8
(Transition and Transformation), the Pre-Transformation Service Levels (as set
out in Part 1 of Appendix 3-A and 3-B) shall, subject to paragraph 2.1, come
into force and shall be measured and reported on with effect from the start of
the Ramp Up Period in accordance with Schedule 8 (Transition and Transformation)
and, as part of the Approval Criteria for the Ramp Up Period, the Service
Provider must demonstrate its ability to meet or exceed the relevant Service
Levels.

2.3
During the Ramp Up Period for any Transition Wave, in respect of any Service
Failure which falls within the scope of the Services that are subject to the
Ramp Up the Service Provider shall only incur any Service Credits pursuant to
paragraph 6 below in relation to Service Failures that are a failure to achieve
the quality measure of a Critical Service Level (as identified in Appendix 3-A)
and not, for clarity, in respect of other measures applicable to those Critical
Services Levels. Service Credits shall not accrue in relation to any Service
Failures in respect of those other measures during the Ramp Up Period, but no
other obligations of the Service Provider or rights of the Customer are
affected.

2.4
The provisions of paragraph 6 shall apply to all measures attached to the
Pre-Transformation Critical Service Levels applicable to the scope of Services
contained within that Transition Wave with effect from the approval of the
Milestone at the end of Ramp Up of that Transition Wave



88



--------------------------------------------------------------------------------





(i.e. the completion of Parallel Run Phase) in accordance with Schedule 8
(Transition and Transformation).
3.
SERVICE LEVEL OBSERVATION

3.1
For each Service there shall be a:

3.1.1
quality Service Level; and

3.1.2
speed Service Level, measuring of the time to complete from receipt of the work
item.

3.2
Where a Service Level does not exist for any Service on the Effective Date, the
Service Provider must propose a Service Level during design activities that are
to take place prior to the formal commencement of Transition (as the same are
further described in the Transition Plan) to be agreed with the Customer. The
Parties shall then work together to further refine such proposed Service Levels
as part of the Transition process and the agreed Service Levels shall be
confirmed prior to the applicable Service Commencement Date.

3.3
The Service Levels agreed at the Effective Date are set out in Appendix 3A and
3B, broken down into Existing Service Levels, Committed Service Levels and,
subject to paragraph 3.8, New Service Levels. 

3.4
The Service Provider shall accurately measure the performance of the Services
and the achievement of the Service Levels and Key Measures and, where it is an
inherent part of the measurement of that Service Level or Key Measure, promptly
notify the Customer of any potential issues with performance of a Third Party
Service Provider.

3.5
The Service Level regime described in this Schedule 3 for Existing Service
Levels will come into effect from the applicable Service Commencement Date and
the Customer shall be entitled to claim Service Credits in accordance with this
Schedule 3 from such date.

3.6
The Customer will act in good faith and use its reasonable endeavours to provide
all information and service measurement data reasonably requested by the Service
Provider in relation to the Service Levels prior to the applicable Service
Commencement Date for the applicable Services (“Existing Performance Data”). The
Existing Performance Data shall include service measurement data for the nine
(9) months prior to the applicable Service Commencement Date and accordingly for
each Service Level there shall be nine (9) data points with accompanying raw
data to evidence such data point (i.e. one data point reflecting the service
level performance for each month).  For Existing Service Levels, the Performance
Standards shall be determined as follows:

(i)
the Minimum Service Level shall be:

(a)
for qualitative Service Levels (as referred to at paragraph 3.1.1), the lower
of: (i) the seventh (7th) data point from the top of the nine (9) data points;
and (ii) a reduction of four (4) percentage points from the applicable Required
Service Level; and

(b)
for speed Service Levels (as referred to at paragraph 3.1.2), shall be the lower
of: (i) the seventh (7th) data point from the top of the nine (9) data points;
and (ii) a reduction of five (5) percentage points from the applicable Required
Service Level; and

(ii)
the Required Service Level shall be the third (3rd) data point from the top of
the nine (9) data points.



89



--------------------------------------------------------------------------------





3.7
In respect of any Service Level, if:

3.7.1
the Customer has not provided all required Existing Performance Data prior to
the date of the applicable Service Commencement Date in accordance with
paragraph 3.6; or

3.7.2
the Service Level is subject to a proposal in accordance with paragraph 3.2,

then the Service Level shall be deemed to be a New Service Level and the
baselining methodology in paragraph 3.8 shall apply.
3.8
The baselining methodology set out below will be used in relation to all New
Service Levels:

3.8.1
the “Service Level Observation Period” shall be the six (6) month period
following the completion of the applicable Service Commencement Date, during
which the Service Provider shall measure and report upon its performance against
the New Service Levels;

3.8.2
during the Service Level Observation Period, the Service Provider shall meet the
applicable Interim Minimum Service Levels and Interim Required Service Levels.
Service Credits shall not apply to the New Service Levels for the duration of
the Service Level Observation Period.  The Interim Minimum Service Levels and
Interim Required Service Levels shall only apply during the Service Level
Observation Period;

3.8.3
the Interim Minimum Service Levels and Interim Required Service Levels shall be
as agreed by the Parties and if the Parties have failed to agree by the
Transition Milestone Date for commencement of the Process Training Phase (as set
out in Appendix 1 of Schedule 8 (Transition and Transformation), the Parties
shall refer this matter for resolution in accordance with the Dispute Resolution
Procedure;

3.8.4
on expiry of the Service Level Observation Period, the baselining results will
comprise the Service Level Performance for each month and accordingly for each
Service Level there shall be six (6) data points (i.e. one data point 
reflecting the Service Level Performance for each month).  The Performance
Standards for each New Service Level shall be determined as follows:

(i)
the Minimum Service Level shall be:

(a)
for qualitative Service Levels (as referred to at paragraph 3.1.1), the lower
of: (i) the fourth (4th) data point from the top of the six (6) data points; and
(ii) a reduction of four (4) percentage points from the applicable Required
Service Level;  and

(b)
for speed Service Levels (as referred to at paragraph 3.1.2), shall be the lower
of: (i) the fourth (4th) data point from the top of the six (6) data points; and
(ii) a reduction of five (5) percentage points from the applicable Required
Service Level; and

3.8.5
the Required Service Level shall be the second (2nd) data point from the top of
the six (6) data points; and

3.8.6
notwithstanding the determination of the Performance Standards for New Service
Levels in accordance with this paragraph 3.8, if required by the Customer, the
Parties shall agree a service improvement plan via the Contract Change Control
Procedure.

3.9
The Parties agree there shall be no measurement or verification of the Committed
Service Levels and they shall apply from the applicable Service Commencement
Date.



90



--------------------------------------------------------------------------------





3.10
The following are worked examples of the Performance Standards for Existing
Service Levels and New Services levels determined in accordance with the
methodologies set out in paragraphs 3.6 and 3.8 above:

3.10.1
in respect of paragraph 3.6(i)(a) if the data points for the nine (9) month
period, in descending order, are 100%, 99%,  98%, 97%, 97%, 97%, 96%, 94%, 93%;
the seventh (7th) data point from top is 96% and a reduction of four (4)
percentage points from the applicable Required Service Level (i.e. the third
(3rd) data point from top = 98%) is 94%. In this case, the Minimum Service Level
would be 94%, which is the lower of the two (2) figures. If the seventh (7th)
data point from top was 93% and a reduction of four (4) percentage points from
the applicable Required Service Level (i.e. third (3rd) data point from top =
98%) remained unchanged at 94%, the Minimum Service Level would be 93%, which is
the lower of the two (2) figures;

3.10.2
in respect of paragraph 3.6(i)(b) if the data points for the nine (9) month
period, in descending order, are 100%, 100%,  99%, 98%, 97%, 96%, 95%, 93%, 92%;
the seventh (7th) data point from top is 95% and a reduction of five (5)
percentage points from the applicable Required Service Level (i.e. third (3rd)
data point from top = 99%) is 94%. In this case, the Minimum Service Level would
be 94%, which is the lower of the two (2) figures. If the seventh (7th) data
point from top was 93% and a reduction of five (5) percentage points from the
applicable Required Service Level (i.e. third (3rd) data point from top = 99%)
remained unchanged at 94%, the Minimum Service Level would be 93%, which is the
lower of the two (2) figures;

3.10.3
in respect of paragraph 3.8.4(i)(a) if the data points for the six (6) month
period, in descending order, are 99%, 98%, 97%, 96%, 94%, 92%; the fourth (4th)
data point from top is 96% and a reduction of four (4) percentage points from
the applicable Required Service Level (i.e. second (2nd) data point from top =
98%) is 94%. In this case, the Minimum Service Level would be 94%, which is the
lower of the two (2) figures. In the above example, if the fourth (4th) data
point from top was 93% and a reduction of four (4) percentage points from the
applicable Required Service Level (i.e. second (2nd) data point from top = 98%)
remained unchanged at 94%, the Minimum Service Level would be 93%, which is the
lower of the two (2) figures; and

3.10.4
in respect of paragraph 3.8.4(i)(b) if the data points for the six (6) month
period, in descending order, are 100%, 99%, 97%, 95%, 92%, 91%; the fourth (4th)
data point from top is 95% and a reduction of five (5) percentage points from
the applicable Required Service Level (i.e. second (2nd) data point from top =
99%) is 94%. In this case, the Minimum Service Level would be 94%, which is the
lower of the two (2) figures. If the fourth (4th) data point from top was 93%
and a reduction of five (5) percentage points from the applicable Required
Service Level (i.e. second (2nd) data point from top = 99%) remained unchanged
at 94%, the Minimum Service Level would be 93%, which is the lower of the two
(2) figures.

4.
COMMENCEMENT OF POST-TRANSFORMATION SERVICE LEVELS

4.1
The Post-Transformation Service Levels set out in Part 2 of Appendices 3-A or
3-B (as the same may be varied as the detailed solution design activities for
Committed Transformation Projects are completed) shall apply automatically from
the applicable Service Commencement Date for the relevant Committed
Transformation Projects and, upon such date the Pre-Transformation Service
Levels as set out in Part 1 of Appendices 3-A and 3-B shall cease to apply and
shall be replaced by the Post-Transformation Service Levels set out in Part 2 of
Appendices 3-A and 3-B. The provisions of paragraph 5 shall apply to the
Post-Transformation Service Levels immediately from such date.



91



--------------------------------------------------------------------------------





4.2
Where a Post Transformation Service Level set out in Part 2 of Appendix 3-A is
stated to be "subject to baselining" then the terms of paragraph 3 above shall
apply.

5.
MEASUREMENT AND REPORTING

5.1
The Service Provider shall be responsible for monitoring its performance against
all of the Service Levels and shall maintain adequate technical and
organisational procedures and reasonable and auditable tools to enable it to do
so. The Customer reserves the right to measure the Service Provider's
performance. In the event of a discrepancy between the Service Provider's
measurement and the Customer's measurement, the Customer's measurement shall
prevail except to the extent of manifest error or in the event that the
Customer’s data set is not statistically significant, provided that, where the
difference between the two measurements is in excess of five per cent (5%), the
Service Provider shall have the opportunity to present to the Customer, within
five (5) Business Days, evidence to support and justify the accuracy of its
measurement, which the Customer shall consider in good faith, but if the Service
Provider is unable to demonstrate to the Customer's reasonable satisfaction that
the Customer's measurement is incorrect, the Customer's measurement shall
prevail. The relevant data volumes to ensure statistical significance for
measuring applicable Service Levels will be set out in the Procedures Manual.

5.2
Service Levels measured on a "time to perform" basis shall be measured from the
time the relevant process is logged as measured by the date stamp of the work
item, or the time the relevant work item is received by the Service Provider,
whichever is earlier as further described in the Procedures Manual from time to
time. The applicable process for logging will be set out in the Procedures
Manual.

5.3
The Service Provider shall create and provide the Customer with reports, trend
analysis and such other information as the Customer may reasonably request to
verify the Service Provider's performance and compliance against the Service
Levels on a rolling weekly basis, as soon as possible following the end of each
week (a "Weekly SL Report"). At the end of each month (and in any event within
five (5) Business Days thereafter), the Service Provider shall submit a detailed
report, based on the Weekly SL Reports from the immediately preceding month,
setting out performance against Service Levels during that month on a cumulative
average basis, including setting out details of any Service Credits payable
during that month in respect of any Service Failures (a "Service Level Report")
and, in the event that performance against any Critical Service Level has fallen
below the Required Service Level, the Service Provider shall include within the
Service Level Report, details of the weekly performance against that Service
Level, taken from the relevant Weekly SL Report.

5.4
If the Service Provider fails to produce and deliver a Service Level Report in
respect of a particular month within the relevant timescale, either at all or in
a format and without the level of detail required to enable the Customer to
understand the Service Provider's performance in respect of the Service Levels
for that month, the Service Provider will be deemed to have failed to achieve
the Required Service Level in respect of the affected Service Levels.

5.5
In each Weekly SL Report and Service Level Report, the Service Provider's
performance shall be shown as follows:

5.5.1
in respect of any Service Levels where performance is in excess of or equal to
the Required Service Level, performance shall be shown as "green";

5.5.2
in respect of any Service Levels where performance is less than the Required
Service Level but greater than the Minimum Service Level, performance shall be
shown as "amber"; and



92



--------------------------------------------------------------------------------





5.5.3
in respect of any Service Levels where performance is less than the Minimum
Service Level, performance shall be shown as "red".

5.6
In respect of any Service Levels where the Service Provider's performance is
below the Required Service Level (i.e. "amber" or "red") during the relevant
Measurement Period, then, without prejudice to the Customer’s other rights and
remedies, the provisions of paragraph 1.4 shall apply.

5.7
In respect of any Critical Service Levels where the Service Provider's
performance is below the Required Service Level (i.e. "red") during the relevant
Measurement Period, then Service Credits shall accrue in accordance with
paragraph 6 below.

5.8
The Parties agree that the following events shall be Material Service Failures
for the purposes of clause 36.4.7 (Termination for Cause):

5.8.1
the Service Credits incurred by the Service Provider in any period of three (3)
consecutive months exceeds fifty (50%) of the total aggregate amount of Service
Credits which could potentially have accrued in such six (6) month period;

5.8.2
subject always to paragraph 8.2 below (Maximum Number of Critical Service
Levels), the Service Provider failing to achieve any of the Minimum Service
Levels applicable to Critical Service Levels (provided always that this right
shall only apply in respect of those Minimum Service Levels in respect of which
the Service Level Observation Period has either expired or did not apply) for
four (4) consecutive months or in four (4) or more months within any period of
six (6) consecutive months.

5.9
Without prejudice to the Customer’s other rights and remedies, where a
termination right arises pursuant to paragraph 5.8 above, the Customer shall
have six (6) months within which it may exercise its termination right. The
Customer agrees that if it does not so exercise its termination right, then its
ability to invoke its right to terminate shall lapse unless a new right of
termination has arisen (e.g. if in months 1-6 a termination right arises, the
Customer shall lose its right to terminate in month 13 unless, separate failures
have continued to occur during months 7-12 that also amount to Material Service
Failures).

6.
CALCULATION OF SERVICE CREDITS

6.1
The Service Credits shall be calculated as set out in paragraphs 6.2 to 6.5
below.

6.2
If more than one Service Failure has occurred in a single month, the Service
Credits to be credited in respect of that month shall be the aggregate of each
of the Service Credits as calculated in accordance with paragraphs 6.3 to 6.5
below.

6.3
Subject to paragraph 6.5 below, if the Service Provider's actual performance
against a Critical Service Level constitutes a Service Failure against that
Critical Service Level, for more than two (2) times in a rolling twelve (12)
month period, then in respect of that actual performance, the Service Credit
applicable shall be the percentage of the overall At Risk Amount set out in the
table at Appendix 3-A in the column headed "Timelines Risk Pool Allocation" and
"Quality Risk Pool Allocation" as applicable (together "Pool Allocation").

6.4
If the Service Provider's actual performance against a Critical Service Level is
at or below the level described in the "Minimum Service Level" columns of the
table set out at Appendix 3-A then the Service Credit applicable pursuant to
paragraph 6.3 shall be applicable for each failure to achieve the Minimum
Service Level.



93



--------------------------------------------------------------------------------





6.5
Notwithstanding the foregoing provisions, the amount of Service Credit actually
payable to the Customer with respect to all Service Failures occurring in a
single Measurement Period under the Agreement shall not exceed, in total [***]
per cent ([***]%) of the Fees for the Services due for the relevant Measurement
Period ("At Risk Amount"). Accordingly, whilst it will be notionally possible on
the basis of the total Pool Allocations to incur Service Credits in excess of
one hundred per cent (100%) of the At Risk Amount, the Service Provider shall
not be required to credit the Customer with more than one hundred per cent
(100%) of the At Risk Amount in respect of any given Measurement Period.

7.
CHANGES TO SERVICE LEVELS

7.1
The maximum Pool Allocation percentage that the Customer can allocate to any
single Critical Service Level is twenty five per cent (25%).

7.2
The Customer shall have the right to adjust the Pool Allocations between the
relevant Critical Service Levels on giving written notice to the Service
Provider and such changes will be recorded (but will not need to be agreed) via
the Contract Change Control Procedure as set out in this Agreement. Any such
adjustments shall happen no more than once per Calendar Quarter. Such changes
will take effect so as to apply to the Measurement Period after the Measurement
Period in which the change was notified by the Customer to the Service Provider.
Such changes shall not however result in an increase which takes the total Pool
Allocation higher than [***] per cent ([***]%).

7.3
The Customer shall be entitled to promote a Key Measure to become or replace a
Critical Service Level on giving written notice to the Service Provider, such
that the Key Measure is then classified as a Critical Service Level, provided
that such changes shall not however result in a net increase which takes the
total Pool Allocation higher than two hundred and seventy five per cent (275%).
In this regard, the Customer shall be required to demote Critical Service Levels
to Key Measures or reduce the Pool Allocation assigned to individual Critical
Service Levels before it may promote Key Measures to Critical Service Levels if
doing so would result in a net increase which takes the total Pool Allocation
higher than two hundred and seventy five per cent (275%). Any such promotions
will be recorded (but will not need to be agreed) via the Contract Change
Control Procedure as set out in this Agreement. Any such promotions shall happen
no more than once per Calendar Quarter. Such changes will take effect so as to
apply to the Measurement Period after the Measurement Period in which the change
was notified by the Customer to the Service Provider.

8.
ADDING NEW SERVICE LEVELS

8.1
No more than once in a Calendar Quarter, the Customer shall have the right to
add one (1) or more new Critical Service Levels on giving written notice to the
Service Provider and such changes will be recorded (but will not need to be
agreed) via the Contract Change Control Procedure as set out in this Agreement.
Any new Critical Service Levels and Key Measures shall be determined in
accordance with paragraph 8.3 below.

8.2
The Parties agree that there will be no more than six (6) Critical Service
Levels per Service Tower at any one time. If the promotion of new Critical
Service Levels takes the total number of Critical Service Levels per Service
Tower beyond the limitation set out in this paragraph 8.2 the Customer shall
demote any one or more of the existing Critical Service Levels to comply with
this paragraph 8.2.

8.3
For any new Critical Service Levels or Key Measures added, the Critical Service
Levels or Key Measures (as applicable) will be calculated as follows:

8.3.1
where at least three (3) months of consecutive Service measurements exist (as
measured by the Customer or Service Provider) prior to the date of agreement for
a



94



--------------------------------------------------------------------------------





particular Service, the Critical Service Level or Key Measure (as applicable)
shall be established by taking the mean of the Service measurements achieved
during each consecutive month in that three (3) month period.
For example, if the measurements for a Service were 98.5%, 97%, 100%, during a
three (3) month period, the new Required Service Level would be 98.5% (i.e. the
mean of the three (3) measurements); or
8.3.2
where no Service measurements exist for a particular Service, the Parties shall
attempt to agree on a Critical Service Level or Key Measure (as applicable)
commitment using industry standard measures (including, but not limited to,
measures provided by third party experts such as Compass, Gartner, Hackett, Meta
and Ovum) or data from a comparable Critical Service Level or Key Measure. If
the Parties are unable to agree upon a Critical Service Level or Key Measure
under this paragraph 8.3.2 then the following shall apply:

(i)
within ninety (90) days after the Customer's notification that it requires a new
Critical Service Level or Key Measure, the Service Provider shall begin
providing monthly measurements of its performance of the applicable Services
against such new Critical Service Level or Key Measure (as applicable); and

(ii)
after three (3) or more actual monthly Service measurements are provided by
Service Provider, the Customer may at any time request in writing that
paragraph 8.3.1 above be used to establish the Service Level or Key Measure (as
applicable).

8.4
Where the Customer is adding a Critical Service Level, such changes shall not
result in a net increase which takes the total Pool Allocation higher than two
hundred and seventy five per cent (275%). In this regard, the Customer shall be
required to demote Critical Service Levels to Key Measures or reduce the Pool
Allocation assigned to individual Critical Service Levels before it may add the
new Critical Service Levels if doing so would result in a net increase which
takes the total Pool Allocation higher than two hundred and seventy five per
cent (275%).

9.
CONTINUOUS IMPROVEMENT

9.1
Without prejudice to the generality of clause 11 (Service Improvement), the
Parties agree that the Critical Service Levels and Key Measures should be
modified during the Term to reflect the concept of continuous improvement. To
accomplish this, Critical Service Levels and Key Measures will be modified each
Contract Year.

9.2
If the Service Provider exceeds a Required Service Level six (6) times in a
Contract Year, the Customer shall be entitled to reset that Required Service
Level to the mid‑point between its current level and the average of the actual
performance. Such adjustments shall take effect at the beginning of the Contract
Year, immediately following the Contract Year in which the Service Provider's
performance exceeded the Required Service Level on the basis described in this
paragraph 9.2. The Termination Trigger and Minimum Service Level shall also be
increased so as to keep the same proportionate difference as between the
Termination Trigger, Required Service Level and Minimum Service Level as existed
prior to the adjustment in the Required Service Level. Notwithstanding the
foregoing, no single increase to a Required Service Level for any twelve-month
period shall exceed ten per cent (10%) of the difference between absolute/100%
and the then-current level. For example, if the Required Service Level being
adjusted were 99.6%, the maximum increase for that reset would be 0.04 (with an
adjusted annual cap of 99.64%).



95



--------------------------------------------------------------------------------





10.
CO‑OPERATION

10.1
Without prejudice to the generality of clause 14 (Cooperation and Third Party
Contracts), the Service Provider agrees that the achievement of the Service
Levels by the Service Provider may require the co‑ordinated, collaborative
effort of other service providers, vendors and other third parties who contract
with the Customer. The Service Provider's Contract Manager will provide a single
point of contact for the prompt resolution of all Service Failures. Similarly,
the Service Provider will reasonably co‑operate with the Customer and other
service providers in their attempts to resolve service problems in relation to
the services those service providers are providing to the Customer.

 


96



--------------------------------------------------------------------------------





APPENDIX 3‑A

CRITICAL SERVICE LEVELS
The Service Levels consist of two components: (1) the Service Levels as set out
in this Appendix 3-A; and (2) the Key Measures as set out in Appendix 3-B. The
Service Levels listed in this Appendix 3-A and also in 3-B are sample Service
Levels and Key Measures, respectively, which will be mutually agreed and
firmed-up during the Detailed Design Phase.
The Parties have agreed that for Appendix 3-A and 3-B:
a)
the rows in the following tables highlighted purple are taken from the Service
Provider’s BAFO response; and

b)
the rows in the following tables highlighted green are those referenced in
paragraph 3.2 of this Schedule (3) (i.e. a Service for which a Service Level
does not yet exist).

NOTE: Where ‘Exists/Commit/New’ is equal to N, then the Service Level
Observation Period applies and the ‘No of Months until effective’ column is set
to 3.




























PART 1 – Critical Service Levels Pre Transformation        




97



--------------------------------------------------------------------------------





Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Claims
FNOL
Claim registration
Claim registrations (Non-LM / TPA fed) = [***]% in [***] working day, [***]% in
[***] working days
1 wd: [***]%
2 wd: [***]%
 
 
N
6
 
 
Insurance Claims
Processing payments
Invoice processing post agreement from Adjuster
End to end time of confirmation from adjuster to payment completion in Treasury
function (excl hand back to adjuster for 2nd sign-off)
2 wd: [***]%
3 wd: [***]%
 
 
N
6
 
 
Insurance Claims
Scanning
Scanning hard copy documentation and files as directed
Post to be scanned within 3 hours; paper files files within 1 working day of
receipt
1. [***] hours
2. [***] working day
 
 
N
6
 
 
Insurance Claims
London market messaging
Validation and error resolution
 
[***] working day
 
 
N
6
 
 
Insurance Underwriting
Global distribution and marketing
Global distribution and marketing
Turnaround time- [***]% work under this function to be completed within [***]
hours of the receipt
[***]% in [***] business days
 
 
N
6
 
 



Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Underwriting
Global Business Operations
Global Business Operations
Turnaround time- [***]% work under this function to be completed within [***]
hours of the receipt
[***]% in [***] business days
 
 
N
6
 
 
Insurance Underwriting
All global functions
All global functions
Accuracy - # of defective transactions /Total # transactions booked
 
[***]
 
N
6
 
 
Insurance Underwriting
Operational
Exceptions/Query
# of exceptions/queries raised by the team at Genpact should not increase > 5%
 
[***]
 
N
6
 
 
Insurance Underwriting
Operational
Calibration Variance
Variance during quality check conducted by the Customer to the one done by
Genpact should not be more than 2%
 
[***]
 
N
6
 
 
ReInsurance Claims
Solution Proposal SLs Not Provided
 
 
 
 
 
 
 
 
 
ReInsurance UW & Operations
Solution Proposal SLs Not Accepted
 
 
 
 
 
 
 
 
 
Risk & Actuarial
Quality
 
Number of errors, corrections required, reworking/iterations required – score
out of 20
 
[***]
 
N
6
 
 
Risk & Actuarial
Communication
 
Quality of interaction with stakeholders and managing expectations with managers
– score out of 20
 
[***]
 
N
6
 
 





98



--------------------------------------------------------------------------------





Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Risk & Actuarial
Workload Managed
 
Amount of work taken on each quarter should increase over time (and give context
to the quality produced) e.g. classes covered – score out of 20
 
[***]
 
N
6
 
 
Risk & Actuarial
Analysis
 
Value and insight added - this would capture where value is being added i.e.
more than just turning the handle on a model – score out of 20
 
[***]
 
N
6
 
 
Risk & Actuarial
Attitude
 
How much they contribute to the team, proactiveness, may interpret this as
"Aspen Spirit", amount of responsibility/ownership assumed – score out of 20
 
[***]
 
N
6
 
 
Ceded Operations
Operational
Treaty Set-up
Turnaround Time – Percentage of treaty contracts set-up
[***]% within [***] Working Days
 
 
N
6
 
 
Ceded Operations
Operational
Treaty Set-up
Accuracy – Percentage of critical fields accurately entered for a Treaty
 
[***]
 
N
6
 
 



99



--------------------------------------------------------------------------------







Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Compliance
PPM Required Readership Maintenance
PPM
Maintain the required readership for the policies deemed appropriate by the
Customer including
o New joiners
o Movers
o Leavers
o Liaising with Security Admin on those individuals incorrectly assigned
 
 
 
N
6
 
 
Compliance
PPM Required Readership
PPM
Maintain the required readers to the policies deemed appropriate by the Customer
including:
o New joiners (add)
o Movers (add)
o Leavers (remove)
 
 
 
N
6
 
 
Compliance
PPM Outstanding Chase
PPM
Manually chase (call or dedicated email) to those outstanding over 30days
including escalation email to line manager
 
 
 
N
6
 
 
Compliance
PPM MI
PPM
Provide MI on:
o Those outstanding in total (by document)
o Those outstanding over 30 days from joining date (not notification of joining)
o Those incorrectly assigned
o Issues (date, cause/description, time to close, date escalated, etc)
 
 
 
N
6
 
 
Compliance
PPM Escalation
PPM
Escalate any issues within 24hrs of identification
 
 
 
N
6
 
 





100



--------------------------------------------------------------------------------





Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Compliance
Elearning Escalation
ELearning
Escalate any issues within 24hrs of identification
 
 
 
N
6
 
 
Finance
Operational
Finance operations
Turnaround Time – percentage of vendor invoices to be processed within 24 hr.
[***]% within [***] business day
[***]
 
N
6
 
 
Finance
Operational
Finance operations
Accuracy – Percentage of vendor invoices accurately processed
[***]% within [***] business day
[***]
 
N
6
 
 
Finance
Operational
Cash operations
Turnaround Time – Percentage of bank statements and credit card statements to be
processed within 24 hr.
[***]% within [***] business day
 
 
N
6
 
 
Finance
Operational
FP&A (Reports/Numbers)
Accuracy – Percentage of reports/numbers produced accurately
 
[***]
 
N
6
 
 
Finance
Operational
FP&A
(Commentary)
Rating by the Customer on scale of 5 (5 being highest)
 
[***]
 
N
6
 
 





101



--------------------------------------------------------------------------------







PART 2 – Critical Service Levels Post Committed Transformation (TO BE POPULATED
POST DETAILED DESIGN WORKSHOPS)
Business Function
SL
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Claims
 
 
 
 
 
 
 
 
 
 
Insurance Underwriting
 
 
 
 
 
 
 
 
 
 
ReInsurance Claims
 
 
 
 
 
 
 
 
 
 
ReInsurance UW & Operations
 
 
 
 
 
 
 
 
 
 
Risk & Actuarial
 
 
 
 
 
 
 
 
 
 
Ceded Operations
 
 
 
 
 
 
 
 
 
 
Finance
 
 
 
 
 
 
 
 
 
 



102



--------------------------------------------------------------------------------





APPENDIX 3-B
KEY MEASURES
Parties agree that on or before the applicable Service Commencement Date, each
Key Measure identified herein shall be jointly reviewed to agree on the Key
Measures that may be subject to promotion to a Critical Service Level. All other
Key Measures will not be subject to promotion to a Critical Service Level. For
the sake of clarity, no Key Measure which is a soft metric will be subject to
promotion to a Critical Service Level.
PART 1 – Key Measures Pre-Transformation        
Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Claims
FNOL
Claim acknowledgement
Acknowledgement format by LOB, required by LOB: 100% within 0.5 working day post
claim creation
[***] wd: [***]%
 
 
N
6
 
 
Insurance Claims
Processing payments
URGENT Invoice processing post agreement from Adjuster
End to end time of confirmation from adjuster to payment completion in Treasury
function (excl hand back to adjuster for 2nd sign-off)
[***]wd:
 [***]
%
 
 
N
6
 
 
Insurance Claims
Statics
Chasing of non-moving claims
100% of "statics" are chased within 1 week of going static and evidenced
[***]wd
: [***]
%
 
 
N
6
 
 
Insurance Claims
1st Diary Chase
1st diary chase of incomplete 3rd party expert activities
Overdue receipt of expert reports - chasing - 1st and rediarisation. 95% within
2 working days, 100% within 3 working days
[***]wd
: [***]
%
[***] wd
: [***]
%
 
 
N
6
 
 
Insurance Claims
Loss Runs
Loss run production (ad-hoc)
Ad-hoc requests should be processed and returned to the initiator within 1
working day
[***]
 wd: [***]
%
 
 
E
0
 
 
Insurance Claims
Loss Runs
Loss run production (Regular / scheduled)
Reports should be produced and circulated within 1 working day of scheduled date
(weekly, monthly, etc)
[***]
 wd: [***]
%
 
 
N
6
 
 



103



--------------------------------------------------------------------------------







Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Claims
Scheduled Reports
Scheduled / regular reports
Reports should be produced and circulated within 2 working days of scheduled
date (weekly, monthly, etc)
[***]
 wd: [***]
%
 
 
N
6
 
 
Insurance Claims
Ad-hoc MI/data requests
Ad-hoc data requests
Based upon clear definition, data should be produced within 2 working days
[***]
 wd: [***]
%
 
 
N
6
 
 
Insurance Claims
TPE Service Data collation
Collation of TPE service / performance data
Where collated, service and performance data should be collated for review
within 10 working days of month end.
[***]
 wd: [***]
%
 
 
N
6
 
 
Insurance Claims
Adjuster Licencing coordination
Adjuster licencing is maintained and monitored
Adjusters remain appropriately licenced
Licences are maintained on a monthly basis
 
 
E
0
 
 
Insurance Underwriting
Solution Proposal KMs Not Provided
 
 
 
 
 
 
 
 
 
ReInsurance Claims
Solution Proposal KMs Not Provided
 
 
 
 
 
 
 
 
 
ReInsurance UW & Operations
Solution Proposal KMs Not Accepted
 
 
 
 
 
 
 
 
 



104



--------------------------------------------------------------------------------







Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Risk & Actuarial
N/A
 
 
 
 
 
 
 
 
 
Ceded Operations
Operational
Fac Set-up
Accuracy – Percentage of critical fields accurately entered for Fac contracts
 
[***]
 
N
6
 
 
Ceded Operations
Operational
Reinsurance Payments
Turnaround Time – Percentage of reinsurance payments sent to the market by PPC
date
 
[***]
 
N
6
 
 
Ceded Operations
Operational
Reinsurance Payments
Accuracy – Percentage of reinsurance payments accurately made
 
[***]
 
N
6
 
 
Ceded Operations
Operational
Query
Turnaround Time – Percentage of treaty contracts set-up queries responded
[***]
% within [***]
 working day
 
 
N
6
 
 
Compliance
Batch Upload Assurance
Batch Processing
Assurance that the upload has worked daily basis
 
[***]
 
N
6
 
 
Compliance
Batch Clearance
Batch Processing
Expectation is minimum 80% clearance without escalation
 
[***]
 
N
6
 
 
Compliance
Batch Escalation
Batch Processing
Escalation of queries that they are unable to clear or require EDD on a daily
basis
 
 
 
N
6
 
 
Compliance
Batch MI
Batch Processing
Required MI as described by the Customer
 
 
 
N
6
 
 



105



--------------------------------------------------------------------------------







Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Compliance
PPM Reconciliation
PPM
Reconcile those on the required readership with specific temporary staff
population: Long Term Sick; maternity/paternity leave and remove them from any
“overdue” stats
 
 
 
N
6
 
 
Compliance
PPM Joiner Emails
PPM
Ensure that joiner emails are sent on a timely basis (system generated email)
 
 
 
N
6
 
 
Compliance
PPM Chaser Emails
PPM
Ensure that chaser emails are sent after 30 days (system generated email)
 
 
 
N
6
 
 
Compliance
Elearning Completion
ELearning
Maintain the required completion population for the courses deemed appropriate
by the Customer including:
o New joiners (add)
o Movers (add)
o Leavers (remove)
o Liaising with Security Admin on those individuals incorrectly assigned
(weekly)
 
 
 
N
6
 
 
Compliance
Elearning Reconciliation
ELearning
Reconcile those on the required readership with specific temporary staff
population, those on Long Term Sick and those on maternity/paternity leave and
remove them from any “overdue” stats
 
 
 
N
6
 
 
Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Compliance
Elearning MI
ELearning
Provide MI on:
o Those outstanding in total (by document)
o Those outstanding over 30 days from joining date (not notification of joining)
o Manually chase (call or dedicated email) to those outstanding over 30 days
including escalation email to line manager
o Those incorrectly assigned
o Issues (date, cause/description, time to close, date escalated, etc.)
 
 
 
N
6
 
 
Compliance
Elearning Module Release
ELearning
Co-ordinate release of any new elearning courses in line with the Customer
timescales with support from the Customer
 
 
 
N
6
 
 
Finance
Operational
Reporting
Turnaround Time – percentage of reports submitted in time
[***]
 
 
N
6
 
 



106



--------------------------------------------------------------------------------





Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Finance
Operational
FP&A (Reports/Numbers)
Turnaround Time – Percentage of reports/numbers submitted in time
[***]
% within agreed timelines
 
 
N
6
 
 







107



--------------------------------------------------------------------------------







PART 2– Key Measures Post Committed Transformation (TO BE POPULATED POST
DETAILED DESIGN WORKSHOPS)
Business Function
Key Measure
Process
Service Description Name
Turnaround Time
Qual.
Minimum Service Level
Exists Commit New
(ECN)
No. Of Months Until Effective
Timeliness Risk
 Pool Allocation
Quality Risk
Pool Allocation
Insurance Claims
 
 
 
 
 
 
 
 
 
 
Insurance Underwriting
 
 
 
 
 
 
 
 
 
 
ReInsurance Claims
 
 
 
 
 
 
 
 
 
 
ReInsurance UW & Operations
 
 
 
 
 
 
 
 
 
 
Risk & Actuarial
 
 
 
 
 
 
 
 
 
 
Ceded Operations
 
 
 
 
 
 
 
 
 
 
Finance
 
 
 
 
 
 
 
 
 
 





108



--------------------------------------------------------------------------------






SCHEDULE 4

CUSTOMER DEPENDENCIES

The Customer shall perform the following Customer Dependencies in respect of the
associated Service Provider obligations to the extent identified in the table
below:
REF.
CATEGORY
CUSTOMER DEPENDENCY
1.    
Technology
Customer will provide the agreed technology solutions subject at all times to
Customer’s security requirements and notified licence restrictions. The agreed
technology solutions should be available during the relevant operational hours
for which those solutions are required (being the applicable service supported
hours).
2.    
Technology
Customer will update the Service Provider in a timely manner of all known server
application outages, availability challenges, and its data refresh schedule, to
the extent reasonably likely to have an impact on the Service Provider’s ability
to comply with its obligations under Schedules 2 (Services Description) and 8
(Transition and Transformation).
3.    
Technology
Customer shall, through its Third Party Service Provider, procure the provision
of Level 1 support and production server support for the Service Provider's
'Digital Workflow(s)' tool and 'Robotic' solutions once Approved and deployed
onto Customer's systems as part of a Transformation Project. For the avoidance
of doubt, all other support, will be provided by the Service Provider.
4.    
Transition Services and Transformation Services
Customer will provide the agreed Personnel for the relevant periods to fulfil
Customer obligations set out in the Transition Plan and Transformation Plan.
5.    
Facilities
Customer will make available a reasonable, agreed number of workstations set up
with the agreed connectivity and infrastructure for the Service Provider's
Transformation project team at Customer's specified locations, subject to
compliance with Customer's Policies and Procedures.
6.    
Submissions Management
Submissions Management proposal is not in scope of the solution. This will be
revisited over the course of the coming weeks and updated as necessary.
7.    
Committed Non-FTE Benefits projects
Customer agrees to align business stakeholders to the project requirements,
provide reasonable access to Customer’s IT environment and ensure these projects
go ahead in 2018-19 as per reasonable requirements set-out by Service Provider
and agreed by Customer in good faith. If these projects do not move ahead,
Service Provider will not be able to deliver the associated benefits.
8.    
Optional Transformation projects
Customer agrees to align business stakeholders to the project requirements,
provide reasonable access to Customer’s IT environment and ensure the optional
transformation projects go ahead in 2018-19 as per reasonable requirements
set-out by Service Provider and agreed by Customer in good faith. If these
projects do not move ahead, Service Provider will not be able to deliver the
associated benefits. While Service Provider will identify the capacity release,
Customer will have to release the capacity to realize the benefit.





109



--------------------------------------------------------------------------------






SCHEDULE 5

SUB-CONTRACTOR LIST

As at the Effective Date no third party Approved Sub-contractors have been
identified. The Parties agree however that all members of the Service Provider
Group shall be deemed to be Approved Sub-contractors for the purpose of this
Agreement.




110



--------------------------------------------------------------------------------






SCHEDULE 6

STANDARDS AND POLICIES

Notwithstanding any other statements elsewhere in this Schedule 6, where
Customer Standards and Policies and Customer Location Policies impose
obligations, requirements or restrictions on the Customer, the Service Provider
shall comply as though the Service Provider were referred to under the relevant
Customer Standards and Policies and Customer Location Policies rather than the
Customer, to the extent applicable to the Service Provider’s obligations under
this Agreement.


1.
LIST OF CUSTOMER STANDARDS & POLICIES

Reference
Document Title
Release Cycle
1.    
Group Anti Money Laundering and Counter Terrorist Financing Policy (647_5);
Not applicable, Policy is available via Customer intranet
2.    
Group Financial Crime & Notification Policy (1279_3);
Not applicable, Policy is available via Customer intranet
3.    
Group Compliance User Guide (3489_0);
Not applicable, Policy is available via Customer intranet
4.    
Group Business Continuity Policy (3500_0);
Not applicable, Policy is available via Customer intranet
5.    
Group Procurement Policy (3372_0);
Not applicable, Policy is available via Customer intranet
6.    
Group Conflicts of Interest Policy (1114_4);
Not applicable, Policy is available via Customer intranet
7.    
Group Gifts and Hospitality Policy (492_7);
Not applicable, Policy is available via Customer intranet
8.    
Travel and Expenses Policy (3643_0);
Not applicable, Policy is available via Customer intranet
9.    
Code of Business Conduct & Ethics (3589_3)
Not applicable, Policy is available via Customer intranet
10.    
Aspen Group Data Quality Management Policy (3266_0);
Not applicable, Policy is available via Customer intranet



111



--------------------------------------------------------------------------------





Reference
Document Title
Release Cycle
11.    
Group Data Protection Policy (399_7);
Not applicable, Policy is available via Customer intranet
12.    
Group Information Classification Policy (3375_0);
Not applicable, Policy is available via Customer intranet
13.    
Aspen US Information Security and Cybersecurity Program (3717_1);
Not applicable, Policy is available via Customer intranet
14.    
Information Security Policy (3585_1);
Not applicable, Policy is available via Customer intranet
15.    
Aspen US Cybersecurity Policy (3720_0);
Not applicable, Policy is available via Customer intranet
16.    
Group IT Acceptable Use Policy (2744_7);
Not applicable, Policy is available via Customer intranet
17.    
Group End User Computing Policy (3713_0);
Not applicable, Policy is available via Customer intranet
18.    
Information Security Password Standards (1898_2)
Not applicable, Policy is available via Customer intranet
19.    
Operational Risk Policy (3312_0);
Not applicable, Policy is available via Customer intranet
20.    
Group Insurance Accumulation Risk Policy (3673_0);
Not applicable, Policy is available via Customer intranet
21.    
Aspen Group Underwriting Risk Policy (3676_0);
Not applicable, Policy is available via Customer intranet
22.    
Group Insurance Risk User Guide (3672_0);
Not applicable, Policy is available via Customer intranet
23.    
Group Delegated Underwriting Procedure;
Not applicable, Policy is available via Customer intranet
24.    
UK Platform Delegated Underwriting Authority Procedure (2105_0);
Not applicable, Policy is available via Customer intranet
25.    
Reinsurance Mitigation Risk Policy (3675_0);
Not applicable, Policy is available via Customer intranet



112



--------------------------------------------------------------------------------





Reference
Document Title
Release Cycle
26.    
US Delegated Underwriting Authority Procedure (3177_0);
Not applicable, Policy is available via Customer intranet
27.    
Group Claims Risk Policy (3678_0);
Not applicable, Policy is available via Customer intranet
28.    
Aspen Insurance Claims Manual (AIUK & AMAL) (2310_0);
Not applicable, Policy is available via Customer intranet



2.
HEALTH AND SAFETY STANDARDS

2.1
The Service Provider shall strive to continuously improve its health and safety
performance by implementing appropriate measures to promote health and safety in
the workplace and reduce the risk of accidents, including:

2.1.1
putting in place programs to protect workers from overexposure to chemical,
biological and physical hazards, as well as physically demanding tasks;

2.1.2
making safety information relating to hazardous materials available to train and
educate workers; and

2.1.3
identifying and assessing emergency situations in the workplace and implementing
appropriate plans and response procedures to minimise their impact.

2.2
The Service Provider acknowledges that it has been supplied with a copy of the
Customer's current rules regarding health and safety. The Service Provider
agrees to comply with these rules, and any additional rules made known to the
Service Provider from time to time by the Customer, together with all applicable
statutory rules and regulations regarding such matters. The Service Provider
shall ensure that the Service Provider Personnel also comply with these rules
and regulations together with all reasonable Customer requirements concerning
conduct at Customer's premises.

2.3
Each Party shall notify the other of any health and safety hazards at the
Customer's premises of which it becomes aware. The Service Provider shall draw
these hazards to the attention of those personnel engaged in the performance of
the Services at Customer's premises and shall instruct such persons in
connection with any necessary associated safety measures.

3.
ENVIRONMENTAL STANDARDS

3.1
The Service Provider shall strive to continuously improve its environmental
performance and reduce its negative environmental impact, including:

3.1.1
minimising the consumption of energy and natural resources;

3.1.2
reducing waste and promoting recycling and the use of recycled materials;

3.1.3
avoiding the use of hazardous materials where possible;



113



--------------------------------------------------------------------------------





3.1.4
putting in place systems to ensure the safe handling, movement, storage,
recycling, reuse or management of waste, air emissions and wastewater
discharges; and

3.1.5
putting in place systems to prevent and mitigate accidental spills and releases
to the environment.

4.
SUPPORT FOR CUSTOMER CORPORATE RESPONSIBILITY POLICIES

4.1
In support of Customer’s endeavours to achieve its own corporate responsibility
objectives, the Service Provider shall:

4.1.1
upon request by the Customer, promptly provide a copy of Service Provider’s
current “integrity policy”;

4.1.2
identify a single point of contact within the Service Provider organisation for
all corporate ”integrity initiatives”; and

4.1.3
at the Customer’s request, allow the Customer or an independent third party
(subject to a confidentiality agreement entered into by such party, and subject
to the Service Provider’s approval of such third party which shall not be
unreasonably withheld) to perform an audit on the implementation of the
corporate responsibility obligations set out herein





114



--------------------------------------------------------------------------------






SCHEDULE 7

SECURITY – IT AND PHYSICAL
1.
GENERAL

1.1
In compliance with its obligations under this Agreement and clauses 27 (Data
Protection) and 18 (Data and Security Requirements) of the Agreement, the
Service Provider shall comply with the provision of this Schedule 7.

1.2
In accordance with this Schedule 7, and without prejudice to any of the other
provision herein or elsewhere in this Agreement, the Service Provider shall
develop, enforce and maintain appropriate technical, organisational and logical
security measures to protect the Customer Data against unauthorised access or
disclosure, accidental or unlawful destruction or accidental loss or alteration.

1.3
The Service Provider must obtain the Customer's prior written approval for any
communication, notification or public announcement relating to any Security
Incident.

2.
PHYSICAL AND LOGICAL SECURITY

2.1
The Service Provider shall at all times ensure that:

2.1.1
all data processing equipment, including storage equipment used in the provision
of the Services to the Customer are solely used for the provision of Services to
the Customer;

2.1.2
Customer Data are logically separated from other Service Provider data;

2.1.3
all physical Customer assets under the Service Provider’s control or possession
are clearly physically marked as Customer assets;

2.1.4
physical and logical access to data-processing equipment, including storage
equipment or media containing Customer Data, and physical access to paper-based
Customer Data, is restricted to people:

(i)
who need the access for providing the Services; and

(ii)
specifically and duly authorised by the Customer; and

2.1.5
all media containing Customer Data, including all paper-based Customer Data are
safely stored, handled and disposed of in line with recognised industry
standards.

2.2
To the extent that the Service Provider moves any media storage with Customer
Data offsite, the Service Provider shall ensure that these media are encrypted,
transported in accordance with the mutually agreed instructions and that the
chain of custody is made available for the Customer. The encryption requirement
shall only be applicable if there is a requirement to store confidential data
locally and agreed between Parties.



115



--------------------------------------------------------------------------------





3.
SECURITY CONTROLS DOCUMENT

3.1
Within thirty (30) days after the Effective Date, the Service Provider shall
prepare and provide for the Customer’s review an initial draft of a security
controls document, which shall describe:

3.1.1
how the security related aspects of the Standards and Policies and the
Customer’s security related regulatory requirements as referred to in this
Agreement or otherwise communicated to Service Provider (together the “Security
Control Requirements”) will be implemented and/or complied with;

3.1.2
how the Parties will interact in security matters;

3.1.3
the security governance structure, detailing the security for the end-to-end
delivery of the Services, and bringing together the controls specified by the
Customer;

3.1.4
the security settings of all devices and infrastructure elements and processes
between the Customer and the Service Provider, outlining roles/responsibilities
and reporting (where applicable);

3.1.5
the implementation of the security requirements set out in clause 18.4 or as
otherwise requested by the Customer;

3.1.6
the implementation of the current security settings as defined in this
Agreement, including the detailed settings definitions on a platform-by-platform
and a server-by-server basis (where applicable);

3.1.7
the Service Provider’s recommended security settings (where applicable); and

3.1.8
the Customer’s agreed-to values in the context of security compliance.

3.2
Within sixty (60) days or as mutually agreed upon time period between both
parties, after the applicable Service Commencement Date, the Service Provider
shall modify and adapt the security controls document in accordance with the
Customer’s requests and deliver to the Customer the final security controls
document.

3.3
The Service Provider shall maintain the security controls document and prepare
and submit it to the Customer for approval to reflect any change in the
operation or procedures.

3.4
To the extent any Service Provider hosted tools or platforms are used to deliver
the services the required security and data protection controls in relation to
it shall be agreed mutually between parties.

4.
INFORMATION SECURITY

4.1
Physical & Logical Security

The Service Provider shall at all times ensure that:
(a)
all data processing equipment, including data storage equipment used in the
provision of the Services is solely used for the provision of the Services to
the Customer, and for clarity whilst the Service Provider's IT solution as at
the applicable Service Commencement Date is a non-Airgap solution, the Service
Provider Personnel will only access the Customer's hosted applications, systems
and Customer Data via Desktop Virtualisation Software but where Customer Data is



116



--------------------------------------------------------------------------------





processed and held on the Service Provider’s System (for example, in relation to
call recordings) the foregoing shall always apply;
(b)
Customer Data is logically and physically separated from other Service Provider
and non-Customer data. For clarity whilst under the Service Provider's IT
solution as at the applicable Service Commencement Date the Service Provider
Personnel will only access Customer hosted applications, systems and data via
Desktop Virtualisation Software so no Customer Data will be stored on the
Service Provider Systems and Service Provider agent desktops connecting to the
Customer Desktop Virtualisation Software will be logically segregated from all
non-Customer systems and desktops but where Customer Data is processed and held
on the Service Provider System (for example, in relation to call recordings) the
foregoing shall always apply;

(c)
all physical assets belonging, leased or licensed to the Customer and which are
under the Service Provider’s control or possession, are and continue, throughout
the Term, to be clearly physically marked as Customer assets;

(d)
physical and logical access to data-processing equipment is restricted to
people: (i) who need the access to such equipment for the purposes of providing
the Services and (ii) specifically and duly authorised by the Customer. The
Customer shall implement reasonable access controls to limit the Service
Provider employee’s access to the Customer's network, such that, the Service
Provider’s employees are only able to access the systems required for providing
the Services from approved Service Provider Locations only and the Service
Provider shall suggest the controls that should ideally be implemented; and

(e)
all media containing Customer Data handled and disposed of in line with Good
Industry Practice.

4.2
Remote Access to the Customer Systems

The Service Provider shall:
(a)
subject always to paragraph 4.1(a), only use remote access tools approved or
provided by the Customer in advance to remotely access the Customer Systems. Any
tools provided by the Customer pursuant to this paragraph shall constitute the
Customer’s assets;

(b)
acknowledge that any remote access by the Service Provider or its
sub-contractors, Personnel or any other third parties to the Customer Systems
can be disconnected by the Customer at any time upon providing prior notice to
the Service Provider, save that if such prior notice is not possible or in
circumstances of a suspected or actual security breach, the Customer will use
reasonable endeavours to notify the Service Provider as soon as practicable
following such disconnection;

(c)
when accessing the Customer Systems remotely, comply and procure that its
sub-contractors and Personnel comply with all technical and organisational
security requirements set out in the Agreement and with other security
requirements required for the Service Provider to comply with its regulatory
requirements;

(d)
ensure at all times that the authorised Service Provider Personnel use the
remote access only to the extent required to provide the Services. For the
purposes hereof, remote access shall mean access of Customer Systems by the
Service Provider from outside of the Service Provider’s Location, for the
avoidance of doubt there will not be any remote access, in the event that remote
access is required this will



117



--------------------------------------------------------------------------------





be agreed between the Parties via the Contract Change Control Procedure
(Schedule 13);
(e)
take all necessary steps to implement appropriate security standards as set out
in the Customer Standards and Policies and deal with security aimed at ensuring
the integrity, security and confidentiality of all remote access connections
with the Customer Systems; and

(f)
ensure that the Customer Systems can only be accessed by authorised Service
Provider Personnel from their individual dedicated Customer account.

4.3
Security Controls Document

The Service Provider shall implement reasonable mutually agreed controls that
achieve the control objectives of the Customer’s “Group Information Security
Policies and Standards” and document these to the Customer’s reasonable
satisfaction in the security controls document, which the Service Provider shall
provide in accordance with paragraphs 3.2 and 3.3 of this Schedule 7 above.
5.
BACKUPS

5.1
Where the Service Provider is storing information on the Service Provider’s
Systems (for example in relation to call recordings), the Service Provider shall
perform backups as further set out in this Agreement, in accordance with the
procedures developed by the Service Provider.

6.
OTHER SECURITY REQUIREMENTS

6.1
The Service Provider shall at all times when undertaking the Services provide
security processes and facilities regarding the holding of Customer Data that
meet or exceed the Security Control Requirements including security measures set
out in the Customer’s “Group Information Security Policies and Standards”
comprised in the Standards and Policies relevant to the transfer, storage and
processing of data (as notified to the Service Provider by the Customer from
time to time) and the provisions set out in this Schedule 7. The Service
Provider shall make available to the Customer its policies and procedures upon
request by the Customer.

6.2
The Service Provider shall have and maintain in place written procedures to
prevent a Security Incident and to be followed in the event of a Security
Incident. In the event of a Security Incident, the Service Provider shall:

6.2.1
promptly (and in any event within forty eight (48) hours) of becoming aware of
and after initial analysis and classification of the Security Incident, inform
the person designated by the Customer with as many details as known at that time
and regularly update the Customer thereafter;

6.2.2
use all efforts to avoid the occurrence of a Security Incident (where
applicable) and mitigate its consequences;

6.2.3
implement any and all measures necessary to restore the security of compromised
systems, files and information;

6.2.4
continuously inform the Customer of the steps the Service Provider is taking, or
will take, to avoid or mitigate the consequences of the Security Incident and
prevent further Security Incidents,



118



--------------------------------------------------------------------------------





6.2.5
perform all actions as requested by the Customer, including providing support
for any Customer investigations;

6.2.6
modify any related policies, procedures and practices to avoid similar
occurrences prospectively; and

6.2.7
provide a copy of such modifications to the Customer for its review and
approval.

6.3
In the event of a Security Incident involving Customer Data, the Customer shall
at its sole discretion determine whether to provide notification to any third
party unless such disclosure by the Service Provider is required by law. The
Customer shall approve all notifications to third parties which it determines
are required or appropriate. In the event that the Service Provider is
responsible for the Security Incident leading to such notifications or
communications, the Service Provider shall be responsible for the Customer’s
reasonable costs and expenses relating to such notifications or communications.

6.4
The Service Provider shall keep the Customer informed of all assessments and
plans of actions taken by it in response to any Security Incident involving
Customer Data. The Customer may participate in any Service Provider
investigation, and the Service Provider shall promptly provide the Customer with
any related reports prepared by or for the Service Provider relating to such
Security Incident.

6.5
In the event Customer experiences or reasonably believes a Security Incident in
its Systems which appears attributable to Service Provider (e.g. relates to
credentials provided to the Service Provider or related to IP addresses of
Service Provider networks), the Customer should promptly notify the Service
Provider in order for the Service Provider to commence investigation and
response at CSIRT@genpact.com.

6.6
Without prejudice to the requirements of paragraph 2.2 above, the Service
Provider shall not store or transfer any Customer Data via any form of portable
storage media (such as a USB drive, disc or tape) unless the holding/transfer of
such data has been previously authorised by the Customer in writing and such
media is fully encrypted in accordance with the most stringent industry
standards.

6.7
The Service Provider shall develop and provide for the Customer’s approval an
anti-crime policy, that is consistent with the Customer’s policies, covering at
a minimum the following areas:

6.7.1
reporting concerns and whistleblowers;

6.7.2
investigative response to crime and fraud; and

6.7.3
awareness training for Service Provider Personnel (including the periodicity of
such training).

6.8
Pursuant to clause 18.2 of the Agreement, at least once per Calendar Year, the
Service Provider shall appropriately train all Service Provider Personnel on the
security measures and procedures applicable to this Agreement and shall, upon
request, promptly provide to the Customer evidence of such training.

6.9
Pursuant to clause 18.3 of the Agreement, to the extent permitted by applicable
law, the Service Provider shall perform appropriate background checks for all
Service Provider Personnel and Approved Sub-contractors in order to:

6.9.1
verify that individuals are who they claim they are;



119



--------------------------------------------------------------------------------





6.9.2
verify that individuals hold the appropriate qualifications and experience
claimed and have the legal right to work in the relevant country(ies); and

6.9.3
identify and assess all criminal convictions or disqualifications that might be
relevant to the Customer,

and the Service Provider shall, upon request, promptly provide to evidence
satisfactory to the Customer of compliance with this paragraph 6.9.
6.10    Without the prior agreement of the Service Provider the Customer shall
not use tools on Service Provider owned or licensed equipment to conduct ethical
hacking, penetration testing or vulnerability testing.
6.11    In all Service Provider Locations, the Service Provider shall ensure
that:
a.
The Service Provider Locations have on a 24x7x365 basic trained, skilled, and
experienced security guards.

b.
The Service Provider will permit access to Service Provider Locations only to
authorized individuals. Without limiting the generality of the foregoing, each
individual working in any such Service Provider Location will enter through an
entrance of the Service Provider Location using an access badge or such other
secured means as the Service Provider may reasonably implement.

c.
There is a fully operational surveillance system (CCTV) which on a 24x7x365
continuous basis monitors and creates video recordings of: (i) the perimeter of
each Service Provider Location; (ii) each point of ingress and egress into and
out of the Customer floors inside the Service Provider Locations.





120



--------------------------------------------------------------------------------






APPENDIX 1
TRANSITION AND COMMITTED TRANSFORMATION DELIVERABLES, DEPENDENCIES AND MILESTONE
DATES


1.
Appendix 1 of this Schedule (8) lists the projects, Deliverables, Milestone
Dates and Key Milestones for Detailed Design (Part A), Transition (Part B),
Committed Transformations (Part C), Retained Organisation Implementation Plan
(Part D) and Change Management (Part E). These are subject to confirmation by
the Customer at the end of the Detailed Design Phase due to complete on [***].

2.
Parts A-E of this Appendix are supplemented by the “Aspen RFS – Genpact
Transition and Transformation Plan” dated 15 March 2018 as produced by the
Service Provider and as amended by agreement from time to time.

3.
For the avoidance of doubt, the Milestones and Key Milestones set out in this
Appendix are fixed and agreed between the Parties. Pursuant to paragraph 3.2 of
this Schedule (8) any amendment to the Milestone Dates and Key Milestones set
out in this Appendix must be agreed between the Parties in accordance with the
Contract Change Control Procedure.

PART A – Detailed Design Phase – Transition and Transformation


1.
Deliverables and Customer Dependencies of the Detailed Design Phase are as
below:



Start Date
End Date
[***]
[***]
Deliverables
Customer Dependencies
Transition (BPO Transition)


1.    Future process and its metrics
2.    Transition plan
3.    Risk mitigation plan


Transformation


1.    Workflow design and RPA design
2.    Implementation plan
3.    Transformation plan for E2E scope


Retained Organisation


1.    Future organisation structure
2.    Restructuring plan
Implementation plan   


Change Management


1.    Communication approach
2.    Retention best practices
3.    SME selection consideration






As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).







1.1
The Service Provider shall deliver the Deliverables stated in the table above
and in accordance with the applicable Milestone Dates for each Service Tower.



PART B – TRANSITION DELIVERABLES, DEPENDENCIES AND MILESTONE DATES




121



--------------------------------------------------------------------------------





1.
Transition Schedule

1.1
The following Gantt chart outlines the Transition Schedule in accordance with
paragraph 3.3.1 of this Schedule (8):

bposchedule08t_image1a01.gif [bposchedule08t_image1a01.gif]


2.
Deliverables and Customer Dependencies:

2.1
The Deliverables and Customer Dependencies for each Transition Phase are set out
below:

2.1.1
Process Training Phase

Deliverables
Customer Dependencies
1.    Completion of training as per the training plan
2.    Trainees meet set assessment criterion
3.    Completion of end of On the Job Training ‘OJT’ SOPs
4.    Create acceptance criterion, including but limited to speed and quality
metric, Required Service Levels, Minimum Service Levels, specific IT & physical
security arrangements and operational readiness check.


As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).



2.1.2
Parallel Run Phase

Deliverables
Dependencies
1.    Completed SOPs
2.    Meet performance targets as per the acceptance criterion
As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).



122



--------------------------------------------------------------------------------





3.
Milestones and Key Milestone Dates

3.1
The following table sets out the applicable Milestone Dates and Key Milestones
for each Transition Project per Service Tower.

3.2
Each date set out in the tables below is a Milestone Date for the purposes of
this Agreement and the Milestone Dates for Key Milestones are marked as such.

3.3
For the purpose of this Appendix (Parts A, B, C and D collectively) the term “Go
Live” shall be taken to have the same meaning as Service Commencement Date as
defined in Schedule 1 (Definitions) of this Agreement.

Finance
Transition Project
Transition Phase
Transition Wave 1
Process
Dates
Design
Pre-Process Training
Process Training
Parallel Run
Service Commencement Date
Finance operations
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Cash operations
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 2
Technical Accounting
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Reporting
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Finance operations
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Cash operations
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 3
Experts / CoE
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
FP&A
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Projects / Change
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Technical Accounting - Outward Reinsurance Accounting
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
 
Transition Wave 1
Insurance: Claims Ops / Claims Adjustment
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Reinsurance - Operational Support
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 2
ReInsurance - Proportional Treaties (AIUK – ABL Non BUREAU) Claims Adjusting
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
ReInsurance - XoL / AIUK
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 3
Insurance Claims – expert adjustment (client facing) (India
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance: Claims Ops / Claims Adjustment (BER)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Underwriting



123



--------------------------------------------------------------------------------





Transition Wave 1
Insurance - UWS US - New York
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - San Francisco
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Atlanta
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS Intl. Prebind to Bind
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - Delegated authority services Intl.
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
ReInsurance - Submission Handling
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 2
Insurance - UWS US - Boston
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Chicago
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Dallas
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Houston
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS Intl. Bind to post bind
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - Global performance Management
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - Global Distribution Marketing
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - Global Business Operations
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 3
ReInsurance - Submission Handling
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
ReInsurance - Assurance & Control
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
ReInsurance - Complete Risk Administration & Processing
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Jersey City
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - LA
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Hunt Valley
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Insurance - UWS US - Rocky Hill
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Risk & Actuarial



124



--------------------------------------------------------------------------------





Transition Wave 1
Cat Risk Management - Insurance SOV Cleansing and Model Runs
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Cat Risk Management - Portfolio Management and Accumulation Modelling
(Reporting)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Cat Risk Management - Reinsurance Data Assessment and Model Runs (Simple)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Acturial - Quarterly Reserve Analysis (Simple)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Acturial - Insurance Pricing Data (Simple)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Transition Wave 2
Cat Risk Management - Reinsurance Data Assessment and Model Runs (Complex)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Cat Risk Management - Portfolio Management and Accumulation Modelling
(Analytics)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Acturial - Quarterly Reserve Analysis (Complex)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Acturial -Insurance Pricing Data (Complex)
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Ceded Operations
Transition Wave 3
Ceded facultative processes, statement production, cash payments and receipts
application , credit control, MI
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Ceded Treaty Input and Testing Claims
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Legal & Compliance
Transition Wave 2
Executions / Training & awareness / Policy & Control
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]
Executions & Training and Awareness
Start
[***]
[***]
[***]
[***]
[***]
End
[***]
[***]
[***]
[***]
[***]





4.
Transition Tasks and Acceptance Testing:

4.1
The Transition Tasks and applicable Task Completion Dates will be set out in the
Transition Plan to be delivered on the completion of the Detailed Design Phase
as further described in Part A of this Appendix.

4.2
The applicable Acceptance Criteria and Acceptance Tests for each Milestone Date,
Key Milestone and any applicable Transition Tasks will be agreed by the Parties
and set out in the Acceptance Test Plan pursuant to paragraph 4.1.4 of this
Schedule (8).



125



--------------------------------------------------------------------------------





PART C – COMMITTED TRANSFORMATION DELIVERABLES, DEPENDENCIES AND MILESTONE DATES


1.
Committed Transformation Schedule

1.1
The following Gantt chart outlines the Committed Transformation Schedule in
accordance with paragraph 3.3.1 of this Schedule (8):



bposchedule08t_image2a01.gif [bposchedule08t_image2a01.gif]


2.
Deliverables and Customer Dependencies:

2.1
The Deliverables and Customer Dependencies for the relevant Transition Phase are
set out below:

2.2
Build and Test Phase of each Ops Centre and RPA Committed Transformation
Project:

Deliverables
Customer Dependencies
1.    User Acceptance Test cases prepared with business and approved for UAT
testing
2.    Test results and outputs for UAT sign off
3.    Release management plan for deployment into production
4.    Deliverable Acceptance Document


As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).



2.2.1
“Go Live”

Deliverables
Customer Dependencies
1.    Defect log with all major defects fixed and plan to deliver reasonable
minor defects within 6 months
2.    BA Service management document


As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).

3.    


126



--------------------------------------------------------------------------------





4.
Milestone Dates and Key Milestones for Committed Transformation

4.1
The following table sets out the applicable Milestone Dates and Key Milestones
for the Ops Centre Transformation Project and RPA Transformation Project.

4.2
Each date set out in the table below is a Milestone Date for the purpose of this
Agreement and the Milestone Dates for Key Milestones are marked as such.

(i)
Ops Centre Transformation Projects:

 
Phases
 
Design
Technical Design
Build
Test
“Go Live”
Wave 1
Start date
End date
Start date
Key Milestone 1
End date
Key Milestone 2
Start date
End date
Start date
End date
Key Milestone 3


Key Milestone 4
US Underwriting
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UK Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Wave 2
 
 
 
 
 
US Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UK Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Risk & Actuarial
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Wave 3
 
 
 
 
 
US Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ceded operations
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





(ii)
RPA Transformation Projects:



127



--------------------------------------------------------------------------------





 
Phases
 
Design
Technical Design
Build
Test
Go Live
Finance
Start date
End date
Start date
Key Milestone 1
End date
Key Milestone 2
Start date
End date
Start date
End Date
Key Milestone 3


Key Milestone 4
Cash Operations
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Technical Accounting & Reporting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance Underwriting
 
 
 
 
 
Underwriting Services US RPA 1
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Underwriting Services UK RPA 1
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Underwriting Services US RPA 2
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Underwriting Services UK RPA 2
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance UW
 
 
 
   
 
 
Reinsurance UW RPA 1
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance UW RPA 2
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Risk & Actuarial
 
 
 
 
 
 
 
 
 
Insurance SOV cleansing and model runs
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance Pricing Data
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



5.
Committed Transformation Tasks and Acceptance Testing:

5.1
The Committed Transformation Tasks and applicable Task Completion Dates will be
set out in the Implementation Plan to be delivered on the completion of the
Detailed Design Phase as described in Part A of this Appendix.

5.2
The applicable Acceptance Criteria and Acceptance Tests for each Milestone Date,
Key Milestone and any applicable Transformation Tasks will be agreed by the
Parties and set out by the in the Acceptance Test Plan pursuant to paragraph
4.1.4 of this Schedule (8).

PART D - Retained Organisation Implementation Plan
1.
The Retained Organisation redesign project aims to help Aspen deliver a future
state organisation for the retained scope that will effectively operate with the
BPO and the wider Retained Organisation.

2.
In accordance with the commitment to achieve, underwritten benefits set out in
paragraph 1 of Appendix 10-B to Schedule 10 (Charging & Invoicing) Genpact will
help Aspen reskill and reorganise its retained personnel. Genpact will clearly
demonstrate the ability to release the stipulated FTE capacity but will not
directly deliver the FTE release.

3.
For clarity, the Charges payable for delivery the Retained Organisation
Implementation Plan have not been agreed between the Parties in Schedule 10
(Charges & Invoicing) but are included in the Appendix 10-F as an indication of
the maximum overall costs of implementation.

1.
Retained Organisation Implementation Schedule:

1.1
The following Gantt chart outlines the schedule for the Retained Organisation
Implementation Plan:



128



--------------------------------------------------------------------------------





bposchedule08t_image3a01.gif [bposchedule08t_image3a01.gif]


129



--------------------------------------------------------------------------------





2.
Deliverables and Dependencies:

2.1
Build (Reskilling)

Deliverables
Customer Dependencies
Reskill
1.    Updated training documents
2.    Profile mapping to new roles
3.    Capability matrix
4.    Work closely with business heads to design continuous improvement roadmap
(CI Roadmap)
5.    Enable Customer’s organization to integrate Lean Six Sigma (LSS) into its
operations
6.    Assess target audience for Lean & Green Belt Trainings and provide a
roadmap for training and mentoring
7.    Expected duration of this support will be 9 to 12 months from the
Effective Date


Ops Centre build & test
1.    User Acceptance Test cases prepared with business and approved for UAT
testing
2.    Test results and outputs for UAT sign off
3.    Release management plan for deployment into production
4.    Deliverable Acceptance Document




As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).







2.2
Deploy

Deliverables
Customer Dependencies
Reorganisation
1.    New operating model for processes within the scope of the impacted,
retained organisation
2.    Performance metrics for each process
3.    Re-baseline existing operational reports
4.    Deploy a MBB as part of the Team that is working on the retained
organization project, who will work closely with the Transformation head to
drive the continuous improvement agenda.


Ops Centre production rollout
1.    Defect log with all major defects fixed and plan to deliver reasonable
minor defects within 6 months
2.    BA Service management document




As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).







130



--------------------------------------------------------------------------------





3.
Proposed Milestones:

3.1
Delivery of Retained Organisation – Process Lean



 
Design
FTE Analysis
Reskill
Reorganise
Transition Wave-1
Start date
End date
Start date
Key Milestone 1
End date
Key Milestone 2
Start date
End date
Key Milestone 3
Start date
End date
Key Milestone 4
Ins UW
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance Claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Transition Wave-2
 
 
 
 
Ins UW
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance Claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Transition Wave-3
 
 
 
 
Reinsurance UW
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
R&A
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



3.2
Extension of Ops Centre implementation in the Retained Organisation

 
Design
Tech design
Build
Test (Milestone)
Go Live (Milestone)
Transition Wave-1
Start date
End date
Start date
Key Milestone 1
End date
Key Milestone 2
Start date
End date
Start date
End date
Key Milestone 3
 Key Milestone 4
US Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UK Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Transition Wave-2
 
 
 
 
 
US Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
UK Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Reinsurance underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Insurance claims
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Risk & Actuarial
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Transition Wave-3
 
 
 
 
 
US Underwriting
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Finance
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Ceded operations
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]







131



--------------------------------------------------------------------------------







PART E – Change Management


1.
Change management work stream aims to help the Customer deliver a stable and
engaged future state organisation, where employees for the impacted functions
are equipped with the right tools, techniques and knowledge to operate
efficiently and sustainably with the BPO and the wider Retained Organisation.

2.
The change management outputs outlined below will be delivered by the Service
Provider’s Change resource located in the UK for the functions outlined below.

3.
For the avoidance of doubt, this Part E sets out a high-level proposal for
change management, however the implementation of change management is yet to be
agreed between the Parties.

Phase
Duration
Deliverables
Customer Dependencies


Design


April 4 –Jun 4
For Insurance UW, Reinsurance UW and Finance only:
•    Functional Case for Change
•    Stakeholder analysis and management plan
•    High level change impact analysis
•    Change strategy and plan
•    Communication strategy and 100 day plan
•    Business readiness assessment
•    Culture assessment
•    Support the identification of change agents
•    On-boarding of change agents
As per the Customer Dependencies stated in Schedule 4 (Customer Dependencies).






Wave One Delivery


Jun 4 –Dec 31
For Insurance UW, Reinsurance UW and Finance only:
•    Employee level stakeholder analysis
•    Detailed change and communications plan
•    Change management toolkit (core)
•    Provide function areas support adoption to new ways of working
•    Conduct trainings for “managing outsourced teams” for retained
organisation’s key staff
•    Train and support local change agents
In conjunction with functional change agents:
•    Business impact workshop and plan
•    Business readiness checklist prior to go live
•    Business surveys after go live
 



132



--------------------------------------------------------------------------------





APPENDIX 2


FUTURE TRANSFORMATION DELIVERABLES, DEPENDENCIES AND MILESTONE DATES
1.
FUTURE TRANSFORMATION PLAN DEVELOPMENT    

1.1
As at the Effective Date no Future Transformation Services are agreed between
the Parties.

1.2
Should Future Transformation Services be agreed to be provided, a detailed
Future Transformation Plan shall be produced and it shall underpin the Key
Milestones agreed through a Change Control Note. The detailed plan will show the
activities undertaken by the Service Provider to deliver the Future
Transformation Services.     

1.3
Without prejudice to the obligations set out in the Future Transformation Plan
itself, the Service Provider’s specific Future Transformation obligations shall
include:     

(i)
planning, preparing for and conducting Future Transformation in accordance with
the Future Transformation Plan and this Agreement;    

(ii)
delivering Future Transformation to meet all Future Transformation Milestones in
full and in accordance with all agreed timescales;    

(iii)
the overall management of Future Transformation;     

(iv)
identifying and resolving any problems encountered in order to ensure the timely
completion of each Future Transformation task;    

(v)
the integration in accordance with Schedule 12 (Governance and Service
Management) of the Service Provider's project and programme plans and teams with
the Customer programme management framework;

(vi)
ensuring the smooth transformation of the “As-Is Services” to the “To Be
Services” while minimising the impact on the business of the Customer (or the
Customer Group) or the service provided to the Customer's customers or the
Customer’s users, including minimising:    

(a)
any deterioration in the availability, quality or scope of any Services (for the
avoidance of doubt, the transfer of employees in accordance with the Transition
Plan shall not be considered a disruption to the business of the Customer or any
member of the Customer Group);    

(b)
any disruption to the business of the Customer or any member of the Customer
Group; or    

(c)
any degradation to or adverse impact on the security and/or fidelity of any the
Customer System or of the Customer Group,    

other than those adverse effects (if any) specifically identified in the
                Future Transformation Plan;    
(vii)
supporting the Customer in respect of the effective transfer to the Service
Provider of the Transferring Customer Employees (which term shall, for the
purposes of this Appendix, include any Transitional Customer Employees) and, if
applicable, any third party agreements to be transferred to Service Provider and
complying with its obligations in relation to the transfer of Transferring
Customer Employees and third party agreements as set out in this Agreement;
and    

(viii)
all programme management necessary for the purposes set out in sections (i) to
(vii) above including establishing a Future Transformation project office
consisting of the Service Provider



133



--------------------------------------------------------------------------------





Future Transformation Manager, the Customer Future Transformation Manager, and
such other members of the Customer Personnel and Service Provider Personnel as
may be agreed by the Parties, to manage the Future Transformation activities set
forth in the Future Transformation Plan.    
1.4
The Future Transformation Plan shall, once it is finalised and agreed between
the Parties and subject to any subsequent amendments or updates made in
accordance with the terms of this Agreement shall be updated every four (4)
weeks or at a timescale greater than four (4) weeks agreed between the Parties,
for the provision of the Future Transformation Services, with increasing level
of detail as the plan is updated, and sets out the plans for Future
Transformation on a global and regional basis, including (as a minimum) at all
times:     

(i)
the proposed timing of the Future Transformation by reference to a detailed
project plan which shall include a precise timetable for Future Transformation
to be completed within the Future Transformation Period and in particular but
without limitation, a detailed plan for at least the initial twelve (12) months;
    

(ii)
descriptions and timing of each of the Future Transformation Milestones which
clearly state measurable outcomes, including early benefits and the agreed
process for realisation and adoption for each Milestone;    

(iii)
Service Provider Personnel and any Customer Personnel required to execute the
Future Transformation Plan;     

(iv)
details of the recommended alterations that the Customer would be required to
make to its Retained Organisation in order to deliver optimum operational
benefits;    

(v)
details of Service Provider Personnel headcount at all locations for delivery of
the Future Transformation Services;     

(vi)
details of Service Provider organisation structure, Key Personnel, and locations
for the delivery of the Future Transformation Services;    

(vii)
details of any overlap and risks/mitigations between the Committed
Transformation Plan and Transition Plan or between either of them and any Future
Transformation Plans;    

(viii)
details of any elements of Future Transformation that rely on ‘Other Programme
Future Transformation activities’ (if any) and the likely impact of any such
‘Other Programme Future Transformation activities’;    

(ix)
(i)    details of how the following issues will be managed:    

(a)
compliance with regulatory requirements;    

(b)
compliance with the Customer’s obligations under its customer contracts to the
extent that the Service Provider has been notified of such obligations;     

(x)
information on (i) how any impact caused by the Future Transformation Services
to the other Services will be managed by the Service Provider throughout the
Term, and (ii) details of how compliance with local legal and regulatory
requirements and the Customer’s Standards and Policies will be managed pursuant
to and in accordance with Change Control; and    

(xi)
details of the reporting mechanisms and processes to be employed during the
Future Transformation period.    

1.5
The Service Provider will update the Future Transformation Plan at least every
four (4) weeks (“Regular Future Transformation Update”), and shall present the
updated Future Transformation Plan to the Customer for its approval, such
approval not to be unreasonably withheld. The Regular Future



134



--------------------------------------------------------------------------------





Transformation Update shall comprise a detailed twelve (12) month forecast and
an update of the Future Transformation Plan for the remainder of the Future
Transformation period. The detailed twelve (12) Month forecast shall include at
a minimum, an update on all Key Milestones showing progress and identifying any
slippage.    
1.6
The Service Provider shall report on progress of Future Transformation and the
performance of its obligations as against the Future Transformation Plan in
accordance with the terms of this Schedule.    

1.7
To the extent that there is any inconsistency between the terms of this Appendix
and the Future Transformation Plan, the terms of this Appendix shall take
precedence unless otherwise agreed between the Parties via the governance
process set out in paragraph 7 of this Schedule 8.    










SCHEDULE 9

FORM OF LOCAL AGREEMENT
LOCAL AGREEMENT dated: [insert date]
between:
Genpact International, Inc., a Delaware, US corporation with office at 1155
Avenue of the Americas 4th Floor, New York, NY 10036 (“Service Provider”); and
[Insert Name and address of Aspen entity] (“Customer Group Company”).
BACKGROUND
On [insert date] the Service Provider, Aspen Insurance UK Services Limited,
Aspen Insurance U.S. Services, Inc. and Aspen Bermuda Limited entered into a
business process outsourcing agreement for the provision of certain services
from the Service Provider (the “Outsourcing Agreement”).
The Customer Group Company now requires the provision of certain services. The
Service Provider has agreed to provide and the Customer Group Company has agreed
to accept those services and deliverables on the terms of this Local Agreement
that incorporates the applicable terms of the Outsourcing Agreement.
The parties now agree as follows:
1.
SUPPLY OF PRODUCTS AND SERVICES

1.1
The Service Provider hereby agrees to supply certain of the Services described
in the Outsourcing Agreement to the Customer Group Company in accordance with
the terms of this Local Agreement.

1.2
The Customer Group Company hereby appoints Aspen Insurance UK Services Limited
(the “Managing Customer Party”) to carry out day to day management of the
Services being provided to the Customer Group Company pursuant to this Local
Agreement. [Drafting Note: delete if the Local Agreement is the UK Local
Agreement.]

1.3
The Customer Group Company shall, pursuant to the terms of this Local Agreement,
pay those parts of the Charges identified further to Schedule 10 (Charging &
Invoicing) of the Outsourcing Agreement as



135



--------------------------------------------------------------------------------





being payable by it for the performance of the Services being performed for its
benefit but shall have no other liability to pay Charges arising under the
Agreement.
2.
INCORPORATION OF TERMS AND INTERPRETATION

2.1
Incorporation of terms

Subject to the remaining provisions of this clause 2, the terms of the body of
the Outsourcing Agreement (other than clause 3.4 of the body of the Outsourcing
Agreement) and the Schedules to the Outsourcing Agreement (other than Schedule 9
(Form of Local Agreement) and the pricing in Schedule 10 (Charging & Invoicing)
that is described as being applicable to members of the Customer Group other
than the Customer Group Company) in effect as at the date of this Local
Agreement (together “Agreement Terms”) are incorporated into this Local
Agreement as if those terms were reproduced in full, amended as provided in this
Local Agreement.
2.2
Interpretation of defined terms

Unless a contrary intention appears (for instance, where a term is separately
defined in this Local Agreement), any defined term used in this Local Agreement
has the meaning given to it in the Outsourcing Agreement except a reference to:
(a)
“Customer” in the Outsourcing Agreement and the Schedules thereto shall be read
as a reference to the Customer Group Company, save that the reference to “the
Customer” in clause 3.5,  shall be read as a reference to the Managing Customer
Party;

(b)
Where the Customer Group Company is the UK Customer, the US Customer or the
Bermuda Customer references to the “UK Customer”, the “US Customer” or “Bermuda
Customer” as applicable shall be deemed to be a reference to such Customer Group
Party in the Outsourcing Agreement; and

(c)
“Agreement” in the Outsourcing Agreement and its Schedules shall be read as a
reference to this Local Agreement.

2.3
Order of precedence

If there is any inconsistency between the Agreement Terms and the terms set out
in the body of this Local Agreement, the terms set out in the body of this Local
Agreement shall prevail to the extent of any inconsistency.
3.
AMENDMENTS TO AGREEMENT TERMS

The Agreement Terms as incorporated into this Local Agreement are amended as
follows:
3.1
Notices

(a)
The notice details for the Service Provider specified in clause 41 (Notices) of
the body of the Outsourcing Agreement shall be replaced with the following:

For Service Provider:                [NAME]
[ADDRESS]
Facsimile:                     [NUMBER]
Marked for the attention of:             [TITLE]


136



--------------------------------------------------------------------------------





(b)
The notice details for the Customer specified in clause 41 (Notices) of the body
of the Outsourcing Agreement shall be replaced with the following:

For Customer Group Company:            [NAME]
[ADDRESS]
Facsimile:                     [NUMBER]
Marked for the attention of:             [TITLE]
3.2
[Other

Insert any country specific amendments or additions to the Outsourcing
Agreement.
(a)
Taxation

Insert any country specific taxation requirements (if any)
(b)
Data Protection/Privacy

[Amend the definition of “Data Protection Legislation” (if necessary) in
Schedule 1 of the Outsourcing Agreement terms and insert country specific
privacy requirements (if any).]
IN WITNESS WHEREOF, the parties hereto have signed and executed this Local
Agreement on the date last written below.
Signed for and on behalf of                Signed for and on behalf of
[Insert name of Customer Group Company]        Genpact International, Inc.


SIGNED:……………………                SIGNED:……………………
[Name and Title]                    [Name and Title]
………………………………………            ………………………………………




137



--------------------------------------------------------------------------------






SCHEDULE 10

CHARGING & INVOICING

All pricing shall be in USD, unless agreed in a Local Agreement / Statement of
Work that local currency shall apply, and the Service Provider agrees that its
pricing shall not be contingent upon nor adjustable because of currency
fluctuations.




1.
INTRODUCTION

1.1
This Schedule 10 (Charging & Invoicing) is subject to the terms of the Agreement
in general and clause 22 (Charges) and 23 (Tax) in particular.

2.
GENERAL

2.1
In consideration of the Service Provider providing the Services in accordance
with the terms of this Agreement, the Charges shall be payable by the Customer
as set out in this Schedule 10 (Charging & Invoicing).

2.2
The Charges identified and agreed pursuant to this Schedule 10 (Charging &
Invoicing) shall be the only compensation to which the Service Provider shall be
entitled for the Services provided under this Agreement. In this regard, where a
fee or charge is not identified in the Agreement for an activity to be
undertaken by the Service Provider, such activity shall be carried out by the
Service Provider at no cost to Customer beyond the payment of the Charges as set
out or calculated in accordance with this Schedule 10 (Charging & Invoicing) or
agreed pursuant to the Contract Change Control Procedure.

2.3
Save in respect of the application of indexation pursuant to paragraph 4 below
and any requirement on the part of the Customer to increase FTE as part of the
forecasting, any proposed increase to the Charges shall be dealt with through
the Contract Change Control Procedure.

2.4
Where the Transition Charges and Transformation Charges are stated to be fixed
amounts, this statement is without prejudice to the application and operation of
clause 21 (Customer Dependencies).

2.5
The Price Book attached as Appendix 10-A to this Schedule 10 (Charging &
Invoicing) as at the Effective Date reflects the Charges for the Baseline FTEs
([***] FTEs), agreed as being applicable to the Services as at the Effective
Date.

2.6
The Service Provider shall ensure it pays its Personnel at least the living wage
applicable to the location from which Service Provider Personnel provides the
Services or, if higher, the statutory minimum wage.

2.7
The Customer and the Service Provider shall comply with the Appendices to this
Schedule 10 (Charging & Invoicing).

3.
INVOICING

3.1
The Service Provider shall invoice the Customer and its Affiliates for amounts
due and payable under the Agreement in accordance with the payment profile
specified in this Schedule 10 (Charging & Invoicing) and its appendices and each
applicable Local Agreement.



138



--------------------------------------------------------------------------------





3.2
Invoices shall be raised by the Service Provider in arrears by the end of the
tenth (10th) day following the end of the month in which the Services were
provided or the relevant Milestone was achieved or the relevant Charges were
incurred (as applicable). Where Charges are specified as a quarterly amount, the
Service Provider’s monthly invoice will include one-third of the said quarterly
charges so as to convert it to monthly charges.

3.3
The Service Provider shall issue invoices in respect of Charges applicable to
the provision of Transition Services and Transformation Services and invoices in
respect of Charges applicable to the provision of other Services to the Customer
Parties and such Customer Affiliates notified to the Service Provider by the
Customer from time to time. Invoices shall be payable pursuant to the Local
Agreements that incorporate this Schedule and only those amounts referenced in
such Local Agreements shall be payable by the Customer Parties or Affiliates who
are party to such Local Agreements.

3.4
Each invoice shall specify the Charges payable in respect of each Service Tower
and, at the Customer’s direction, there may be separate invoices per Service
Tower.

3.5
Properly submitted and valid invoices shall be paid by the Customer in
accordance with clause 22.3 (Payment Terms) of the Agreement provided that:

3.5.1
the invoice fulfils the requirement of paragraph 3.9 below;

3.5.2
the Service Provider provides all information in connection with its invoice as
the Customer shall reasonably require; and

3.5.3
invoices reference the purchase reference ID (purchase order number or contract
ID) as provided by the Customer to the Service Provider.

3.6
All invoices should be addressed to the legal entity the Service Provider is
notified of or contracted with pursuant to a Local Agreement. If in doubt, the
Service Provider is expected to contact the purchase requestor to confirm.

3.7
Electronic copies of the invoice are required and should be sent to the
Customer’s then current e-billing address (as at the Effective Date it
is:aspeninvoicecapture@concursolutions.com) with copies to such other email
addresses as the Customer may notify the Service Provider of from time to time.

3.8
Only if an electronic invoice has not already been sent by email (as outlined in
paragraph 3.7) and/or the Service Provider is unable to submit the invoice
electronically, then the original invoices must be sent directly to the
addresses specified in each applicable Local Agreement.

3.9
All invoices shall be submitted in a form specified by the Customer and shall:

3.9.1
specify the period to which the invoice relates;

3.9.2
separately itemise and specify each of the Charges and the associated Service to
which the invoice relates;

3.9.3
separately itemise any expense or taxes said to be payable by the Customer;

3.9.4
separately itemise any Service Credits applied pursuant to Schedule 3 (Service
Levels and Service Credits), Liquidated Damages payable pursuant to Schedule 8
(Transition and Transformation) or other deductions applied to the Charges;

3.9.5
specify the Service Provider's VAT code;



139



--------------------------------------------------------------------------------





3.9.6
contains any other information reasonably required by Customer, from time to
time; and

3.9.7
contain Customer's required purchase order number or contract ID as confirmed by
Customer to the Service Provider from time to time.

3.10
The Service Provider shall in respect of each monthly invoicing run provide to
the Customer a break‑down of the total amount of invoiced Charges arising during
that month pursuant to this Agreement setting out the matters referenced in
paragraph 3.9 together with the calculations used to reach the amount of Charges
that are being invoiced and a break down as to which Customer Affiliate has been
invoiced for the same so as to demonstrate the amount of the Charges
attributable to Services consumed by each Service Tower in respect of each
Affiliate invoiced.

3.11
It is acknowledged that, during the Term, the Customer may implement changes to
its purchase order and invoicing process, including without limitation, the
introduction of an e‑portal for invoicing. The Service Provider shall comply
with any such changes in accordance with the Contract Change Control Procedure
as required by the Customer.

3.12
All Charges shall be expressed, invoiced and payable in US Dollars except to the
extent otherwise agreed by the Parties. Any and all fluctuations or changes in
any exchange rates shall be at the risk of the Service Provider and shall not be
passed on to Customer in any form.

3.13
An invoice shall not be valid (and the associated payment obligation shall
therefore become null and void) if it is raised more than one hundred
and twenty (120) days after the end of the month in which such Services were
performed or the relevant Milestone met and if such happens the Service Provider
shall have waived its rights to be paid for such Services.

4.
INDEXATION

4.1
On:

4.1.1
1 July 2019, in respect of: (i) the FTE Rates and (ii) the New Services Rate
Card; and

each subsequent anniversary thereafter ("Indexation Date"), the Service Provider
may perform an indexation review in accordance with this paragraph 4.
4.2
Unless otherwise agreed in writing between the Parties but subject to
paragraphs 4.3 and 4.4 below:

4.2.1
the Indian FTE Rate shall be adjusted by the annual percentage change in the
Consumer Prices Index published by the Reserve Bank of India in the month prior
to the Indexation Date, up to a maximum of five per cent (5%);

4.2.2
the Charges payable for UK Onshore Support shall be adjusted by the annual
percentage change in the UK Consumer Prices Index published by the UK Office for
National Statistics in the month prior to the Indexation Date, up to a maximum
increase of two and a half per cent (2.5%); and

4.2.3
the Charges payable for US Onshore Support shall be adjusted by the annual
percentage change in the US Consumer Prices Index published by the US Federal
Reserve in the month prior to the Indexation Date, up to a maximum increase of
two and a half per cent (2.5%);

4.2.4
to the extent other onshore resources are deployed in Bermuda or other Customer
Locations, the Parties shall agree an applicable index but agree that save to
the extent



140



--------------------------------------------------------------------------------





the Service Provider can demonstrate that circumstances require a different cap,
any such indexation shall be capped at two and a half per cent (2.5%);
4.2.5
the offshore element(s) of the New Services Rate Card shall be adjusted by the
same percentage as the Indian FTE Rate card (as set out in paragraph 4.2.1
above) and the onshore element(s) of the New Services Rate Card shall be
adjusted by the same percentage as set out in paragraphs 4.2.2 and 4.2.3 above
depending upon whether they are US or UK based.

(each, an "Applicable Increase").
4.3
The Service Provider shall confirm the results of the indexation review to the
Customer by no later than the Indexation Date and meet with the Customer to
discuss the results generated by paragraph 4.2 and the outcome of the indexation
review, to allow the Customer to validate the calculations performed by the
Service Provider and agree with the Customer the Applicable Increase(s) (if
any).

4.4
Once the Applicable Increase(s) is calculated and determined pursuant to
paragraphs 4.2 and 4.3, the Service Provider may apply such Applicable
Increase(s) to the relevant Rate Cards so as to adjust the Charges payable from
the Indexation Date in respect of Services provided after the Indexation Date.

5.
TRANSITION CHARGES

5.1
The Transition Charges are, subject to paragraph 5.3, fixed for the delivery of
Transition regardless of the actual effort undertaken. Accordingly, whilst the
Price Book (Appendix 10-A) contains a 'Transition Charges' table this is
contained for information purposes only and does not affect the payment profile
against Milestones, or the payment in respect of expenses, as set out below.

5.2
[***]

Subject to the application of paragraph 5.3 below, the Transition Charges
applicable are as set out in the tables below:
[***]
5.3
The Rates applicable to Transition are set out in the ‘Transition Rate Card’ in
Appendix 10-A of this Schedule (10) and Charges for process training, parallel
run cost/ramp-up, IT set-up and middle office resources are set out in the
‘Transition Forecast’ table in Appendix 10-A to this Schedule.

5.4
The Milestones for payment of Transition Charges are as follows (and such
Milestones are described further in the Transition Plan in Appendix 1 to
Schedule 8 (Transition and Transformation):



141



--------------------------------------------------------------------------------





Key Milestone
Description
Liquidated Damages
Key Milestone 1
Completion of Detailed Design Phase
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the Applicable Transition Charge as
identified as per detailed Transition Charges stated in Appendix 10-A.
Key Milestone 2
Completion of Process Training Phase
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the Applicable Transition Charge
Key Milestone 3
Completion of Parallel Run subject to business acceptance in accordance with
clause 6 of the MSA.)
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the Applicable Transition Charge
Holdback made pursuant to clause 10.2 (Holdback) payable three months after the
completion Parallel Run and Acceptance
Ten per cent 10% of each milestone above
If Key Milestones 1 and/or 2 are missed but Milestone 3 is completed any LD in
respect of Key Milestone 1 or 2 shall be repaid to the Service Provider as at
the time of payment for completion of Key Milestone 3.



5.5
Expenses will be billed on actuals at the end of each Key Milestone up to the
capped amounts as per the ‘Transition T&E’ table of the Price Book in Appendix
10-A, unless otherwise agreed in writing between the Parties. Per diem expenses
applicable to the Landed Resource on an average of all Landed Resources will be
a fixed amount of eighty five US dollars $85 covering any and all expenses
(including travel costs and expenses but excluding international flights and
accommodation for Landed Resource) and shall be chargeable on the same basis as
all other expenses.

5.6
If the Service Provider fails to achieve approval of a Key Milestone for
Transition Services in respect of which Liquidated Damages are payable by its
Milestone Date, the Service Provider shall be liable to pay Liquidated Damages
in accordance with clause 10.1 (Liquidated Damages) of the Agreement and
paragraph 5.4 above.

5.7
Without prejudice to the application of paragraph 5.6, in the event that
approval of a Milestone for any aspect of Transition does not occur on the
relevant Milestone Date, any costs incurred by the Service Provider, including
costs incurred by the Service Provider associated with extending the duration of
the Ramp-Up Period, shall be borne by the Service Provider and the Transition
Charges shall not be increased.

5.8
For the avoidance of doubt, the Transition Charges include the provision by the
Service Provider of the change management services set out in paragraph 1 of
Part A of Appendix 1 to Schedule 8 (Transition and Transformation) and more
particularly described in the document titled “Aspen RFS – Genpact Transition
and Transformation Plan” dated 15 March 2018 as produced by the Service Provider
and as amended by agreement from time to time.



142



--------------------------------------------------------------------------------





6.
DISCOUNT

6.1
In addition to and without prejudice to the volume discounts referenced in
paragraph 18 below, the Service Provider will give a one-time discount as ‘deal
bonus’ on the FTE Run Services Charges amounting to two and a half million US
dollars ($2.5 million) which shall be payable by way of funds transfer to an
Aspen nominated bank account on or before the 30th June 2018 in consideration of
the award of this contract.

6.2
Accordingly whilst the Charges shall be calculated as set out in the remainder
of this Schedule 10 (Charges & Invoicing), they shall in fact be subject to
paragraph 6.1 above.

7.
FTE RUN SERVICES CHARGES

7.1
The FTE Run Services Charges are payable (and the provisions of this paragraph 7
are applicable):

7.1.1
in respect of the Services set out in Schedule 2 (Service Tower Specification),
and

7.1.2
from approval by the Customer of the Transition Milestone in relation to the
provision of the relevant type and scale of Services in respect of the Service
Towers that have in respect of which such Milestone has been approved.

7.2
The FTE Run Services Charges are calculated on a P x Q basis, where:

P = the applicable FTE Rate; and
Q = the number of FTE that is the applicable number of FTE as determined
pursuant to paragraph 7.4 below.
7.3
The applicable FTE Run Service Charges are set out in the ‘FTE Run Service
Charges’ table of the Price Book set out in Appendix 10-A of this Schedule (10).

7.4
The Rates applicable to the FTE Run Service Charges are set out in the ‘Offshore
Rate Card’ in the Price Book set out in Appendix 10-A of this Schedule (10).

7.5
The FTEs for which the Service Provider may charge shall be determined by:

7.5.1
the application of paragraph 8 below;

7.5.2
the application of Underwritten Benefits, including the productivity
improvements agreed to be delivered by the Service Provider as part of
Transition, for Committed Transformation Projects and any Future Transformation
Projects and as set out in the Price Book or otherwise agreed between the
Parties (it being agreed that pursuant to clause 5.3.3 of the Agreement, any
delay in Transition or Committed Transformation Projects shall not entitle the
Service Provider to delay the application of the Underwritten Benefits); and/or

7.5.3
as otherwise agreed pursuant to the Contract Change Control Procedure.

7.6
Individuals constituting the chargeable FTEs shall not provide services to any
other of the Service Provider's clients, for so long as they are chargeable
FTEs.

7.7
It is expressly agreed that the Service Provider must provide such number of
FTEs and resources as are necessary to provide the Services to handle the
volumes forecasted.



143



--------------------------------------------------------------------------------





7.8
The Service Provider will provide such information regarding the number and
grades of FTE utilised in the provision of the Services, and associated spans of
control and seniority mix(es), as reasonably requested by the Customer. In this
respect, the Service Provider shall ensure, and the FTE Run Services Charges
include payment for, the provision of the following resource in relation to
management and oversight in relation to the FTE Run Services Charges:

Staff Roles
Staff Ratio
Head to staff
1:[***]
Manager to staff
1:[***]
Supervisor to Staff
1:[***]



7.9
The rates in the ‘Offshore Rate Card’ from which the FTE Run Service Charges are
calculated are all fully loaded fees and shall, for the avoidance of doubt and
without limitation, include the following in respect of which no additional
Charges shall be chargeable:

7.9.1
an FTE Working Day of no less than eight (8) Working Hours for Onshore Personnel
and Landed Resource and nine (9) Working Hours for Offshore Personnel, in each
case inclusive of contractual breaks. For avoidance of doubt, the Service
Provider's standard ‘available production hours’ (i.e. excluding any vacation,
holidays, weekends and contractual breaks) are 1,776 for India.

7.9.2
all remuneration for all Service Provider Personnel (including basic salaries,
bonuses and marked allowances and other staff benefits such as healthcare) and
all national insurance (or equivalent) and pensions contributions;

7.9.3
all costs of staff training (in terms of time, materials and overheads);

7.9.4
subsistence, travel, accommodation and expenses for all Service Provider
Personnel (other than Landed Resources and any Service Provider resource
travelling, at the Customer's request, from their usual working location in
respect of which clause 22.6 (Expenses) shall apply);

7.9.5
direct management and supervision overheads; and

7.9.6
all Service Provider premises and desk‑top technology

7.10
The Transition Charges include the charges relating to extra buffer resources of
[***] per cent ([***]%) (the "Transition Buffer") and the Buffer represents
actual FTE capable of performing the Transition Services.

7.11
The FTE Run Services Charges include the charges relating to extra buffer
resources of [***] per cent ([***]%) (the "FTE Run Buffer") and the Buffer
represents actual FTE capable of performing the Services.

7.12
Without prejudice to the generality of its obligation to manage the performance
of the Services efficiently set out in the Agreement, the Service Provider shall
monitor the number of FTEs during the term and ensure that its level of FTEs is
optimised so as to achieve the maximum efficiency and productivity, such that
the level of FTE supplied by the Service Provider is no higher than



144



--------------------------------------------------------------------------------





as required in order to provide the Services in accordance with Agreement,
making use of cross skilling and flexibility, as well as active demand
management.
7.13
It is acknowledged and agreed by the Parties that the Customer may, during the
Term, require that the FTE Run Services Charges are converted from the mechanism
set out herein, to an output/transaction based model. With effect from the
commencement of Ramp-Up in relation to the first Transition Wave in accordance
with the Transition Plan, the Service Provider shall record the daily volume of
each type of work items and activities processed by it as part of the Services
and provide a report on such volumes to the Customer on a monthly basis. Upon
receipt of written request from the Customer, the Service Provider shall prepare
and submit to the Customer a written, detailed proposal for the implementation
of an output/transaction based model in relation to the FTE Run Services Charges
which includes details of how it has been prepared by reference to the reported
volumes and illustration and a confirmation that, on a like for like basis
considering all associated costs and benefits, the output/transaction based
model will not be more expensive for the Customer. The Customer may then
consider and discuss such proposal with the Service Provider and, if required by
the Customer the basis for the calculation of the FTE Run Services Charges shall
be updated in accordance with the Contract Change Control Procedure.

8.
FORECASTING

8.1
The Service Provider is responsible for sufficiently understanding the
Customer's business and the market in which the Customer operates so as to
ensure that it appropriately manages the FTEs so that it has a sufficient number
of FTEs, in accordance with this paragraph 8, to enable it to meet demand for
the Services.

8.2
On a monthly basis, the Service Provider will, taking into account any matters
notified to it by the Customer (and in this regard the Service Provider will not
be expected to cater for events of which it could not reasonably have been
aware), inform the Customer of the expected number of work items in comparison
to the Baseline Volume, together with any reasons for the deviation to the
Baseline Volume over the coming twelve (12) months (the "Forecast Volumes").

8.3
The parties will meet at the Finance Contract, Billing and Commercial Meeting to
discuss such Forecast Volumes together with the perceived reasons giving rise to
such Forecast Volumes, including such relevant factors as seasonality,
performance and any other relevant issues, and in doing so shall agree whether
any increase to the FTE is required.

8.4
The Forecast Volumes approved by the Customer shall, for the first three (3)
months from the date that is five (5) days after the date of the Customer's
approval, be considered as fixed volume (the "Firm Forecast") and the forecasts
for remaining nine (9) months shall be provided for information purposes only.
For purposes of clarification and as an example: On 20th of March 2018 the
Customer approves a Firm Forecast following which the Forecast Volumes for the
period from 25 March 2018 to 24 June 2018 would be considered the Firm Forecast.
Likewise if on 21 April 2018 Customer approves the next Firm Forecast, then the
volumes from 26 April 2018 to 25 July 2018 would be the next Firm Forecast (and
the period of overlap with the previous Firm Forecast would not change and thus
there would be no requirement to change FTE numbers until 25 June 2018.).

8.5
Under no circumstances will there be an increase to the FTE based Charges where
and to the extent that the increased Forecast Volume results from a delay in the
Service Provider implementing any Transformation Projects or through any default
on the part of the Service Provider. Accordingly, the Service Provider agrees
that if, in order to meet the Performance Standards it must deploy additional
resources then it shall do so at its own expense until it has addressed the
underlying cause by implementing a Transition Project or otherwise addressing
the root cause of its inability to otherwise meet the Performance Standards.



145



--------------------------------------------------------------------------------





8.6
When a Firm Forecast is less than the Baseline Volume, the Customer shall be
charged for only the FTE required to provide the Services in accordance with the
Firm Forecast, save where the Customer requires the Service Provider to maintain
FTE levels at the Baseline Volume (notwithstanding the lower Firm Forecast). In
such an event the Service Provider shall be entitled to charge for the number of
FTEs specified by the Customer. Where the Customer is charged for FTE in excess
of those required to deliver the Firm Forecast, the Customer shall be entitled
to direct such excess FTE to provide such other services and participate in
other activities (in all cases associated with the Services) as the Customer
requires and the Service Provider shall ensure that the relevant FTE fulfil
these requirements.

8.7
When a Firm Forecast indicates a volume in excess of the Baseline Volume, the
following provisions shall apply:

8.7.1
there shall be no automatic increases to FTEs where the Firm Forecast does not
exceed [***] per cent ([***]%) of the Baseline Volume but the Customer and the
Service Provider shall discuss whether increases in the FTEs should be effected,
and the Service Provider shall be required to provide the Services in respect of
such Firm Forecast volume in accordance with the terms of the Agreement,
including the Service Levels;

8.7.2
where the Firm Forecast exceeds [***] per cent ([***]%) of the Baseline Volume,
the Customer will notify the Service Provider whether it wishes in respect of
the volume over and above [***] per cent ([***]%) of the Baseline Volume (with
the volume up to and including [***] per cent ([***]%) being dealt with pursuant
to paragraph 8.7.1 above) the Service Provider to (and where notified, the
Service Provider shall, subject to compliance with applicable local employment
legislation relating to overtime levels):

(i)
handle the excess volumes on a best efforts basis in which case the Service
Levels relating to timeliness applicable to the excess volume shall not apply;

(ii)
provide additional resource to handle the excess volumes, in which case the
Service Provider shall provide the Services in respect of all volumes in
accordance with the terms of the Agreement, including all Service Levels and in
return for which the Customer shall pay Additional Charges, as calculated
pursuant to paragraph 9 below; and/or

(iii)
subject to paragraph 8.7.3 below, provide additional FTEs on a permanent basis
to handle the excess volume in which case the Service Provider shall (no later
than the timescales set out in paragraph 8.7.3) provide the Services in respect
of all volumes in accordance with the terms of the Agreement, including all
Service Levels;

8.7.3
If the Customer requires additional FTE as a result of the forecasting exercise,
then:

(i)
For 30 or fewer FTEs, the Service Provider shall implement such change so that
the FTEs are fully trained and capable of providing the Services in accordance
with the terms of the Agreement as soon as possible but no later than two (2)
months from the notice of such request;

(ii)
for the number of FTEs in excess of 30 but no more than 125, the Service
Provider shall implement such change so that the FTEs are fully trained and
capable of providing the Services in accordance with the terms of the Agreement
as soon as possible but no later than three (3) months from the notice of such
request;

(iii)
for 125 or more FTEs, the Service Provider shall implement such change so that
the FTEs are fully trained and capable of providing the Services in



146



--------------------------------------------------------------------------------





accordance with the terms of the Agreement as soon as possible but no later than
four (4) months from the notice of such request; and
(iv)
in all cases the required number shall be reflective of the already achieved
productivity savings, and shall from the point of deployment be subject to the
same month on month percentage reduction as can be derived from the FTE Walk.

8.7.4
Where additional FTE are added or removed in response to a Firm Forecast, the
Baseline Volume shall be adjusted accordingly from: (i) in the case of any
decrease or an increase to which paragraph 8.7.3 does not apply, the time the
reduction resulting from the Firm Forecast takes effect; or (ii) in the case of
an increase to which paragraph 8.7.3 does apply, the time the additional FTE are
to be available in accordance with paragraph 8.7.3). The change to the number of
FTE is ascertained by calculating the additional resource demand by multiplying
the activities by their average handling time, assessed by reference to the
relevant production hours.

8.8
For clarity, where the Firm Forecast contains volumes that are not addressed via
paragraph 8.7, the Service Provider will always be required to provide the
Services in respect of the actual volume of work items in the next month or as
soon as practicable (and such volumes shall be taken into account when assessing
the actual volumes in the relevant month in which it is handled) albeit that the
Customer acknowledges the Service Provider's ability to provide the Services in
respect of such volume to the Service Levels within the month in which the
volumes arise is subject to paragraph 8.7 above.

8.9
Notwithstanding the above, where as a result of the Firm Forecast, the Customer
requires the Service Provider to deploy additional FTE, the Service Provider
shall be entitled to charge the applicable FTE Rate for such additional FTEs
during the required training period (as such period is set out in Schedule 8
(Transition and Transformation), such rates (insofar as they apply to FTE
charged at an Indian FTE Rate) discounted by [***] per cent ([***]%). For the
avoidance of doubt the Service Provider shall not be entitled to charge for
training time where the Service Provider is training Personnel to replace or
back fill attrition.

9.
UN-FORECAST EXCESS VOLUMES IN A MONTH

9.1
If during any month the actual volume of work items the Customer requires the
Service Provider to process is likely to exceed the Firm Forecast within that
month, the following provisions shall apply:

9.1.1
the Service Provider shall immediately notify the Customer on becoming aware
that the actual volume is likely to exceed the Firm Forecast (for that month);

9.1.2
where the actual volume is no more than [***] per cent ([***]%) of the Baseline
Volume (as adjusted pursuant to paragraph 8.7.4), the Service Provider shall
process the volumes within the Service Levels and at no extra charge to the
Customer;

9.1.3
where the actual volume is more than [***] per cent ([***]%) of the Baseline
Volume (as adjusted pursuant to paragraph 8.7.4), the Customer will notify the
Service Provider whether it wishes the Service Provider to (and where notified,
the Service Provider shall):

(i)
prioritise certain tasks so as to ensure that these identified tasks are handled
in accordance with the Service Levels at no extra charge to the Customer;

(ii)
handle the excess volumes on a best efforts basis (by for example cancelling
leave or re‑organising its work force) in which case the Service Levels relating
to timeliness applicable to the excess volume shall not apply and the excess



147



--------------------------------------------------------------------------------





volume shall form part of the volume to be processed in the immediately
following month; and/or
(iii)
provide additional resource (on an Additional Charges basis) to handle the
excess volumes (subject to compliance with applicable local employment
legislation relating to overtime levels), in which case the Service Provider
shall provide the Services in respect of all volumes in accordance with the
terms of the Agreement, including all Service Levels (save for those that the
Service Provider cannot reasonably continue to meet through the use of the
relevant additional resource) and in return for which the Customer shall pay
Additional Charges, as calculated pursuant to paragraph 10 below.

9.2
Where actual volumes exceed the Firm Forecast or Baseline Volume for three (3)
consecutive months, the parties shall meet to discuss whether the Baseline
Volume should be adjusted. Any adjustments must be agreed in writing.

10.
ADDITIONAL CHARGES

10.1
Where the Customer agrees to engage the existing resource pursuant to
paragraph 8.7.2(i) additional Charges shall be calculated using the ‘Offshore
Rate Card’ rates multiplied by [***] pro‑rated in respect of an actual number of
additional hours worked by such existing resource ("Additional Charges").

10.2
For clarity, Additional Charges apply only to Services provided from the Service
Provider's Service Delivery Centre in India that are charged via the FTE based
Run Services Charges using the Indian FTE Rates and Additional Charges shall
only apply in respect of personnel performing tasks outside of the Working Hours
described in paragraph 7.9.1.

10.3
Only Additional Charges pre‑approved in writing by the Customer shall be payable
by the Customer.

10.4
In respect of Lean Six Sigma, the Service Provider shall use Onshore Personnel
wherever possible and the Service Provider shall not book travel and living
expenses for Offshore Personnel without the Customer’s prior approval.

11.
OVERHEAD CHARGES

11.1
The overhead Charges are set out in the Price Book (Appendix 10-A) in the table
titled 'Overhead Charges' (the "Overhead Charges"). The 'Technology Data
Connectivity' elements of the Overhead Charges are chargeable to the Customer on
a pass-through basis on the actual costs to the Service Provider provided that
any increases to the amounts set out in 'Overhead Charges' table in the Price
Book that the Service Provider believes should be payable by the Customer shall
be subject to the Change Control Procedure.

11.2
The Service Provider acknowledges and accepts that the Overhead Charges will not
increase according to volume of Services provided for any other reason, except
as may be agreed in writing between the Parties pursuant to the Contract Change
Control Procedure.

12.
COMMITTED TRANSFORMATION CHARGES

12.1
The Transformation Charges are fixed for the delivery of the Committed
Transformation regardless of the actual effort undertaken. Accordingly, whilst
the Price Book (Appendix 10-A) contains a 'Committed Transformation' table this
is contained for information purposes only and does not affect the payment
profile against Milestones as set out in paragraph 12.5 below.



148



--------------------------------------------------------------------------------





12.2
The Transformation Charges applicable to each Committed Transformation Project
and those currently identified potential Future Transformation Projects are as
set out in the tables below:

[***]


12.3
The recurring charges for Transformation Projects are laid down in the ‘Overhead
Charges’ tab of the Price Book in Appendix 10-A as ‘Transformation Investment’.
The implementation charges for RPA for Transformation Projects are laid down in
the ‘RPA Transformation Payment Table’ within the ‘Committed Transformation’ tab
of Appendix 10-A to this Schedule (10).

12.4
If the Service Provider fails to achieve approval of a Key Milestone for a
Transformation Project for which Liquidated Damages apply by its Milestone Date,
the Service Provider shall be liable for Liquidated Damages in accordance with
clause 10 and paragraph 12.5 below and the Transformation Charges shall be
reduced accordingly.

12.5
Each of the Transformation Charges may be invoiced in the following proportions
upon approval by the Customer of the relevant Transformation Milestone:

[***]


149



--------------------------------------------------------------------------------





No.
Key Milestone
Proportion of Transformation Charges
Liquidated Damages
1
Initiation (start date for Detailed Design Phase)
*%
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the applicable Transformation Charges
2
Plan and Design (end date for Detailed Design Phase)
*%
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the applicable Transformation Charges
3
Build and Test (end date for Build and Test Phase)
*%
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the applicable Transformation Charges
4
“Go Live” (Service Commencement Date)
*%
Liquidated Damages payable for failure to meet the applicable Key Milestone Date
shall equal [***] per cent ([***]%) of the applicable Transformation Charges
5
Holdback made pursuant to clause 10.2 (Holdback) payable six (6) months after
the Service Commencement Date
*%
If any of Key Milestones 1 - 3 are missed but Milestone 4 is completed any LD in
respect of Key Milestone 1 to 3 shall be repaid to the Service Provider as at
the time of payment for completion of Key Milestone 5.

12.6
In relation to each Transformation Project, the Service Provider has provided an
underwritten commercial benefit relating to FTEs (‘Underwritten FTE Benefit’)
which shall be applied in accordance with Appendix 10-B of this Schedule (10).



150



--------------------------------------------------------------------------------





12.7
The method for calculation for the FTE Underwritten Benefits are set out in
Appendix 10-B of this Schedule (10)

12.8
Expenses for each Transformation Project are included in the Committed
Transformation Charges set out in paragraph 12.2 above and in the ‘Committed
Transformation’ tab of the Price Book and shall be charged on actuals. Per diem
expenses applicable to the Landed Resource on an average of all Landed Resources
will be a fixed amount of eighty five US dollars ($85) covering any and all
expenses (including travel costs and expenses but excluding international
flights and accommodation for Landed Resource) and shall be chargeable on the
same basis as all other expenses.

13.
COMMITTED TRANSFORMATION NON-FTE BENEFITS

13.1
In relation to each Transformation Project, the Service Provider has committed
to delivering an underwritten commercial benefit through improved business
analytics FTEs (“Committed Non-FTE Benefits”) which shall be applied in
accordance with Appendix 10-C and the table titled ‘Committed Non-FTE Benefits’
in the Price Book as set out in Appendix 10-A of this Schedule (10).

13.2
The Charges payable for the delivery of the Committed Non-FTE Benefits are those
set out in Appendix 10-A under the table ‘Committed Non-FTE Benefits’.

13.3
The relevant Charges may be invoiced in the proportions as set out in the above
table in paragraph 12.5 upon approval by the Customer of the relevant
Transformation Milestone.

14.
OPTIONAL TRANSFORMATION BENEFITS

14.1
In addition to the Committed FTE and Non-FTE Benefits there are optional
benefits available to the Customer at its sole discretion (the “Optional
Transformation Benefits”) such benefits being set out the table ‘Optional
Transformation’ table of the Price Book in Appendix 10-A to this Schedule (10)

14.2
If required by the Customer upon giving 30 day’s written notice to the Service
Provider, the Service Provider shall perform any actions as set out in ‘Optional
Transformation Benefits’ table of the Price Book (Appendix 10-A) in accordance
with that notice, and the applicable Charges shall apply.

14.3
For each of the Charges payable the Parties shall agree the applicable
Milestones and agree a payment structure in line with the proportions set out in
paragraph 12.4 above.

14.4
In the event that the Service Provider is unable to provide the committed
benefits set out in ‘Optional Transformation’ table of the Price Book (Appendix
10-A), the Service Provider’s fee related to the project on Optional
Transformation Benefits shall be reduced in the proportion that the Optional
Transformation Benefits has not been delivered.

15.
EXPENSES

15.1
The Service Provider and the Customer shall agree in advance and in writing the
situations in which the Customer will reimburse the Service Provider for a
particular expense.



151



--------------------------------------------------------------------------------





16.
GAINSHARE

16.1
The Parties agree that they may mutually benefit from savings delivered through
distinct projects or programmes delivered by the Service Provider or the
Customer in connection with the Services and designed to deliver Business Impact
("Business Impact Initiatives"). For the avoidance of doubt, the Committed
Transformation projects shall not be capable of being Business Impact
Initiatives pursuant to this paragraph.

16.2
All Business Impact Initiatives shall be considered at the Planning, Programme
and Transformation Committee meeting. The Service Provider may present high
level concepts for its ideas and suggested means of achieving Business Impacts
at the Planning, Programme and Transformation Committee meetings. The Planning,
Programme and Transformation Committee shall then jointly identify the ideas
which shall be developed and formally proposed as "Gainshare Initiatives". No
idea shall be considered to be a Gainshare Initiative until it has been approved
by the Planning, Programme and Transformation Committee in accordance with this
paragraph 16.2.

16.3
The approval of all Business Impact Initiatives will be provided by the Finance,
Contract Billing and Commercial meeting (which shall review recommendations made
to it by the Planning, Programme and Transformation Committee meetings) and,
once approved for taking forward, a Business Impact Initiative shall be
considered a Gainshare Initiative.

16.4
For a project to qualify to be considered as a Business Impact Initiative, the
services provided by the relevant project or programme and outlined in the
Business Impact Initiative must:

16.4.1
represent a clearly‑defined financial benefit to the Customer; and

16.4.2
be jointly agreed in terms of scope, cost, Service Provider share and timing in
writing between the Customer and the Service Provider (such agreement not to be
unreasonably withheld or delayed).

For the avoidance of doubt the Customer shall not be obliged to accept any
Business Impact Initiatives proposed by the Service Provider. If the Customer
rejects a Business Impact Initiative proposed by the Service Provider, nothing
in this Agreement shall prevent the Customer from making modification to its
operations (including how it receives the Services) which are materially similar
to or the same as the rejected Business Impact Initiative, provided that the
Customer can reasonably demonstrate that it has already initiated the same or
similar initiative or is in discussion with another party to do the same.
16.5
Once both parties have jointly decided to consider a Gainshare Initiative, the
Service Provider will submit a proposal to the Customer at no cost to the
Customer, including the following:

16.5.1
a full and detailed description of the specific situation, challenges and
proposed improvements;

16.5.2
the cost, expected Business Impact and other non‑financial benefits;

16.5.3
an implementation plan setting out when the Gainshare Initiative implementation
project would start, when it would complete, and how and when it would deliver
benefits to the Customer including how the benefits will be measured;

16.5.4
any investments required from the Customer and/or the Service Provider to
capture and sustain the Business impact over time. This would include whether
the Gainshare Initiative involves a third party (and if so, details of whom
between the Customer and the Service Provider is responsible for invoicing and
collecting Charges from such third party);



152



--------------------------------------------------------------------------------





16.5.5
the proposed criteria for determining Gainshare initiative success;

16.5.6
the treatment of any investment costs suffered by either the Customer or the
Service Provider and their recovery;

16.5.7
percentage of Service Provider share available to the Service Provider (save
that where a Gainshare Initiative is to be treated as an Innovation
Project/Initiative, paragraph 17.3 will apply); and

16.5.8
an upper limit on Service Provider share accruing from the Business Impact
project.

16.6
The Parties shall discuss and agree on each proposal submitted in accordance
with the Change Control Procedure. Upon agreeing a proposal in accordance with
this paragraph, it shall constitute a "Gainshare Project" and shall be
implemented in accordance with its terms.

17.
INNOVATION POOL

17.1
The Service Provider has agreed to establish an ‘Innovation Pool’, to initially
be funded at a limit of $[***].

17.2
Attendees of the Finance, Contract, Billing and Commercial Meeting held pursuant
to Schedule 12 (Governance and Service Management) shall, periodically, decide
which Gainshare Initiatives the Innovation Pool will be used for (each to then
be treated as an "Innovation Project/Initiative").

17.3
The proceeds from each Innovation Project/Initiative shall be treated as
follows:

17.3.1
the Innovation Project/Initiative will be fully funded by the Innovation Pool;
and

17.3.2
upon implementation, the benefits delivered by the project will be apportioned
to a) replenish the implementation costs back to the Innovation Pool; b) any
additional benefits will be split [***] between the Service Provider and the
Customer for the first full 2 years (24 months) of the project implementation
date, and c) any benefits delivered beyond the initial 2 years will be fully
realisable to the Customer.



153



--------------------------------------------------------------------------------





18.
VOLUME DISCOUNT

18.1
In addition to the discount referred to at paragraph 6 above, the following
discounts shall be applied to the corresponding level of Charges invoiced to the
Customer under or in relation to this Agreement in a particular year (which for
these purposes shall be a twelve (12) month period from the Commencement Date or
an anniversary thereof other than the [***] per cent ([***]%) discount for $6
million to $9.99 million, for which the particular year shall be a
thirty-six (36) month period from the Commencement Date and each twelve (12)
month period thereafter), excluding for these purposes any value added or
similar taxes, any reimbursed travel and expenses, the Overhead Charges and
Charges that does not relate to a business process outsourcing Services (for
clarity, project related charges are excluded). The discounts within the table
below apply to the spend within each tier. The discount will be applied to the
final invoice in the year to which the calculation relates.

Annual Service Charges Tier (USD/$ )
Tier Discount Percentage
Up to $6million
[***]%
over $6m and upto $9.99m
[***]%
Over $10m and upto $14.99m-
[***]%
Over $15m
[***]%



19.
NEW SERVICES RATE CARD

19.1
Where the Customer requires additional services that are within the scope of the
Services, the parties will use the appropriate Rate Card from the Price Book in
Appendix 10-A.

19.2
The Service Provider shall ensure that it deploys any appropriate spare capacity
from the Service delivery teams before utilising additional FTEs to provide
additional services, provided that such deployment does not adversely impact its
ability to meet the Service Levels or the Firm Forecast.

19.3
The rates set out in paragraph 19.1 above are the rates chargeable by the
Service Provider in relation to the professional day, such that the amount
charged will be reduced on a pro‑rated basis if the relevant Personnel member
does not work the full day.

19.4
When calculating Charges pursuant to the rates, the Service Provider will ensure
that it deploys the most appropriate resource to the required tasks and will, in
any event, agree the grades of Personnel to be used to perform the Services with
Customer.

20.
BUSINESS CONTINUITY AND DISASTER RECOVERY

20.1
Pursuant to clause 19 (Disaster Recovery) the Service Provider will provide its
standard level of business continuity and disaster protection that it maintains
at its service locations (‘BCDR”) covering the scope of Services delivered via
the Service Provider Service Locations.

20.2
The Charges for Service Provider’s standard BCDR are included with the FTE Run
Service Charges as set out in paragraph 7 above and the Price Book set out in
Appendix 10-A below.

20.3
The Charges for BCDR testing, which shall be no less frequent than that stated
in paragraph 3 of Schedule 16 (Business Continuity and DR Plan) are included in
the Charges as set out in paragraph 7 above and the Price Book set out in
Appendix 10-A below. Should the Customer



154



--------------------------------------------------------------------------------





elect to reserve Shared and/or Dedicated Seats the Charges for testing of the
same are included in the rates set out in paragraph 20.8 below.
20.4
The Business Continuity Plan is the Service Provider’s disaster recovery
offering and the Service Provider shall develop the Business Continuity Plan in
accordance with the minimum requirements as set out in Schedule 16 (Business
Continuity and DR Plan) which shall at least reflect the Service Provider’s
standard BCDR protection, at such charges as is agreed between the Parties
pursuant to paragraph 2.1 of Schedule 16,

20.5
In addition, on prior written notice in accordance with paragraph 20.8, the
Service Provider will provide optional enhanced operational business
continuity/disaster recovery services consisting of “Dedicated” and/or “Shared”
seats (as further described below) that are available to the Customer at its
sole discretion.

20.5.1
A Dedicated Seat is reserved solely for the use of the Customer dedicated FTEs
engaged in delivering the Services to the Customer from time to time in the
event the Business Continuity Plan is invoked on the occurrence of a Disaster.
Dedicated Seats located at the Service Provider’s Service Location in Noida,
India shall have a Return to Operation (“RTO”) time of four (4) hours from the
time the Business Continuity Plan is invoked. The RTO time for Dedicated Seats
located at Service Locations outside of the National Capital Region shall be
within an agreed range of four (4) to eight (8) hours from the time the Business
Continuity Plan is invoked and the Parties shall agree the applicable RTO time
as part of the Business Continuity Plan.

20.5.2
A Shared Seat may be allocated to third parties, other than the Customer, for
the purposes of business continuity and disaster recovery. The Service Provider
shall not operate the Shared Seats in a manner that materially undermines the
Customer’s ability to utilise its agreed Shared Seat allocation in the event the
Business Continuity Plan is invoked. A Shared Seat shall have a Return to
Operation time within an agreed range of four (4) to forty-eight (48) hours from
the time the Business Continuity Plan is invoked and the Parties shall agree the
applicable RTO time part of the Business Continuity Plan.

20.6
A Dedicated Seat consists of the office space configuration as is applicable to
the Service Location that meets the agreed minimum specification as set out in
Schedule 23 (IT Solution) of this Agreement and a Shared Seat shall be in a
Service Provider office location fitted with, desk, chair, and connectivity to
the Customer’s Systems.  The office space for Dedicated Seat shall be within a
dedicated secure area and any Shared Seats shall be in a secure area within the
relevant Service Location. Each Dedicated Seat must be available to the Customer
dedicated FTEs for use twenty-four (24) hours per day, three hundred and sixty
five (365) days per annum. Should the Customer invoke the Business Continuity
Plan the relevant Dedicated Seats must be available to the Customer dedicated
FTEs for as long as is necessary and be operated such that the Customer
dedicated FTEs can utilize the seats in multiple shifts.

20.7
The additional costs (if any) of FTE’s making use of providing the Shared and
Dedicated Seats in the event of a Disaster will be covered by the Service
Provider’s ‘Business Interruption Insurance’ and no additional charges beyond
the FTE Run Service Charges and the per-seat charges set out below will be
payable by the Customer.



155



--------------------------------------------------------------------------------





20.8
The rates payable per seat for Shared and Dedicated Seats are set out in the
table below. The rates associated with the Shared and Dedicated Seats reserved
for the Customer shall be pro-rated and invoiced on a monthly basis in arrears
and the Customer shall have the right to reduce or increase the number of seats
pursuant to Change Control Procedure in good faith with the intention that the
increase and/or reduction will be implemented within thirty (30) days and in any
event the increase and/or reduction will be implemented within no longer than
ninety (90) days.

Seat
RTO
Rate Per Seat pa
Shared Seat
as per paragraph 20.5 above
$[***]
Dedicated Seat
as per paragraph 20.5 above
$[***]



21.
ENHANCED CHANGE MANAGEMENT SERVICES

21.1
The ‘Enhanced Change Management Services” as set out in Part E of Appendix 1 to
Schedule 8 (Transition and Transformation) are optional services available to
the Customer at its sole discretion upon furnishing the Service Provider with at
least 20 calendar day’s written notice of its intention to take up the Enhanced
Change Management Services.

21.2
The Charges payable for the Enhanced Change Management Services for one (1) FTE
to be engaged until December 31, 2018 shall be agreed between the Parties should
the Customer take up any Enhanced Change Management Services.



156



--------------------------------------------------------------------------------





22.
SUBMISSION MANAGEMENT SERVICE

22.1
Indicative Charges for enhancements of the Ops Centre platform with additional
functionality and application for the purposes of submission management, which
the Parties may separately agree in writing is to be provided by the Service
Provider to the Customer, are set out in Appendix 10-F of this Agreement.

23.
TERMINATION FEES – LIQUIDATED DAMAGES

23.1
Pursuant to clause 36.2 (Liquidated Damages for Early Termination) of the
Agreement, where Customer terminates a Service Tower following the applicable
Service Commencement Date the Customer shall pay the Liquidated Damages amount
applicable to such Service Tower as set out in Appendix 10-E depending upon the
month in which the notice of termination takes effect and the Services in
question cease to be provided.

23.2
If the Customer terminates more than one Service Tower then the cumulative
amount of Liquidated Damages for all such Service Towers shall be payable.

23.3
In addition and also pursuant to clause 36.2 (Liquidated Damages for Early
Termination) of the Agreement, where the Customer terminates all of the Services
whether for convenience or for cause or where the Service Provider terminates
for the Customer’s breach pursuant to clause 36.7 (Service Provider Termination
Rights) at any time following the payment of the amount referenced in paragraph
6 (Discount), the Customer shall pay the sum identified for the period in which
termination takes place in the line item listed as ‘Unrecovered Discount (Deal
Bonus)’ in Appendix 10-E below. Should only a partial termination take effect,
this Liquidated Damages amount shall not be payable but the parties shall agree
via the Contract Change Control Procedure how the remaining Charges are to be
adjusted to reflect the impact of the reduction in Services and Charges on the
deal bonus.

24.
TERMINATION ASSISTANCE CHARGES

24.1
Charges in respect of Termination Assistance (excluding Continuation Services
which shall continue to be chargeable in accordance with this Schedule 10
(Charging & Invoicing) as applicable to the relevant scope of those Continuation
Services) shall be payable by Customer in accordance with this paragraph 24.

24.2
The Charges payable for the provision of the Termination Assistance shall be
limited to the actual, reasonable and demonstrable:

24.2.1
incremental project management and other costs associated with the provision of
Termination Assistance calculated in accordance with the ‘Offshore Rate Card’
and/or the ‘New Services Rate Card’ as set out in the Price Book in Appendix
10-A of this Schedule (10) ; and

24.2.2
the additional costs incurred directly as a result of removing Service Provider
Personnel from the provision of their day to day roles to participate in
Termination Assistance, where such Termination Assistance cannot be accommodated
alongside the provision of Continuation Services within their usual roles.

24.3
The Charges in respect of Termination Assistance may be invoiced by the Service
Provider on completion of and in accordance with the Exit Milestones set out in
the Exit Plan.



157



--------------------------------------------------------------------------------







APPENDIX 10 ‑A
PRICE BOOK




158



--------------------------------------------------------------------------------







APPENDIX 10-B
UNDERWRITTEN FTE BENEFITS
1.
Commitment to Underwritten FTE Benefit

1.1
The Service Provider commits to achieve the following financial benefits for the
Customer (in each case subject to the remaining provisions of this Appendix):

1.1.1
in respect of the Customer's Onshore FTE: Transition and Transformation Projects
which will improve the efficiency of the Customer's retained resources which
will enable the Customer to release the number of FTEs set out in and in
accordance with the timings set out in the Transition Plan and Committed
Transformation Plan (the "Customer Onshore FTE Underwritten Benefits");

1.1.2
in respect of the Service Provider's Offshore FTE: transformation activities
which will improve the efficiency of the Service Provider's Offshore FTEs, which
will reduce the required number of FTEs in accordance with the FTE Walk (the
"Offshore FTE Underwritten Benefits").

together, these are the "Underwritten FTE Benefits".
1.2
The method for ascertaining whether the Underwritten Benefits are achieved, the
time by which the Underwritten Benefits are to be achieved and the immediate
financial consequences if they are not achieved, are set out in paragraphs 2 to
3 of this Appendix. It is acknowledged and agreed that, in addition to the
Underwritten Benefits, the Parties anticipate that there may be further benefits
derived by Customer as a result of the Transition and Transformation of the
Services and whilst it is acknowledged that these are not being financially
underwritten by the Service Provider, this shall not prejudice the Service
Provider's obligations to deliver the relevant Committed Transformation Projects
in accordance with the terms of this Agreement. The Parties will work together
in good faith to deliver the non-committed benefits identified by the Service
Provider and as set out in Committed FTE benefit tab of Appendix 10-A (Price
Book) (the "Non-Underwritten Benefits") in accordance with the principles set
out in Appendix 10-C.

1.3
The monitoring of the achievement of the Underwritten Benefits and the
Non-Underwritten Benefits shall be reported on by the Service Provider in the
Finance, Contract, Billing and Commercial Meetings and the Planning, Program and
Transformation Governance Committee Meetings. Unless otherwise specified herein,
any matters to be discussed arising from this Appendix shall be discussed in the
first instance by the Planning, Program and Transformation Governance Committee
Meetings.

2.
Customer Onshore FTE Underwritten Benefits

2.1
Customer and the Service Provider will jointly conduct a baselining exercise to
measure the volumes and Average Handling Times of a particular process, in
collaboration with the relevant Customer business teams. The methodology for
this measurement is set out in paragraphs 2.4 and 2.5 below. In no circumstances
will the measurement methodology seek to undermine or change the level of the
Underwritten Benefits, and the Parties agree it shall be used only to seek to
determine the Average Handling Time and volumes of the particular tasks.
Customer shall approve the Service Provider's plan for baselining the Average
Handling Time in relation to each Committed Transformation Project, as a
Transformation Deliverable of the start date of the Detailed Design Phase of the
relevant Committed Transformation project. Any baselining exercise shall not
impact on the ongoing performance of the Services and the Service Provider



159



--------------------------------------------------------------------------------





shall not interfere with or discuss the nature of the Committed Transformation
Project with any Customer personnel unless agreed between the Parties in
writing.
2.2
For the purposes of this Appendix, "Average Handling Time" or "AHT" is the
average duration to process one transaction, measured from initiation to end of
the transaction (including any ancillary tasks required for processing the
transaction) as per defined Standard Operating Procedures. The purpose of this
measurement exercise is to measure the Average Handling Time by Customer FTEs in
relation to a particular process (i) before performance of the relevant
Committed Transformation Project (as per Schedule 8 (Transition and
Transformation) and (ii) after performance of a Committed Transformation Project
(or a particular part of that Committed Transformation Project where applicable)
and:

2.2.1
the pre-Committed Transformation Project measurement will take place on the
dates and in relation to the scope identified and approved by Customer as part
of the Technical Design Phase of the relevant Committed Transformation Project
(or such other date(s) as the Parties may agree in writing at the time).

2.2.2
a post-Committed Transformation Project measurement will take place starting on
the date following the Service Commencement Date applicable to that Committed
Transformation Project, on the dates and in relation to the scope identified and
approved by Customer as part of the Technical Design Phase of the relevant
Committed Transformation Project (or as otherwise agreed by the Parties in
writing at the time). Completion of the post-Committed Transformation project
measurement will be a Transformation Deliverable of the 'Project Closure'
Milestone for that Committed Transformation Project The performance of this
exercise will not be determinative of Customer's Approval of the Deliverables
associated with that Milestone and will be for the purposes of ascertaining the
level of Customer Onshore FTE benefits only.

2.2.3
if the Committed Transformation Project is not approved by the applicable
Service Commencement Date (or such other date as the parties may agree in
writing at the time), then the provisions of this paragraph 2 shall continue to
apply, save that, once Customer has approved the completion of the Service
Commencement Date a further post-Committed Transformation Project measurement
shall take place and if any additional capacity has been created since the
measurement set out in paragraph 2.2.2, and the provisions of this paragraph 2
shall be followed in relation to that measurement, to determine whether any
adjustment to the amounts calculated pursuant to paragraph 2.2.1 should be
applied from the date of Approval of the completion of the Parallel Run Phase
(but, for the avoidance of doubt, any such adjustment should not apply
retrospectively to the period prior to that date).

2.3
The purpose of the Committed Transformation Project is to reduce the relevant
Average Handling Time though delivering, for example, process efficiencies,
tools, robotics and so forth. By reducing the Average Handling Time, fewer
Customer Onshore FTE should be required to handle the same workload (both in
terms of volume and complexity) as was taken into account in the pre Committed
Transformation Project Average Handling Time measurement. Accordingly, the
post-Committed Transformation Project measurement shall assess the Average
Handling Time assuming the same workload as identified in the pre Committed
Transformation Project Average Handling Time measurement (both in terms of
volume and complexity). The achieved benefits will be the difference between the
number of Customer Onshore FTE (theoretically) required based on the Average
Handling Time post the Committed Transformation Project as compared to the
Average Handling Time pre the Committed Transformation Project (such difference
being the "Delivered Benefit").

2.4
A statistically valid and scientific approach shall be adopted to the
measurement study in accordance with six sigma methodology, which entails:



160



--------------------------------------------------------------------------------





2.4.1
a minimum sample size of an appropriate sample size of data points across
product lines and sub-processes; and

2.4.2
30 days of daily volume and 3 months of monthly volume for volume study.

2.5
The Average Handling Time measurement exercises shall be performed in accordance
with LEAN principles, including using the following approach as mentioned below:

2.5.1
DEFINE

•
Define the approach to should take time (i.e. the target handling time) and
Average Handling Time study

•
By product and end to end value chain

•
30+ samples across product lines and value chain

•
Create a prioritisation strategy (80/20) to identify the high effort tasks and
target adequate sample size thereby minimising the overall estimation error

2.5.2
MEASURE

•
Average Handling Time measurement using Epiplex tool and/or stop watch

•
Processing activity in a controlled environment

•
Volume analysis

2.5.3
ANALYSE

•
Special causation if any

•
Handoffs and reworks leading to additional should take time and volumes

•
Effort estimation basis volumes

2.5.4
FINDINGS AND ACCEPTANCE

•
Baseline performance standards – Resource/FTE requirements

•
Validation of Transformation benefits by Customer.

2.6
Customer shall sign off the post-Committed Transformation Project AHT as
calculated by the above process and that shall be used to determine the Customer
Onshore FTE capacity created as a result of the Committed Transformation Project
and thus the Delivered Benefit. It is acknowledged and agreed that the Delivered
Benefit will be measured based on the capacity created and not actual FTE
released by Customer.

2.7
For the purposes of considering reductions to the Average Handling Time any
reductions attributable to initiatives undertaken by Customer, a Customer
Affiliate or a Third Party Service Provider shall be disregarded. However,
where, Customer has asked another Service Provider to carry out such initiatives
that are the same as the initiatives that the Service Provider is committed to
provide as part of the Transformation, then the impact on the Service Provider's
ability to achieve the Underwritten Benefits shall be discussed and agreed
between the Parties in writing.



161



--------------------------------------------------------------------------------





2.8
At the end of each Quarter, the Parties shall ascertain the Delivered Benefit
achieved across each of the Committed Transformation Projects in respect of
which the Service Commencement Date fell within that Quarter.

3.
Off Shore FTE Underwritten Benefits

3.1
If and to the extent that the Service Provider fails to achieve the relevant
committed reduction in the required number of FTEs (by and in accordance with
the Transition Plan and Transformation Plan and the FTE Walk), the relevant
Underwritten Benefit shall nonetheless be delivered to Customer by the Service
Provider only charging Customer as if the relevant committed FTE reduction had
in fact been fully achieved (by and in accordance with the Transition Plan and
Transformation Plan and the FTE Walk).

3.2
If and to the extent that the Service Provider exceeds the relevant committed
reduction so as to reduce the actual number of FTEs required to provide the
Services in respect of the same volumes as prior to the commencement of the
relevant Committed Transformation Project in excess of the requirements of the
Transition Plan and Transformation Plan and the FTE Walk) (such additionally
unrequired FTE to be the "Excess FTE"), the Service Provider shall only charge
Customer for the actual number of FTE that provide the Services



162



--------------------------------------------------------------------------------







APPENDIX 10-C
COMMITTED NON-FTE BENEFITS
1.
Any assumptions supporting the delivery of Committed Non-FTE Benefits by the
Service Provider will be validated during the Technical Design Phase.

2.
The costs of delivering the Non-FTE Committed Benefits will be capped at the
amounts set out in the table titled ‘Committed Non-FTE Benefits’ in Appendix
10-A.

3.
The Parties shall agree during the Technical Design Phase the baseline for the
current costs associated with each of the relevant business processes.

4.
The Service Provider shall propose during the Technical Design Phase the
benchmark process to be adopted to measure the new costs for each of the
relevant business processes.

5.
The Service Provider shall evidence to the satisfaction of the Customer at the
end of each financial year that the Committed Non-FTE Benefit has been achieved.

6.
In the event that the Service Provider is unable to provide such evidence and/or
there is a shortfall between the delivered benefit and the applicable Committed
Non-FTE Benefit, the Service Provider’s fee related to the project on Committed
Non-FTE Benefit shall be reduced in the proportion that the Committed Non-FTE
Benefit has not been delivered.

7.
Customer will, during Technical Design Phase, provide reasonable assistance of
resources and access to data to estimate the benefit and delivery of the three
identified projects – ‘Claims Digital Inspection’, ‘New Business Analytics’ and
‘Ceded Ops Recoveries’.



163



--------------------------------------------------------------------------------





APPENDIX 10-D
BASELINE VOLUMES
The Parties agree that the Baseline Volume data will be as supplied as part of
the ‘Functional Workshops’ during the Detailed Design Phase.


164



--------------------------------------------------------------------------------





APPENDIX 10-E
LIQUIDATED DAMAGES FOR EARLY TERMINATION








165



--------------------------------------------------------------------------------







APPENDIX 10-F
COMMITTED PRICING FOR SUBMISSIONS MANAGEMENT












166



--------------------------------------------------------------------------------









APPENDIX 10-G
aspen20bposchedule10c_image8.gif [aspen20bposchedule10c_image8.gif]CEFR








167



--------------------------------------------------------------------------------







APPENDIX 10-H
BASELINE FTE
















168



--------------------------------------------------------------------------------






SCHEDULE 11

BENCHMARKING PROCEDURE
1.
PURPOSE

1.1
The purpose of a benchmark review is to establish whether the Charges for those
Services that are subject to a benchmarking exercise (the “Benchmarked
Services”) are Market Competitive. In no event shall a benchmark review result
in any decrease in the quality of any Services or Performance Standards or any
increase in the Charges. The Customer agrees it may only Benchmark the whole of
a given aspect of the Services (e.g. a service tower, a cross-tower service or
such future service categories as may be subject to this Agreement).

1.2
“Market Competitive” shall mean that the Charges for the Benchmarked Services
are less than or equal to the Comparative Charges on which services that are the
same as, or substantially similar to the Benchmarked Services and of similar
volumes and complexity, and which are, at the date of commencement of the
benchmark review, being provided by a service provider of a similar
international, professional standing as the Service Provider (the “Equivalent
Services”), on broadly comparable terms and conditions, for Equivalent Services.
For these purposes, the “Comparative Charges” means the charges paid for the
relevant Equivalent Services over the previous twelve (12) month period by those
customers whose charges are (in terms of their overall value for money) in the
lowest quartile of charges paid for Equivalent Services having regard to all
relevant factors including:

1.2.1
the financial and performance risks, and the investment, undertaken by the
Parties in connection with this Agreement;

1.2.2
the quality of service with which the Equivalent Services, and the Services
under this Agreement, are provided.

2.
PROCEDURE

2.1
Subject to paragraph 2.2 below, the Customer may, by written notice to the
Service Provider, require a benchmark review to be carried out at any time, in
relation to all or any part of the Services.

2.2
The Customer may not however require a benchmark review to be carried out:

2.2.1
within twenty-four (24) months after the Effective Date; or

2.2.2
within eighteen (18) months after a previous benchmark review relating to some
or all of the same Services; or

2.2.3
with respect to Services performed under Statement(s) of Work, for the period of
twenty four (24) months after entry into the applicable Statement(s) of Work and
only after the date the next benchmark review falls due pursuant to paragraph
2.2.2 above. For the avoidance of doubt, entry into Statement(s) of Work shall
not preclude benchmark reviews being carried out into the remainder of the
Services and Charges in accordance with the terms of this Schedule (11).

2.3
Promptly following service of the Customer’s notice pursuant to paragraph 2.1,
the Customer shall nominate three (3) potential candidates to operate as an
independent third party to perform the benchmark review (the “Benchmarker”). The
Service Provider shall have ten (10) Business Days to reject one of these
choices and the Customer shall then choose one of the remaining candidates to be
the Benchmarker. For the avoidance of doubt, different Benchmarkers may be
appointed for different benchmark reviews. A Service Provider competitor shall
not however be selected as the Benchmarker and for these purposes the Service
Provider agrees that none of the “Big 4” accountancy firms, members of the
Gartner Group, ISG or Hackett Group groups of companies shall be considered to
be Service Provider competitors for the purposes of this Schedule (11).



169



--------------------------------------------------------------------------------





2.4
The Customer shall prepare draft terms of reference for the Benchmarker,
requiring the Benchmarker to:

2.4.1
carry out the benchmark review specified in the Customer’s notice;

2.4.2
within thirty (30) Business Days of being appointed: investigate, and prepare
and provide to both Parties for review and comment, a draft Benchmarking Report;

2.4.3
if either Party provides the Benchmarker with written comments on the draft
Benchmarking Report within ten (10) Business Days following receipt of that
draft, pay due regard to those comments and revise the Benchmarking Report
accordingly and in any event within ten (10) Business Days after receiving such
comments;

2.4.4
within forty (40) Business Days of being appointed (or, if later, within ten
(10) Business Days after receipt of any comments as referred to above): produce
the final Benchmarking Report;

2.4.5
if so requested following production of the final Benchmarking Report, determine
the appropriate changes to this Agreement, as envisaged by the below;

2.4.6
keep confidential the fact of his appointment as Benchmarker; and keep
confidential all confidential information about the Parties (and/or their
respective Groups) that is learnt by the Benchmarker as a result of the
benchmark review, and/or as a result of his being requested to determine the
appropriate changes to this Agreement; and only use that confidential
information for the purpose of carrying out its obligations as Benchmarker, as
envisaged by this Schedule (11) and the terms of reference;

2.4.7
where requested by the Service Provider the Customer shall procure that the
Benchmarker concludes a non-disclosure agreement with the Service Provider
substantially on the terms of the Agreed Form NDA;

2.4.8
throughout the period from its appointment until three (3) years after the date
of the final Benchmarking Report (or, if later, until three (3) years after its
determination of the appropriate changes to this Agreement), hold professional
indemnity insurance that has been approved by both the Customer and the Service
Provider (and neither shall unreasonably withhold or delay such approval); and

2.4.9
perform its responsibilities in a professional, competent and timely manner,
having regard to the nature and purpose of its appointment.

2.5
The Customer shall provide the draft terms of reference to the Service Provider
for review. The Service Provider may, within five (5) Business Days of receiving
the draft terms of reference (but not thereafter), provide the Customer with
suggested changes to them. The Customer shall not unreasonably refuse to make
changes so proposed by the Service Provider.

2.6
The Customer shall provide the Benchmarker with the draft terms of reference (as
the same may have been adjusted by the Customer to reflect any comments received
from the Service Provider). Any changes proposed by the Benchmarker shall be
considered by the Parties in good faith and consent to any such proposed changes
shall not be unreasonably withheld or delayed.

2.7
The Customer shall then provide the final terms of reference to the Service
Provider, and the selected Benchmarker shall be jointly appointed by both
Parties, in accordance with those terms of reference.

3.
OUTCOME

3.1
If the Benchmarking Report concludes that the Charges are not Market
Competitive, the Parties shall, in accordance with the Contract Change Control
Procedure, negotiate in good faith such fair and reasonable Changes to this
Agreement as are necessary so that the Charges are Market Competitive



170



--------------------------------------------------------------------------------





(applying the criteria used in the Benchmarking Report, in so far as those
criteria are apparent from the Benchmarking Report), and the effect of the
changes shall be backdated to such date, if any, recommended by the Benchmarker.
3.2
If the Parties do not agree such Changes within fifteen (15) Business Days after
the date of the Benchmarking Report, the Customer may ask the Benchmarker to
determine what fair and reasonable changes are necessary to be made to this
Agreement so that (applying the criteria used for the Benchmarking Report) the
Charges are Market Competitive, provided that any such reduction in Charges
shall not be more than [***] per cent ([***]%) of the pre-benchmarking Charges,
with the effect of the changes being backdated to the date that the Parties
should have reached agreement without a reference to the Benchmarker (or such
earlier date, if any, recommended by the Benchmarker).

3.3
If the Customer does so, the Benchmarker shall be instructed to reach its
decision as soon as reasonably practicable. The Benchmarker shall be appointed
as an expert and not as an arbitrator and its decision shall, in the absence of
manifest error of bad faith, be final and binding. The Parties shall then
implement the Benchmarker’s decision, in accordance with the Contract Change
Control Procedure; the Changes necessary to give effect to that decision being
considered mandatory for the purpose of the Contract Change Control Procedure.
Should the Service Provider fail to promptly execute a Change Control Note
reflecting the required Changes then the Parties agree that the Customer may
deem the Change Control Note to have been accepted and pay Charges by reference
to it.

4.
GENERAL

4.1
Both Parties shall (and the Service Provider shall procure that all relevant
Affiliates and sub-contractors shall):

4.1.1
co-operate fully, promptly and in good faith with the Benchmarker; and

4.1.2
promptly furnish to the Benchmarker all information and documentation, and all
access to personnel, that is reasonably requested by the Benchmarker.

4.2
The Benchmarker’s costs and expenses shall be borne equally by the Parties.

4.3
Each Party shall bear its own costs of its own compliance with these
requirements, except that if a Benchmarking Report states that the Charges are
Market Competitive, the Customer shall bear any reasonable additional costs
incurred by the Service Provider as a result of any disruption to the provision
of the Services caused by the benchmark review.

4.4
If for any reason the Benchmarker ceases performing, or is unable to perform,
all or any of its responsibilities, as envisaged by this Schedule (11), a
replacement Benchmarker shall be appointed to perform such of those
responsibilities as remain unperformed.





171



--------------------------------------------------------------------------------






SCHEDULE 12

GOVERNANCE AND SERVICE MANAGEMENT

1
INTRODUCTION

1.1
This Schedule 12 sets out the governance structure for the Agreement, including
the roles and responsibilities of each Party required to maintain an effective
working relationship. For clarity, the Customer shall own the governance
process.

1.2
This Schedule also sets out the primary interfaces for the management of the
Agreement and the management of the relationship between the Customer and the
Service Provider. The Parties acknowledge that day to day operation of the
Services shall be governed by the applicable sections of the service
descriptions.

1.3
Each Party shall appoint an individual with overall responsibility for operation
of the Agreement and overall responsibility for performance of that Party’s
obligations under the Agreement (“BPO Lead”). As at the Effective Date, these
individuals shall be:

(a)
Andrew Ward – for the Customer; and

(b)
Service Provider Delivery Lead (as named in Schedule 18 (Key Personnel)) – for
the Service Provider.

Each Party shall appoint an individual for each Service Tower with overall
responsibility for the functional operation and management of the designated
Service Tower as set out in Schedule 2 (Service Towers Specification)
(“Functional Owner”) these individuals are set out in Schedule 18 (Key
Personnel).
Each Party shall appoint an individual for each Service Tower with
responsibility for day-to-day management and operation of the processes for the
designated Service Tower as set out in Schedule 2 (Service Towers Specification)
(“Functional Lead”) who will report to the Functional Owner from time to time,
these individuals are set out in Schedule 18 (Key Personnel).
2
ANNUAL REVIEW

2.1
The Parties shall undertake an annual review six (6) months after the First
Service Commencement Date and thereafter at regular intervals of twelve (12)
months during the Term.

2.2
The Parties shall meet at the Customer’s offices or such other location as the
Customer may reasonably request in order to undertake the annual review.

2.3
The matters to be considered during the annual review shall include:

(a)
each Party’s plans and objectives for the coming year;

(b)
updates on any Transformation activities undertaken or being undertaken by the
Service Provider in the preceding time period including any arising in
connection with Transition, Confirmed Transformation or agreed Future
Transformation Projects;

(c)
whether any amendments to the Services and/or Deliverables are required;

(d)
the basis of pricing and the Charges;



172



--------------------------------------------------------------------------------





(e)
the Performance Standards generally and the Service Levels and any Service
Credits in particular;

(f)
the Contract Change Control and Dispute Resolution Procedures;

(g)
any Business Impact Initiatives or Gainshare Initiatives arising pursuant to the
requirements of Schedule 10 (Charges & Invoicing) together with the treatment of
the Innovation Pool referenced in paragraph 17 of Schedule 10 (Charges &
Invoicing) and any related Innovation Project/Initiatives;

(h)
advice and guidance regarding technology trends (including innovation ideas, new
technologies that could be applied to the Services and gainsharing proposals)
and planning specific to the Customer’s business requirements;

(i)
proposals for additional Future Transformation Projects whether to address the
matters discussed pursuant to paragraph (h) above or otherwise; and

(j)
such other matters as the Customer may require and/or the Parties may agree from
time to time.

2.4
The Service Provider shall be responsible for providing such reports as may be
required to enable the Parties to review the matters set out in paragraph 2.3
above.

2.5
The Service Provider shall be responsible for ensuring that the results of the
annual review are issued for the Customer’s approval within ten (10) Business
Days of such meeting, and thereafter the Service Provider shall as soon as
reasonably practicable implement any agreed decisions arising out of the annual
review, including, in respect of the Services, the Charges and the Service
Levels.

3
THE STEERING COMMITTEE

3.1
Each Party may appoint representatives to the Steering Committee who shall,
subject to Change Control, have the authority to make decisions on behalf of
their respective Parties.

3.2
Steering Committee meetings shall be held by the Parties at quarterly intervals
following completion of Transition and at monthly intervals during Transition or
at such other times as agreed between the Parties to:

(a)
review any significant reports provided by the Service Provider;

(b)
consider any matters escalated to the Steering Committee from the operational
governance forums referenced in paragraph 4 below.

(c)
allow for a discussion between the Customer’s Chief Operations Officer (or other
nominated Director) and the Service Provider’s Executive Sponsor as named in
paragraph 3.3 below and Schedule 18 (Key Personnel) (or each Party’s authorised
and senior alternate) regarding all matters within the public domain pertaining
to the Service Provider’s ongoing financial good standing, the Service
Provider’s ability to continue to perform the Services and its strategic and
investment plans pertaining to its ability to perform the Services on an ongoing
basis;

(d)
deal with any matters referred to it for assessment under the Dispute Resolution
Procedure;

(e)
review the Balanced Scorecard in accordance with Appendix 1 of this Schedule 12;

(f)
any Business Impact Initiatives, Gainshare Initiatives or Innovation
Project/Initiatives referred to it by the Finance, Contract, Billing and
Commercial Meeting;



173



--------------------------------------------------------------------------------





(g)
assess the progress of the Services and the working relationship of the Parties;
and

(h)
review any proposals for cost reduction in the Services.

3.3
As at the Effective Date the Steering Committee comprises:

Customer Attendees
Service Provider Attendees
Chief Operations Officer (COO) (currently David Shick)
Service Provider Executive Sponsor (Currently Sameer Dewan)
BPO Lead (currently Andrew Ward)
Service Provider Account/Relationship Manager
Functional Owners if nominated by the BPO Lead
Service Provider Program Director
Functional Leads if nominated by the BPO Lead
Service Provider Delivery Lead



4
OPERATIONAL GOVERNANCE

4.1
The Parties agree that the governance provisions of Schedule 8 (Transition and
Transformation) shall apply in respect of Transition, Committed Transformation
and Future Transformation activities undertaken pursuant to this Agreement.

4.2
The Procedures Manual will set out various matters related to the day to day
operation and governance of the Services and the manner in which such matters
shall be reported to the groups identified in paragraph 4.3 below.

4.3
The Parties will establish the following operational governance committees and
meetings prior to the First Service Commencement Date. These meetings will take
place at least monthly and may take place concurrently and may be attended by
the same or overlapping groups of attendees. The Service Provider shall
circulate minutes of each meeting within two (2) Business Days of the meeting
taking place.

(a)
The “Operational Review Meeting”



174



--------------------------------------------------------------------------------





Key Attendees
Key Matters to be Considered
For the Customer:
o    Functional Owners
o    Functional Leads
For the Service Provider:
o    Service Provider Delivery Lead
o    Service Provider Middle Office Leads
o    Service Provider Tower Level Delivery Heads
Such other attendees as the Parties deem appropriate.
Performance by the Service Provider against the Performance Standards –
including review of the Service Level Reports and Weekly SL Reports.
Any issues arising with the performance of the Customer Dependencies.
Review each Service Tower’s end-to-end performance dashboard reports.
Review of Forecast Volumes and Firm Volumes pursuant to paragraph 8 of Schedule
10 (Charges & Invoicing).
On a quarterly basis (or more frequently if required), review updates made to
the Procedures Manual.



(b)
The “Finance, Contract, Billing and Commercial Meeting”

Key Attendees
Key Matters to be Considered
For the Customer:
o    BPO Lead
o    Functional Leads
o    Functional Owners
For the Service Provider:
o    Service Provider Account/Relationship Manager
o    Service Provider Program Director
o    Service Provider Delivery Lead
Such other attendees as the Parties deem appropriate.
Levels and timeliness of invoicing and payment.
Any outcome of the forecasting discussions as to FTE requirements made pursuant
to Schedule 10 (Charges & Invoicing).
Business Impact, Gainshare and Innovation Pool Initiatives identified pursuant
to Schedule 10 (Charges & Invoicing).



(c)
The “Planning, Programme and Transformation Committee”



175



--------------------------------------------------------------------------------





Key Attendees
Key Matters to be Considered
The Parties respective Transition and Transformation managers together with:
For the Customer:
o    Functional Leads
o    Functional Owners
For the Service Provider:
o    Service Provider Transition Director
o    Service Provider Transformation Director(s)
o    Service Provider Program Director
o    Service Provider Delivery Lead
Such other attendees as the Parties deem appropriate.
Progress of the execution of the Transition Plan and the Committed
Transformation Plans
Any matters escalated from the project governance meetings and groups described
in Schedule 8 (Transition and Transformation)
Any potential Future Transformation Projects
 



5
REPORTING

5.1
The Service Provider shall prepare the following reports for the purposes of
this Schedule (12):

(a)
any such reports as required by the Procedures Manual and/or in accordance with
Schedule 8 (Transition and Transformation);

(b)
any such reports required to enable the Parties to meet the objectives of the
meetings set out in this Schedule;

(c)
the Balanced Scorecard report;

(d)
any such reports that the Parties agree to prepare from time to time; and

(e)
a “process dashboard report” to review end-to-end delivery of the Services that
reports on both Customer and Service Provider performance and the hand offs
between the Parties’ respective service delivery and management teams. The
format and content of this report will be finalised and agreed as a Deliverable
to be delivered as part of Transition.

6
THIRD PARTY SERVICE PROVIDER ISSUE MANAGEMENT

6.1
If the Service Provider is not receiving the cooperation that it requires from
any Third Party Service Provider and the lack of cooperation could impact on the
Service Provider’s ability to perform any of the Services, then the Service
Provider shall promptly notify the Customer.

6.2
In the first instance, the Service Provider shall use all reasonable efforts to
resolve any dispute between the Service Provider and any Third Party Service
Provider.

6.3
If the Service Provider is unable to resolve a dispute with a Third Party
Service Provider, it shall refer the matter promptly to the Customer’s contact
at paragraph 1.3 above.



176



--------------------------------------------------------------------------------





7
BALANCED SCORECARD

7.1
The Service Provider’s overall performance of the Services and of the
relationship between the Parties shall be monitored using a performance
management scorecard (the “Balanced Scorecard”).

7.2
At the request of the Customer, the Service Provider shall work with the
Customer to agree a Balanced Scorecard within three (3) months of the Customer’s
request.

7.3
The Service Provider shall produce the Balanced Scorecard on a monthly basis and
submit the Balanced Scorecard to the Customer for monthly and quarterly review. 

7.4
The information to be contained in the Balanced Scorecard is set out in Appendix
1 to this Schedule.



APPENDIX 1


BALANCED SCORECARD
1
PURPOSE

1.1
The purpose of the Balanced Scorecard is to drive the correct Service Provider
and Customer behaviour in line with the Customer’s business objectives, in
addition to the key performance metrics described in paragraph 3.2 of this
Appendix 1.

1.2
The assessment of Balanced Scorecard metrics takes place throughout the month so
that the Balanced Scorecard reflects performance across the whole month.

1.3
The Steering Committee and the monthly meetings will include a review of the
Balanced Scorecard.

2
PRINCIPLES

2.1
The key principles of the Balanced Scorecard are: 

(a)
easy visibility of successes and failures through a dashboard approach;

(b)
create key performance metrics specifically important to the Customer that can
be adjusted through the life of the contract to reflect dynamic business;

(c)
promotes alignment of service and commercial goals and behaviours;

(d)
promotes continual service improvement;

(e)
the Balanced Scorecard will be amended from time to time by the Customer over
the term to reflect changes in Customer business priorities and in the market.
These amendments may include but not limited to specifying Balance Scorecard
structure, number and composition of the top level elements, sub-elements, the
specific measurements and their definition. The amendments will be advised by
the Customer or the Service Provider at the Steering Committee;

(f)
the Balanced Scorecard shall be monitored through the Steering Committee;

(g)
the Customer shall be able to promote or demote with the written agreement of
the Service Provider any existing and agreed measures on the Balanced Scorecard
as it deems appropriate; and



177



--------------------------------------------------------------------------------





(h)
responsibility for the production and reporting of the Balanced Scorecard shall
be with the Service Provider.

3
METHODOLOGY

Assessment
3.1
The Balance Scorecard will be assessed by a combination of ‘hard’ service
measures taken from existing service performance statistics along with ‘soft’
perception measures obtained through governance review. Wherever possible, all
metrics whether they be ‘hard’ or ‘soft’ should be objective measurements and
not subject to interpretation. Relationship scores may be based on the number of
escalations, the number of Business Impact Initiatives and Gainshare Initiatives
submitted, the number of contract Changes via Change Control (not relating to
new Customer requirements), the number of Customer appreciations sent to the
Service Provider as well as Customer satisfaction.  



Key Performance Metrics
3.2
The key performance metrics will be agreed between the Service Provider and the
Customer prior to the First Service Commencement Date and will align with the
Customer’s key objectives and requirements in regard to desired behaviour
expected from the Service Provider and the Services. Each key performance metric
will include:

(a)
description and objective of metric;

(b)
description of successful performance and how this will be measured, including
duration of metric/review period; and

(c)
ownership and agreement/variation process (if different to the process in
paragraph 2.1(e) of this Appendix 1).

3.3
The specific measures will be defined by the Customer prior to the applicable
Service Commencement Date.

Balanced Scorecard Scoring
3.4
Scores will be agreed for each metric and will be expressed as ‘RAG’ in
accordance with the Customer defined ratings.

3.5
A historic record of the Balanced Scorecard will be kept for the duration of the
Agreement so the trend analysis can be made. The Balanced Scorecard report will
include a record of current status and a ‘RAG forecast’ for the next month.

3.6
Where red or amber scores are given for a metric, the Service Provider shall
propose clear measurable actions intended to change the ‘RAG’ status to green
for the next reporting period for agreement by the Customer at the Steering
Committee.

3.7
Weighting will be assigned to the top level elements and sub-elements by the
Customer to reflect business priorities at that time.

Customer and Supplier Responsibilities
3.8
In order for this reporting system to work effectively there are a number of
responsibilities, which must be undertaken by both Parties.



178



--------------------------------------------------------------------------------





The responsibilities of the Service Provider
3.9
The Service Provider shall:

(a)
produce performance statistics and Balance Scorecard report;

(b)
present the Balanced Scorecard to the Steering Committee;

(c)
attend meetings in line with the Agreement;

(d)
produce a monthly Balance Scorecard report (notwithstanding that some
measurements will be taken quarterly as specified by the Customer); and

(e)
document and implement agreed remedial actions.

The responsibilities of the Customer
3.10
The Customer shall:

(a)
manage a process of internal end-user Customer surveys;

(b)
carry out the Service Provider’s “net promoter score survey“;

(c)
manage the Service Provider’s contact with the Customer; and

(d)
attend meetings in line with the Agreement.

3.11
If these Customer activities are not completed as agreed it may not be possible
to generate accurate ratings for the Balanced Scorecard report, in which case no
score (i.e. neutral) will be recorded and the matter will be reported by the
Service Provider to the Steering Committee including reasons for there being no
score and the actions and timescale required to complete the Balanced Scorecard.









179



--------------------------------------------------------------------------------






SCHEDULE 13

CONTRACT CHANGE CONTROL PROCEDURE

1.
INTRODUCTION



1.1
This Schedule 13 sets out the procedure that shall apply to the classification,
processing and approval or rejection of Changes.

1.2
Change Requests can emanate from either Party and shall be documented as a
Change Request in accordance with paragraph 3 below. The Service Provider shall
not charge the Customer for preparing or responding to a Change Request or for
the preparation of any documentation relating to a Change Request.

1.3
All changes to the Services (including to any outputs of the Services such as
Deliverables) shall be managed using Change Control unless such changes are
those envisaged by the Procedures Manual in which case the changes shall be
agreed between the relevant Customer Functional Lead and Service Provider
Functional Lead insofar as the changes do not alter the Service Levels, the
Milestones and/or the Charges.

1.4
The Service Provider shall record and track the progress of all Change Requests
and report the status of Change Requests as part of its standard reports to the
Customer.

1.5
The Service Provider shall record all changes effected pursuant to paragraph 1.3
above in the Procedures Manual and report all changes to the Customer’s BPO Lead
on a quarterly basis.

2.
NEW SERVICES



In the event that the Customer requests the Service Provider to provide a New
Service and the Service Provider agrees to provide such New Service (such
agreement not to be unreasonably withheld or delayed), the Service Provider and
the Customer shall agree on the nature and scope of the New Service, including
any service levels for performance (as may be applicable), the related charges,
and appropriate amendments to the part(s) of the Agreement affected (if any) in
a SOW.
3.
CHANGE REQUEST PROCEDURE



3.1
Change Requests

3.1.1
While either Party may propose a Change, save to the extent specified in any
applicable “fast-track” change process, the Service Provider must not
unreasonably withhold or delay its consent to any Change proposed by or modified
by the Customer.

3.1.2
All Change Requests shall be authorised by an authorised representative of the
Party that requests the Change, who shall act as the Change Request sponsor
throughout Change Control, and who shall complete Part A of the Change Control
Note. Part B of the Change Control Note shall be completed by the Service
Provider. Change Requests shall be presented to the appropriate authorised
representative of the other Party who shall acknowledge receipt of the Change
Request. The Parties shall agree within five (5) Business Days the timescale for
completion of each Change Request. Each single Change shall generate a single
Change Request.

3.2
Service Provider’s Obligations

Irrespective of which Party raises the Change Request, for each Change Request,
the Service Provider shall assess the Change Request and complete Part B of the
Change Control Note in accordance with


180



--------------------------------------------------------------------------------





the timescales agreed with the Customer, which in any event shall not exceed ten
(10) Business Days. In completing Part B of the Change Control Note, at a
minimum the Service Provider shall provide:
3.2.1
a description of the Change and whether the Service Provider considers that the
Change is a New Service and should be dealt with in accordance with paragraph 2
above;

3.2.2
the information required in the Change Control Note pro-forma set out in
Appendix 1 below; and

3.2.3
the reasoning behind proposed change where the change is proposed by the Service
Provider;

3.2.4
the rationale for any proposed charges arising from the proposed change (it
being acknowledged that the Service Provider shall not be obliged to disclose
its actual costs or profit margins); and

3.2.5
any proposed amendments to the Agreement, as required.

4.
REVIEW AND APPROVAL



4.1
Prior to submission of the completed Change Request to the Customer, the Service
Provider shall undertake its own internal review of the proposal and obtain all
necessary internal approvals.

4.2
The Customer shall review the Change Request and following such review may:

4.2.1
accept or reject the Change Request;

4.2.2
require the Service Provider to resubmit the Change Request, providing
reasonable details of the parts of the Change Request that do not meet with the
Customer’s approval;

4.2.3
request more information from the Service Provider.

4.3
Where a Change Request does not meet with the Customer’s approval, the Parties
shall negotiate in good faith. Any failure to reach agreement shall be referred
to the Dispute Resolution Procedure, provided that the Customer shall be
entitled to reject any Change proposed by the Service Provider in the event that
any matter relating to such Change is not approved by the Customer.

4.4
Subject to paragraph 4.5 below, following an internal process of approval by the
Customer and agreement between the Parties, Part C of the Change Control Note
shall be signed by both Parties.

4.5
No Change to any part of this Agreement can be implemented without the prior
written consent of the Parties. The Service Provider shall not take any action
or implement any decision which may have a material effect on the Customer or
which adversely affects the function or performance of, or decreases the
resource efficiency of the Services, including implementing changes in
technology, Equipment and Software configuration, without first obtaining the
Customer’s written approval. If the Service Provider proceeds with a Change
without the Customer’s prior written authorisation, such Change shall be
entirely at the Service Provider’s cost and risk (and the Customer may require
the Service Provider to undo the Change at its own expense).

4.6
A Change Request signed by both Parties shall constitute an amendment to this
Agreement.

4.7
Subject to agreement by the Parties on the price of a Change (where a Change is
chargeable and provided always the Service Provider acts reasonably in agreeing
the charges applicable to the Change by reference to the relevant Rate Card(s)
set out in the Price Book in Appendix 10-A of Schedule 10 (Charging & Invoicing)
and such other pricing factors as are reasonable in the circumstances) the
Service Provider is obliged to implement all Changes at the Customer’s request.

5.
REGULATORY CHANGE

5.1
The Parties each acknowledge and agree that if a Change is required to
accommodate a Regulatory Change (applying after the Effective Date), then such
Changes shall be implemented using Change Control and the costs relating to such
Change shall be allocated as follows:



181



--------------------------------------------------------------------------------





5.1.1
Regulatory Change that impacts the Customer only:

(a)
If a Regulatory Change occurs during the Term and such change impacts the
Customer only, then the Customer shall be responsible for the costs of
implementing the Regulatory Change.

5.1.2
Regulatory Changes that impact the market(s) in which the Service Provider
operates:

(a)
Subject to sub-paragraph (c), if a Regulatory Change occurs during the Term and
such change impacts Customer and the Service Provider’s other clients, then the
Service Provider shall be responsible for the costs of implementing the
Regulatory Change.

(b)
Subject to sub-paragraph (c), if the Service Provider makes one or more changes
to the Service Provider Systems (as a result of as Regulatory Change during the
Term, that impacts the Customer and third parties) that results in the Services
complying with that Regulatory Change (and continuing to comply with the
Customer Requirements) (“Service Provider Systems Regulatory Change”), the
Service Provider shall be responsible for the costs of such changes to the
Service Provider Systems.

(c)
If the Service Provider makes one or more changes to the bespoke features of the
Services as a result of a Service Provider Systems Regulatory Change, the
Customer shall be responsible for the costs of such changes.

5.1.3
Regulatory Changes that are not covered by paragraphs 5.1.1 and 5.1.2:

(a)
If a Regulatory Change occurs during the Term which is not a Regulatory Change
that comes within paragraph 5.1.1 or paragraph 5.1.2, then the Parties shall,
acting in good faith, work together to agree how to allocate the costs of such
Regulatory Change and, if they cannot agree the same, such costs shall be
equally divided between all customers of the Service Provider who are impacted
by such Regulatory Change irrespective of whether the Service Provider is able
to recover such portion of those costs from its other customers.



182



--------------------------------------------------------------------------------







APPENDIX 1

PRO FORMA CHANGE CONTROL NOTE
Change Request
Change Request Number:
Part A: Initiation
 
Brief description:
 
Originator:
 
Contact number:
 
Sponsor:
 
Contact number:
 
Date of initiation:
 
Required by date:
 
Change category
 
Priority category
(1: immediate;
2: normal;
3: not urgent)
 
 
Details of Proposed Change
(Include reason for change and appropriate details/specifications. Identify any
attachments as A1, A2, A3, etc)






Authorised by Customer :
Date:
Name:
 
Signature:
 
Received by Service Provider:
Date:
Name:
 
Signature:
 



183



--------------------------------------------------------------------------------







Change Request:
Change Request Number:
Part B: Evaluation
 
(Identify any attachments as B1, B2, B3, etc)
Changes to Services, terms of the Agreement, personnel to be provided, charging
structure, payment profile, documentation, training and any other contractual
issue.
Description of Change:




Impact:
(Refer to any impact analysis attachment where applicable)


Deliverables:


Timetable:


Charges for Implementation:
(Include a schedule of payments. If not applicable, mark “Not Applicable”)


Other Relevant Information:
(Include value-added and acceptance criteria)


Authorised by Service Provider:
Date:
Name:
 
Signature:
 



184



--------------------------------------------------------------------------------







Change Request
Change Request Number:
Part C: Authority to Proceed
 
Implementation of this Change Request as submitted in Part A, in accordance with
Part B, is:
(tick as appropriate)
 
Approved
or
Rejected
or
Requires Further Information (as follows, as Attachment 1, etc)
 
For Customer
For Service Provider
Signature
Signature
Name
Name
Title
Title
Date
Date







185



--------------------------------------------------------------------------------






SCHEDULE 14

SEQUENCE LICENCE




A.
The Parties acknowledge and agree that pursuant to clause 25.10 of the Agreement
and subject to the Special Terms stated below, Appendix 14.1 (Sequence Licence
Terms) shall apply during the Term and any Termination Assistance Period to the
Digital Product called ‘Sequence’. Following termination or, if later,
completion of Termination Assistance, the Customer Group shall have the option
to extend its use of ‘Sequence’ on the terms set out in Appendix 14.2 and at the
rates set out in the template Sequence Order Form set out in Appendix 14.2
hereto.

Special Terms:
1.
Sequence is licensed for use by the Customer and/or a third party nominated by
the Customer where such third party shall use Sequence for the sole benefit of
the Customer Group.

2.
The Sequence licence shall extend to all jurisdictions where the Customer Group
receives Services from the Service Provider and shall be limited to the Ops
Centre functionality, unless agreed otherwise pursuant to a subsequent Statement
of Work.

3.
Subject to paragraph 2 above, Sequence Pricing during the Term and any
Termination Assistance Period



3.1
During the Term and any Termination Assistance Period, there shall be no charges
payable by the Customer in relation to the Service Provider’s use of Sequence in
connection with its delivery of the Services pursuant to this Agreement.



3.2
During the Term and any Termination Assistance Period, based on Service
Provider’s reasonable recommendation, Customer may use and Service Provider will
provide Sequence licences to Customer as described in paragraph 2 above for
Customer’s Retained Organisation FTE scope only, not exceeding [***]. Should
Customer require the Authorized Users to be increased beyond the aforesaid
number of Authorized Users, Customer will be required to pay a license fee of
$[***] per annum per additional license.



3.4
The Service Provider shall provide training to the Customer as reasonably
requested in respect of the configuration, use and management of Sequence at no
additional charge regardless of Authorized User numbers and agrees that such
training may be provided to the Customer’s Third Party Service Providers.





3.5
Under no circumstances shall the Charges be increased or additional licence fees
become payable if the number of Service Provider Personnel who use Sequence
increase in order to enable the Service Provider to provide the Services or
support and maintain the Sequence functionality.





3.6
For the avoidance of doubt the additional costs referenced in Appendix 10-F
annexed to Schedule 10 (Charging & Invoicing) shall only apply where additional
functionality is requested from and delivered by the Service Provider in the
manner envisaged by section C.



4.
The Parties acknowledge that the Services under the Agreement shall be governed
by the terms and conditions of the Agreement, including in relation to scope,
service levels, warranties and liabilities. By way of clarification, in the
event that the provision, use or receipt of Services itself is impacted



186



--------------------------------------------------------------------------------





pursuant to failure of Sequence (other than pursuant to an act or omission of
the Customer), the Customer shall be entitled to exercise all remedies under the
Agreement in relation to such failure in the Services. By way of further
clarification, the Limited Warranty and Liability in section 3 of Appendix 14.1
shall only apply where Sequence and not the provision, use or receipt of
Services itself, is impacted due to failure in Sequence to comply with the
specifications.
5.
Where Sequence fails to operate as per specifications and where such failure has
resulted from the Service Provider’s acts or omissions, the Service Provider
shall be fully responsible for remedying such failures but where such failure is
pursuant to the Customer’s acts or omissions, the Service Provider shall provide
the maintenance over and above the standard maintenance at the Customer’s cost.

6.
Notwithstanding anything to the contrary in Appendix 14.1, the Parties agree
that the Customer may assign its rights to use Sequence in accordance with
clause 39 of the Agreement.

B.
Following the completion of the provision of Termination Assistance by the
Service Provider, the Customer may elect to enter into a separate ongoing
licence agreement for ‘Sequence’ on the terms set out in Appendix 14.2. The
pricing for such post-Termination Assistance licence use (covering
“subscription” fee and costs of maintenance and support as referenced in the
front page section of the terms set out in Appendix 14.2) is set out in the
template Sequence Order Form set out in Appendix 14.2 hereto.

C.
The Parties are considering adapting Sequence to provide additional
functionality beyond that required to enable the provision of the Services and
to assist the Customer to manage its submissions process (the “Submissions
Management Functionality”). The Service Provider agrees that should such
Submissions Management Functionality be procured:

a.
it will work with the Customer in good faith to identify and confirm the
requirements of the proposed Submissions Management Functionality and shall then
deliver the same pursuant to a Statement of Work to be executed pursuant to the
terms of the Agreement;

b.
the costs of adapting, modifying, configuring or otherwise changing or enhancing
Sequence in order to provide the Submissions Management Functionality pursuant
to such Statement of Work shall not exceed the costs stated in Appendix 10-F
annexed to Schedule 10 (Charging & Invoicing);

c.
the licence fees and support and maintenance fees payable for such Submissions
Management Functionality shall not exceed the costs stated in Appendix 10-F
annexed to Schedule 10 (Charging & Invoicing) for the period up to the end of
the Termination Assistance Period or thereafter (as applicable), which has been
agreed to be $[***] per annum per Authorized User license;

d.
the terms applicable to licence and support and maintenance shall be as set out
in Appendix 14.1 and section A of this Schedule 14 during the Term and any
Termination Assistance Period (as may be enhanced or varied pursuant to a
Statement of Work) and thereafter shall be provided on the terms set out in
Appendix 14.2.

D.
Where the additional $700 license fee in paragraph A-3.2 and C-c shall be
payable by Customer on a prorated basis for any part of the Contract Year during
which it is used and paid in full for each Contract Year it is used.





187



--------------------------------------------------------------------------------







APPENDIX 14.1 - SEQUENCE LICENCE TERMS
A.In this Appendix 14.1, the following additional definitions apply, unless the
context otherwise requires:
“Installed Software” means Sequence software installed on Customer owned or
controlled servers (including any private or public cloud infrastructure) at the
Customer Location or on appropriate cloud services infrastructure for Ops Centre
functionality, as such software may be upgraded, enhanced and modified from time
to time (including pursuant to section C of Schedule 14 to adopt the Submissions
Management Functionality).
“Licence Terms” means this Appendix 14.1.
“Maintenance” means the maintenance and support services offered by the Service
Provider for the Installed Software and as further identified herein.
B.
Terms applicable to Sequence:



1.    Terms of Use
1.1.
For Installed Software, subject to the terms of the Agreement, the Service
Provider grants the Customer a limited, non-exclusive, non-transferable,
non-sublicensable (other than to the extent required to permit third parties to
Use the Installed Software pursuant to this clause), revocable (in accordance
with the terms herein) and global licence to:

1.1.1.
Use; and

1.1.2.
permit named users (including, without limitation, its employees, agents and any
third parties), up to the number of users permitted or otherwise agreed pursuant
to paragraph 3 of section A of Schedule 14 (“Authorized Users”), to Use, such
Installed Software, including any accompanying documents or files
(“Documentation”), solely for the Customer’s internal business purposes
(“Purpose”) and solely during the Term and the Termination Assistance Period
(the “Authorized Period”).

“Use” means that the Customer and its Authorized Users may in respect of the
Installed Software, configure (in accordance with paragraph 1.1.4 below), use,
run, access and otherwise interact with the Installed Software in object code
form and in accordance with Documentation, for the work flows specified in this
Agreement and/or as envisaged by paragraph 1.1.4 below and/or as agreed in a
Statement of Work, and solely for which the Service Provider has provided
licence keys (which the Service Provider hereby undertakes to do). Installed
Software may contain certain third-party components and nothing herein permits
the Customer to use such third-party components separately from or except as
packaged together with the Installed Software as delivered by the Service
Provider. The Customer may at any time and at its sole discretion:
1.1.3.
designate, change or transfer the person authorized to use any Authorized User
account and any permissions associated with any Authorized User account; and

1.1.4.
configure and permit Authorised Users to configure the Installed Software by the
modelling, creation and deployment of unlimited additional automated business
processes, the only restriction being that these may only be accessed and used
in accordance with the number of Authorised Users.



1.2    The Customer shall not, nor allow any third party to: (a) rent, lease,
modify, copy, loan, transfer, distribute or create derivative works of any
Installed Software, Documentation or parts thereof; (b) except as otherwise
permitted under applicable law, reverse engineer, decompile, translate, adapt,
or disassemble any Installed Software or part thereof; (c) attempt to disable or
circumvent any security or activation protection mechanism accompanying any
Installed Software or part thereof or assist third parties to do so; or (d)
remove or obscure any copyright or other notices from any Installed Software,
Documentation or parts thereof. The Customer may not sublicense, assign or
otherwise transfer its rights hereunder to any third party. The Customer shall
not allow any third party to use or access any Installed Software or
Documentation, except as any such user is authorized by the Customer in terms
hereof. The Customer shall ensure that all users of the Installed Software
comply with the terms and conditions of this Licence Terms and the Customer
shall be solely responsible for the acts or omissions of the users of the
Installed Software. Nothing in this Licence Terms limits or restricts the rights


188



--------------------------------------------------------------------------------





granted to the Customer under the third party Licence Terms applicable to the
open source or other third party software components, if any, provided
hereunder.


1.3    The Customer acknowledges that it has no ownership rights in any
Installed Software or Documentation, including any intellectual property rights
therein or thereto. Rather, the Service Provider grants the Customer a licence
or right to use the Installed Software and Documentation during the Authorized
Period, subject to the terms set out herein. As between the Service Provider and
the Customer, ownership of the Installed Software, Documentation, all upgrades,
enhancements and modifications thereof, and all intellectual property rights
therein and thereto shall remain at all times with the Service Provider or its
third party licensors, as applicable. All rights not expressly granted to the
Customer herein are reserved to the Service Provider and its third party
licensors. All references in this Licence Terms or in any quotation or any other
documentation that refer to the sale or transfer of any Installed Software or
Documentation shall only mean the license thereof or access thereto provided
pursuant to the terms and conditions of this Licence Terms. Subject to the
aforesaid, any output or reports derived from the Installed Software pursuant to
the Use thereof shall be owned by the Customer.




2.    Maintenance and Application Support
2.1    The Service Provider shall provide technical support by telephone, e-mail
and via the Service Provider’s web site on a 24X7 basis. Subject always to
paragraph 2.4 below and excluding periods of scheduled maintenance notified to
the Customer in advance, the Service Provider undertakes to ensure that the
Installed Software shall be available for use (in the sense that it is not
suffering from Priority Level 1 outages) for at least 99.5% of the time on a
24X7 basis but measured on a quarterly basis (excluding scheduled downtime and
outages to the extent they arise due to one of the exclusions set out in
paragraph 2.4 below). The Service Provider shall provide reasonable advance
notice of scheduled downtime and use its reasonable endeavours to ensure that
scheduled downtime occurs on Saturdays or Sundays.
2.2    The Service Provider may from time-to-time provide the Customer upgrades
(which may include new versions, service packs, and patches) to Installed
Software and shall support each major version of Installed Software for up to 12
months after the release of the next version thereof.
2.3    Maintenance for Installed Software will be addressed in accordance with
the following assigned priority level (the parties shall agree priority level
when issues are reported to the Service Provider but, in the absence of such
agreement, the Customer’s view of the priority level shall be final save that,
in the event the service levels committed to below are not met, the Service
Provider shall be relieved from a breach (or any related breach of the
availability service level set out in paragraph 2.1 above) to the extent it can
demonstrate that the Customer’s classification was either incorrect or
unreasonable):
(a)    Priority Level 1: complete loss of all service of the Installed Software
and the situation is an emergency. The Service Provider will (i) acknowledge
within 1 hour from the time that the call was logged with the Service Provider
and (ii) remedy the relevant defects and/or provide a workaround therefor within
1 day of notification of the problem, with a permanent solution within an agreed
timeframe.
(b)    Priority Level 2: severe loss of service of the Installed Software
however, operation can continue in a restricted fashion. The Service Provider
will (i) acknowledge within 2 hours from the time that the call was logged with
the Service Provider and (ii) remedy the relevant defects and/or provide a
workaround therefor within 3 days.
(c)    Priority Level 3: a minor loss of service of the Installed Software, the
impact is an inconvenience. The Service Provider will (i) acknowledge within 1
day from the time that the call was logged with the Service Provider and (ii)
remedy relevant defects in the next release of such software or within 2 months,
whichever is earlier.
(d)    Priority Level 4: no loss of service of the Installed Software; the
result is a minor error, incorrect behaviour, or an error in Documentation. The
Service Provider will (i) acknowledge within 1 day from the time that the call
was logged with the Service Provider and (ii) remedy relevant defects and/or
provide a workaround therefor in the next release.
The Service Provider shall provide the Customer with a contact number and email
address for it to notify the Service Provider of faults and, on notification,
acting reasonably, the parties shall agree the priority level to be assigned. In
the absence of agreement, the Customer’s designation shall be final save in the
event of manifest error.
2.4    Exclusions. To the extent a problem is found to be caused by the Customer
or to the extent it otherwise arises due to one or more of the following
excluded factors, then the Service Provider shall be relieved from any failure
to remedy faults pursuant to clause 2.3 above and shall only be obliged to use
commercially reasonable efforts to resolve the situation and the Service
Provider may charge the Customer at the Service Provider’s then-current rates
for such services and for all reasonable costs plus applicable taxes. The
Service


189



--------------------------------------------------------------------------------





Provider shall notify the Customer as soon as they become aware that a fault may
be due to one of the following exclusions:
(a)    Altered, damaged, or modified Installed Software (save for those
alterations or modifications made by the Service Provider);
(b)    Installed Software that is not at a supported release level;
(c)    Defects or errors caused by the Customer’s use of the Installed Software
other than in accordance with these Licence Terms, the Documentation or the
Service Provider’s instructions;
(d)    Defects caused by the Customer’s failure to implement reasonable
recommendations in respect of, or solutions to defects provided by, the Service
Provider;
(e)    Installed Software installed by the Customer in a hardware or operating
environment not supported by the Service Provider as set out in the
Documentation;
(f)    Third party software that does not form part of the Installed Software
and that is not licensed through or supported by the Service Provider;
(g)    Defects or errors caused by any fault or error in the equipment,
programs, applications or products not supplied by the Service Provider and used
in conjunction with the Installed Software;
(h)    Defects or errors caused by a result of application, functionalities or
processes created on the Installed Software by a person other than the Service
Provider.
2.5    Customer’s Support Service Obligations: The Customer shall provide
reasonable cooperation and assistance to the Service Provider in the Service
Provider’s efforts to provide Maintenance. Such cooperation and assistance shall
include but not be limited to:
(a)the timely transmittal and release to the Service Provider of appropriate and
accurate documentation and information; and
(b)remote access to the Customer’s environment (but not connectivity to the
Customer’s data centres which shall be supplied and managed by the Service
Provider) where the defect can be reproduced and traced.
If the defect cannot be replicated via the remote access, the Customer may
require the Service Provider’s staff to go on-site to assess the issue. In such
event the Customer shall pay the Service Provider for such on-site assessment
and services at the Service Provider’s then-current rates plus applicable taxes
unless such on-site access was required due to either a connectivity failure (it
being agreed that such connectivity is a Service Provider obligation) or the
inability to replicate the issue was due to a failure in the Installed Software
itself.


3.    Limited Warranty and Liability.
3.1    The Service Provider warrants that Installed Software will operate in
substantial accordance with the Documentation for a period of 90 days from the
date of delivery thereof to the Customer when used in accordance with the
Documentation and this Licence Terms. The foregoing warranty will not apply with
respect to the exclusions set forth in Section 2.4.
3.2    EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE AND TO THE EXTENT
PERMITTED BY LAW, NO OTHER WARRANTIES ARE BEING GIVEN WITH RESPECT TO THE
INSTALLED SOFTWARE AND DOCUMENTATION, AND THE SERVICE PROVIDER EXPRESSLY
DISCLAIMS ALL OTHER WARRANTIES, WHETHER IMPLIED OR ARISING UNDER STATUTE, COMMON
LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, EXPRESS OR IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT.
3.3    The Parties agree to the following indemnity arrangements:
(a)    Notwithstanding anything to the contrary in Section 3.4(b), the Customer
agrees to indemnify, defend, and hold harmless the Service Provider, its
affiliates, and their respective successors, assigns, officers, directors,
agents and employees, from and against any and all third-party claims,
proceedings, suits, and demands (“Claims”), and all related damages,
liabilities, costs and expenses (including reasonable attorneys’ fees), arising
out of or in connection with (iii) any infringement (or claim of infringement)
by a third party of any third party intellectual property rights, based upon the
Service Provider’s use of any data or materials made available to the Service
Provider by or on behalf of the Customer, or otherwise used by or on behalf of
the Customer in connection with the Installed Software (including any violation
or infringement thereby of third party intellectual property or other rights).
(b)    The Service Provider shall indemnify, defend and hold harmless the
Customer its affiliates, and their respective successors, assigns, officers,
directors, agents and employees, against any third-party Claim brought against
the Customer in accordance with clause 30.2 and 30.3 of the Agreement. CLAUSE
30.3 OF THE AGREEMENT STATES THE ENTIRE LIABILITY AND OBLIGATIONS OF THE SERVICE
PROVIDER, AND THE SOLE REMEDY OF THE CUSTOMER, WITH RESPECT TO ANY ACTUAL OR
ALLEGED INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS BY ANY INSTALLED
SOFTWARE OR ANY


190



--------------------------------------------------------------------------------





PART THEREOF(c)    The indemnification obligations set out above are conditioned
upon: (i) the indemnified party notifying the indemnifying party in writing as
soon as practically possible of the claim, suit or proceeding for which the
indemnifying party is obligated under this section; and (ii) the indemnified
party cooperating with, assisting and providing information to, the indemnifying
party as reasonably required; and (iii) the indemnified party granting the
indemnifying party the right to defend or settle such claim, suit or proceeding,
at the indemnifying party’s cost and expense as stated above. Neither party
shall admit liability in respect of, or settle a claim, suit or proceeding in
the name and on behalf of, the other party without first obtaining the other
party’s written consent. In this regard, it is also agreed that the indemnifying
party shall not enter into any settlement Licence Terms with respect to any such
claim, suit or proceeding unless such settlement includes an unconditional
release of the indemnified party from all liability on claims that are the
subject matter of such claim, suit or proceeding.


4.
Installation



The Service Provider shall complete installation of the Installed Software at
Customer specified location for Installed Software as described in Schedule 23
or as may be mutually agreed, at no additional charge.






191



--------------------------------------------------------------------------------





APPENDIX 14.2 - SEQUENCE LICENCE AND DELIVERY TERMS
(APPLICABLE POST TERM & TERMINATION ASSISTANCE)


Set out in this Appendix 14.2 are the terms that will apply to the ongoing,
post-termination licence of the Service Provider’s “Sequence” product as
envisaged by section B of this Schedule 14. The Service Provider agrees that
save for completion of the details on the front page of the terms set out in
this Appendix 14.2, it shall not be entitled to seek any changes to the terms of
this Appendix 14.2 if the Customer seeks to invoke its ongoing licence right
pursuant to section B of this Schedule 14 and shall execute a stand-alone
licence agreement in these terms if required to by the Customer and that such
execution shall be performed as a Termination Assistance related task.


192



--------------------------------------------------------------------------------







Genpact International, Inc.
Sequence Order Form


Term
Description
Client
(1)    ASPEN INSURANCE UK SERVICES LIMITED a company incorporated in England
with registered number 04270446, whose registered office is at 30 Fenchurch
Street, London, EC3M 3BD (the “UK Customer”); and
(2)    ASPEN INSURANCE U.S. SERVICES, INC. a company incorporated in Delaware,
United States , whose registered office is at 1209 Orange Street, Wilmington, DE
19801 (the “US Customer”);
(3)    ASPEN BERMUDA LIMITED a company incorporated in Bermuda with company
number 127314 and registration number 32866, whose registered office is at 141
Front Street, Hamilton HM 19, Bermuda (the “Bermuda Customer”)
(each individually and collectively referred to as the “Client”).


[To be updated at the relevant time to reflect the Customer’s then current group
structure. The Parties agree that additional text reflecting appropriate
invoicing arrangements that are substantially similar to the invoicing
arrangements the in place under the Agreement immediately prior to the effective
date of termination of the same shall be included to the extent the Customer
requires the same.]
Genpact
Genpact International, Inc., a Delaware corporation with an address of 1155
Avenue of the Americas, 4th Floor, New York, NY 10036, USA (“Genpact”)
Effective Date
[To be updated at the relevant time]
Products
     Sequence
     Installed Software


Additional Notes [Terms applicable to Installed Software shall apply from the
Licence Terms. The parties note that they will also have to execute suitable
data protection legislation addendums to enable processing of personal data (if
any) in connection with provision of Maintenance. The parties agree that they
will agree data protection terms that are substantially similar to those in
place pursuant to the Agreement immediately prior to the effective date of
termination of the same. In this regard the Parties may agree that
notwithstanding termination of the Agreement, they will keep in place any data
transfer agreements in place as at the effective termination date but link them
to this licence agreement.]


Services
Select as appropriate:


     Maintenance
     Professional Services
     Application Support [For the Client to choose]


Authorized Period
Perpetual but subject to subscription fee
Usage Metrics


     Number of Authorized Users [ ]
     Number of workflows [workflow for the Ops Centre and the Submission
Management tool] [fill as appropriate]
     Enterprise [ ]


Pricing Notes [The Parties have agreed a “Subscription” fee of $[***] per annum
per user that shall apply to ongoing usage of the [ ]



193



--------------------------------------------------------------------------------





Initial Maintenance Period
[insert Maintenance Period]
Maintenance Renewal terms
Maintenance will automatically renew for successive [1 year] terms and the
Client will pay the applicable Maintenance Fees therefore, unless the Client
provides Genpact at least 90 days’ written notice of non-renewal prior to the
end of the then-current Maintenance Period. [to be updated]
Maintenance Fees
Incorporated into the Subscription fee amount referenced above.
Professional Services
[Scope/deliverables
Dependencies and Assumptions


Project Timetable]
Professional Services Fees
[insert Professional Services Fees, for professional services stated above]
Application Support Period
[Insert Application Support Period]
Application Support Fees
Incorporated into the Subscription fee amount referenced above. [It is agreed
that Maintenance Fees are included in the “Subscription” fee referenced above.]
Contact
Genpact: [Name to be updated]
Client: [Name to be updated]



This Order is subject to the Licence Terms, which is incorporated by reference
and which takes precedence. No terms of any agreement, purchase order or other
form provided by the Client will modify this Order or the Licence Terms.
Capitalized terms used but not defined in this Order have the meanings ascribed
to them in the Licence Terms.


Agreed:
[Client]                                Genpact International, Inc.


By:        By:
Name:         Name:
Title:        Title:
Date:        Date:






194



--------------------------------------------------------------------------------






SCHEDULE 15
EXIT PLAN AND SERVICE TRANSFER ARRANGEMENTS
1.
OBJECTIVES

1.1
The purpose of Termination Assistance is:

1.1.1
to enable the Service Provider to cease supplying the Services or such part(s)
of the Services as are to be terminated and for the Customer or the Successor
Service Provider during and in any event no later than the end of the
Termination Assistance Period to undertake the applicable Replacement Services;
and

1.1.2
to eliminate or minimise any disruption or deterioration of the Services, or
failure to achieve the Service Levels, during and as a result of the handover
from the Service Provider and the commencement of the Replacement Services.

2.
TERMINATION PLANNING

2.1
The Service Provider shall develop a plan for the smooth and effective
management of the termination or expiry of this Agreement (the “Exit Plan”) and,
within ninety (90) days following the First Service Commencement Date, shall
submit the same for approval by the Customer. The Service Provider shall ensure
that the Exit Plan shall be sufficiently clear and detailed to enable the
Customer and the Service Provider to meet the objectives set out in paragraph 1
above. The level of detail of the Exit Plan shall be reasonable but in any event
sufficient to provide the procedures and responsibilities for an orderly
transition of Services. In the event that the Agreement terminates within ninety
(90) days of the First Service Commencement Date, the Service Provider shall
submit the Exit Plan to the Customer within twenty (20) days of the date of the
termination notice.

2.2
The Service Provider shall during the Term:

2.2.1
maintain the Exit Plan through the Term and any Termination Assistance Period,
ensuring that it is updated regularly (including upon completion of the
Transition of each Service Tower and following completion of any Committed
Transformation or Future Transformation Project) to reflect the then current
Services;

2.2.2
at the Customer’s request, provide information and assistance reasonably
necessary to conduct the termination in accordance with the Exit Plan as
efficiently and effectively as possible;

2.2.3
jointly review and verify the Exit Plan with the Customer at least once per year
(or otherwise reasonably requested by the Customer) in such a way as to provide
the Customer with a high level of confidence that the process and procedures
required by the Exit Plan can be put into effect at the commencement of the
Termination Assistance Period. Areas of the Exit Plan which are identified as
failing or requiring improvement shall be identified and the steps necessary to
remedy such failures or improve such areas clearly stated and then undertaken by
the Service Provider as soon as reasonably practicable.

2.3
The Exit Plan shall, amongst other things:

2.3.1
provide details of the Service Provider functions and other resources that shall
provide Termination Assistance as agreed between the Parties;

2.3.2
set out clearly how the Service Provider shall engage with the Customer any
third party entities it may have appointed as Successor Service Providers and/or
to assist it with the exit process;

2.3.3
be designed to address all the issues set out in this Schedule 15; and



195



--------------------------------------------------------------------------------





2.3.4
provide a timetable, project milestones, generic timings, process,
responsibilities of each of the Parties and specify critical controls for
providing the Termination Assistance.

3.
GENERAL TERMINATION ASSISTANCE OBLIGATIONS

3.1
As soon as possible (but in any event within three (3) weeks) following receipt
or submission of a notice of termination or notification that the Agreement
shall not be renewed the Customer may request a Termination Assistance Period of
up to twelve (12) months (effective from the date of such notice), and the
Service Provider shall update the Exit Plan to ensure it contains the most
current information and accurately predicts the timescales for conducting
Termination Assistance and deliver it to the Customer.

3.2
The Parties shall meet as soon as reasonably practical following commencement of
the Termination Assistance Period and agree what additional resources may be
required during the Termination Assistance Period to enable the provision of
Termination Assistance, and the provisions of paragraph 3.3 below shall
thereafter apply.

3.3
The Parties agree as follows:

3.3.1
the Service Provider shall provide the Continuation Services during the
Termination Assistance Period for the Charges;

3.3.2
to the extent provided for in the Exit Plan (or otherwise agreed between the
Parties in writing), the Service Provider may be relieved from liability for
Service Credits in respect of a failure to meet the Service Levels if Service
Provider Personnel are removed from provision of the Continuation Services or
the termination of specific aspects of the Continuation Services during the
Termination Assistance Period render it unreasonable for the Service Provider to
achieve the applicable Service Levels. The Parties will discuss whether any
reduction in the Charges is appropriate;

3.3.3
the Service Provider shall update the Procedures Manual at the start of the
Termination Assistance Period to reflect the then current nature of the
provision of the Services unless it had been updated within the three (3) months
preceding the start of the Termination Assistance Period;

3.3.4
the Service Provider shall undertake the activities identified under the Exit
Plan and shall use Commercially Reasonable Efforts to mitigate the costs of so
doing (including by the reasonable use of the Service Provider’s internal
support functions such as human resources, legal and finance in support of the
Service Provider’s Termination Assistance obligations); and

3.3.5
the Service Provider shall undertake any further activities that are required
under the Exit Plan.

3.4
The Customer shall have an option to extend the Termination Assistance Period
two times by written notice of at least thirty (30) Business Days each time to
the Service Provider provided that each such extension shall not extend beyond
three (3) months after the expiry of the original Termination Assistance Period
or the previous extension period.

3.5
The Customer shall have the right to terminate its requirement for Termination
Assistance by serving not less than twenty (20) days' notice upon the Service
Provider to such effect.

3.6
For the purposes of this Schedule 15 and the Exit Plan, a reference to the
Customer includes any other person nominated by the Customer, including any
Successor Service Provider, provided that the Customer shall act as an
intermediary between the Service Provider and such third parties and the Service
Provider’s point of contact for the obligations in Termination Assistance shall
be the Customer’s Contract Manager. The Service Provider may require the
Successor Service Provider and the Customer to enter into the Service Provider’s
reasonable standard form agreement addressing access to Service



196



--------------------------------------------------------------------------------





Provider facilities and Service Provider Equipment, including the Service
Provider and the Successor Service Provider entering into an Agreed Form NDA.
3.7
Each Party shall use Commercially Reasonable Efforts to ensure that any novation
of a contract to be undertaken pursuant to the terms of this Schedule 15 shall
be undertaken substantially on the terms set out in Annex 2.

3.8
Each Party shall bear its own internal costs in connection with assigning and/or
novating any contracts pursuant to this Schedule 15.

3.9
Each Party shall use Commercially Reasonable Efforts to minimise any costs
payable to third parties in connection with the implementation of the Exit Plan
and the orderly transfer of service (including any consent and transfer fees
associated with obtaining any third party consent to assignment, novation,
licensing or sub-licensing).

3.10
If the terms of the Exit Plan are incomplete, unclear, ambiguous or
contradictory to the terms of this Schedule 15, then they are to be interpreted
and construed by reference to this Schedule 15.

4.
CHARGES FOR TERMINATION ASSISTANCE AND CONTINUATION SERVICES

4.1
In the event of the expiry or termination of this Agreement for any reason, the
Service Provider shall be entitled to charge for Termination Assistance and
Continuation Services if and to the extent set out in Schedule 10 (Charging &
Invoicing), but in any event, and for the avoidance of doubt, the Service
Provider shall be obliged in all circumstances to provide the Termination
Assistance and Continuation Services. Notwithstanding the foregoing, if this
Agreement has been terminated by the Service Provider due to the Customer’s
non-payment of the Charges, the Service Provider shall not be obliged to perform
Termination Assistance if the Customer does not pay the Charges for Termination
Assistance in advance of the provision of such Termination Assistance.

4.2
The Charges for Termination Assistance (if any) shall be calculated by reference
to paragraph 24 of Schedule 10 (Charging & Invoicing).

5.
FURTHER TENDERS

5.1
At any time during the Term, at the Customer’s request the Service Provider
shall provide to the Customer and/or its potential Successor Service Providers
(subject to such potential Successor Service Providers entering into reasonable
written confidentiality undertakings substantially in the form of the Agreed
Form NDA) the following material and information in order to facilitate the
preparation by the Customer of any invitation to tender and/or to facilitate any
potential Successor Service Providers undertaking due diligence:

5.1.1
details of the Service(s);

5.1.2
an up-to-date copy of inventories of any Equipment or Software used in the
provision of the Services;

5.1.3
an inventory of the Customer Data in the Service Provider's possession or
control;

5.1.4
details of any Dedicated Third Party Contracts and any Non-Dedicated Third Party
Contracts, including the identities of the Third Party Service Providers, the
nature of the relevant services, and such other information as the Customer
reasonably requires to procure alternative third party contracts and/or services
(but excluding any confidential information which the Service Provider is not
permitted under the terms of such contracts to disclose to the Customer or
commercially sensitive information);



197



--------------------------------------------------------------------------------





5.1.5
a list of ongoing and/or threatened disputes in relation to the provision of the
Services of which the Service Provider is aware (or should reasonably be aware);
and

5.1.6
such other material and information relevant to the Services or the Replacement
Services as the Customer reasonably requires,

(together, the “Exit Information”).
5.2
Provided the Service Provider and Successor Service Provider have entered into
an Agreed Form NDA, the Customer may disclose the Service Provider's
Confidential Information to a Successor Service Provider solely to the extent
that such disclosure is necessary in connection with such engagement (except
that the Customer may not under this paragraph 5.2 disclose any of the Service
Provider’s Confidential Information which is information relating to the Service
Provider’s or its Approved Sub-contractors’ prices or costs). Nothing in this
Agreement shall prevent the Customer from disclosing to potential Successor
Service Providers Customer-owned information, such as: asset inventory, incident
and problem ticket data, policies and procedures manuals, and staffing levels,
and Service Levels.

5.3
The Service Provider shall:

5.3.1
notify the Customer within five (5) Business Days of any material change to the
Exit Information which may adversely impact upon the potential transfer and/or
continuance of any Services and shall consult with the Customer regarding such
proposed material changes; and

5.3.2
provide complete updates of the Exit Information on an as-requested basis as
soon as reasonably practicable and in any event within ten (10) Business Days of
a request in writing from the Customer.

5.4
The Service Provider may charge the Customer for its reasonable additional costs
to the extent the Customer requests more than two (2) updates pursuant to
paragraph 5.3.2 in any six (6) month period.

5.5
The Service Provider shall ensure that the Exit Information provided under this
paragraph 5 is accurate and complete in all material respects and the level of
detail to be provided by the Service Provider shall be such as would be
reasonably necessary to enable a third party to:

5.5.1
prepare an informed offer for the provision of the Services; and

5.5.2
not be disadvantaged in any subsequent procurement process compared to the
Service Provider (if the Service Provider is invited to participate).

6.
EQUIPMENT

The Service Provider shall arrange for the removal, delivery and installation of
any Customer Equipment which is in the Service Provider’s possession or control.
The cost of such removal, delivery and installation shall be borne by the
Customer or shall be as agreed in writing between the Parties at the time of the
original move of such Customer Equipment or, in the case of new Customer
Equipment purchased by the Service Provider during the Term, at the time of
purchase of such Customer Equipment.
7.
SOFTWARE

7.1
Subject to paragraph 7.4 below, in relation to third party Software required to
perform the Replacement Services, that are listed in Schedule 19 (Transferring
Contracts/Rights to Use) (it being acknowledged at the Effective Date that no
such Software is listed) the Service Provider shall (at the request of the
Customer’s Contract Manager) use Commercially Reasonable Efforts (including in
obtaining any third party consents) either to:

7.1.1
novate or assign any Dedicated Licences to the Customer; or



198



--------------------------------------------------------------------------------





7.1.2
in respect of any Dedicated Licences which the Service Provider (having used
Commercially Reasonable Efforts) has not assigned or novated in accordance with
paragraph 7.1.1, and any Non-Dedicated Licences, procure licences to use such
Software for the Customer,

and the Customer to the extent specified in Schedule 19 (Transferring
Contracts/Rights to Use) shall pay any applicable novation, assignment, or
license fees. Schedule 19 (Transferring Contracts/Right to Use) sets forth
whether Software is Dedicated or Non-Dedicated.
7.2
The Service Provider shall grant a licence to the Customer in respect of all
Service Provider Materials and Service Provider Tools or Software as set forth
in Schedule 14 (Sequence License).

7.3
Subject to paragraph 7.4, in relation to its obligations under paragraphs 7.1
and 7.2, the Service Provider shall:

7.3.1
prepare and execute the relevant licences, novations or assignments; and

7.3.2
do all other things reasonably needed to effect the transfer of the relevant
licences.

7.4
The Service Provider shall consult with the Customer and obtain the Customer’s
consent to licensing and maintenance fees and other material licence terms
before entering into any licences for third party Software during the
Termination Assistance Period.

7.5
All licences, leases and authorisations granted by the Customer to the Service
Provider in relation to this Agreement are terminated with effect from the date
of termination or the end of the Termination Assistance Period unless the
Customer’s Contract Manager directs otherwise.

8.
THIRD PARTY SERVICES

8.1
At the request of the Customer, the Service Provider shall use Commercially
Reasonable Efforts to either novate or assign any Dedicated Third Party
Contracts to the Customer (including in obtaining any third party consents) or
assist the Customer in entering into new contracts with the relevant third
parties for the provision of services that are or were provided to the Service
Provider under such contracts, on reasonable terms and conditions.

8.2
In respect of third party services (including for the avoidance of doubt
maintenance agreements and third party Software licences) which relate
exclusively to the Customer Equipment referred to in paragraph 6 above, the
following shall apply:

8.2.1
the Service Provider shall use Commercially Reasonable Efforts to minimise any
outstanding charges payable in respect of such services; and

8.2.2
the Customer shall assume financial obligations and accept transfer in respect
of such services. Subject to pre-existing obligations of confidentiality, the
Service Provider shall substantiate all amounts payable or otherwise certify
(giving reasons) that the amounts payable are proper.

8.3
The Service Provider shall:

8.3.1
use Commercially Reasonable Efforts to obtain third party consents; and

8.3.2
do all other things reasonably necessary,

to give effect to the provisions of this paragraph 8.


199



--------------------------------------------------------------------------------





9.
DATA AND MATERIAL

9.1
The Service Provider shall assist the Customer in transporting, loading and
running the Customer Data and the Customer Material.

9.2
The Service Provider and the Customer shall each comply with its obligations to
return Customer Software, Data and Material under clauses 13 and 18 of the
Agreement.

10.
PERSONNEL

10.1
The Service Provider shall use Commercially Reasonable Efforts to assist the
Customer by liaising with any of the Service Provider’s sub-contractors to
ensure that the termination is performed in accordance with the obligations
under this Agreement and the Exit Plan.

10.2
Subject to the other provisions of this Schedule 15 and the Agreement generally,
the Service Provider shall, as soon as reasonably practicable after a request,
provide to the Customer Personnel such information and instruction as could
reasonably be expected to enable the Customer to provide services similar to the
Services, with minimum disruption and in accordance with service levels similar
to the Service Levels. This instruction includes the Customer assigning Customer
Personnel to work with the Service Provider Personnel to facilitate necessary
knowledge transfer from the Service Provider to the Customer as set out in
paragraph 11 below.

10.3
The Parties shall comply with their obligations under Schedule 17 (Staff
Transfer).

11.
KNOWLEDGE TRANSFER

11.1
Subject to the provisions of paragraph 4 above, the Service Provider shall
provide for the transfer of knowledge reasonably required for the provision of
the Services to the Customer and/or its nominated Successor Service Provider(s),
which may, as appropriate include information, records and documents. To
facilitate the transfer of knowledge from the Service Provider to the Customer
and/or its nominated Successor Service Provider(s), the Service Provider shall
explain the relevant procedures and operations to the Customer’s and/or its
nominated Successor Service Provider(s)’ personnel.

11.2
The information to be provided by the Service Provider to the Customer (or to
such parties, including any Successor Service Provider(s), as the Customer may
direct) pursuant to paragraph 11.1 above shall include:

11.2.1
copies of the Procedures Manual and any other operations manuals used by the
Service Provider in connection with the delivery of the Services;

11.2.2
relevant System, Software and/or Hardware information;

11.2.3
a list of third party suppliers of goods and services which are to be
transferred to the Customer;

11.2.4
key support contact details for third party supplier employees under contracts
which are to be assigned or novated to the Customer;

11.2.5
information regarding work in progress and unresolved faults in progress at the
commencement of the Termination Assistance Period as well as those expected to
be in progress at the end of the Termination Assistance Period. This information
shall be updated by the Parties at the end of the Termination Assistance Period;
and

11.2.6
details of security processes and tools that shall be available to the Customer.



200



--------------------------------------------------------------------------------





12.
OPERATIONAL TRANSITION

12.1
Subject to the provisions of paragraph 4 above, the Service Provider shall use
Commercially Reasonable Efforts to perform the activities identified in the Exit
Plan as required to effect a smooth transfer of operational responsibilities for
the Replacement Services. This may include (to the extent applicable to the
Replacement Services and where not already documented in this Schedule 15) the
following:

12.1.1
carrying out such activities within the time frames specified in the Exit Plan
and ensuring that the quality metrics and other acceptance and handover
completion processes specified in the Exit Plan are complied with or, if none
are specified, ensuring the quality levels achieved are consistent with Good
Industry Practice;

12.1.2
documenting and delivering object libraries, reference files and Software used
to provide the Services;

12.1.3
delivering the existing Systems support profiles, monitoring or System logs, the
Documentation, problem tracking/resolution Documentation and status reports;

12.1.4
providing work volumes, staffing requirements, actual Service Levels and
information on historical performance for each service component, over the
twelve (12) months preceding the commencement of the Termination Assistance
Period;

12.1.5
with respect to work in progress as at the end of the Termination Assistance
Period, documents the current status, stabilising for continuity during
transition, and providing any required training to achieve transfer of
responsibility without loss of momentum or adverse impact on project timetables;
and

12.1.6
providing information and process dashboard data for reports, as required.

13.
GENERAL

13.1
If the Service Provider materially breaches or unreasonably and wilfully refuses
to perform any of its Termination Assistance obligations set out in paragraphs
2.2.1, 2.2.2, 3.1, 3.3.4, 3.3.5, 5.1, 5.3, 10.2, 11 or 12 and such failure or
refusal remains uncured for ten (10) days following receipt of written notice of
such failure or refusal, then the Customer shall be entitled to exercise any of
its rights and remedies set out in paragraph 13.3.

13.2
The Service Provider shall not be entitled to withhold performance of any of its
Termination Assistance obligations for any reason (save where the Customer is in
breach of its obligations to the pay the Service Provider in accordance with
paragraph 4).

13.3
If paragraph 13.1 applies, then without prejudice to any of its other rights and
remedies under this Agreement, the Customer shall be entitled to:

13.3.1
elect to commence a new Termination Assistance Period;

13.3.2
assert that the Service Provider is in material breach of the Agreement;

13.3.3
inform any Successor Service Provider(s) of the material breach with full
details of that material breach to explain any consequential delays and impact
on the transition of the Services to such Successor Service Provider(s);

13.3.4
appoint a third party to obtain any information that is not provided by the
Service Provider, or perform any obligation of the Service Provider that is not
performed, at the Service Provider’s cost (save that the costs payable by the
Service Provider under this paragraph 13.3.4 shall not



201



--------------------------------------------------------------------------------





exceed the amount of Charges that would have been payable to the Service
Provider in respect of the relevant Termination Assistance obligation(s));
13.3.5
invoke its rights under clause 8.5 of the Agreement (Executive Escalation);
and/or

13.3.6
seek injunctive relief to compel the Service Provider to perform its Termination
Assistance obligations.



202



--------------------------------------------------------------------------------







ANNEX 1
AGREED FORM NON-DISCLOSURE AGREEMENT
THIS CONFIDENTIALITY AGREEMENT is made on 20[ ]


BETWEEN


(1)
[SERVICE PROVIDER ENTITY], of [REGISTERED OFFICE ADDRESS] (the “Service
Provider”); and



(2)
[THIRD PARTY SUPPLIER/SUCCESSOR SERVICE PROVIDER] of [REGISTERED OFFICE ADDRESS]
(the “Third Party Supplier”),



each a “Party” and together the “Parties”.


BACKGROUND:


(A)
The Parties wish to provide protection for the Confidential Information (as
defined below) that they may disclose to each other in the process of conducting
their respective business activities.

(B)
The Parties therefore agree to disclose Confidential Information to each other
on and subject to the terms set out below.

  
THE PARTIES AGREE as follows:
 
1.
Definitions



1.1
For the purpose of this Confidentiality Agreement, the following terms shall
have the following meanings:





203



--------------------------------------------------------------------------------





“Affiliates”
with respect to any entity, any other entity Controlling, Controlled by or under
common Control with such entity;


“Confidential Information”
any information that is marked as confidential or that may reasonably be
regarded as confidential relating to the products, business, affairs, data,
technology, know-how, methodology of supply, developments, finances, employees,
customers or suppliers of a Party or its Affiliates, including information based
on or otherwise derived from information and/or materials disclosed by that
Party;


“Control”
and its derivatives means the power of a person to secure (i) by means of the
holding of shares or the possession of voting power in an entity, or (ii) by
virtue of any powers conferred by the articles of association or other document
regulating or relating to an entity, that the affairs of that entity are
conducted in accordance with that person’s wishes and “Controlled” and
“Controlling” shall be construed accordingly;


“Customer”
[Aspen Insurance UK Services Limited];


“Disclosing Party”
the Party or its Affiliates disclosing Confidential Information;


“Outsourcing Agreement”


 the agreement executed by and between the Service Provider and the Customer
dated ________________;


“Receiving Party”




the Party or its Affiliates receiving Confidential Information; and
“Third Party Supplier Agreement”
the agreement executed by and between the Third Party Supplier and the Customer
dated _______________.





2.
Disclosure



2.1
Confidential Information will be disclosed either:



2.1.1
in writing;



2.1.2
by delivery of items;



2.1.3
by initiation of access to Confidential Information, such as may be in a
database; or



2.1.4
by oral or visual presentation.



2.2
Confidential Information should be marked with a restrictive legend of the
Disclosing Party. If Confidential Information is not marked with such legend or
is disclosed orally, the Confidential Information shall be identified as
confidential at the time of disclosure. In any event, Confidential Information
will be protected



204



--------------------------------------------------------------------------------





by this Confidentiality Agreement if by its nature it would reasonably be
considered to be confidential even if it is not marked with a restrictive legend
or identified as confidential at the time of disclosure.


3.
Obligations



3.1
The Receiving Party agrees to:



3.1.1
use the same care and discretion to avoid disclosure, publication or
dissemination of the Disclosing Party’s Confidential Information as it uses with
its own similar Confidential Information that it does not wish to disclose,
publish or disseminate; and



3.1.2
use the Disclosing Party’s Confidential Information solely for the purpose for
which it was disclosed or otherwise for the benefit of the Disclosing Party.



3.2
The Receiving Party may disclose Confidential Information to:



3.2.1
those of its employees and to those of its Affiliates’ employees and agents to
whom it is necessary to disclose such Confidential Information and only to the
extent the such disclosure is necessary in order to carry out the purpose for
which the Confidential Information was disclosed by the Disclosing Party
provided always that such employees and agents are subject to confidentiality
obligations substantially the same as those set out in this Confidentiality
Agreement and only to the extent such employees and agents require it in
connection with their role;



3.2.2
any other party with the Disclosing Party’s prior written consent.



3.3
Before disclosure to other parties as described in Clause 3.2.2, the Receiving
Party will have a written agreement with such party sufficient to require that
party to treat Confidential Information in accordance with this Confidentiality
Agreement.



3.4
The Receiving Party may disclose Confidential Information to the extent required
by law, provided that the Receiving Party shall use its best endeavours to limit
such disclosure and provide the Disclosing Party with an opportunity to make
representations to a relevant court and unless prohibited by law, the Receiving
Party will give the Disclosing Party prompt notice to allow the Disclosing Party
a reasonable opportunity to obtain a protective order.



3.5
Notwithstanding the Parties’ obligations in this Clause 3, the Parties
acknowledge that general ideas, concepts and know-how contained in the
Disclosing Party’s Confidential Information related to the Outsourcing Agreement
or the Third Party Supplier Agreement (as applicable) may be retained in the
unaided memories (meaning that part of the memory that cannot be controlled or
influenced by a person) of the Receiving Party’s employees who have had access
to the Confidential Information in accordance with the terms of this
Confidentiality Agreement. The Parties therefore agree that the Receiving Party
shall not be in breach of this Confidentiality Agreement if the Receiving
Party’s employees who have had access to such Confidential Information use such
retained general ideas, concepts and know-how in conducting the Receiving
Party’s business activities.



3.6
Nothing contained in Clause 3.5 gives the Receiving Party the right to disclose,
publish or disseminate:



3.6.1
the source of Confidential Information;



3.6.2
any financial, statistical, or personnel data of the Disclosing Party;



3.6.3
any of the Customer’s client information and/or client object data;



3.6.4
the business plans of the Disclosing Party.





205



--------------------------------------------------------------------------------





Without limiting the foregoing, neither Party shall use any ideas, concepts or
know-how if such use (a) violates the other Party’s Confidential information or
(b) involves the reproduction or reconstruction of any Confidential Information
in such a form as may involve an infringement of the other Party’s Intellectual
Property Rights.


4.
Exceptions to Obligations



4.1
The Receiving Party may disclose, publish, disseminate and use Confidential
Information that is:



4.1.1
already in its possession without obligation of confidentiality;



4.1.2
developed independently;



4.1.3
obtained from a source other than the Disclosing Party without obligation of
confidentiality;



4.1.4
publicly available when received, or subsequently becomes publicly available
through no fault of the Receiving Party; or



4.1.5
disclosed by the Disclosing Party to another person without obligation of
confidentiality.



5.
Return of Confidential Information



5.1
All documents, files or other items containing any Confidential Information
received or derived from the Disclosing Party shall remain the absolute property
of the Disclosing Party.



5.2
The Receiving Party shall at the request of the Disclosing Party, return to the
Disclosing Party or destroy forthwith all documents, files or other items
containing any Confidential Information received or derived from the Disclosing
Party.



6.
Notification of Disclosure



6.1
The Receiving Party shall promptly notify the Disclosing Party if the Receiving
Party becomes aware of any unauthorised disclosure or use of any of the
Confidential Information received or derived from the Disclosing Party by the
Receiving Party, its employees or representatives, any of its Affiliates and/or
the employees or representatives of any of its Associates.



7.
Disclaimers



7.1
The Disclosing Party provides Confidential Information without warranties of any
kind in favour of the Receiving Party.



7.2
The Disclosing Party will not be liable to the Receiving Party for any damages
arising out of the use of Confidential Information disclosed under this
Confidentiality Agreement.



7.3
Neither this Confidentiality Agreement nor any disclosure of Confidential
Information made under it grants the Receiving Party any right or licence under
any trademark, copyright or patent now or subsequently owned or controlled by
the Disclosing Party.



8.
General



8.1
This Agreement does not require either Party to disclose or to receive
Confidential Information.



8.2
The Parties agree that the terms of this Confidentiality Agreement do not
replace the obligations of confidence set out in any other agreement currently
in force between either of the Parties and the Customer (the “Lead Agreement”)
which shall apply to those Parties in addition to the terms of this
Confidentiality



206



--------------------------------------------------------------------------------





Agreement. [In the event that there is a conflict between the terms of the Lead
Agreement and these terms, the terms of the Lead Agreement shall prevail.]
 
8.3
Neither Party may assign, or otherwise transfer, its rights or delegate its
duties or obligations under this Confidentiality Agreement without prior written
consent. Any attempt to do so is void.



8.4
The receipt of Confidential Information under this Confidentiality Agreement
will not in any way limit the Receiving Party from (subject always to the
Receiving Party’s compliance with its confidentiality obligations hereunder):



8.4.1
providing to others products or services which may be competitive with products
or services of the Disclosing Party;



8.4.2
providing products or services to others who compete with the Disclosing Party;
or



8.4.3
assigning its employees in any way it may choose.



8.5
The Receiving Party will comply with all applicable export and import laws and
regulations.



8.6
Only a written agreement signed by both Parties can modify this Confidentiality
Agreement.



8.7
The Parties acknowledge that damages alone would not be an adequate remedy for
any breach of the provisions of this Confidentiality Agreement. Accordingly,
without prejudice to any other rights or remedies that any Party may have, the
Parties agree that they shall be entitled to seek equitable relief, including
injunctions and orders for specific performance, in the event of any breach of
the provisions of this Confidentiality Agreement, in addition to all other
remedies available at law or in equity.



8.8
This Confidentiality Agreement shall remain in force for as long as either Party
is under an obligation to cooperate or provide assistance to the other Party
and/or the Customer pursuant to the terms of the Outsourcing Agreement or the
Third Party Supplier Agreement (as applicable).



9.
Governing Law and Jurisdiction



9.1
This Agreement and all matters arising out of or in connection with it
(including any non-contractual dispute or claim) shall be governed by English
law and the Parties irrevocably submit to the non-exclusive jurisdiction of the
English courts in respect thereof.



207



--------------------------------------------------------------------------------





9.2    
AGREED by the Parties through their duly authorised representatives on the date
written at the start of this Agreement.




Signed for and on behalf of:
[SUPPLIER]    


Signed _______________________


Full Name ____________________


Title_________________________








Signed for and on behalf of:
[THIRD PARTY SUPPLIER/SUCCESSOR SERVICE PROVIDER]    


Signed_______________________
        
Full Name ____________________
    
Title_________________________


208



--------------------------------------------------------------------------------









ANNEX 2
EXIT NOVATION AGREEMENT
This Novation Agreement is dated [ ]
BETWEEN:
(1)
[THIRD PARTY VENDOR], a company registered in England and Wales (with registered
number [ ]) and whose registered office is at [ ] (the “Third Party Vendor”);

(2)
[EXISTING SERVICE PROVIDER], a company registered in England and Wales (with
registered number [ ]) and whose registered office is at [     ] (the “Outgoing
Service Provider”); and

(3)
[SUCCESSOR SERVICE PROVIDER/THE CUSTOMER], a company registered in England and
Wales (with registered number [ ]) whose registered office is at [ ] (the
“Successor”).

RECITALS:
(A)
The Third Party Vendor and the Outgoing Service Provider have entered into the
agreement(s) listed in Schedule 1 (the “Agreement(s)”).

(B)
The Parties have agreed to enter into this Novation Agreement under which the
rights and obligations of the Outgoing Service Provider under the Agreement(s)
are transferred to and undertaken by the Successor, in the Outgoing Service
Provider’s stead.

In consideration of the mutual undertakings given hereunder the Parties agree as
follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
The following words and phrases shall have the following meanings:

Agreement(s)            has the meaning given in Recital (A);
[Customer            ;]
Novation Agreement        means this agreement and the schedules attached
hereto;
Novation Date
means in respect of [the][an] Agreement[s], the date shown in the relevant
paragraph[s] in schedule 1 to this Novation Agreement;

Services Agreement
means the services agreement entered into between the Outgoing Service Provider
and the Third Party Vendor on the [ ].

2.
COMMENCEMENT DATE

In relation to [the] [each] Agreement, the terms of this Novation Agreement
shall come into effect on the [relevant] Novation Date.
3.
UNDERTAKINGS

3.1
Subject to clause 4, the Successor hereby undertakes to the Third Party Vendor
and the Outgoing Service Provider that, with effect on and from the Novation
Date, it shall accept and perform all obligations and discharge all liabilities
and otherwise be bound by the Agreement(s) as if the Successor had at all times



209



--------------------------------------------------------------------------------





since the Agreement(s) entered into force been a Party to the Agreement(s) in
place of the Outgoing Service Provider.
3.2
Subject to clause 4, the Third Party Vendor hereby undertakes to the Successor
and the Outgoing Service Provider that, with effect from the Novation Date, it
shall accept and perform all obligations and discharge all liabilities and
otherwise be bound by the Agreement(s) as if the Successor had, at all times
since the Agreement(s) entered into force been a Party to the Agreement(s) in
place of the Outgoing Service Provider.

4.
RELEASE AND ONGOING OBLIGATIONS

4.1
In consideration for the undertakings given in this Novation Agreement, the
Outgoing Service Provider and the Third Party Vendor, with effect on and from
the Novation Date each releases and discharges the other from that Party’s
obligations and liabilities to the other under or in relation to the
Agreement(s), and, subject to the foregoing, the Outgoing Service Provider and
the Third Party Vendor hereby waive any rights of action they may have under the
Agreement(s) against each other in respect of the rights, obligations and
liabilities assumed by the Successor.

4.2
The Outgoing Service Provider, the Third Party Vendor and the Successor hereby
agree that, in respect of the Agreement(s):

(a)
the Outgoing Service Provider shall remain liable to the Third Party Vendor for
all of the Outgoing Service Provider’s liabilities, obligations, acts and
omissions that accrued or occurred prior to the Novation Date;

(b)
the Third Party Vendor shall remain liable to the Outgoing Service Provider for
all of the Third Party Vendor’s liabilities, obligations, acts and omissions
that accrued or occurred prior to the Novation Date;

(c)
the Successor shall be liable to the Third Party Vendor or the Outgoing Service
Provider, as applicable, for all of the Successor’s liabilities, obligations,
acts and omissions that accrue or occur on or after the Novation Date; and

(d)
the Successor shall not be liable to either the Outgoing Service Provider or the
Third Party Vendor for any liabilities, obligations, acts or omissions that
accrued or occurred prior to the Novation Date.

4.3
The Successor and the Third Party Vendor agree that, subject to clause 6.2
below, the Agreement(s) shall remain in full force and effect as novated by this
Novation Agreement.

5.
RIGHTS

5.1
The Successor shall be entitled to rights and benefits identical to those to
which the Outgoing Service Provider was entitled under or in relation to the
Agreement(s) immediately prior to the Novation Date.

5.2
The Third Party Vendor shall be entitled to rights and benefits in relation to
the Successor, identical to those to which it was entitled in relation to the
Outgoing Service Provider under or in relation to the Agreement(s) immediately
prior to the Novation Date.

5.3
The Outgoing Service Provider, the Third Party Vendor and the Successor hereby
agree that, notwithstanding anything to the contrary in the Agreement(s), the
Outgoing Service Provider shall be entitled to assign, novate or otherwise
transfer any or all of its rights, obligations or liabilities under the
Agreement(s) to Successor. The Third Party Vendor and the Successor undertakes
to the Outgoing Service Provider that each shall execute all such documents,
consent, waivers and do all such other things as are reasonably required to give
effect to the provisions of this clause 5 or any other provision of this
Novation Agreement.



210



--------------------------------------------------------------------------------





6.
[SPECIFIC CONDITIONS AND AMENDMENTS]

6.1
[The terms and conditions of this Novation Agreement specific to each of the
Agreement(s) are set out in Schedule 2 to this Novation Agreement.]

6.2
[The Outgoing Service Provider, the Successor and the Third Party Vendor agree
that the Agreement(s) if amended, shall be amended as set out in Schedule 3 to
this Novation Agreement. [Note to Draft: if any terms are to be amended as a
result of negotiations between the Outgoing Service Provider and Customer then
these should be set out in the Schedules.]

7.
CONFIDENTIALITY

The Outgoing Service Provider, the Third Party Vendor and the Successor agree to
keep confidential the existence and terms of this Novation Agreement and any
other document designated as confidential by the disclosing Party, save that,
for the avoidance of doubt, they and their legal advisers may make a disclosure
when under a legal or regulatory obligation to do so (provided that, where
reasonably practicable and without breaking any legal or regulatory obligation,
two (2) days’ prior written notice is provided by the Party making the
disclosure to the other Parties), or to their respective professional advisors,
auditors or insurers or in order to secure compliance with this Novation
Agreement in the event of a breach by another Party (provided always that such
third parties are placed under and comply with obligations of confidentiality no
less onerous than those set out herein). The provision of confidentiality
contained herein shall not apply to the extent that the information comprising
the subject matter of this clause 7 falls into the public domain without breach
by a Party of an obligation under this Novation Agreement, is otherwise acquired
from a third party who owes no obligation in respect of the information, or is
otherwise known by the receiving Party.
8.
WARRANTY OF AUTHORITY

Each Party warrants that this Novation Agreement constitutes its legal, valid
and binding obligation, that it has full power and authority to enter into and
perform and has taken all necessary action to authorise its entry into and
performance of this Novation Agreement.
9.
COSTS

Each of the Parties shall pay its own costs in relation to the negotiation of
this Novation Agreement and in relation to any legal documentation arising out
of this Novation Agreement.
10.
ENTIRE AGREEMENT

Save in respect of any terms set out in the Services Agreement (which terms
shall apply only as between the Third Party Vendor and the Successor), this
Novation Agreement shall constitute the entire agreement between the Parties in
relation to the subject matter of this Novation Agreement and all other terms,
statements or undertakings are expressly excluded. The Parties acknowledge that
in entering into this Novation Agreement they are not relying upon any statement
or representation made by or on behalf of the other Party, whether or not in
writing, at any time prior to the execution of this Novation Agreement, which is
not expressly set out in this Novation Agreement. The foregoing does not exclude
or limit any Party’s liability for any fraudulent misrepresentation upon which
the other Party can prove it relied.
11.
COUNTERPARTS

This Novation Agreement may be executed in counterparts, each of which, when so
executed and delivered, should be an original, but all the counterparts shall
together constitute one and the same instrument.
12.
THIRD PARTY RIGHTS



211



--------------------------------------------------------------------------------





A person who is not a party to this Novation Agreement has no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Novation Agreement but this does not affect any rights or remedy of a third
party which exists or is available other than under that Act.
13.
GOVERNING LAW

This Novation Agreement shall be considered as a contract made in England and
shall be interpreted and construed according to the laws of England and Wales
and any dispute or issue arising under or pursuant to this Novation Agreement
shall be subject to the exclusive jurisdiction of the English Courts, to which
all the Parties hereby irrevocably submit.


212



--------------------------------------------------------------------------------







IN WITNESS whereof the Parties hereto duly enter into this Novation Agreement
the day and year first before written.
SIGNED for and on behalf of [THIRD PARTY VENDOR] by:    
 
Signature:    ………………………………….


Name:        ………………………………….


Title:        ………………………………….




SIGNED for and on behalf of [EXISTING SUPPLIER] by:


Signature:    ………………………………….


Name:        ………………………………….


Title:        ………………………………….




SIGNED for and on behalf of [SUCCESSOR SERVICE PROVIDER/THE CUSTOMER] by:


Signature:    ………………………………….


Name:        ………………………………….


Title:        ………………………………….


213



--------------------------------------------------------------------------------







SCHEDULE 1
Supplier Name :
Contract Number :
Contract Date
Schedule Number :
Agreement Description :
Product / Service :
Novation Date :


214



--------------------------------------------------------------------------------







SCHEDULE 2
[SPECIFIC TERMS AND CONDITIONS]
 


215



--------------------------------------------------------------------------------







SCHEDULE 3
[AMENDMENTS TO THE AGREEMENT(S)]










216



--------------------------------------------------------------------------------






SCHEDULE 16

BUSINESS CONTINUITY AND DR PLAN
1.
GENERAL

1.1
The Service Provider shall:

1.1.1
be responsible for developing and creating a detailed plan for the prompt and
efficient handling of a Disaster in accordance with paragraph 2 of this Schedule
16 (the "Business Continuity Plan") as may be updated in accordance with this
Schedule 16;

1.1.2
in the event of a Disaster, invoke and comply with the Business Continuity Plan
for prompt and efficient handling of such Disaster;

1.1.3
in accordance with this Schedule 16, maintain the Business Continuity Plan; and

1.1.4
provide a copy of the up-to-date Business Continuity Plan to the Customer on
request and implement any changes to the Business Continuity Plan as reasonably
requested by the Customer.

1.2
The Service Provider shall appoint a representative who is a business continuity
and IT disaster recovery specialist to act as a single point of contact for the
Customer ("Service Provider BC Representative"). The Service Provider BC
Representative must be knowledgeable in Business Continuity Plan best practice,
maintenance and related planning activities and the actual Business Continuity
Plan itself.

1.3
The Service Provider shall ensure that details of the Service Provider Personnel
responsible for or directly involved in the Business Continuity Plan are kept up
to date within the Business Continuity Plan and that such Service Provider
Personnel are provided with the necessary training to fulfil their roles.

1.4
Pursuant to clause 17, the Service Provider shall remain fully responsible for
any Approved Sub-contractors or service providers, and ensure that each Approved
Sub-contractor or service provider has at all times in place robust and
sufficient business continuity and disaster recovery plans that are:

1.4.1
integrated with the Business Continuity Plan, and do not in any way conflict
with or undermine the effectiveness of the Business Continuity Plan;

1.4.2
in accordance with the requirements for the Business Continuity Plan as set out
in this Agreement; and

1.4.3
tested and updated in accordance with the provisions of this Agreement as if
such plans were the Business Continuity Plan.

1.5
Regardless of the occurrence of a Disaster or the invocation of the Business
Continuity Plan, the Service Provider shall continue to use reasonable
endeavours to provide the Services and to do so in accordance with the Service
Levels.

2.
BUSINESS CONTINUITY PLAN

2.1
The Service Provider shall develop a draft Business Continuity Plan that
reflects the Customer's business continuity and disaster recovery requirements
and using the template notified to the



217



--------------------------------------------------------------------------------





Service Provider shall submit the draft Business Continuity Plan and revised
Business Continuity Plan Charges to the Customer for its approval within thirty
(30) days of the Effective Date and in any event prior to the end date of the
Detailed Design Phase set out in Appendix 1 to Schedule 8 (Transition and
Transformation). The approval of the Business Continuity Plan and revised
Business Continuity Plan Charges shall be undertaken in accordance with Schedule
13 (Contract Change Control Procedure) and once agreed in accordance with this
procedure, it shall be deemed to be incorporated into this Schedule and shall
form part of the Agreement.
2.2
The Service Provider shall ensure that at all times the Business Continuity Plan
details the processes and arrangements which the Service Provider shall follow
to ensure continuity of the Services, and the Service Provider's business
processes and operations on which the Services depend, following any Disaster.

2.3
Without prejudice to the generality of paragraphs 2.1 and 2.2, the Service
Provider shall ensure that at all times the Business Continuity Plan documents
as a minimum will together address the following:

2.3.1
purpose and scope;

2.3.2
roles and responsibilities of the team, including specific task and actions
lists for the team for particular scenarios;

2.3.3
criteria and process for activation of the Business Continuity Plan, including
details of who can invoke the Business Continuity Plan and an activation call
tree;

2.3.4
activities required to implement the Business Continuity Plan;

2.3.5
key internal and external contact details for the Service Provider (and any
sub-contractors or service providers) and for the Customer and the related roles
and responsibilities;

2.3.6
an outline of the systems and business processes required to ensure continuity
of Services including prioritisation of these elements;

2.3.7
a description of how the business continuity and disaster recovery elements of
the Business Continuity Plan link to each other;

2.3.8
details of how the invocation of any element of the Business Continuity Plan may
impact upon the operation of the Services;

2.3.9
examples of invocation scenarios;

2.3.10
detail regarding how the Business Continuity Plan links and interoperates with
any overarching and/or connected disaster recovery or business continuity plans
of the Customer and any of its other service providers, as notified to the
Service Provider by the Customer from time to time;

2.3.11
a description of how the Service Provider will liaise with the Customer with
respect to issues concerning business continuity and disaster recovery where
applicable;

2.3.12
a risk analysis;

2.3.13
frequency of review and amendment of the Business Continuity Plan;

2.3.14
a description of test procedures and frequency of testing;



218



--------------------------------------------------------------------------------





2.3.15
the procedures for reverting to "normal service";

2.3.16
a description of alternative processes (including business processes), options
and responsibilities that may be adopted in the event of a failure in or
disruption to the delivery of the Services;

2.3.17
a description of steps to be taken by the Service Provider upon resumption of
the Services in order to address any prevailing effect of the failure or
disruption including a root cause analysis of the failure or disruption,
including details of short, medium and long-term recovery strategies for people,
premises and IT;

2.3.18
details of the various possible levels of failures of or disruptions to Services
and the steps to be taken to remedy the differing levels of failure and
disruption. The Business Continuity Plan shall also clearly set out the
conditions and/or circumstances under which escalation to the disaster recovery
element of the plan is invoked;

2.3.19
details of the procedures and processes to be put in place by the Service
Provider (and any sub-contractor (or service providers) in relation to the
disaster recovery system and the provision of the disaster recovery services and
any testing of the same;

2.3.20
high level description of the technical design and build specification of the
disaster recovery system;

2.3.21
a description of the Service Provider’s internal data centre and disaster
recovery site audits;

2.3.22
backup methodology and details of the Service Provider’s approach to data back
up and data verification;

2.3.23
any applicable service levels with respect to the provision of disaster recovery
services and details of any agreed relaxation of the Service Levels during any
period of invocation of the Business Continuity Plan;

2.3.24
details of how the Service Provider shall ensure compliance with security
standards ensuring that compliance is maintained for any period during which the
Business Continuity Plan is invoked;

2.3.25
access controls to any disaster recovery sites used by the Service Provider and
any sub-contractor or service providers in relation to its obligations pursuant
to this Schedule 16;

2.3.26
a list of primary and alternate recovery locations for each of the Service
Provider Service Locations, as applicable;

2.3.27
resources required to support the response and recovery process; and

2.3.28
escalation and communication procedures and processes.

2.4
The Service Provider shall ensure that at all times the Business Continuity Plan
is sufficient to ensure sustained delivery of the Services delivered by the
Service Provider to the Customer, and failing that recovery of all such Services
as soon as possible, and in any event in accordance with paragraph 4 of this
Schedule 16.

2.5
The Service Provider shall ensure that at all times the Business Continuity Plan
includes specific provisions detailing IT disaster recovery and business
continuity plans and strategies (including



219



--------------------------------------------------------------------------------





data backup and restore procedures) for all systems, processes, infrastructure
and service locations, which are such as to enable the Service Provider to meet
the respective recovery times. The Service Provider shall ensure that at all
time the parts of the customised Business Continuity Plan that detail the IT
disaster recovery and business continuity plans for critical systems,
infrastructure and service locations and critical services include the details
listed in paragraph 2.3.
2.6
The Service Provider shall ensure that at all times the Business Continuity Plan
includes a schedule of when all key components will be tested in the following
twelve (12) month period and that the frequency of such testing as set out in
the schedule complies with paragraph 3 of this Schedule 16.

2.7
In the event of a Disaster during the Transition and subject to paragraph 1.1.2
above, the Service Provider shall comply with the section of the Business
Continuity Plan specific to the Transition activities that are ongoing at the
time of the Disaster.

2.8
At least thirty (30) days in advance of the scheduled start date for the
Parallel Run Phase of each Transition Project, the Service Provider shall review
the Business Continuity Plan, in cooperation with the Customer, to ensure that
the section specific to the Parallel Run Phase of the relevant Transition
activities:

2.8.1
is adequate to ensure sustained delivery of the Services delivered by the
Service Provider to the Customer as at that point in Transition, and failing
that recovery of all such Services as soon as possible, and in any event in
accordance with paragraph 4 of this Schedule 16; and

2.8.2
aligns with the Customer's business continuity and disaster recovery plan(s),
processes and procedures relevant to the tasks and activities still being
performed by the Customer as at that point in Transition, such that the roles
and responsibilities of both the Customer and the Service Provider in relation
to each activity and Service are clear and distinct and operate smoothly and
effectively in conjunction with one another to ensure sustained delivery of all
Services and related activities.

2.9
The Service Provider shall provide for the Customer's approval an updated
Business Continuity Plan, showing any amendments, where any changes to the
Business Continuity Plan are required (a) following the Service Provider's
review pursuant to paragraph 2.8 above, or (b) by the Customer.

2.10
Where an updated Business Continuity Plan is submitted to the Customer pursuant
to paragraph 2.9(a) above, such updated Business Continuity Plan shall be
submitted no later than twenty-five (25) Business Days or such other period as
the Parties may agree prior to the scheduled start date for the Parallel Run
Phase of the relevant Transition activities.

2.11
The Customer shall review the updated Business Continuity Plan and notify the
Service Provider as to whether it accepts the updated Business Continuity Plan.
Customer shall not unreasonably delay such review. If the Customer does not
accept the updated Business Continuity Plan, the Customer shall inform the
Service Provider of that fact and its reasons for finding the Business
Continuity Plan unacceptable and any proposed amendments.

2.12
The Service Provider shall, within five (5) Business Days of receiving any
proposed amendments from the Customer, amend the Business Continuity Plan so as
to take into account any amendments reasonably requested by the Customer, or
otherwise required to render the Business Continuity Plan compliant with the
requirements of this Agreement and ISO22301, as appropriate, and re-issue the
amended Business Continuity Plan to the Customer, in which case the provisions
of paragraphs 2.9 and 2.10, and this paragraph 2.12, of this Schedule 16 shall
re-apply.



220



--------------------------------------------------------------------------------





2.13
In addition, the Service Provider shall, every twelve (12) months and whenever
one or more of the following occurs:

2.13.1
the Service Provider commences the provision of any New Services or completes
any Transition activities or Transformation activities (as set out in Appendix 1
of Schedule 8) in accordance with Schedule 8 (Transition & Transformation); or

2.13.2
the Services are otherwise modified such that the existing Business Continuity
Plan is no longer sufficient to ensure continuity of the Services in the event
of a Disaster,

review and update the Business Continuity Plan within thirty (30) days and
re-submit to the Customer for review. The Customer shall not unreasonably delay
such review. The provisions of paragraphs 2.11 and 2.12 above shall apply to the
updated Business Continuity Plan in accordance with paragraph 1.1 of this
Schedule 16.
3.
TESTING

3.1
The Service Provider hereby undertakes to test and review all aspects of its
Business Continuity Plan for effectiveness on a regular basis in accordance with
the testing schedule within the Business Continuity Plan (and in any event no
less frequently than once every six (6) months unless and until the Customer
determines, in its sole discretion, that a minimum frequency of every twelve
(12) months shall apply and notifies the Service Provider of this in writing),
in cooperation with the Customer, its designated representatives, any testing
and recovery providers, and any other Third Party Service Providers providing
services to the Customer ("BCP Test"). The Service Provider shall give the
Customer such reasonable notice in writing as allows the Customer to be present
to witness any such testing of the Business Continuity Plan.

3.2
The Service Provider shall ensure the first BCP Test is carried out within six
(6) months of the First Service Commencement Date.

3.3
The Customer may require the Service Provider to conduct additional tests of
some or all aspects of the Business Continuity Plan at any time, where the
Customer considers it reasonably necessary, including where there has been any
change to Services provided or any underlying business processes, or on the
occurrence of any event which may increase the likelihood of the need to
implement the Business Continuity Plan. Except where an additional test relates
to: (i) a failure by the Service Provider to implement successfully the Business
Continuity Plan; (ii) a failure by the Service Provider to comply with its
obligations; (iii) an existing obligation of the Service Provider; or (iv) any
change proposed and made by the Service Provider, the Customer will reimburse
the Service Provider for the reasonable costs incurred by the Service Provider
in conducting a BCP Test more than twice in a twelve (12) month period, up to a
maximum amount agreed between the Parties.

3.4
During the periodic BCP Tests, the Service Provider shall continue to provide
the Services without any loss of performance.

3.5
The Service Provider will provide to the Customer a formal report of the results
of the BCP Test and any other Business Continuity Plan testing, including any
improvement actions identified by the Service Provider as being required by any
such testing, and deliver this report to the Customer within thirty (30) days of
the completion of any such test. The Customer shall provide to the Service
Provider any comments it has in respect of such report and the Service Provider
shall implement any actions or remedial measures which the Service Provider
believes are necessary or which the Customer reasonably requires as a result of
those tests in accordance with a remediation plan.

3.6
The Service Provider shall undertake and manage testing of the Business
Continuity Plan in full consultation with the Customer and shall liaise with the
Customer in respect of the planning,



221



--------------------------------------------------------------------------------





performance, and review, of each test, and shall comply with the reasonable
requirements of the Customer in this regard.
3.7
If any component(s) of a BCP Test fails to achieve its objectives or
satisfactory results, the Service Provider shall:

3.7.1
re-test such component(s) within thirty (30) days; and

3.7.2
update the Business Continuity Plan as necessary upon re-testing and verify and
confirm to the Customer in writing within five (5) days after the re-test
whether the remedy was successful.

3.8
Every Calendar Quarter, the Service Provider shall provide to the Customer a
report on the status of Business Continuity Plan, testing and any identified
risk and issues and remediation work.

3.9
the Customer and any Regulator shall have the right to inspect and audit (either
by itself or through an external auditor) in accordance with clause 20
(Regulatory Matters and Audit Rights) of this Agreement any aspect of the
Business Continuity Plan and the Service Provider's business continuity and
disaster recovery processes. The Service Provider shall implement, any
reasonable recommendations that may arise from any such audits as soon as
reasonably practicable, provided that where any such recommendations require an
extension to the scope of the Service Provider's Business Continuity Plan then,
unless such extension was as a result of a failure of the Business Continuity
Plan to comply with the terms of this Schedule and the Agreement, then parties
shall discuss the allocation of the reasonable incremental costs associated with
such extension via the Contract Change Control Procedure.

4.
IMPLEMENTATION

4.1
In the event that a Disaster occurs or is reasonably likely to occur, the
Service Provider BC Representative (or, to the extent the Service Provider BC
Representative is not available, a suitable alternative approved by the
Customer) must notify the Customer immediately upon becoming aware of the
occurrence of a Disaster. The Service Provider must undertake, and in accordance
with, the agreed Business Continuity Plan.

4.2
Following any Disaster, the Service Provider shall promptly conduct a
post-incident meeting with the Customer in order explain the cause of the
Disaster, restore Services and Service Levels in accordance with this Agreement
(to the extent these have not already been restored) and develop plans to
eliminate or mitigate future occurrences.

4.3
Within thirty (30) days of the resolution of any Disaster, the Service Provider
shall provide to the Customer a post-incident report detailing the root cause,
subsequent business impact and lessons learnt.





222



--------------------------------------------------------------------------------






SCHEDULE 17
STAFF TRANSFER
DEFINITIONS
In this Schedule 17, the following additional definitions apply, unless the
context otherwise requires:
"Employment Liabilities" in respect of any matter, event or circumstance
includes all demands, claims, actions, proceedings, damages, payments, losses,
costs, expenses or other liabilities connected with or arising from all and any
laws, including, without limitation, directives, statutes, secondary
legislation, orders, codes of practice and common law, whether of the European
Community or the United Kingdom, relating to or connected with the employment of
employees or the engagement of other workers, including in each case their
health and safety at work;
"Exit Transfer Employees" means those Service Provider Personnel employed by
Service Provider or its Affiliate or Subcontractor as at the Relevant
Termination Date under a contract of employment who work wholly or mainly in the
Services and who are agreed by the Parties as being subject to an automatic
transfer of employment under the Transfer Regulations;
"Incumbent Service Provider" means a service provider, its affiliates and
subcontractors (other than Service Provider or a member of the Service Provider
Group) who, immediately prior to the relevant Service Commencement Date,
supplied to Customer or a member of the Customer Group services which are being
replaced by any of the Services;
"Incumbent Service Provider Personnel" means any person employed by the
Incumbent Service Provider under a contract of employment who works wholly or
mainly in the services being replaced by any of the Services;
"Potential Exit Employee" means Service Provider Personnel employed by Service
Provider at any time during the Protected Period under a contract of employment
who work wholly or mainly in the Services;
"Protected Acts" means:
(a)
the termination of the employment of any Potential Exit Employee for any reason
other than gross misconduct, voluntary resignation or retirement;

(b)
the alteration or change of (or the promise to alter or change) any of the
material terms and conditions of employment of any Potential Exit Employee
(whether with or without their consent) other than a pay review or other changes
which apply generally to other Service Provider Personnel in similar positions
or grades;

(c)
the recruitment (except as a replacement for an employee whose employment is
terminated and where the replacement is recruited on terms which are not
materially better than those of the employee being replaced) of any employee to
provide any part of the Services, unless Customer's prior consent has been given
(such consent not to be unreasonably withheld), in which case such replacement
employee will be deemed to be a Potential Exit Employee; or

(d)
the relocation or assignment to new duties of any Potential Exit Employee save
to the extent the relocation or assignment:

(i)
was formally agreed by Service Provider with the employee in writing prior to
the Protected Period;



223



--------------------------------------------------------------------------------





(ii)
was formally agreed by Service Provider with both the employee and Customer
(such consent not to be unreasonably withheld by Customer) during the Initial
Protected Period; or

(iii)
is permitted pursuant to an Exit Plan which is agreed between the parties in
respect of any Subsequent Protected Period;

"Protected Period":
(a)    commences on the earlier of:
(i)
the date which is six months before the termination or expiry of the whole or
relevant part of the Agreement; or

(ii)
the date any notice of termination of the whole or relevant part of the
Agreement is given, where the period of notice given is more than six months;
and

(b)    ends on the date of expiry of the Termination Assistance Period.
The period commencing on the earlier of the dates calculated in accordance with
(a) above until the date of termination or expiry of the whole or relevant part
of the Agreement being the "Initial Protected Period". The period from the date
of termination or expiry of the whole or relevant part of the Agreement until
the date of expiry of the Termination Assistance Period being the "Subsequent
Protected Period";
"Redundancy" means a dismissal on economic, technical or organisational grounds
and "Redundant" shall be construed accordingly.
"Redundancy Costs" means a statutory or contractual redundancy or severance
payment and a statutory or contractual notice payment paid to a Transferring
Customer Employee under paragraph 1.1(h) or to an Exit Transfer Employee under
paragraph 4.2(c), to which they are entitled as a matter of law, their
employment contract or applicable collective bargaining agreement and includes
any tax and/or employer social security contributions which Service Provider,
Customer or Replacement Service Provider is obliged to pay to the relevant
authorities as a result of making such payment to the employee;
"Relevant Termination Date" means the Termination Date or, in the event of a
termination of part of this Agreement or the Services, the date of termination
or expiry of the relevant part of the Agreement or the Services (however arising
and including termination in breach by either party);
"Replacement Service Provider" means a party (which may include Customer or
another member of the Customer Group but does not include the Service Provider
or any member of the Service Provider Group) who will be providing, either
wholly or partly, services to Customer which are provided in place of any of the
Services;
"Service Provider Offer" means an offer to a Transitioned Employee under
paragraph 2;
"Transfer Regulations" means the Acquired Rights Directive and any analogous or
equivalent legislation or regulation in all relevant jurisdictions;
"Transferring Customer Employee" means any person employed by Customer or by any
member of the Customer Group or an Incumbent Service Provider under a contract
of employment who works wholly or mainly in the services being replaced by any
of the Services and who is agreed by the Parties as being subject to an
automatic transfer of employment under the Transfer Regulations and is listed in
a list of employees agreed between the parties on or before the commencement of
the relevant Services;


224



--------------------------------------------------------------------------------





"Transitioned Employee" means any person employed or engaged by Customer or any
member of the Customer Group in the performance of the services which will be
replaced by the Services and who is not considered subject to an automatic
transfer of employment under the Transfer Regulations but is agreed by the
Parties to be a Transitioned Employee under paragraph 2 and is listed in a list
of employees agreed between the parties on or before the commencement of the
relevant Services.
Other capitalised terms used in this Schedule are defined in the context in
which they are used and shall have the meanings there indicated. Capitalised
terms used but not defined in this Schedule shall have the meanings set out in
Schedule 1 (Definitions) of this Agreement.
1.
TRANSFERRING CUSTOMER EMPLOYEES ON COMMENCEMENT

1.1
Transfer of Transferring Customer Employees on commencement

(a)
Subject to paragraph 1.1(h), Customer and Service Provider acknowledge that it
may be agreed by the Parties that Transferring Customer Employees will transfer
under the Transfer Regulations to Service Provider with effect from the relevant
Service Commencement Date.

(b)
In accordance with the Transfer Regulations the employment of the Transferring
Customer Employees (and to the extent provided for by the Transfer Regulations,
any associated rights, duties, liabilities, or obligations) will transfer with
effect from the relevant Service Commencement Date to Service Provider, subject
to paragraph 1.1(d).

(c)
Each of the parties shall comply with their respective obligations under the
Transfer Regulations.

(d)
If a Transferring Customer Employee voluntarily elects not to transfer in
accordance with the Transfer Regulations, their employment or termination shall
remain the responsibility of Customer or the relevant member of the Customer
Group or the Incumbent Service Provider and Customer shall indemnify and keep
indemnified Service Provider against any Employment Liabilities in connection
with such Transferring Customer Employee. Any such employee will still be
considered a Transferring Customer Employee for the purposes of paragraph 3.2
despite that election.

(e)
If a Transferring Customer Employee ceases to work wholly or mainly in the
services being replaced by any of the Services prior to the relevant Service
Commencement Date due to redeployment, retirement or resignation, the employment
of such Transferring Customer Employee will not transfer in accordance with the
Transfer Regulations and they will cease to be a Transferring Customer Employee,
save for the purposes of paragraph 3.1 and paragraph 3.2.

(f)
All salaries and other emoluments (including benefits) of the Transferring
Customer Employees shall be the responsibility of and shall be discharged or
provided by Customer or the relevant member of the Customer Group or the
Incumbent Service Provider in respect of the period prior to the relevant
Service Commencement Date. In relation to bonuses, commission payments,
incentive schemes, deferred payments or other benefits or bonuses, Customer
shall be responsible for such amounts in respect of the period prior to the
relevant Service Commencement Date, whether or not such amounts are payable
before or after that date.

(g)
Subject to paragraph 1.1 (h), all salaries and other emoluments (including
benefits) of the Transferring Customer Employees or Incumbent Service Provider
Personnel who transfer to Service Provider or any member of the Service Provider
Group shall be the responsibility of and shall be discharged or provided by
Service Provider or relevant member of the Service Provider Group in respect of
the period on and after the relevant Service Commencement Date. In relation to
bonuses, commission payments, incentive



225



--------------------------------------------------------------------------------





schemes, deferred payments or other benefits or bonuses, Service Provider shall
be responsible for such amounts in respect of the period on and after the
relevant Service Commencement Date, whether or not such amounts are payable
before or after that date.
(h)
In respect of any Transferring Customer Employee who Service Provider has not
agreed in writing with the Customer to employ or who will be Redundant on
Service Commencement Date, Customer shall (and shall procure that any member of
the Customer Group shall) use all reasonable endeavours to implement redundancy
consultation with any such Transferring Customer Employee prior to Service
Commencement Date, including but not limited to seeking to relocate or to
redeploy any Transferring Customer Employee prior to Service Commencement Date.
Customer shall (and shall procure that any member of Customer Group shall)
implement any dismissals of such Transferring Customer Employees on or before
the Service Commencement Date failing which Service Provider shall be entitled
to terminate such Transferring Customer Employee within thirty (30) Business
Days (or, if that is not lawfully possible, as soon as a termination can be
carried out lawfully and effectively pursuant to the Transfer Regulations) of
their transfer or alleged transfer to the Service Provider. The parties will
co-operate in good faith, and provide information or assistance as reasonably
requested by the other party, to enable Customer to comply with its obligations
under this paragraph 1.1(h). Customer shall indemnify and keep indemnified
Service Provider and each member of the Service Provide Group against any
Employment Liabilities (including Redundancy Costs) arising out of or relating
to the employment or termination of the employment of any Transferring Customer
Employees where Service Provider, Customer or a relevant member of the Customer
Group terminates the employment of any such Transferring Customer Employee
pursuant to this paragraph 1.1(h).

1.2
Employees who incorrectly transfer

If any employee of Customer or a member of the Customer Group who is not a
Transferring Customer Employee incorrectly transfers or alleges that they have
transferred to Service Provider under the Transfer Regulations, the Parties
agree that:
(a)
as soon as possible after becoming aware of that transfer or alleged transfer,
the relevant party will notify the other of the transfer or alleged transfer;

(b)
the Parties will cooperate with each other to agree how that employee should be
treated for the purposes of this paragraph 1.2 but, if it is not possible for
them to agree within ten (10) Business Days of the date that notification is
given, Customer will, in its sole discretion (such discretion not to be
exercised unreasonably), determine whether the employee will be treated as a
Transferring Customer Employee under paragraph 1.2(b)(iii) or not;

(c)
if the parties agree, or Customer determines, that the employee is subject to
the Transfer Regulations and should have been listed as a Transferring Customer
Employee, then their employment will be treated as having transferred to Service
Provider with effect from the relevant Service Commencement Date and that
employee will be treated as a Transferring Customer Employee for the purposes of
this Schedule, in which case the Service Provider is entitled to terminate the
employment of such Transferring Customer Employee within thirty (30) Business
Days (or, if that is not lawfully possible, as soon as a termination can be
carried out lawfully and effectively pursuant to the Transfer Regulations) of
their transfer or alleged transfer and Customer shall indemnify the Service
Provider for resulting Employment Liabilities in accordance with paragraph
1.1(h);

(d)
if the parties agree, or Customer determines, that the employee is not subject
to the Transfer Regulations and should not have been listed as a Transferring
Customer



226



--------------------------------------------------------------------------------





Employee, Customer will, as soon as reasonably practicable after the relevant
Commencement Date, make to that person an offer in writing to employ him/her
under a new contract of employment to take effect on the termination or
confirmation referred to below;
(e)
if Service Provider terminates the employment of the person concerned (or
otherwise confirms in writing that it does not accept that person has
transferred under the Transfer Regulations) in either case within thirty (30)
Business Days of that offer having been made or the confirmation having been
provided (or, if that is not lawfully possible, as soon as a termination can be
carried out lawfully and effectively pursuant to the Transfer Regulations),
Customer shall indemnify and keep indemnified Service Provider against any
Employment Liabilities in connection with (aa) the employment of that person and
(bb) the termination of that person's employment.

1.3
Service Provider undertaking in respect of Transferring Customer Employees

The Service Provider undertakes to Customer that where Transfer Regulations
apply and Service Provider does not terminate the employment of a Transferring
Customer Employee pursuant to paragraph 1.1(h), then in addition to the Transfer
Regulations, the terms and conditions of employment and other benefits (whether
contractual or otherwise) enjoyed by each of the Transferring Customer Employees
in the period of no less than one year from the Service Commencement Date shall
be substantially equivalent in aggregate to those enjoyed by him or her
immediately prior to the relevant Service Commencement Date (but without
prejudice to any improvements to salaries, wages or conditions agreed in
accordance with Service Provider's normal review procedures) and for this
purpose:
(a)
on and after the relevant Service Commencement Date the continuity of service of
the Transferring Customer Employees with Customer shall be preserved for the
purpose of calculating their service with Service Provider and any
service-related schemes and benefits; and

(b)
if Service Provider effects a redundancy of any of the Transferring Customer
Employees in the period of no less than one year from the relevant Service
Commencement Date, Service Provider shall make available or procure that there
is available to those Transferring Customer Employees a redundancy package which
is equivalent in all material respects to that which would have been made
available to him or her had he or she still be an employee of Customer at the
date of that redundancy. If Service Provider's redundancy package applicable at
the date of the relevant redundancy is more favourable overall for such
Transferring Customer Employee then Service Provider's redundancy package will
apply

2.
TRANSITIONED EMPLOYEES ON COMMENCEMENT

2.1
Offer to Transitioned Employees

(a)
The Service Provider shall make a Service Provider Offer to the Transitioned
Employees on the same basis as set out in paragraph 1.3. Neither party shall
take any steps which will or which may be seen to have the effect of
discouraging any such employee to accept the Service Provider Offer.

(b)
Those Transitioned Employees who accept the Service Provider Offer shall, with
effect from the relevant Service Commencement Date, be deemed to be Service
Provider Personnel for the purposes of this Schedule 17 and the Agreement and,
for the avoidance of doubt, on the basis that paragraph 1.3 applies to them.

(c)
If any Transitioned Employee wishes to accept the Service Provider Offer,
Customer shall (or shall procure that the member of the Customer Group which is
the employer of the Transitioned Employee shall) waive the requirement on the
Transitioned Employee



227



--------------------------------------------------------------------------------





concerned to give any period of notice of termination of his or her employment
so that the employee can commence employment with the Service Provider at the
relevant Service Commencement Date.
3.
INDEMNITIES

3.1
Customer indemnity

Subject to paragraph 3.2, Customer shall indemnify and keep indemnified Service
Provider and each member of the Service Provide Group against any Employment
Liabilities in connection with:
(a)
any act or omission of Customer or any member of the Customer Group prior to the
relevant Service Commencement Date arising out of or relating to the employment
or termination of the employment of any Transferring Customer Employee who
transfers to Service Provider under paragraph 1.1; and

(b)
any claim by a recognised trade union, works council, staff association or other
representative person or body (whether elected or not) in respect of any
Transferring Customer Employee arising out of any failure by Customer or any
member of the Customer Group to comply with its or their obligations under the
Transfer Regulations, except to the extent such Employment Liabilities arise as
a result of Service Provider's, any member of the Service Provider's Group
failure to comply with its or their obligations under the Transfer Regulations
and such failure in not in accordance with the provisions of this Schedule 17.

3.2
Service Provider indemnity

Service Provider shall indemnify and keep indemnified Customer and each member
of the Customer Group against any Employment Liabilities in connection with:
(a)
any act or omission of Service Provider or any member of the Service Provider
Group before, on or after the relevant Service Commencement Date arising out of
or relating to the employment or termination of the employment of any
Transferring Customer Employee or Transitioned Employee who accepts a Service
Provider Offer under paragraph 2;

(b)
any changes other than in accordance with the express terms hereof to the terms
of employment or working conditions of any of the Transferring Customer
Employees to their material detriment which are made, proposed or anticipated to
take effect on or after the relevant Service Commencement Date or any right of
any Transferring Customer Employee to terminate his or her contract of
employment without notice in acceptance of any actual, proposed or anticipated
repudiatory breach of his or her contract by Service Provider or any member of
the Service Provider Group; and

(c)
any claim by a recognised trade union, works council, staff association or other
representative body or person (whether elected or not) in respect of any
Transferring Customer Employee arising out of any failure by Service Provider or
any member of the Service Provider Group to comply with its or their obligations
under the Transfer Regulations, except to the extent such Employment Liabilities
arise as a result of Customer's or any Customer Group member's failure to comply
with its or their obligations under the Transfer Regulations or Service
Provider’s rights in accordance with the express rights stated herein.

4.
TERMINATION

4.1
Protected Acts in Protected Period



228



--------------------------------------------------------------------------------





(a)
Subject to paragraph 4.1(b), neither Service Provider, the relevant member of
the Service Provider Group shall, without Customer's prior written consent,
during the Protected Period carry out a Protected Act in relation to any
Potential Exit Employee employed in a country to which the Transfer Regulations
apply.

(b)
If Customer so requests at any time during the Protected Period, Service
Provider will take reasonable steps to redeploy any Potential Exit Employees
employed in a country to which the Transfer Regulations apply so that he or she
ceases to work wholly or mainly in the Services. Any such Potential Exit
Employee who is redeployed under this paragraph will continue to be considered
Service Provider Personnel for the purposes of paragraph 4.4.

4.2
Transfer of Exit Transfer Employees if Transfer Regulations apply

(a)
Subject to paragraph 4.2(c), the Parties acknowledge that they may agree that
the Transfer Regulations apply on expiry or termination (in whole or in part) of
the Services, this Agreement, or any Local Agreement, and that the employment of
Exit Transfer Employees (and to the extent provided for by the Transfer
Regulations, any associated rights, duties, liabilities, or obligations) may
transfer with effect from the Relevant Termination Date to Customer, a member of
the Customer Group or Replacement Service Provider (as appropriate), subject to
paragraph 4.2(b). In such event, each of the parties shall comply with their
respective obligations under the Transfer Regulations.

(b)
If an Exit Transfer Employee voluntarily elects not to transfer in accordance
with the Transfer Regulations, their employment or termination shall remain the
responsibility of Service Provider, the relevant member of the Service Provider
Group and Service Provider shall indemnify and keep indemnified Customer for its
benefit and that of any member of the Customer Group or Replacement Service
Provider against any Employment Liabilities in connection with such Exit
Transfer Employee. Any such employee will still be considered an Exit Transfer
Employee for the purposes of paragraphs 4.4(a) and 4.4(c) and 4.5 despite that
election.

(c)
In respect of any Exit Transfer Employee who Customer or Replacement Service
Provider has not agreed in writing with the Service Provider to employ or who
will be Redundant on a Relevant Termination Date as identified by Customer, any
member of the Customer Group or the Replacement Service Provider, Service
Provider shall (and shall procure that any member of the Service Provider Group
shall) use all reasonable endeavours to implement redundancy consultation with
any such Exit Transfer Employee prior to the Relevant Termination Date,
including but not limited to seeking to relocate or to redeploy any Exit
Transfer Employee prior to the Relevant Transfer Date. Service Provider shall
(and shall procure that any member of Service Provider Group shall) implement
any dismissals of such Exit Transfer Employees on or before the Relevant
Termination Date, failing which Customer or the relevant member of the Customer
Group or the Replacement Service Provider shall be entitled to terminate such
Exit Transfer Employee within thirty (30) Business Days (or, if that is not
lawfully possible, as soon as termination can be carried out lawfully and
effectively pursuant to the Transfer Regulations) of their transfer or alleged
transfer. The parties will co-operate in good faith, and provide information or
assistance as reasonably requested by the other party, to enable Service
Provider to comply with its obligations under this paragraph 4.2(c). Service
Provider shall indemnify and keep indemnified Customer, each member of the
Customer Group and any Replacement Service Provider against any Employment
Liabilities (including Redundancy Costs) arising out of or relating to the
employment or termination of the employment of any Exit Transfer Employees where
Service Provider or a relevant member of the Service Provider Group or Customer
or a relevant member of the Customer Group or a Replacement Service Provider
terminates the employment of any such Exit Transfer Employee pursuant to this
paragraph 4.2(c).

4.3
Responsibility for Exit Transfer Employees



229



--------------------------------------------------------------------------------





(a)
All salaries and other emoluments (including benefits) of any Exit Transfer
Employees shall be the responsibility of and shall be discharged or provided by
Service Provider in respect of the period prior to the Relevant Termination
Date. In relation to bonuses, commission payments, incentive schemes, deferred
payments or other benefits or bonuses, Service Provider shall be responsible for
such amounts in respect of the period prior to the Relevant Termination Date,
whether or not such amounts are payable before, on or after that date.

(b)
Subject to paragraph 4.2(c) all salaries and other emoluments (including
benefits) of any Exit Transfer Employees who transfer to Customer, any member of
the Customer Group or Replacement Service Provider for the period on and after
the Relevant Termination Date shall be the responsibility of and shall be
discharged or provided by Customer, a member of the Customer Group or
Replacement Service Provider (as appropriate). In relation to bonuses,
commission payments, incentive schemes, deferred payments or other benefits or
bonuses, Customer, a member of the Customer Group or Replacement Service
Provider (as appropriate) shall be responsible for such amounts in respect of
the period on and after the Relevant Termination Date.

4.4
Service Provider indemnity on termination

Service Provider shall indemnify and keep indemnified Customer for its benefit
and that of any member of the Customer Group or Replacement Service Provider
against any Employment Liabilities in connection with:
(a)
any act or omission of Service Provider, any member of the Service Provider
Group prior to the Relevant Termination Date arising out of or relating to the
employment or termination of the employment of any Exit Transfer Employee;

(b)
the employment or termination of the employment of any Service Provider
Personnel who is not an Exit Transfer Employee and where those liabilities
transfer or are alleged to transfer to Customer, any member of the Customer
Group or Replacement Service Provider under the Transfer Regulations; and

(c)
any claim by a recognised trade union, works council, staff association, worker
representative, person or bodies (whether elected or not) in respect of any
Service Provider Personnel arising out of a failure by the Service Provider, any
member of the Service Provider Group to comply with its or their obligations
under the Transfer Regulations, except to the extent such Employment Liabilities
arise as a result of Customer's or any member of the Customer Group's failure to
comply with its or their obligations under the Transfer Regulations and such
failure is not in accordance with this Schedule 17.

4.5
Customer indemnity on termination

Subject to paragraph 4.6 Customer shall indemnify and keep indemnified Service
Provider, each member of the Supplier Group against any Employment Liabilities
in connection with any Exit Transfer Employee who was a Transferring Customer
Employee and who transfers in accordance with paragraph 4.2 and who is not
dismissed in accordance with paragraph 4.2(c) and which arise from:
(a)
any act or omission of Customer before, on or after the Relevant Termination
Date arising out of or relating to the employment or termination of the
employment of any such Exit Transfer Employee;

(b)
any changes to the terms of employment or working conditions of any such Exit
Transfer Employee to their material detriment which are made, proposed or
anticipated to take effect on or after the Relevant Termination Date or any
right of any such Exit Transfer Employee to terminate his or her contract of
employment without notice in acceptance



230



--------------------------------------------------------------------------------





of any actual, proposed or anticipated repudiatory breach of his or her contract
by Customer, any member of the Customer Group or any Replacement Service
Provider; and
(c)
any claim by a recognised trade union, works council, staff association or other
representative body or person (whether elected or not) in respect of any such
Exit Transfer Employee arising out of any failure by Customer or any member of
the Customer Group to comply with its or their obligations under the Transfer
Regulations, except to the extent such Employment Liabilities arise as a result
of Service Provider's, a member of the Service Provider Group's failure to
comply with its or their obligations under the Transfer Regulations.

4.6
Persons other than Exit Transfer Employees who incorrectly transfer

For the avoidance of doubt, it is not the intention of the parties that any
person other than Exit Transfer Employees under paragraph 4.2 should transfer to
Customer, any member of the Customer Group or Replacement Service Provider in
connection with the termination or expiry of the Agreement, any Local Agreement
or the termination of any part of the Services and, if this is or is alleged to
be the case, Service Provider agrees that:
(a)
in consultation with Customer, it shall within thirty (30) Business Days of
being so requested by Customer (provided that request is made by Customer within
one (1) month of the Relevant Termination Date) make to that person an offer in
writing to employ him or her under a new contract of employment to take effect
on the termination referred to below; and

(b)
that offer of employment shall be on terms and conditions which are no less
favourable overall than the terms and conditions of employment of that person
immediately before they transferred to Customer, a member of the Customer Group
or a Replacement Service Provider.

Upon that offer being made, or at any time after the expiration of thirty (30)
Business Days after a request by Customer for Service Provider to make that
offer (or, if that is not lawfully possible, as soon as a termination can be
carried out lawfully and effectively pursuant to the Transfer Regulations),
Customer, a member of the Customer Group or a Replacement Service Provider (as
appropriate) may terminate the employment of the person concerned (or otherwise
confirm in writing that it does not accept that person has transferred under the
Transfer Regulations) and, if it or Replacement Service Provider does so
terminate or confirm in writing, Service Provider shall indemnify and keep
indemnified Customer for its benefit and that of any member of the Customer
Group or Replacement Service Provider against any Employment Liabilities in
connection with (i) the employment of that person and (ii) the termination of
that person's employment.
4.7
Employment of Service Provider Personnel to whom Transfer Regulations do not
apply

(a)
In respect of any Service Provider Personnel to whom the Transfer Regulations do
not apply and subject always to Customer and Service Provider mutually agreeing
on a list of Service Provider Personnel who shall transfer to Customer or a
Replacement Service Provider, Customer shall have the option of making (or
procuring Replacement Service Provider to make) an offer to employ such Service
Provider Personnel, such offer to take effect on the Relevant Termination Date.
If such offer is made, Service Provider shall not take any steps which will or
which may be seen to have the effect of discouraging any such employee from
accepting that offer.

(b)
Those Service Provider Personnel who accept such an offer shall, with effect
from the Relevant Termination Date, be deemed to be Exit Transfer Employees for
the purposes of this Schedule 17, the Agreement, or Local Agreement.



231



--------------------------------------------------------------------------------





(c)
If no offer is made, or if the Service Provider Personnel for any reason does
not accept such an offer, that Service Provider Personnel shall remain the
responsibility of Service Provider and Service Provider shall indemnify Customer
and any member of the Customer Group in respect thereof. If any such Service
Provider Personnel wishes to accept that offer, Service Provider will waive the
requirement on that Service Provider Personnel to give any period of notice to
terminate his or her employment so that the Service Provider Personnel can
commence employment with Customer or a Replacement Service Provider on or after
the Relevant Termination Date.

4.8
Copies of records

(a)
In relation to the Service Provider Personnel to whom the Transfer Regulations
apply and subject to this being required under applicable law, within 14 days of
a request by Customer, such request being made at any time during the Protected
Period, Service Provider shall provide Customer with full and complete
particulars in respect of each Potential Exit Employee of:

(i)
THEIR NAME, SEX, JOB TITLE, THE IDENTITY OF THEIR EMPLOYER, AND THE DATE ON
WHICH CONTINUITY OF EMPLOYMENT BEGAN FOR EACH SUCH PERSON FOR STATUTORY
PURPOSES;

(ii)
COPIES OF STANDARD TERMS OF EMPLOYMENT, INCLUDING HANDBOOKS AND POLICIES
(INCLUDING ANY TERMS OF ANY RELEVANT COLLECTIVE AGREEMENT) APPLICABLE TO ANY
POTENTIAL EXIT EMPLOYEE;

(iii)
THEIR MATERIAL TERMS AND CONDITIONS OF EMPLOYMENT;

(iv)
DETAILS OF REMUNERATION PAYABLE (INCLUDING ANY BONUS OR COMMISSION ENTITLEMENTS)
AND ANY OTHER EMOLUMENTS AND BENEFITS PROVIDED OR WHICH THE EMPLOYER IS BOUND TO
PROVIDE (WHETHER NOW OR IN THE FUTURE), TOGETHER WITH THE TERMS UPON WHICH SUCH
REMUNERATION, EMOLUMENTS AND BENEFITS ARE PAYABLE;

(v)
ANY TERMS RELATING TO THE TERMINATION OF THEIR EMPLOYMENT, INCLUDING ANY
REDUNDANCY PROCEDURES AND ANY CONTRACTUAL REDUNDANCY PAY SCHEME;

(vi)
DISMISSALS OF ANY POTENTIAL EXIT EMPLOYEE OR TERMINATION OF EMPLOYMENT EFFECTED
WITHIN 12 MONTHS OF THE DATE OF TERMINATION;

(vii)
INFORMATION ON ANY DISCIPLINARY ACTION, GRIEVANCES OR CLAIMS BROUGHT BY ANY
POTENTIAL EXIT EMPLOYEES IN THE PRECEDING TWO YEARS, OR AS WOULD BE REQUIRED TO
BE DISCLOSED PURSUANT TO THE TRANSFER REGULATIONS;

(viii)
DETAILS OF SICKNESS ABSENCE DURING THE PERIOD OF 12 MONTHS PRIOR TO THE DATE OF
THE REQUEST AND WHETHER ANY POTENTIAL EXIT EMPLOYEES ARE IN RECEIPT OF ANY
PERMANENT HEALTH INSURANCE, LONG TERM SICKNESS, DISABILITY BENEFIT OR SIMILAR;

(ix)
ALL AGREEMENTS OR ARRANGEMENTS ENTERED INTO IN RELATION TO POTENTIAL EXIT
EMPLOYEES BETWEEN SERVICE PROVIDER OR ANY RELEVANT SUB-CONTRACTOR OR RELEVANT
EMPLOYER AND ANY TRADE UNION OR ASSOCIATION OF TRADE UNIONS OR



232



--------------------------------------------------------------------------------





ORGANISATION OR BODY OF EMPLOYEES INCLUDING ELECTED REPRESENTATIVES;
(x)
ALL STRIKES OR OTHER INDUSTRIAL ACTION TAKEN BY ANY POTENTIAL EXIT EMPLOYEE
WITHIN 12 MONTHS PRIOR TO THE DATE OF THE REQUEST;

(xi)
INFORMATION AS TO HOW LONG EACH POTENTIAL EXIT EMPLOYEE HAS BEEN ASSIGNED TO THE
SERVICES, WHETHER EACH POTENTIAL EXIT EMPLOYEE IS PERMANENTLY ASSIGNED TO THE
SERVICES AND HOW MUCH OF EACH POTENTIAL EXIT EMPLOYEE'S WORKING TIME IS SPENT
WORKING ON THE SERVICES (AS A PERCENTAGE OF THEIR OVERALL WORKING TIME); AND

(xii)
SERVICE PROVIDER SHALL, AS SOON AS REASONABLY PRACTICABLE, PROVIDE UPDATED
INFORMATION IN THE EVENT OF ANY MATERIAL CHANGES TO SUCH PARTICULARS.

(b)
Within 14 days of a request by Customer, made at any time during the Agreement,
Service Provider shall supply Customer with the following particulars, relating
to any Service Provider Personnel at the date of the request:

(i)
NAMES OF RESOURCES WORKING ON THE CUSTOMER'S ACCOUNT; AND

(ii)
THEIR DESIGNATIONS AND SCOPE OF WORK.

(c)
Service Provider shall permit Customer or the relevant member of the Customer
Group to use such particulars for such purposes as it may reasonably require,
including providing such particulars to a potential or prospective Replacement
Service Provider, subject to Customer taking reasonable steps to ensure that
such Replacement Service Provider enters into an appropriate confidentiality
agreement with Customer. This paragraph shall be subject to compliance with any
relevant data protection or privacy laws or regulations. If the provisions of
those laws or regulations prohibit full compliance with this paragraph, then
Service Provider shall be under a continuing obligation to take all such steps
as it can lawfully undertake to ensure as full compliance as possible with this
paragraph.

(d)
Following the Relevant Termination Date, Service Provider shall deliver promptly
or procure the delivery promptly to Customer, the relevant member of the
Customer Group or the Replacement Service Provider which Customer notifies
Service Provider is taking over the Service(s), copies of all personnel and
employment records for the Exit Transfer Employees including the employees'
employment contracts, social security and payroll records (or local equivalents)
and all other similar information held by Service Provider in relation to the
employment of those persons.

4.9
Third Party Rights

The parties agree that the provisions of this Schedule 17 can by their written
agreement be rescinded, varied or substituted so as to extinguish, alter or
substitute the benefits granted to all or any Replacement Service Provider
without notice and without the consent or approval of any Replacement Service
Provider, and with immediate effect from the date of agreement of the parties to
such rescission variation or substitution.
5.
MUTUAL ASSISTANCE

(a)
The parties shall give each other such assistance as either may reasonably
require to comply with the Transfer Regulations in relation to Transferring
Customer Employees,



233



--------------------------------------------------------------------------------





Incumbent Service Provider Personnel or Service Provider Personnel and in
contesting any claim by any person resulting from or in connection with the
Agreement.
(b)
Customer and Service Provider will consult and keep the other fully informed
regarding any information they propose to give to Transferring Customer
Employees, Potential Exit Employees, Exit Transfer Employees and their
representatives, or any consultation they have with those employees and their
representatives as required under the Transfer Regulations, and each will offer
the other reasonable opportunity to attend and participate in any meetings at
which such information is given to, or there is such consultation with, those
employees and their representatives.

(c)
Customer and Service Provider shall use all reasonable endeavours to mitigate
any Employment Liabilities which they suffer or incur and which may be
recoverable from the other under this Schedule 17.





234



--------------------------------------------------------------------------------






SCHEDULE 18

KEY PERSONNEL

The following named Service Provider Personnel shall be Key Personnel for the
purposes of clause 15 (Personnel).
1.
OVERALL ACCOUNT



235



--------------------------------------------------------------------------------





Name
Role
Duration of Commitment
Sameer Dewan and/or Mohita Sajwan
Service Provider Executive Sponsor(s)
Term, but not dedicated
Phil Tyson
Service Provider Account/Relationship Manager
Term, but not dedicated
Vaibhav Bisen
Service Provider Program Director
Fifteen months from Effective Date
Arjun Mathai will continue for 3 to 6 months from Effective Date
Sayan Ghosh
Service Provider Delivery Lead
Term
Sumit Jolly


Service Provider Transition Director


For as long as Transition Services are provided by the Service Provider
Peter Melville


Service Provider Onshore Transformation Director
(applicable only for onshore transformation projects i.e. retained organisation
delivery project)
Is the single point of contact but not dedicated
Sabyasachi Neogi
Service Provider Offshore Transformation Director
For as long as committed automation services are provided by the Services
Provider
Michel Janszen
Head of IT (Solution Architect)
Is the single point of contact but not dedicated
Deepali Mathur
Head of IT (Transition)
Is the single point of contact but not dedicated
(To be updated during IT transition phase)
Head of IT (Steady State)
Term, after IT transition
Raviraj Apte
Middle Office UK
15 months from Effective Date
Rini Biswas
Middle Office UK
15 months from Effective Date
Matthew Bethke
Middle Office US
15 months from Effective Date
Ravi Venkata
Middle Office US
15 months from Effective Date
To be identified (for R&A Middle Office)
Middle Office UK/India
15 months from Effective Date
Khushboo Madan Kshatriya
Service Provider Contract Manager
Term, is the single point of contact but not dedicated

2.
REINSURANCE SERVICE TOWER



236



--------------------------------------------------------------------------------





Name
Role
Duration of Commitment
Rahul Malik
Service Delivery Head Offshore Reinsurance Claims
Term
Udyan Sreevastav
Service Delivery Head Offshore Reinsurance Underwriting
Term
TBD by the Service Provider no later than one (1) month prior to the start of
the Process Training Phase.
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
Rishabh Bhola
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months

3.
INSURANCE SERVICE TOWER

Name
Role
Duration of Commitment
Rahul Malik
Service Delivery Head Offshore Insurance Claims
Term
Dipti Rawt
Service Delivery Head Offshore Insurance Underwriting
Term
Shri Om
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
Reema Seth
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months



4.
RISK & ACTUARIAL SERVICE TOWER



237



--------------------------------------------------------------------------------





Name
Role
Duration of Commitment
Sambit Sahoo
Service Delivery Head Offshore CRM
Term
Mukul Gera 
Service Delivery Head Offshore Pricing & Reserving
Term
Sambit Sahoo
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
Rishabh Bhola
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months



5.
FINANCE SERVICE TOWER

Name
Role
Duration of Commitment
Siddharth Bedi
Service Delivery Head Offshore Finance & Accounting
Term
Ravi Sharma*
*subject to change by 2nd week of the Design Phase if any new process details
arise.
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
Navneet Singh
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months



6.
LEGAL & COMPLIANCE SERVICE TOWER



238



--------------------------------------------------------------------------------





Name
Role
Duration of Commitment
Sachin Kapoor
Service Delivery Head Offshore Legal
Term
Sachin Kapoor
Service Delivery Head Offshore Compliance
Term
Rakhi Sabharwal
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
TBD by service provider no later than two (2) month prior to start of process
knowledge transfer – last wave migration
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months



7.
CEDED OPERATIONS SERVICE TOWER

Name
Role
Duration of Commitment
TBD by the Service Provider no later than one (1) month prior to the start of
the Process Training Phase.
Service Delivery Head Offshore Ceded Operations
Term
TBD by the Service Provider no later than one (1) month prior to the start of
the Process Training Phase.
Process Trainers for Offshore Services
Duration of Transition of first service order plus twelve (12) months from
completion of Parallel Run (subject to business acceptance as per clause 6 of
the Agreement)
TBD by service provider no later than two (2) month prior to start of process
knowledge transfer – last wave migration
Service Provider Tower-Specific Transition Manager
Duration of Tower-Specific Transition, covering all waves plus 3 months



1.
The Service Provider shall ensure that each of the Key Personnel devotes
substantially their whole time to the performance of the Services for the
"Duration of Commitment" period set out in the table above, with the exception
of:

1.1
The Service Provider Executive Sponsor (s) and/or Service Provider
Account/Relationship Manager (who will attend all relevant governance forums as
needed and provide dedicated support as necessary in support of clause 8.6 of
this Agreement).

1.2
The Program Director, Onshore Transformation Director, Offshore Transformation
Director, who will be dedicated to the Services for the duration of
Transformation, but following Transformation will not be dedicated to the
Services but who shall still devote sufficient time to the Services so



239



--------------------------------------------------------------------------------





as to ensure the continued performance of the Services in accordance with the
terms of this Agreement.
1.3
Head of IT (Solution Architect), Head of IT (Transition) and Head of IT (Steady
State) and Service Provider Contract Manager who will devote sufficient time to
ensure the performance of the Services in accordance with the terms of this
Agreement.

1.4
Notwithstanding anything contrary in clause 15.7, Service Provider may at any
time after twenty-four (24) months from the Effective Date, assign or replace up
to twenty five per cent (25%) of the Key Personnel identified as dedicated for
the Term in this Schedule (18), with reasonable notice to the Customer.





240



--------------------------------------------------------------------------------






SCHEDULE 19

TRANSFERRING CONTRACTS / RIGHTS TO USE
As at the Effective Date there are no transferring contracts or Right to Use
issues that have been identified by the Parties. Should such items be identified
in the future they shall be deemed to be listed in this Schedule 19 and, to the
extent they are licences they shall be identified as being either Dedicated
Licences or Non-Dedicated Licences.




241



--------------------------------------------------------------------------------






SCHEDULE 20

TRANSFERRING ASSETS
As at the Effective Date, no assets have been identified as requiring transfer
from one Party to the other Party for the purpose of this Agreement.





242



--------------------------------------------------------------------------------






SCHEDULE 21

DATA TRANSFER AND PROCESSING
PART A – DATA TRANSFER
1.
Pursuant to clause 27.11 of this Agreement, the Parties shall enter into the
‘Data Protection Model Clauses’ in the form set out in the Annex to this
Schedule 21.

PART B – DATA PROCESSING
2.
Description of the data processing

2.1
The data processing activities carried out by the Service Provider under this
Agreement may be described as follows, and as further described in Schedule 2
(Service Towers Specification):

2.1.1
Nature, purpose and subject matter:

Processing the Customer Group’s employees and end customers personal data for
the purposes of the provision of business process outsourcing services by the
Service Provider under each of the following Service Towers, as more
particularly described in Schedule 2 (Service Towers Specification):
1.
reinsurance services – claims and underwriting;

2.
insurance services – claims and underwriting;

3.
risk and actuarial services;

4.
finance services;

5.
ceded operations services; and

6.
legal & compliance operations services.

2.1.2
Duration:

The Term of the Agreement.
2.1.3
Data categories:

Personal data contained within: employee records relating to the Customer
Group’s employees (including dependents, partners and issue), consultants,
temporary workers; and the insurance policy records relating to the Customer
Group’s end customers (including insured, beneficiaries, claimants and third
parties), such as, for example: names, addresses, dates of birth, national
identity numbers and health conditions.
2.1.4
Data subjects:

The Customer Group’s employees (including dependents, partners and issue),
consultants, temporary workers; and the Customer Group’s end customers
(including insured, beneficiaries, claimants and third parties).


243



--------------------------------------------------------------------------------





2.2
List of instructions with respect to the processing of Customer Personal Data

See Schedule 7 (Security – IT and Physical) and clause 21 (Data Protection) for
the instructions on data protection and security.


244



--------------------------------------------------------------------------------







ANNEX
DATA PROTECTION MODEL CLAUSES
The parties have agreed on the following contractual clauses (the “Clauses”) in
order to adduce adequate safeguards with respect to the protection of privacy
and fundamental rights and freedoms of individuals for the transfer by the Data
Exporter to the Data Importer of the Personal Data specified in Appendix 1.
1.
DEFINITIONS



For the purposes of the Clauses:
“Personal Data”, “Special Categories of Data”, “Process/Processing”,
“Controller”, “Processor”, “Data Subject” and “Supervisory Authority”
shall have the same meaning as in Directive 95/46/EC of the European Parliament
and of the Council of 24 October 1995 on the protection of individuals with
regard to the Processing of Personal Data and on the free movement of such data
(the Directive);
“Data Exporter”
means the Controller who transfers the Personal Data;
“Data Importer”


means the Processor who agrees to receive from the Data Exporter Personal Data
intended for Processing on his behalf after the transfer in accordance with his
instructions and the terms of the Clauses and who is not subject to a third
country’s system ensuring adequate protection within the meaning of Article
25(1) of Directive 95/46/EC;
“Subprocessor”
means any Processor engaged by the Data Importer or by any other Subprocessor of
the Data Importer who agrees to receive from the Data Importer or from any other
Subprocessor of the Data Importer Personal Data exclusively intended for
Processing activities to be carried out on behalf of the Data Exporter after the
transfer in accordance with his instructions, the terms of the Clauses and the
terms of the written subcontract;
“Applicable Data Protection Law”
means the legislation protecting the fundamental rights and freedoms of
individuals and, in particular, their right to privacy with respect to the
Processing of Personal Data applicable to a data Controller in the Member State
in which the Data Exporter is established;
“Technical and Organisational Security Measures”
means those measures aimed at protecting Personal Data against accidental or
unlawful destruction or accidental loss, alteration, unauthorised disclosure or
access, in particular where the Processing involves the transmission of data
over a network, and against all other unlawful forms of Processing.

    
2.
DETAILS OF THE TRANSFER



245



--------------------------------------------------------------------------------







The details of the transfer and in particular the special categories of Personal
Data where applicable are specified in Appendix 1 which forms an integral part
of the Clauses.
3.
THIRD-PARTY BENEFICIARY CLAUSE



3.1
The Data Subject can enforce against the Data Exporter this Clause, Clause 4(b)
to (i), Clause 5(a) to (e), and (g) to (j), Clause 6(1) and (2), Clause 7,
Clause 8(2), and Clauses 9 to 12 as third-party beneficiary.



3.2
The Data Subject can enforce against the Data Importer this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where the Data Exporter has factually disappeared or has ceased to exist in law
unless any successor entity has assumed the entire legal obligations of the Data
Exporter by contract or by operation of law, as a result of which it takes on
the rights and obligations of the Data Exporter, in which case the Data Subject
can enforce them against such entity.



3.3
The Data Subject can enforce against the Subprocessor this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where both the Data Exporter and the Data Importer have factually disappeared or
ceased to exist in law or have become insolvent, unless any successor entity has
assumed the entire legal obligations of the Data Exporter by contract or by
operation of law as a result of which it takes on the rights and obligations of
the Data Exporter, in which case the Data Subject can enforce them against such
entity. Such third-party liability of the Subprocessor shall be limited to its
own Processing operations under the Clauses.



3.4
The parties do not object to a Data Subject being represented by an association
or other body if the Data Subject so expressly wishes and if permitted by
national law.



4.
OBLIGATIONS OF THE DATA EXPORTER



The Data Exporter agrees and warrants:
(a)
that the Processing, including the transfer itself, of the Personal Data has
been and will continue to be carried out in accordance with the relevant
provisions of the Applicable Data Protection Law (and, where applicable, has
been notified to the relevant authorities of the Member State where the Data
Exporter is established) and does not violate the relevant provisions of that
State;



(b)
that it has instructed and throughout the duration of the Personal Data
Processing services will instruct the Data Importer to Process the Personal Data
transferred only on the Data Exporters’ behalf and in accordance with the
Applicable Data Protection Law and the Clauses;



(c)
that the Data Importer will provide sufficient guarantees in respect of the
Technical and Organisational Security Measures specified in Appendix 2 to these
Clauses;



(d)
that after assessment of the requirements of the Applicable Data Protection Law,
the security measures are appropriate to protect Personal Data against
accidental or unlawful destruction or accidental loss, alteration, unauthorised
disclosure or access, in particular where the Processing involves the
transmission of data over a network, and against all other unlawful forms of
Processing, and that these measures ensure a level of security appropriate to
the risks presented by the Processing and the nature of the data to be protected
having regard to the state of the art and the cost of their implementation;



(e)
that it will ensure compliance with the security measures;



(f)
that, if the transfer involves Special Categories of Data, the Data Subject has
been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Directive 95/46/EC;





246



--------------------------------------------------------------------------------





(g)
to forward any notification received from the Data Importer or any Subprocessor
pursuant to Clause 5(b) and Clause 8(3) to the data protection Supervisory
Authority if the Data Exporter decides to continue the transfer or to lift the
suspension;



(h)
to make available to the Data Subjects upon request a copy of the Clauses, with
the exception of Appendix 2, and a summary description of the security measures,
as well as a copy of any contract for subprocessing services which has to be
made in accordance with the Clauses, unless the Clauses or the contract contain
commercial information, in which case it may remove such commercial information;



(i)
that, in the event of subprocessing, the Processing activity is carried out in
accordance with Clause 11 by a Subprocessor providing at least the same level of
protection for the Personal Data and the rights of Data Subject as the Data
Importer under the Clauses; and



(j)
that it will ensure compliance with Clause 4(a) to (i).



5.
OBLIGATIONS OF THE DATA IMPORTER



The Data Importer agrees and warrants:
(a)
to Process the Personal Data only on behalf of the Data Exporter and in
compliance with its instructions and the Clauses; if it cannot provide such
compliance for whatever reasons, it agrees to inform promptly the Data Exporter
of its inability to comply, in which case the Data Exporter is entitled to
suspend the transfer of data and/or terminate the contract;



(b)
that it has no reason to believe that the legislation applicable to it prevents
it from fulfilling the instructions received from the Data Exporter and its
obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the Data Exporter as soon as it is aware, in which case the Data
Exporter is entitled to suspend the transfer of data and/or terminate the
contract;



(c)
that it has implemented the Technical and Organisational Security Measures
specified in Appendix 2 before Processing the Personal Data transferred;



(d)
that it will promptly notify the Data Exporter about:



(ii)
any legally binding request for disclosure of the Personal Data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation,



(iii)
any accidental or unauthorised access, and



(iv)
(any request received directly from the Data Subjects without responding to that
request, unless it has been otherwise authorised to do so;



(a)
to deal promptly and properly with all inquiries from the Data Exporter relating
to its Processing of the Personal Data subject to the transfer and to abide by
the advice of the Supervisory Authority with regard to the Processing of the
data transferred;



(b)
at the request of the Data Exporter to submit its data Processing facilities for
audit of the Processing activities covered by the Clauses which shall be carried
out by the Data Exporter or an inspection body composed of independent members
and in possession of the required professional qualifications bound by a duty of
confidentiality, selected by the Data Exporter, where applicable, in agreement
with the Supervisory Authority;



247



--------------------------------------------------------------------------------







(c)
to make available to the Data Subject upon request a copy of the Clauses, or any
existing contract for subprocessing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Appendix 2 which shall be replaced by a summary
description of the security measures in those cases where the Data Subject is
unable to obtain a copy from the Data Exporter;



(d)
that, in the event of subprocessing, it has previously informed the Data
Exporter and obtained its prior written consent;



(e)
that the Processing services by the Subprocessor will be carried out in
accordance with Clause 11;



(f)
to send promptly a copy of any Subprocessor agreement it concludes under the
Clauses to the Data Exporter.



6.
LIABILITY



6.1
The parties agree that any Data Subject, who has suffered damage as a result of
any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or Subprocessor is entitled to receive compensation from the Data Exporter
for the damage suffered.



6.2
If a Data Subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the Data Exporter, arising out of a breach by the Data
Importer or his Subprocessor of any of their obligations referred to in Clause 3
or in Clause 11, because the Data Exporter has factually disappeared or ceased
to exist in law or has become insolvent, the Data Importer agrees that the Data
Subject may issue a claim against the Data Importer as if it were the Data
Exporter, unless any successor entity has assumed the entire legal obligations
of the Data Exporter by contract of by operation of law, in which case the Data
Subject can enforce its rights against such entity.



6.3
The Data Importer may not rely on a breach by a Subprocessor of its obligations
in order to avoid its own liabilities.



6.4
If a Data Subject is not able to bring a claim against the Data Exporter or the
Data Importer referred to in Clauses 6.1 and 6.2, arising out of a breach by the
Subprocessor of any of their obligations referred to in Clause 3 or in Clause 11
because both the Data Exporter and the Data Importer have factually disappeared
or ceased to exist in law or have become insolvent, the Subprocessor agrees that
the Data Subject may issue a claim against the data Subprocessor with regard to
its own Processing operations under the Clauses as if it were the Data Exporter
or the Data Importer, unless any successor entity has assumed the entire legal
obligations of the Data Exporter or Data Importer by contract or by operation of
law, in which case the Data Subject can enforce its rights against such entity.
The liability of the Subprocessor shall be limited to its own Processing
operations under the Clauses.



7.
MEDIATION AND JURISDICTION



7.1
The Data Importer agrees that if the Data Subject invokes against it third-party
beneficiary rights and/or claims compensation for damages under the Clauses, the
Data Importer will accept the decision of the Data Subject:



(a)
to refer the dispute to mediation, by an independent person or, where
applicable, by the Supervisory Authority;



(b)
to refer the dispute to the courts in the Member State in which the Data
Exporter is established.

7.2
The parties agree that the choice made by the Data Subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.



248



--------------------------------------------------------------------------------







8.
COOPERATION WITH SUPERVISORY AUTHORITIES



8.1
The Data Exporter agrees to deposit a copy of this contract with the Supervisory
Authority if it so requests or if such deposit is required under the Applicable
Data Protection Law.



8.2
The parties agree that the Supervisory Authority has the right to conduct an
audit of the Data Importer, and of any Subprocessor, which has the same scope
and is subject to the same conditions as would apply to an audit of the Data
Exporter under the Applicable Data Protection Law.



8.3
The Data Importer shall promptly inform the Data Exporter about the existence of
legislation applicable to it or any Subprocessor preventing the conduct of an
audit of the Data Importer, or any Subprocessor, pursuant to paragraph 2. In
such a case the Data Exporter shall be entitled to take the measures foreseen in
Clause 5 (b).



9.
GOVERNING LAW



The Clauses shall be governed by the law of the Member State in which the Data
Exporter is established, namely ……………………………………………………………………………….
10.
VARIATION OF THE CONTRACT



The parties undertake not to vary or modify the terms of the Clauses. This does
not preclude the parties from adding clauses on business related issues where
required as long as they do not contradict the Clause.
11.
SUBPROCESSING

 
11.1
The Data Importer shall not subcontract any of its Processing operations
performed on behalf of the Data Exporter under the Clauses without the prior
written consent of the Data Exporter. Where the Data Importer subcontracts its
obligations under the Clauses, with the consent of the Data Exporter, it shall
do so only by way of a written agreement with the Subprocessor which imposes the
same obligations on the Subprocessor as are imposed on the Data Importer under
the Clauses Where the Subprocessor fails to fulfil its data protection
obligations under such written agreement the Data Importer shall remain fully
liable to the Data Exporter for the performance of the Subprocessor's
obligations under such agreement.

 
11.2
The prior written contract between the Data Importer and the Subprocessor shall
also provide for a third-party beneficiary clause as laid down in Clause 3 for
cases where the Data Subject is not able to bring the claim for compensation
referred to in Clause 6.1 against the Data Exporter or the Data Importer because
they have factually disappeared or have ceased to exist in law or have become
insolvent and no successor entity has assumed the entire legal obligations of
the Data Exporter or Data Importer by contract or by operation of law. Such
third-party liability of the Subprocessor shall be limited to its own Processing
operations under the Clauses.



11.3
The provisions relating to data protection aspects for subprocessing of the
contract referred to in paragraph 1 shall be governed by the law of the Member
State in which the Data Exporter is established, namely [X,Y, Z]



11.4
The Data Exporter shall keep a list of subprocessing agreements concluded under
the Clauses and notified by the Data Importer pursuant to Clause 5(j), which
shall be updated at least once a year. The list shall be available to the Data
Exporter's data protection Supervisory Authority.



12.
OBLIGATION AFTER THE TERMINATION OF PERSONAL DATA PROCESSING SERVICES



249



--------------------------------------------------------------------------------







12.1
The parties agree that on the termination of the provision of data Processing
services, the Data Importer and the Subprocessor shall, at the choice of the
Data Exporter, return all the Personal Data transferred and the copies thereof
to the Data Exporter or shall destroy all the Personal Data and certify to the
Data Exporter that it has done so, unless legislation imposed upon the Data
Importer prevents it from returning or destroying all or part of the Personal
Data transferred. In that case, the Data Importer warrants that it will
guarantee the confidentiality of the Personal Data transferred and will not
actively Process the Personal Data transferred anymore.



12.2
The Data Importer and the Subprocessor warrant that upon request of the Data
Exporter and/or of the Supervisory Authority, it will submit its data Processing
facilities for an audit of the measures referred to in paragraph 12.1.





250



--------------------------------------------------------------------------------







On behalf of the data exporter:
Name (written out in full):    
Position:    
Address:    
Other information necessary in order for the contract to be binding (if
any):    
Signature……………………………………….
(stamp of organisation)
On behalf of the data importer:
Name (written out in full):    
Position:    
Address:    
Other information necessary in order for the contract to be binding (if any):
Signature……………………………………….
(stamp of organisation)
 


251



--------------------------------------------------------------------------------







APPENDIX 1
DETAILS OF THE TRANSFER
This Appendix forms part of the Clauses and must be completed and signed by the
parties:
Data exporter
[Insert the data exporter and specify briefly the activities relevant to the
transfer]
[List systems to which the processor has access]
Data importer
[Insert the data importer and specify briefly the activities relevant to the
transfer]
[List systems to which the processor has access]
Data Subjects
The personal data transferred concern the following categories of data subjects
(please specify):
………………….…...………………………………………………………………………………………
Categories of data
The personal data transferred concern the following categories of data (please
specify):
………………………………………………………………………………………………………………


Special categories of data (if appropriate)
The personal data transferred concern the following special categories of data
(please specify):
………………………………………………………………………………………………………………


Processing operations
The personal data transferred will be subject to the following basic processing
activities (please specify):
………………………………………………………………………………………………………………


DATA EXPORTER                    DATA IMPORTER
Name: ............................... ......
............................................


Authorised signature
.............................. ........... ....
............................................


252



--------------------------------------------------------------------------------





APPENDIX 2
TECHNICAL AND ORGANISATIONAL SECURITY MEASURES


This Appendix forms part of the Clauses and must be completed and signed by the
parties:
Description of the Technical and Organisational Security Measures implemented by
the Data Importer in accordance with Clauses 4(d) and 5(c) (or
document/legislation attached):
…………………………………………………………………………………….    






DATA EXPORTER                    DATA IMPORTER
Name: .....................................
............................................


Authorised signature
.................................................
............................................








253



--------------------------------------------------------------------------------






SCHEDULE 22
LOCATIONS AND SITE LICENCE

1.
SCOPE AND PURPOSE

1.1
This purpose of this Schedule 22 is to set out:

1.1.1
the regime for the provision of specific services and facilities by the Customer
at the Customer’s Sites to enable the Service Provider to provide the Services
in accordance with the Agreement; and

1.1.2
the respective obligations of the Customer and Service Provider governing the
use of the Customer’s Sites.

2.
LICENCE

2.1
The Customer hereby grants to the Service Provider a non-exclusive licence to
enter and remain on so much of the Designated Areas only for so long as and to
the extent necessary from time to time to enable the Service Provider to provide
the Services (the “Site Licence”).

2.2
The Site Licence shall continue until the expiry or termination of the Agreement
for whatever reason or upon the Service Provider ceasing to provide the Services
under the Agreement, whichever is sooner.

2.3
Subject always to the Service Provider’s compliance with clause 15 of the
Agreement (Personnel), the Site Licence is exercisable by the Service Provider,
its employees, agents and Approved Sub-contractors save in relation to the
office accommodation provided at paragraph 5.1 which shall only be exercised by
the Service Provider and Service Provider Personnel in accordance with paragraph
5.1.

2.4
The Service Provider acknowledges that the Customer is entitled to exclusive
control and possession of the Designated Areas and other sites and nothing in
the Site Licence is intended to create a letting of the Designated Areas or
other sites or to confer any rights on the Service Provider, whether under
common law or any enactment, greater than a bare licence on the terms of the
Site Licence.

2.5
The Site Licence is personal to the Service Provider and cannot be transferred,
assigned or sub-licenced.

3.
DESIGNATED AREAS

The Designated Areas of the Customer Sites, for the purposes of this Schedule,
are to be identified during Transition and set out in Appendix 1 to this
Schedule.


254



--------------------------------------------------------------------------------





4.
OTHER SITES

The Customer shall use Commercially Reasonable Efforts to procure access to
Other Sites for the Service Provider for the purpose of performing the Services
when reasonably requested by the Service Provider.
5.
PROVISION OF ON-SITE FACILITIES

5.1
At the Site(s) listed in Appendix 1, the Customer shall use Commercially
Reasonable Efforts to provide, at no charge and at all relevant times,
non-exclusive office accommodation as described in Appendix 1 for Service
Provider Personnel and the office services as detailed in paragraph 5.2 for the
Service Provider’s reasonable use at any one time for the purpose of providing
the Services in accordance with the Agreement.

5.2
The Customer shall provide to the Service Provider Personnel, at no charge, the
following office services in accordance with paragraph 5.1:

5.2.1
ID security cards (provided always that Service Provider Personnel who cease
providing Services or who cease to provide Services at the applicable Designated
Area shall surrender their ID security cards immediately);

5.2.2
office cleaning services and toilet facilities;

5.2.3
air conditioning (where available) in the same manner as it is provided to the
Customer’s employees working in the vicinity of the relevant Service Provider
Personnel;

5.2.4
lockable office filing cabinet storage facilities, with corresponding keys;

5.2.5
security services in the same manner as are provided to the Customer;

5.2.6
access to catering and staff restaurant facilities as are provided to the
Customer’s employees from time to time;

5.2.7
photocopier facilities;

5.2.8
facsimile machine facilities;

5.2.9
use of office furniture;

5.2.10
subject to appropriate control by the Customer, associated telephone and
computer access facilities including computer ports for access to the Service
Provider and Customer networks and e-mail; and

5.2.11
access to meeting rooms and associated equipment such as projector and
speaker-phone in the same manner as provided to the Customer’s employees working
in the Customer’s main offices from time to time.

5.3
For the avoidance of doubt, where the Service Provider does not utilise the
services and facilities made available by the customer in accordance with
paragraphs 5.1 and 5.2 it shall pay for the cost of any alternatives to such
services and facilities. Nothing in this Schedule shall require the Customer to
bear the Service Provider’s cost of any requirements related to office
accommodation or premises that it may have incurred from time to time that are
not provided for under the Agreement.



255



--------------------------------------------------------------------------------





6.
RELOCATION AND SUSPENSION OF OFFICE SERVICES

The Customer may at any time (subject to giving the Service Provider reasonable
notice where practicable (except in an emergency)) relocate the Service Provider
to alternative Customer Sites (including moving the Service Provider to
physically separate sites) and/or suspend some or all of the office services
referred to in paragraphs 5.1 and 5.2 provided that the Customer shall use
Commercially Reasonable Efforts to ensure that any alternate Customer Sites
enable the Service Provider to continue to provide the Services at the
contracted levels.
7.
SERVICE PROVIDER’S OBLIGATIONS

7.1
In addition and without prejudice to its obligations under clause 15
(Personnel), the Service Provider warrants, represents and undertakes to the
Customer that it shall:

7.1.1
keep the Designated Areas and Other Sites clean, tidy and in good order and not
use the Designated Areas or Other Sites or permit them to be used in such a way
as to cause: (i) any nuisance, obstruction, damage or disturbance to the
Customer or its staff, contractors or visitors; or (ii) waste or damage to such
Sites (except for normal wear and tear);

7.1.2
observe all Relevant Laws and Customer Standards and Policies applicable to the
use or occupancy of any Designated Area or Other Site together with any other
reasonable requests and other policies, conditions, timescales and security
provisions (which for the avoidance of doubt includes all requests relating to
security and/or health and safety) for use of the Designated Areas and Other
Sites which the Customer makes available to the Service Provider from time to
time and the Service Provider shall procure that the Service Provider Personnel
and the Service Provider’s agents and sub-contractors observe and comply with
the same;

7.1.3
only access Designated Areas or Other Sites during the times such areas and
sites are normally open for the Customer’s employees, unless otherwise agreed
between the Parties;

7.1.4
keep a record of all Service Provider Personnel and the Service Provider’s
agents and sub-contractors who, at any time, are present at the Designated Areas
and Other Sites, including a record of the date of the access to such areas and
sites. If requested by the Customer, the Service Provider shall provide a copy
of such records to the Customer as soon as reasonably possible, but in any event
within three (3) Business Days following receipt of the request from the
Customer;

7.1.5
without prejudice to clause 15 (Personnel), if the Customer reasonably objects
for operational reasons to the presence of any Service Provider Personnel or of
the Service Provider’s agents and sub-contractors on any of the Designated Areas
or Other Sites and the Customer notifies the Service Provider giving its
reasons, promptly on receipt of such notification ensure that those Service
Provider Personnel or agents and sub-contractors leave the Designated Areas or
Other Sites, as applicable; and

7.1.6
not cause any damage to the Designated Areas or Other Sites. If the Service
Provider does not comply with this obligation, it shall at the request of the
Customer remove any alterations or additions to the Customer Sites and make good
any damage caused to the reasonable satisfaction of the Customer except where
damage, alterations or additions are necessary for the provision of the Services
and the Customer’s prior written consent has been obtained.

7.2
Upon the Site Licence coming to an end in accordance with paragraph 2.2:

7.2.1
the Service Provider shall:



256



--------------------------------------------------------------------------------





(a)
cease to operate on the Customer’s Sites and shall remove its employees, agents
and sub-contractors from the Customer’s Sites; and

(b)
immediately return to the Customer all ID security cards issued in accordance
with paragraph 5.2.1.

7.2.2
if the Service Provider leaves any goods or materials on the Customer’s Sites,
the Customer may remove them from the Customer’s Sites, store and then dispose
of them if they are not claimed by the Service Provider within two (2) weeks
after the Site Licence comes to an end. The costs of removal, storage and
disposal of any unusual or hazardous items or materials are to be paid by the
Service Provider to the Customer on demand with credit being given for any sums
received on their disposal.

7.3
The Service Provider shall be responsible for damage to the Sites caused by any
Service Provider Personnel or agent or sub-contractor of the Service Provider or
for any other breach of this Schedule (22) in accordance with the terms of
clause 30 (Indemnities) by virtue of their contract of employment or contract
for service.



257



--------------------------------------------------------------------------------







APPENDIX 1
DESIGNATED AREAS
During Transition, the parties shall identify any Designated Areas (if any), and
shall update the table below accordingly.
Location
Address
The description of location within building including designated desks provided
and the number of designated desks provided will be agreed within the Detailed
Design Phase.
Plantation Place
30 Fenchurch Street
London
EC3M 3BD
The description of location within building including designated desks provided
and the number of designated desks provided will be agreed within the Detailed
Design Phase
175 Capital Boulevard
Suite 300
Rocky Hill, CT 06067
The description of location within building including designated desks provided
and the number of designated desks provided will be agreed within the Detailed
Design Phase
590 Madison Ave
7th Floor
New York, NY 10022









258



--------------------------------------------------------------------------------






SCHEDULE 23
INFORMATION TECHNOLOGY SET-UP AND DESIGN
DEFINITIONS
Capitalised terms used in this Schedule are defined in the context in which they
are used and shall have the meanings there indicated. Capitalised terms used but
not defined in this Schedule shall have the meanings set out in Schedule 1 of
this Agreement.
1.
GENERAL

1.1
This Schedule 23 contains the Service Provider’s IT infrastructure solution as
will be applicable to the Services, including with respect to network
connectivity, the delivery of and access to Customer applications, Service
Provider Service Location infrastructure, the delivery of voice services,
service management, continuity and information security. Additionally, the
Parties agree that the Service Provider shall provide the hosting requirements
for the Service Provider’s Digital Products.

1.2
The final IT and network infrastructure design, including the parameters of the
technology solution and network connectivity (which will be documented by the
Service Provider and agreed between the Service Provider and Customer), will be
detailed and given final approval by the Customer during the Detailed Design
Phase.

2.
INFORMATION TECHNOLOGY SET-UP DESIGN DETAILS

2.1
The Service Provider’s IT infrastructure solution comprises of the following:

•
Wide Area Network (WAN) solution: Service Provider provided network solution
connecting two Customer data centres with the Service Provider Service Locations
for Customer and enabling restricted access to the Customer virtual application
delivery platform (“Customer VADP”).

•
Local Area Network (LAN) solution: a secure and robust, dedicated virtual local
area network (“VLAN”) for Customer at the Service Provider Service Location.

•
End-user computing solution: Service Provider managed and secured workstations
(desktops and laptops).

•
Customer business application (access) solution: Customer VADP to access all
Customer (business) applications and data.

•
Voice solution: a telephony solution supporting back-office telephony between
Customer and Service Provider and a telephony solution for accounts payable
helpdesk services.

•
IT Service management solution: Customer and Service Provider aligned
arrangements for incident, problem, change and service request management
including escalation and communication and the tools to support the service
management process.



259



--------------------------------------------------------------------------------





•
Information Security and Compliance solution: Service Provider’s comprehensive
information security and compliance framework aligned to Schedule 7.

Specific requirements for each technology solution component include:
2.2
Customer business applications (access) solution:

•
Onboarding and provisioning of user accounts for the Service Provider team.

•
Assignment of application access privileges for required Customer business
application (training and production) for the Service Provider team.

•
Provisioning of Customer email IDs for all internal and external communication
for
the Service Provider team.

•
Provision access privileges to common/shared Customer mailboxes required for the
delivery of services for the Service Provider team.

•
Use existing Customer onboarding and access request procedures and workflows to
obtain user accounts and application access privileges for the Service Provider
team.

•
Provisioning of Customer application licenses for the Service Provider team.

•
Setup a data storage/file repository to enable the secure exchange of files and
documents between the Customer and Service Provider.

•
Technical availability of all Customer business and supporting applications
using the agreed network solution.

•
Ensure an acceptable (workable) and consistent response/performance of the
business applications using the agreed network solution and the Customer VADP.

•
Restrict printing: prevent general printing from the Customer VADP and only
allow printing for agreed business print requirements on a case-by-case basis.

2.3
Training Environment to be provided by Customer

•
Enabling existing Customer training environments for the Service Provider team.

•
Enabling (temporary) access to existing Customer training environments prior to
start of
the transition phase.

•
Provide Internet connectivity at the Customer locations during the Process
Training (knowledge transfer) Phase (during onsite on-the-job-training only) for
the Service Provider team.

•
Provide the technical infrastructure to facilitate remote training during the
Process Training (knowledge transfer) Phase for the Service Provider team.

•
Setup of a shared storage repository (SharePoint site, Shares Drives, etc.) for
sharing standard operating procedures (SOPs) and other supporting documentation
between the Customer and the Service Provider team.

2.4
Wide Area Network (WAN) Solution Requirements



260



--------------------------------------------------------------------------------





•
Setup of secure, reliable, redundant and scalable network connectivity solution
between the Customer and the Service Provider using a Service Provider provided
wide area network (WAN) solution supporting all application access requirements.

•
Enable access to the Customer VADP over this network for the Service Provider
team.

•
Restricted access to the network solution based on need-to-know and need-to-have
principles. By default, all access is disabled. Access exceptions are user, URL,
IP and port-based.

2.5
Voice Solution Requirements

•
Setup of telephony solution for inter-office communication between the Customer
Retained Organisation and the Service Provider team.

•
Setup of a telephony solution for accounts payable helpdesk communication.

•
Provisioning of regional United States and United Kingdom Direct Inward Dial
(“DID”) numbers to support inter-office and helpdesk communication.

2.6
IT Service Design Requirements

•
Setup of a user provisioning process ensuring the correct creation,
modification, disablement and deletion of user accounts and their profiles
across the Customer’s IT infrastructure and business applications.

•
Setup of an IT support model to support the Service Provider team.

•
Setup of an IT communication model and escalation model.

•
Define a role - and responsibility matrix.

2.7
Digital tools hosting and application management

•
Setup of a hosting environment for Service Provider provided digital solutions
and tools that support the Service Provider transition.

•
Application management and support arrangements for Service Provider provided
digital solutions.

2.8
Core Technology Scope

The following items are part of the Service Provider scope of this solution:


261



--------------------------------------------------------------------------------





Area
In-scope
Transition
IT infrastructure project management to support the Transition Plan
Transition
IT infrastructure solution workshop
Transition
IT infrastructure solution documentation in line with Service Provider best
practices, documentation requirements and the Service Provider toll-gate
methodology
Transitions
Setup of a Service Provider provided managed connectivity solution between the
Customer and Service Provider
Transition
Setup a telephony solution for inter-office communication
Transition
Support the setup of the Customer call-forwarding (if required) to the Service
Provider back-office telephony solution
Transition
Setup a telephony solution for accounts payable helpdesk communication
Transition
Service Provider Service Location infrastructure (VLAN and end-user computing)
Transition
Setup of the hosting infrastructure to support the Service Provider in-scope
Digital Products
Transition
Deployment of the Service Provider in-scope Digital Products on the Customer
provided hosting infrastructure
Transition
Hand over to the Service Provider IT operations team (ETO)
Transition
Support an end-user acceptance test (including plan and documentation)
Transition
Create and implement an IT infrastructure support model for the Customer and
Service Provider. Train the Service Provider team on incident identification and
validation and contact procedures
Transition
Create project- and business-as-usual (BAU) on boarding documentation.
On-going
Update IT infrastructure documentation (technology designs and operations
manuals) as a result of maintenance and change
On-going
IT infrastructure operational management (delivery centre) for day-to-day
operations and as a result of maintenance and change
On-going
IT infrastructure operational support (delivery centre)
On-going
Customer IT support (“IT Service Desk”) for Customer applications
On-going
Service Provider IT support (IT Service Desk) for the Service Provider provided
IT hardware and technical infrastructure
On-going
Customer hosting services for Service Provider provided in-scope Digital
Products
On-going
Service Provider application support for Service Provider provided in-scope
Digital Products

2.9
Core Technology Responsibility Split



262



--------------------------------------------------------------------------------





Transition Phase
Activity Description
Responsibility
Detailed Design
Determine the Customer business and supporting applications required for the
services
Joint (Customer contribute its current usage and Service Provider from
identifying through solution design, what it will require access to).
Detailed Design
Identify the business and supporting applications and hosting locations required
for the services
Customer
Detailed Design
Understand current business application issues and risks
Customer to lead, Service Provider to contribute to identifying any issues and
risks
Detailed Design
Understand new technology requirements for
the services
Joint (Service Provider will propose some new technology requirements)
Detailed Design
Understand the timelines and current in-flight IT programmes and projects with
impact on the proposed IT solution
Customer
Detailed Design
Service Provider resource allocation: IT Project Manager
Service Provider
Detailed Design
Customer resource allocation: IT Project Manager
Customer
Detailed Design
Agree the application access model for all Customer applications
Customer
Service Provider
Detailed Design
Provide details of current telephony design for the services
Customer
Detailed Design
Create the WAN and telephony design
Service Provider
Detailed Design
Agree the virtual application delivery platform (VADP) delivery and end-user
computing requirements
Customer
Service Provider
Detailed Design
Provide current DR arrangement and details for the Customer applications
Customer
Detailed Design
Create the BCP solution
Service Provider
Detailed Design
Setup IT governance model, communication and escalation models and IT service
management processes
Service Provider
Detailed Design
Determine and agree IT security requirements, compliance/audit requirements,
project milestones aligned to Service Provider and the Customer’s frameworks and
polices
Customer
Service Provider
Detailed Design
Determine and agree training requirements
Customer
Service Provider



263



--------------------------------------------------------------------------------





Transition Phase
Activity Description
Responsibility
Detailed Design
Check infrastructure resource availability at the Customer for:
•    Internet Bandwidth
•    VADP server capacity
•    (business) application licenses
Customer
Detailed Design
Check infrastructure availability at Service Provider for:
•    Internet bandwidth (hub locations)
•    MPLS bandwidth (delivery centre)
Service Provider
Set-up
Set up weekly IT status calls and reports
Service Provider
Set-up
Procurement initiation, PO creation, procurement, tracking and delivery of
end-user computing and telephony equipment
Service Provider
Set-up
Procure any additional hardware and software required for the Customer VADP
Customer
Set-up
Procure the Customer VADP licenses, business applications licenses and Office
productivity and supporting licenses
Customer
Set-up
Procure hardware and software for the Customer applications
Customer
Set-up
Training access setup for the Customer applications
Customer
Set-up
Provide temporary training laptops for the Service Provider team travelling to
the Customer for on-the-job-training
Service Provider
Set-up
Provide temporary training infrastructure for the Service Provider team for
remote on-the-job-training
Service Provider
Set-up
Risk mitigation and/or interim solutions
Customer
Set-up
Risk mitigation and/or interim solutions
Service Provider
Set-up
Additional Customer hardware, software, application licenses
Customer
Set-up
Additional Service Provider hardware, software, application licenses
Service Provider
Set-up
Customer-dedicated subnet allocation, data and voice port allocation
Service Provider
Set-up
Service Provider hardware delivery
Service Provider
Set-up
Service Provider software delivery
Service Provider
Set-up
IT Implementation/Readiness audit checklist
Service Provider



264



--------------------------------------------------------------------------------





Transition Phase
Activity Description
Responsibility
Set-up
Maintain a master list of users, roles, security access by process and
application
Service Provider
Set Up
Extend the Service Provider network to the Customer points-of-presence
Service Provider
Setup
Provide rackspace, cooling, power and cabling for the Service Provider network
devices in the two Customer points-of-presence
Customer
Set Up
Customer application mapping to Service Provider user profiles (model person)
for user ID creation
Service Provider
Setup
Provide onboarding details for the Service Provider team
Service Provider
Set Up
User ID creation for the Customer applications
Customer
Process Training
First network performance and stability evaluation
Customer
Service Provider
Set Up
Routing and firewall rules for the Customer VADP access (up to and including
Aryaka devices)
Service Provider
Set Up
Routing and firewall rules for the Customer VADP access (beyond the Aryaka
devices)
Customer
Process Training
Virtual LAN and end-user computing infrastructure setup at Service Provider
primary and DR site
Service Provider
Process Training
Customer application mapping to Service Provider user profiles for production
for user ID creation
Service Provider
Process Training
Creation of business user Acceptance Test (“UAT”) Plan
Service Provider
Process Training
Execution of detailed end-to-end business UAT
Service Provider
Pilot
Tracking capacity utilisation for WAN and LAN
Service Provider
Pilot
Handover to IT Operations team (ETO)
Service Provider
Pilot
Second network performance and stability evaluation
Customer
Service Provider

2.10
Responsibility split: for Transition Deliverables



265



--------------------------------------------------------------------------------





Transition Phase
Deliverable Description
Responsibility
Detailed Design
IT Infrastructure solution document, validated/updated by Service Provider SMEs
Service Provider
Detailed Design
Sign off on IT Solution by the Customer and Service Provider IT Leadership
Customer
Service Provider
Detailed Design
Detailed IT project plan
Service Provider
Set Up
Completed customer application access solution for the Service Provider team
Customer
Process Training
Completed network Setup (SD-WAN)
Customer
Service Provider
Process Training
Completed telephony infrastructure setup
Service Provider
Process Training
Completed telephony infrastructure forwarding for selected TFNs (optional)
Customer
Process Training
Applications access profile setup for the Service Provider team
Customer
Process Training
End-user computing setup
Service Provider
Process Training
Review and sign off on UAT results by Business teams
Customer
Service Provider
Process Training
Signoff on IT readiness
Customer
Service Provider
Process Training
Creation of IT Operations manual and handover docs for IT Operations team
Service Provider
Process Training
Deployment of on-going IT support process (helpdesk)
Customer
Service Provider
Pilot
Steady-state operations
Customer
Service Provider
Pilot
Handover to IT Helpdesk / Service Delivery team for day-to-day IT support
Customer
Service Provider
Pilot
Security Audit
Customer
Service Provider
Pilot
BCP 1st hot test report-out
Service Provider
Pilot
Sign off on BCP readiness
Customer



2.11
Responsibility splits for on-going services



266



--------------------------------------------------------------------------------





Transition Phase
Activity
Responsibility
On-going
Customer will provide access to the Customer assets that the Parties have agreed
are required, to deliver the Services to the Customer.
Customer
On-going
Customer will notify Service Provider of any system changes impacting processes
supported by Service Provider
Customer
On-going
Service Provider will maintain a user access list as defined above
Service Provider



2.12
Core technology setup approach

The IT infrastructure solution is a unified design with options for limited
process specific adaptations.
The IT infrastructure solution contains the Customer solution principles
applicable for all the Customer in-scope services:
•
Wide Area Network (“WAN”) Connectivity

•
Local Area Network (“LAN”) and end-user computing

•
Customer business application access

•
Voice solution

•
Information Security and Compliance

•
IT Service Management

•
Business Continuity Planning

2.13
Process adaptations

Business needs may result in minor adaptations of the IT infrastructure
solution.
The Service Provider identify solution adaptations the Detailed Design Phase of
each process Transition Wave. The Service Provider shall incorporate solution
adaptations, after approval, in this design document.
The Service Provider can only consider and agree solution adaptations in the
following areas:
2.13.1
Customer business application access:

Adaptation: additional (newly identified) Customer applications for deployment
on the Customer VADP solution
2.13.2
Voice solution:

Adaptation: process specific voice prompts, DIDs, call distribution and
handling, voicemail and call forwarding


267



--------------------------------------------------------------------------------





2.13.3
Print:

Adaptation: newly identified activities with a mandatory print requirement at
the Service Provider delivery centre.
All requested and required process adaptations are subject to the Customer
business process owner validation and approval. If required, the Customer
process owner will act as a single-point-of-contact for the Customer IT team for
any required technology changes.
All requested and required changes to the IT infrastructure solution will be
validated and approved by the Customer IT project team assigned to the
Transition Project. The Customer process lead validates and raises requests for
change and will act as a gatekeeper between the Customer process and Customer
IT.
2.14
Timelines for process adaptations

The identification of process adaptations completes before the end of the
Detailed Design Phase. Process adaptations identified after the end of each
individual fit-gap phase may not be available at the start of the services
Parallel Run Phase (TG4)
2.15
Timelines for design and implementation

The Customer and Service Provider will create a joint project plan as part of
the Detailed Design Phase of the project. For planning and practical purposes,
the Customer and Service Provider may agree to combine certain IT infrastructure
deployments.
The Service Provider will execute the following activities for each business
process in a Transition Wave in line with the business transition planning:
2.15.1
Transition Setup Phase

•
Onsite Process Training (knowledge transfer) setup for the Service Provider team
at the Customer Locations (WIFI, site access, training room requirements).

•
Confirmation on number of Service Provider laptops required by location.

•
Confirmation on Service Provider laptop software requirement.

•
List of Service Provider on-the-job training (“OJT”) staff per Customer Location
(dependent of Visa status).

•
Laptops setup for the Service Provider OJT team.

•
Confirmation on the laptop setup and email to Service Provider Transition
Manager.

2.15.2
Service Provider team on-boarding: Knowledge Transfer

•
Submit Customer domain and application access request.

•
Customer business applications access request approval.

•
Customer domain and e-mail ID creation.

•
Pre-requisite trainer lead or computer-based trainings completion.



268



--------------------------------------------------------------------------------





•
Customer training access creation.

•
User access test to the Customer VADP and training environment, issue resolution
and confirmation.

2.15.3
Service Provider team on-boarding: production

•
List of users for production access with completed pre-requisites.

•
Production access for the Customer applications.

•
Test the Customer’s business applications access and provide feedback.

•
Issue resolution and confirmation.

2.15.4
Telephony Setup

•
Complete the Customer and Service Provider business team’s telephony
requirements.

•
Design telephony solution for each process.

•
Sign-off on process telephony solution design.

•
Order United States and United Kingdom DID numbers and line capacity.

•
Delivery of Service Provider regional DIDs and other telephony resources.

•
Setup and configuration of call flow and extensions.

•
Testing of voice call routing.

2.15.5
End User Computing Setup

•
Finalise bill of materials based on business requirement for procurement -
workstations, phones, headsets, other specific device requirements.

•
IT Panel approval and purchase order release.

•
Delivery of end user computing infrastructure.

•
Set up of user computing infrastructure.

2.15.6
Test Phase (User Acceptance Testing)

•
Test scenarios and case creation.

•
User Acceptance Test (UAT) of Service Provider end-user computing setup.

•
Customer business applications - testing for completeness of access requested.

•
Customer business applications - testing for functionality.

•
Customer business applications - performance testing.

•
Telephony setup testing.



269



--------------------------------------------------------------------------------





•
Issue resolution / bug fixing.

•
Agreement on gaps that cannot be fixed immediately and resolution timelines.

•
UAT Sign-off on IT infrastructure setup by Service Provider Delivery Lead.

2.15.7
Parallel Run Phase

•
Initiate daily pilot support call - tracking performance, key issues and
resolution.

•
Setup performance monitoring of the infrastructure.

•
Handover from project to IT operations team.

3.
NETWORK SERVICES

3.1
Network solution

3.1.1
Business requirements

[***]
3.2
Network solution overview

3.2.1
Service Provider network

[***]


3.3
Connectivity between Customer and Service Provider.

3.3.1
Connectivity Model

[***]
3.4
Assumptions:

[***]
3.5
Connectivity solution details

3.5.1
[***]

3.6
Data traffic and GRE configuration

[***]
3.7
Network setup and administration

[***]
3.8
Backhaul connectivity

[***]
3.9
Data traffic restrictions



270



--------------------------------------------------------------------------------





[***]
3.10
Internet access

[***]
3.11
Bandwidth

[***]
3.12
Access solution for on-the-job-training at Customer

[***]
3.13
Solution Figures

[***]


3.14
Figure 8: Customer and Service Provider network solution description



[***]
3.15
Aryaka ANAP Devices

[***]
3.16
Customer requirements for Aryaka setup

3.16.1
Housing and Mounting Services

[***]
3.16.2
Access and Configuration Services

[***]
3.17
RACI (Responsible/Approve/Consults/Informed)

[***]
4.
CUSTOMER APPLICATIONS

[***]
4.1
Business requirements

[***]
4.2
Business applications

[***]
4.3
Customer software inventory¹

[***]


271



--------------------------------------------------------------------------------





4.4
Special software requirements

[***]
4.5
Customer applications

[***]
5.
VOICE SOLUTION

5.1
Overview for inter-office communication

[***]
5.2
Voice Solution Diagram:

[***]
5.3
Base Call Flows:

[***]
5.4
Overview for AP helpdesk communication

[***]


5.5
Voice solution diagram

[***]
5.6
Base call flows

[***]
5.7
RACI (Responsible/approve/consults/informed)

[***]
6.
DELIVERY CENTRE LAN AND END USER COMPUTING SERVICES

6.1
Business requirements

[***]
6.2
Solution overview

6.2.1
Dedicated virtual LAN

[***]
6.2.2    Connectivity Schematic:
[***]


6.3
Desktop computing infrastructure



272



--------------------------------------------------------------------------------





[***]
6.3.1
Workstation configuration

[***]
6.4
End-user computing workstation security controls

[***]
6.5
Customer VADP Solution

[***]
6.6
Customer Application and IT Infrastructure Performance

[***]
6.7
Application access solution technical overview

[***]
6.8
Authentication services

[***]
6.9
File server

[***]
6.10
Desktop anti-virus and security patch management

[***]
6.11
Email and instant messaging services

[***]
6.12
Printing and electronic fax services

[***]


6.13
Fax

[***]
6.14
Licenses

[***]
6.15
RACI (Responsible/Approve/Consults/Informed)

[***]
6.16
RACI (Responsible/approve/consults/informed application delivery solution)

[***]


273



--------------------------------------------------------------------------------





7.
IT SERVICE MANAGEMENT

7.1
Business requirements

[***]
7.2
Solution overview

[***]
7.3
Service Provider

[***]
7.4
Customer

[***]
7.5
Incident management

[***]
7.6
Service Provider

[***]
7.7
Service Provider Incident Priority Definitions

[***]
7.8
Additional arrangements for Customer

[***]
7.9
Service Provider incident management process overview for Customer

[***]
7.10
(Standard) service requests

[***]
7.11
Service Provider standard service request process overview

[***]
7.12
Change management

[***]
7.13
Change definitions

[***]
7.14
Change classifications

[***]


274



--------------------------------------------------------------------------------





7.15
Guidelines for risk classification:

[***]
7.16
Guidelines for Impact Classification:

[***]
7.17
Planned, scheduled and normal Changes

[***]
7.18
Emergency changes

[***]
7.19
Preapproved changes

[***]
7.20
Change control board

[***]
7.21
Support responsibilities

[***]
7.22
IT service meeting

7.22.1
Meeting topics

[***]


7.22.2
Meeting frequency and duration

[***]
7.22.3
Meeting participants

[***]


7.23
RACI (Responsible/approve/consults/informed)

[***]
8.
INFORMATION SECURITY AND COMPLIANCE

8.1
Introduction

[***]
8.2
Solution overview

[***]


275



--------------------------------------------------------------------------------





8.3
Customer specific information security and assurance requirements

[***]
8.4
Service Provider general information security arrangements for Customer

[***]
8.5
Information Access Controls

[***]


8.5.1
Usage of passwords

[***]


8.6
Network Security Controls

[***]


8.7
Physical Security Controls

[***]


8.8
Personnel Security Controls

[***]


8.8.1
Pre-hiring security practices

[***]
8.8.2
Post-hiring security practices

[***]
8.8.3
Incident management practices

[***]


8.9
RACI (Responsible/approve/consults/informed)

[***]
9.
SERVICE PROVIDER TRANSFORMATION REQUIREMENTS

9.1
Introduction

[***]
9.2
Application hosting and management responsibilities

[***]


276



--------------------------------------------------------------------------------







9.3
Requirements for rapid process automation

9.3.1
RPA landscape overview

[***]
9.3.2
RPA production environment overview

[***]
9.3.3
RPA hard- and software requirements

[***]
9.3.4
RPA quantities required

[***]
9.3.5
RPA other requirements

[***]
9.4
Sequence requirements

9.4.1
Sequence landscape overview

[***]
9.4.2
Sequence production environment overview

[***]
9.4.3
Sequence hard- and software requirements

[***]
9.4.4
Sequence quantities required

[***]
9.4.5
Sequence other requirements

[***]
9.5
Articulate and iKnow Requirements

9.5.1
The Service Provider team will use two (2) tools to support the capturing,
transfer and management of knowledge:

9.5.2
Articulate hardware and software requirements

[***]
9.5.3
Articulate other requirements

[***]


277



--------------------------------------------------------------------------------





9.6
iKnow requirements

[***]




278



--------------------------------------------------------------------------------






SCHEDULE 24


PRO FORMA STATEMENTS OF WORK


Attached as Appendices are two (2) pro forma statements of work: one (1) for
“Run” Services and one (1) for “Professional” Services.














279



--------------------------------------------------------------------------------









280



--------------------------------------------------------------------------------







APPENDIX A


PRO FORMA RUN SERVICES SOW




















DATED                20
















(1) [ASPEN ENTITY]


(4) GENPACT INTERNATIONAL, INC.










___________________________




PRO FORMA RUN SERVICES SOW

___________________________




281



--------------------------------------------------------------------------------





PRO FORMA RUN SERVICES SOW
SOW Number: 000[x]
Statement of Work
BETWEEN:
(1)    [Insert Name and address of Aspen entity] (“Customer”); and
(2)
Genpact International, Inc., a Delaware, US corporation with office at 1155
Avenue of the Americas 4th Floor, New York, NY 10036 (“Service Provider”).

1.
General

1.1.
This SOW is made pursuant to and in accordance with the terms of [the business
process outscoring agreement between Genpact International, Inc., Aspen
Insurance UK Services Limited, Aspen Insurance U.S. Services Inc and Aspen
Bermuda Limited on [insert date]] / [the Local Agreement between Genpact
International, Inc. and [insert Aspen entity] on [insert date]] (the
“Agreement”).

1.2.
Unless stated otherwise in this SOW, capitalised terms have the meaning set out
in Schedule 1 (Definitions) of the Agreement, except that:

1.2.1.
[“Customer” in the Agreement and the Schedules thereto shall be read as a
reference to the Customer under this SOW, save that the reference to “the
Customer” in clause 3.5,  shall be read as a reference to Aspen Insurance UK
Services Limited; and] [Drafting note: delete if the Aspen contracting entity is
the UK entity]

1.2.2.
where the Customer under this SOW is the UK Customer, the US Customer or the
Bermuda Customer, references in the Agreement and the Schedules thereto to the
“UK Customer”, the “US Customer” or “Bermuda Customer” as applicable shall be
deemed to be a reference to the Customer under this SOW.



282



--------------------------------------------------------------------------------





Service Commencement Date
[insert]
Term
[insert]
Type of Services
Business process outsourcing services
Overview
[Insert high level description of project and context in which the Services are
being provided.]
Charges
See Appendix 2
Key Personnel
See Appendix 4
Customer contact
Name: [insert]
Tel: [insert]
Email: [insert]
Service Provider contact
Name: [insert]
Tel: [insert]
Email: [insert]
Linked SOWs
[Set out any SOW linked to this one for the purposes of an overall delivery
programme or recovery of costs.]



2.
Scope: Services/Products/Deliverables and Methodology

2.1.
The Service Provider shall perform the Services in accordance with the Service
description set out in Appendix 1 to this SOW.

3.
Assumptions and Dependencies (including Additional Customer Dependencies)

The Customer Dependencies and Service Provider assumptions are set out in
Appendix 3.
4.
Early Termination Charges

4.1.
[Insert or state “not applicable”]

5.
Special Conditions

5.1.
[Insert or state “not applicable”]

6.
Service Levels and Service Credits

The Parties agree that the terms of Appendix 5 shall apply to this SOW.
7.
Approved Subcontractors

In addition to those listed in Schedule 5 (Subcontractor List), the following
shall be deemed to be Approved Subcontractors:


283



--------------------------------------------------------------------------------





7.1.
[Insert or state “not applicable”]

8.
Service Level Reporting

The Service Provider shall comply with the governance obligations set out in
Schedule 12 (Governance and Service Management) to the Agreement and provide the
following information at the frequency specified below:
Information/Report
Frequency and delivery date
[insert]
[insert]
[insert]
[insert]



9.
Additional Governance

9.1.
[Set out additional governance mechanisms (if any) or state “not applicable”.]



284



--------------------------------------------------------------------------------





This SOW has been executed by the Parties on the date last written below:


Signed by
duly authorised for and on behalf of
[INSERT ASPEN ENTITY]
)
   
)
 
)
   
 
 
 
Name
 
 
 
 
 
Signature
 
 
 
 
 
Title
 
 
 
 
 
Date
 
 





Signed by
duly authorised for and on behalf of
GENPACT INTERNATIONAL, INC.
)
   
)
 
)
   
 
 
 
Name
 
 
 
 
 
Signature
 
 
 
 
 
Title
 
 
 
 
 
Date
 
 





285



--------------------------------------------------------------------------------





Appendix 1
Services Description
[Insert description of the Services. For example: where an IT system is stood up
by the Service Provider under a Professional Services SOW, this description
would need to include a description of support, maintenance and the application
of the Service Levels in Appendix 5.]


286



--------------------------------------------------------------------------------





Appendix 2
Charges
1.
The following Charges shall apply to this SOW:

[Insert]


287



--------------------------------------------------------------------------------







Appendix 3
Dependencies and Assumptions


1.
For the purposes of clause 21 (Customer Dependencies) of the Agreement, the
Customer Dependencies applicable to this SOW are as follows:



1.1.
[Insert clearly defined and bounded obligations]



2.
In addition, the Service Provider has made the following assumptions:



2.1.
[Insert]



288



--------------------------------------------------------------------------------







Appendix 4
Key Personnel
In addition to those people identified as Key Personnel in Schedule 18 of the
Agreement, for this SOW the following shall also be Key Personnel:
 
[Insert in table below]
Name
Role on project
Profile
Key Personnel (Y/N)
 
 
 
 
 
 
 
 





289



--------------------------------------------------------------------------------







Appendix 5
Service Levels and Service Credits
1.
Schedule 3 (Service Levels and Service Credits) of the Agreement shall apply in
addition to the following terms:

[Insert any specific terms and additional Service Levels and Key Measures]    


290



--------------------------------------------------------------------------------











291



--------------------------------------------------------------------------------







APPENDIX B


PRO FORMA PROFESSIONAL SERVICES SOW




















DATED                20
















(1) [ASPEN ENTITY]


(4) GENPACT INTERNATIONAL, INC.










___________________________




PRO FORMA PROFESSIONAL SERVICES SOW

___________________________


292



--------------------------------------------------------------------------------





PRO FORMA PROFESSIONAL SERVICES SOW
SOW Number: 000[x]
Statement of Work
BETWEEN:
(1)    [Insert Name and address of Aspen entity] (“Customer”); and
(2)
Genpact International, Inc., a Delaware, US corporation with office at 1155
Avenue of the Americas 4th Floor, New York, NY 10036 (“Service Provider”).

1.
General

1.1.
This SOW is made pursuant to and in accordance with the terms of [the business
process outscoring agreement between Genpact International, Inc., Aspen
Insurance UK Services Limited, Aspen Insurance U.S. Services Inc and Aspen
Bermuda Limited on [insert date]] / [the Local Agreement between Genpact
International, Inc. and [insert Aspen entity] on [insert date]] (the
“Agreement”).

1.2.
Unless stated otherwise in this SOW, capitalised terms have the meaning set out
in Schedule 1 (Definitions) of the Agreement, except that:

1.2.1.
[“Customer” in the Agreement and the Schedules thereto shall be read as a
reference to the Customer under this SOW, save that the reference to “the
Customer” in clause 3.5,  shall be read as a reference to Aspen Insurance UK
Services Limited; and] [Drafting note: delete if the Aspen contracting entity is
the UK entity]

1.2.2.
where the Customer under this SOW is the UK Customer, the US Customer or the
Bermuda Customer, references in the Agreement and the Schedules thereto to the
“UK Customer”, the “US Customer” or “Bermuda Customer” as applicable shall be
deemed to be a reference to the Customer under this SOW.



293



--------------------------------------------------------------------------------





Service Commencement Date
[insert]
Term
[insert]
Type of Services
Professional Services
Overview
[Insert high level description of project and context in which the Services are
being provided.]
Charges
See Appendix 3
Key Personnel
See Appendix 5
Customer contact
Name: [insert]
Tel: [insert]
Email: [insert]
Service Provider contact
Name: [insert]
Tel: [insert]
Email: [insert]
Linked SOWs
[Set out any SOW linked to this one for the purposes of an overall delivery
programme or recovery of costs.]



2.
Scope: Services/Products/Deliverables and Methodology

2.1.
The Service Provider shall perform the Services and provide the Deliverables in
accordance with the Service Description described in Appendix 1 to this SOW.

2.2.
In providing the Services, the Service Provider shall comply deliver the
Deliverables identified in Appendix 2.

3.
Implementation Plan and Milestones

The Service Provider shall commence provision of the Services with effect from
[insert date] and shall comply with the implementation plan referred to in
Appendix 2 (“Implementation Plan”) and the Milestones set out in Appendix 3.
[Drafting note: Ensure any Key Milestones (which if missed would cause a
Material Service Failure) are also identified in Appendix 3.]
4.
Acceptance Criteria

In the absence of any specific Acceptance Criteria being set out in this SOW in
relation to a particular Deliverable or Service, clause 6 (Acceptance) of the
Agreement shall apply. 
5.
Incentive Mechanisms

5.1.
[Incentive payments and mechanism (if any) to be set out or referred to here –
e.g. “holdback”]



294



--------------------------------------------------------------------------------





6.
Assumptions and Dependencies (including additional Customer Dependencies)

The Customer Dependencies and Service Provider assumptions are set out in
Appendix 4.
7.
Early Termination Charges

7.1.
[Insert or state “not applicable”]

8.
Material Service Failure

8.1.
[Set out any events that would be Material Service Failures]

9.
Special Conditions

9.1.
[Insert or state “not applicable”]

9.2.
[The Parties agree that [Insert Deliverable] shall be Developed IPR.]

10.
Transition Plan and Transition Services

10.1.
[Insert or state “not applicable”]

11.
Approved Subcontractors

In addition to those listed in Schedule 5 (Subcontractor List), the following
shall be deemed to be Approved Subcontractors:
11.1.
[Insert or state “not applicable”]

12.
Governance and Progress Reports

12.1.
The Service Provider shall comply with the governance obligations set out in
Schedule 12 (Governance and Service Management) to the Agreement and provide the
following information at the frequency specified below:

Information/Report
Frequency and delivery date
[insert]
[insert]
[insert]
[insert]



12.2.
In addition, for the Services set out in this SOW the Service Provider shall
attend the following regular project forums: [Drafting note: amend table below
as applicable]



295



--------------------------------------------------------------------------------





Meeting
Frequency
Agenda
Customer Attendees
Service Provider Attendees
Project Review Board
Weekly
Review of weekly progress, actions, risks, issues
 
Project manager, Technical lead
Steering Group
Monthly
Review high level project progress
 
Project sponsor, Project manager



The weekly progress report will be submitted to the Customer’s Project Manager
no later than 16:00 on the day preceding the Project Review Board.


296



--------------------------------------------------------------------------------







This SOW has been executed by the Parties on the date last written below:


Signed by
duly authorised for and on behalf of
[INSERT ASPEN ENTITY]
)
   
)
 
)
   
 
 
 
Name
 
 
 
 
 
Signature
 
 
 
 
 
Title
 
 
 
 
 
Date
 
 



Signed by
duly authorised for and on behalf of
GENPACT INTERNATIONAL, INC.
)
   
)
 
)
   
 
 
 
Name
 
 
 
 
 
Signature
 
 
 
 
 
Title
 
 
 
 
 
Date
 
 





297



--------------------------------------------------------------------------------





Appendix 1
Professional Services Description
1.
Scope

1.1.
The scope of the Professional Services is to provide suitably skilled personnel
to perform the activities required so as to deliver the Deliverables identified
herein.

1.2.
[Note: the expectation is that details of the activities to be performed will be
set out in the Appendix 2, assumptions will be set out at Appendix 4 and the
Charges will be set out at Appendix 3. Consider referring to all three elements
if you wish but otherwise the reference above will suffice.]

2.
Implementation

2.1.
The Service Provider shall provide the Implementation Plan which shall set out
full details of how the Services under this SOW shall be delivered by the
Service Provider. [Drafting note: include in the Implementation Plan any details
of customer sites and locations, if different to Schedule 22.]

2.2.
The Service Provider shall be responsible for the overall management of the
project and shall identify and resolve, or assist the Customer in the
identification and resolution of, any problems encountered in the timely
completion of each task identified in the Transition Plan, whether the task is
the responsibility of the Service Provider, the Customer or a third party.

2.3.
The Service Provider shall provide the Customer with weekly progress reports
that describe in reasonable detail the current status of the transition,
indicate the progress of the work being performed, identify any actual or
anticipated problems or delays, assess the impact of such problems or delays on
the Service Provider’s provision of the Services and describe all actions being
taken or to be taken to remedy such problems or delays.

3.
Acceptance

3.1.
The Parties shall comply with clause 6 (Acceptance) of the Agreement and the
acceptance testing methodology set out in [paragraph [x] of Appendix 2]/[the
“Acceptance Test Plan” annexed [TBC]/referenced [TBC]].

3.2.
Acceptance Items delivered under this SOW will adhere to their corresponding
Acceptance Criteria set out in [paragraph [x] of Appendix 2]/[the “Acceptance
Test Plan” annexed [TBC]/referenced [TBC]] at the time the relevant tests are
undertaken. If those acceptance tests are not passed any additional work to meet
the relevant Acceptance Criteria will be carried out at the Service Provider’s
expense.

4.
Warranties

4.1.
The Parties acknowledge that the warranties are as set out in clause 29
(Representation and Warranties) of the Agreement.

4.2.
[Either state: ‘Beyond those warranties no specific performance warranties are
provided under this SOW’ or set out the specific performance warranties.]



298



--------------------------------------------------------------------------------









Appendix 2
Specification and Deliverables
[Insert detail of the Services and any Deliverables including reference to the
Implementation Plan.]




299



--------------------------------------------------------------------------------





Appendix 3
Pricing and Milestones
[Insert in table below]
Milestone
Work package
Milestone $
#Week
1
 
 
 
2
 
 
 
3
 
 
 
4
 
 
 
5
 
 
 
6
 
 
 
7
 
 
 
8
 
 
 
9
 
 
 
10
 
 
 
11
 
 
 
12
 
 
 
 
Total
 
 



▪
Include expenses,



This price is based on the scope detailed in Appendix 2.






300



--------------------------------------------------------------------------------







Appendix 4
Dependencies and Assumptions


1.
For the purposes of clause 21 (Customer Dependencies) of the Agreement, the
Customer Dependencies applicable to this SOW are as follows:



1.1.
[Insert clearly defined and bounded obligations]



2.
In addition, the Service Provider has made the following assumptions:



2.1.
[Insert]



301



--------------------------------------------------------------------------------







Appendix 5
Key Personnel
In addition to those people identified as Key Personnel in Schedule 18 of the
Agreement, for this SOW the following shall also be Key Personnel:


[Insert in table below]


Name
Role on project
Profile
Key Personnel (Y/N)
 
 
 
 
 
 
 
 









302



--------------------------------------------------------------------------------






SCHEDULE 25

PARENT COMPANY GUARANTEE
DEED OF GUARANTEE


THIS DEED OF GUARANTEE is made the day of 2018
BETWEEN:
(1)
GENPACT LIMITED a company incorporated in Bermuda with company number 1398659
and registration number 39838, whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM, Bermuda (the “Guarantor”);

in favour of:
(2)
ASPEN INSURANCE UK SERVICES LIMITED a company incorporated in England with
registered number 04270446, whose registered office is at 30 Fenchurch Street,
London, EC3M 3BD;

(3)
ASPEN INSURANCE U.S. SERVICES, INC. a Delaware, US corporation, whose office is
at 1209 Orange Street, Wilmington, DE 19801, United States; and

(4)
ASPEN BERMUDA LIMITED a company incorporated in Bermuda with company number
127314 and registration number 32866, whose registered office is at 141 Front
Street, Hamilton HM 19, Bermuda,

(together, the “Beneficiaries”).
WHEREAS:
(A)
It is a condition of the Beneficiaries entering into the Guaranteed Agreement
that the Guarantor executes and delivers this Deed of Guarantee to the
Beneficiaries.

(B)
The Guarantor has agreed, in consideration of the Beneficiaries entering into
the Guaranteed Agreement with the Service Provider, to guarantee all of the
Service Provider's obligations under the Guaranteed Agreement.

(C)
It is the intention of the Parties that this document be executed and take
effect as a deed.

Now in consideration of the Beneficiaries entering into the Guaranteed
Agreement, the Guarantor hereby agrees with the Beneficiaries as follows:
1.
DEFINITIONS AND INTERPRETATION

In this Deed of Guarantee:
1.1
unless defined elsewhere in this Deed of Guarantee or the context requires
otherwise, defined terms shall have the same meaning as they have for the
purposes of the Guaranteed Agreement;

1.2
the words and phrases below shall have the following meanings:

1.2.1
“Guaranteed Agreement” means the business processing ‘Outsourcing Agreement’
made between the Beneficiaries and the Service Provider on or about the date of
this Deed of Guarantee;



303



--------------------------------------------------------------------------------





1.2.2
“Guaranteed Obligations” means all obligations and liabilities of the Service
Provider to the Beneficiaries arising under or out of the Guaranteed Agreement;

1.2.3
"Guarantor Group" means the Guarantor and its subsidiary undertakings, any
parent undertaking and any subsidiary undertakings of such parent undertaking
from time to time where "subsidiary undertaking" and "parent undertaking" have
the meanings given in the Companies Act 2006; and

1.2.4
“Service Provider” means Genpact International, Inc., a Delaware, US
corporation, whose office is at 1155 Avenue of the Americas 4th Floor, New York,
NY 10036.

1.3
references to this Deed of Guarantee and any provisions of this Deed of
Guarantee or to any other document or agreement (including to the Guaranteed
Agreement) are to be construed as references to this Deed of Guarantee, those
provisions or that document or agreement in force for the time being and as
amended, varied, restated, supplemented, substituted or novated from time to
time;

1.4
unless the context otherwise requires, words importing the singular are to
include the plural and vice versa;

1.5
references to a person are to be construed to include that person's assignees or
transferees or successors in title, whether direct or indirect;

1.6
the words “other” and “otherwise” are not to be construed as confining the
meaning of any following words to the class of thing previously stated where a
wider construction is possible;

1.7
unless the context otherwise requires, reference to a gender includes the other
gender and the neuter;

1.8
unless the context otherwise requires, references to an Act of Parliament,
statutory provision or statutory instrument include a reference to that Act of
Parliament, statutory provision or statutory instrument as amended, extended or
re-enacted from time to time and to any regulations made under it;

1.9
unless the context otherwise requires, any phrase introduced by the words
“including”, “includes”, “in particular”, “for example” or similar, shall be
construed as illustrative and without limitation to the generality of the
related general words;

1.10
references to Clauses and Schedules are, unless otherwise provided, references
to Clauses of and Schedules to this Deed of Guarantee; and

1.11
references to liability are to include any liability whether actual, contingent,
present or future.

2.
GUARANTEE AND INDEMNITY

2.1
The Guarantor irrevocably and unconditionally guarantees and undertakes to the
Beneficiaries to procure that the Service Provider duly and punctually performs
all of the Guaranteed Obligations now or hereafter due, owing or incurred by the
Service Provider to the Beneficiaries.

2.2
The Guarantor irrevocably and unconditionally undertakes upon demand to pay to
the Beneficiaries all monies and liabilities which are now or at any time
hereafter shall have become payable by the Service Provider to the Beneficiaries
under or in connection with the Guaranteed Agreement or in respect of the
Guaranteed Obligations as if it were a primary obligor, save that nothing in
this Deed of Guarantee shall be construed as imposing greater obligations or
liabilities on the Guarantor than are purported to be imposed on the Service
Provider under the Guaranteed Agreement.



304



--------------------------------------------------------------------------------





2.3
If at any time the Service Provider shall fail to perform any of the Guaranteed
Obligations, the Guarantor, as primary obligor, irrevocably and unconditionally
undertakes to the Beneficiaries that, upon demand by the Beneficiaries it shall,
at the cost and expense of the Guarantor:

2.3.1
fully, punctually and specifically perform (or procure the performance of) such
Guaranteed Obligations as if it were itself a direct and primary obligor to the
Beneficiaries in respect of the Guaranteed Obligations and liable as if the
Guaranteed Agreement had been entered into directly by the Guarantor and the
Beneficiaries; and

2.3.2
as a separate and independent obligation and liability, indemnify and keep the
Beneficiaries indemnified against all losses, damages, costs and expenses
(including VAT thereon, and including, without limitation, all court costs and
all legal fees on a solicitor and own client basis, together with any
disbursements,) of whatever nature which may result or which such Beneficiaries
may suffer, incur or sustain arising in any way whatsoever out of a failure by
the Service Provider to perform the Guaranteed Obligations save that this shall
not be construed as imposing greater obligations or liabilities on the Guarantor
than are purported to be imposed on the Service Provider under the Guaranteed
Agreement. As a separate and independent obligation and liability from its
obligations and liabilities under Clauses 2.1 to 2.3 above, the Guarantor as a
primary obligor irrevocably and unconditionally undertakes to indemnify and keep
the Beneficiaries indemnified on demand against all losses, damages, costs and
expenses (including VAT thereon, and including, without limitation, all legal
costs and expenses), of whatever nature, whether arising under statute, contract
or at common law, which such Beneficiaries may suffer or incur if any obligation
guaranteed by the Guarantor is or becomes unenforceable, invalid or illegal as
if the obligation guaranteed had not become unenforceable, invalid or illegal
provided that the Guarantor's liability shall be no greater than the Service
Provider's liability would have been if the obligation guaranteed had not become
unenforceable, invalid or illegal.

3.
OBLIGATION TO DISCUSS A NEW CONTRACT

3.1
If the Guaranteed Agreement is terminated for any reason, whether by the
Beneficiaries or the Service Provider, or if the Guaranteed Agreement is
disclaimed by a liquidator of the Service Provider or the obligations of the
Service Provider are declared to be void or voidable for any reason, then the
Guarantor will, at the request of the Beneficiaries, meet and discuss in good
faith the replacement of the Service Provider with a member of the Guarantor
Group of sufficient financial standing to enter into a contract with the
Beneficiaries in terms mutatis mutandis the same as the Guaranteed Agreement and
the obligations of such member of the Guarantor Group under such substitute
agreement shall be the same as if such member of the Guarantor Group had been
original obligor under the Guaranteed Agreement or under an agreement entered
into on the same terms and at the same time as the Guaranteed Agreement with the
Beneficiaries.

4.
DEMANDS AND NOTICES

4.1
Any demand or notice served by the Beneficiaries on the Guarantor under this
Deed of Guarantee shall be in writing, addressed to Genpact (UK) Limited
(company number: 04217635) and marked for the attention of Legal Counsel at:

4.1.1
its registered office from time to time (being, at the date of this Deed of
Guarantee, 66 Buckingham Gate, 4th Floor, London SW1E 6AU); or

4.1.2
or such other address in England and Wales or facsimile number as the Guarantor
has from time to time notified to the Beneficiaries in writing in accordance
with the terms of this Deed of Guarantee as being an address or facsimile number
for the receipt of such demands or notices.



305



--------------------------------------------------------------------------------





4.2
Any notice or demand served on the Guarantor or the Beneficiaries under this
Deed of Guarantee shall be deemed to have been served:

4.2.1
if delivered by hand, at the time of delivery;

4.2.2
if posted, at 10.00 a.m. on the second Business Day after it was put into the
post; or

4.2.3
if sent by facsimile, at the time of despatch, if despatched before 5.00 p.m. on
any Business Day, and in any other case at 10.00 a.m. on the next Business Day.

4.3
In proving service of a notice or demand on the Guarantor or the Beneficiaries
it shall be sufficient to prove that delivery was made, or that the envelope
containing the notice or demand was properly addressed and posted as a prepaid
first class recorded delivery letter, or that the facsimile message was properly
addressed and despatched, as the case may be.

4.4
Any notice purported to be served on the Beneficiaries under this Deed of
Guarantee shall only be valid when received in writing by the Beneficiaries.

5.
BENEFICIARYS’ PROTECTIONS

5.1
The Guarantor shall not be discharged or released from this Deed of Guarantee by
any arrangement made between the Service Provider and the Beneficiaries (whether
or not such arrangement is made with or without the assent of the Guarantor) or
by any amendment to or termination of the Guaranteed Agreement or by any
forbearance or indulgence whether as to payment, time, performance or otherwise
granted by the Beneficiaries in relation thereto (whether or not such amendment,
termination, forbearance or indulgence is made with or without the assent of the
Guarantor) or by the Beneficiaries doing (or omitting to do) any other matter or
thing which but for this provision might exonerate the Guarantor.

5.2
This Deed of Guarantee shall be a continuing security for the Guaranteed
Obligations and accordingly:

5.2.1
it shall not be discharged, reduced or otherwise affected by any partial
performance (except to the extent of such partial performance) by the Service
Provider of the Guaranteed Obligations or by any omission or delay on the part
of the Beneficiaries in exercising its rights under this Deed of Guarantee;

5.2.2
it shall not be affected by any dissolution, amalgamation, reconstruction,
reorganisation, change in status, function, control or ownership, insolvency,
liquidation, administration, appointment of a receiver, voluntary arrangement,
any legal limitation or other incapacity, of the Service Provider, the
Beneficiaries, the Guarantor or any other person;

5.2.3
if, for any reason, any of the Guaranteed Obligations shall prove to have been
or shall become void or unenforceable against the Service Provider for any
reason whatsoever, the Guarantor shall nevertheless be liable in respect of that
purported obligation or liability as if the same were fully valid and
enforceable and the Guarantor were principal debtor in respect thereof; and

5.2.4
the rights of the Beneficiaries against the Guarantor under this Deed of
Guarantee are in addition to, shall not be affected by and shall not prejudice,
any other security, guarantee, indemnity or other rights or remedies available
to the Beneficiaries.

5.3
The Beneficiaries shall be entitled to exercise its rights and to make demands
on the Guarantor under this Deed of Guarantee as often as it wishes and the
making of a demand (whether



306



--------------------------------------------------------------------------------





effective, partial or defective) in respect of the breach by the Service
Provider of any Guaranteed Obligation shall not preclude the Beneficiaries from
making a further demand in respect of the same or some other default in respect
of the same Guaranteed Obligation.
5.4
The Beneficiaries shall not be obliged before taking steps to enforce this Deed
of Guarantee against the Guarantor to obtain judgment against the Service
Provider or the Guarantor or any third party in any court, or to make or file
any claim in a bankruptcy or liquidation of the Service Provider or any third
party, or to take any action whatsoever against the Service Provider or the
Guarantor or any third party or to resort to any other security or guarantee or
other means of payment. No action (or inaction) by the Beneficiaries in respect
of any such security, guarantee or other means of payment shall prejudice or
affect the liability of the Guarantor hereunder.

5.5
The Beneficiaries’ rights under this Deed of Guarantee are cumulative and not
exclusive of any rights provided by law and may be exercised from time to time
and as often as the Beneficiaries deems expedient.

5.6
Any waiver by the Beneficiaries of any terms of this Deed of Guarantee, or of
any Guaranteed Obligations shall only be effective if given in writing and then
only for the purpose and upon the terms and conditions, if any, on which it is
given.

5.7
Any release, discharge or settlement between the Guarantor and the Beneficiaries
shall be conditional upon no security, disposition or payment to the
Beneficiaries by the Guarantor or any other person being void, set aside or
ordered to be refunded pursuant to any enactment or law relating to liquidation,
administration or insolvency or for any other reason whatsoever and if such
condition shall not be fulfilled the Beneficiaries shall be entitled to enforce
this Deed of Guarantee subsequently as if such release, discharge or settlement
had not occurred and any such payment had not been made. The Beneficiaries shall
be entitled to retain this security after as well as before the payment,
discharge or satisfaction of all monies, obligations and liabilities that are or
may become due owing or incurred to the Beneficiaries from the Guarantor for
such period as the Beneficiaries may determine.

6.
GUARANTOR INTENT

6.1
Without prejudice to the generality of Clause 5 (Beneficiaries’ Protections),
the Guarantor expressly confirms that it intends that this Deed of Guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to the Guaranteed Agreement and any associated fees,
costs and/or expenses.

7.
RIGHTS OF SUBROGATION

7.1
The Guarantor shall, at any time when there is any default in the performance of
any of the Guaranteed Obligations by the Service Provider and/or any default by
the Guarantor in the performance of any of its obligations under this Deed of
Guarantee, exercise any rights it may have:

7.1.1
of subrogation and indemnity;

7.1.2
to take the benefit of, share in or enforce any security or other guarantee or
indemnity for the Service Provider’s obligations; and

7.1.3
to prove in the liquidation or insolvency of the Service Provider,

only after obtaining the Beneficiaries’ written consent and shall hold any
amount recovered as a result of the exercise of such rights up to such amount as
the Beneficiaries determines in its sole discretion represents the amount of the
Guarantor’s liabilities under this Deed of Guarantee (the “Guarantee Estimate
Amount”) on trust for the Beneficiaries and pay the same to the Beneficiaries on
first demand. The Guarantor may retain for its own account or otherwise deal


307



--------------------------------------------------------------------------------





with any such amounts recovered in excess of the Guarantee Estimate Amount as
the Guarantor may determine in its sole discretion. The Guarantor hereby
confirms that it has not taken any security from the Service Provider (other
than cross-indemnities or other security taken in the ordinary course of its
financial arrangements with members of the Guarantor Group and that is unrelated
to this Deed of Guarantee) and agrees not to do take any further security (other
than security taken in the ordinary course of its financial arrangements with
members of the Guarantor Group and that is unrelated to this Deed of Guarantee)
until the Beneficiaries receives all moneys payable hereunder and will hold any
security taken in breach of this Clause on trust for the Beneficiaries.
8.
DEFERRAL OF RIGHTS

8.1
Until all amounts which may be or become payable by the Service Provider under
or in connection with the Guaranteed Agreement have been irrevocably paid in
full, the Guarantor agrees that, without the prior written consent of the
Beneficiaries, it will not:

8.1.1
claim any contribution from any other guarantor of the Service Provider’s
obligations under the Guaranteed Agreement; or

8.1.2
take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Beneficiaries under the Guaranteed Agreement or
of any other guarantee or security taken pursuant to, or in connection with, the
Guaranteed Agreement.

8.2
Until all amounts which may be or become payable by the Service Provider under
or in connection with the Guaranteed Agreement have been irrevocably paid in
full, the Guarantor agrees that, without the prior written consent of the
Beneficiaries, it will not following the occurrence of a Financial Distress
Event:

8.2.1
exercise any rights it may have to be indemnified by the Service Provider in
relation to the Guaranteed Obligations;

8.2.2
demand or accept repayment in whole or in part of any indebtedness now or
hereafter due from the Service Provider; or

8.2.3
claim any set‑off or counterclaim against the Service Provider.

8.3
If the Guarantor receives any payment or other benefit or exercises any set off
or counterclaim or otherwise acts in breach of this Clause 8, anything so
received and any benefit derived directly or indirectly by the Guarantor
therefrom shall be held on trust for the Beneficiaries and applied in or towards
discharge of its obligations to the Beneficiaries under this Deed of Guarantee.

9.
REPRESENTATIONS AND WARRANTIES

9.1
The Guarantor hereby represents and warrants to the Beneficiaries that:

9.1.1
the Guarantor is duly incorporated and is a validly existing company under the
laws of its place of incorporation, has the capacity to sue or be sued in its
own name and has power to carry on its business as now being conducted and to
own its property and other assets;

9.1.2
the Guarantor has full power and authority to execute, deliver and perform its
obligations under this Deed of Guarantee and no limitation on the powers of the
Guarantor will be exceeded as a result of the Guarantor entering into this Deed
of Guarantee;



308



--------------------------------------------------------------------------------





9.1.3
the execution and delivery by the Guarantor of this Deed of Guarantee and the
performance by the Guarantor of its obligations under this Deed of Guarantee
have been duly authorised by all necessary corporate action and do not
contravene or conflict with:

(i)
the Guarantor's memorandum and articles of association or other equivalent
constitutional documents;

(ii)
any existing law, statute, rule or regulation or any judgment, decree or permit
to which the Guarantor is subject; or

(iii)
the terms of any agreement or other document to which the Guarantor is a Party
or which is binding upon it or any of its assets;

9.1.4
all governmental and other authorisations, approvals, licences and consents,
required or desirable, to enable it lawfully to enter into, exercise its rights
and comply with its obligations under this Deed of Guarantee, and to make this
Deed of Guarantee admissible in evidence in its jurisdiction of incorporation,
have been obtained or effected and are in full force and effect; and

9.1.5
this Deed of Guarantee is the legal valid and binding obligation of the
Guarantor and is enforceable against the Guarantor in accordance with its terms.

10.
PAYMENTS AND SET-OFF

10.1
All sums payable by the Guarantor under this Deed of Guarantee shall be paid
without any set-off, lien or counterclaim, deduction or withholding, howsoever
arising, except for those required by law, and if any deduction or withholding
must be made by law, the Guarantor will pay that additional amount which is
necessary to ensure that the Beneficiaries receives a net amount equal to the
full amount which it would have received if the payment had been made without
the deduction or withholding.

10.2
The Guarantor shall pay interest on any amount due under this Deed of Guarantee
at the rate of interest for late payments set out in the Guaranteed Agreement.

10.3
The Guarantor will reimburse the Beneficiaries for all legal and other costs
(including VAT) incurred by the Beneficiaries in connection with the enforcement
of this Deed of Guarantee.

11.
GUARANTOR'S ACKNOWLEDGEMENT

11.1
The Guarantor warrants, acknowledges and confirms to the Beneficiaries that it
has not entered into this Deed of Guarantee in reliance upon, nor has it been
induced to enter into this Deed of Guarantee by any representation, warranty or
undertaking made by or on behalf of the Beneficiaries (whether express or
implied and whether pursuant to statute or otherwise) which is not set out in
this Deed of Guarantee.

12.
ASSIGNMENT

12.1
The Beneficiaries shall be entitled to assign or transfer the benefit of this
Deed of Guarantee at any time to any party to which the Guaranteed Agreement has
or is being assigned, without the consent of the Guarantor being required and
any such assignment or transfer shall not release the Guarantor from its
liability under this Guarantee.

12.2
The Guarantor may not assign or transfer any of its rights and/or obligations
under this Deed of Guarantee.

13.
SEVERANCE



309



--------------------------------------------------------------------------------





13.1
If any provision of this Deed of Guarantee is held invalid, illegal or
unenforceable for any reason by any court of competent jurisdiction, such
provision shall be severed and the remainder of the provisions hereof shall
continue in full force and effect as if this Deed of Guarantee had been executed
with the invalid, illegal or unenforceable provision eliminated.

14.
THIRD PARTY RIGHTS

14.1
A person who is not a Party to this Deed of Guarantee shall have no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Deed of Guarantee. This Clause does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to that Act.

15.
GOVERNING LAW

15.1
This Deed of Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in all respects in
accordance with English law.

15.2
The Guarantor irrevocably agrees for the benefit of the Beneficiaries that the
courts of England shall have jurisdiction to hear and determine any suit, action
or proceedings and to settle any dispute which may arise out of or in connection
with this Deed of Guarantee and for such purposes hereby irrevocably submits to
the jurisdiction of such courts.

15.3
Nothing contained in this Clause shall limit the rights of the Beneficiaries to
take proceedings against the Guarantor in any other court of competent
jurisdiction, nor shall the taking of any such proceedings in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not (unless precluded by applicable law).

15.4
The Guarantor irrevocably waives any objection which it may have now or in the
future to the courts of England being nominated for the purpose of this Clause
on the ground of venue or otherwise and agrees not to claim that any such court
is not a convenient or appropriate forum.

15.5
The Guarantor hereby irrevocably designates, appoints and empowers Genpact (UK)
Limited (company number: 04217635) at its registered office from time to time
(being, at the date of this Deed of Guarantee, 66 Buckingham Gate, 4th Floor,
London SW1E 6AU) to act as its authorised agent to receive notices, demands,
service of process and any other legal summons in England and Wales for the
purposes of any legal action or proceeding brought or to be brought by the
Beneficiaries in respect of this Deed of Guarantee. The Guarantor hereby
irrevocably consents to the service of notices and demands, service of process
or any other legal summons served in such way.

IN WITNESS whereof the Guarantor has caused this instrument to be executed and
delivered as a Deed the day and year first before written.




310



--------------------------------------------------------------------------------





EXECUTED as a DEED by    ) /s/ Heather White
Genpact Limited acting by:
Heather White
Senior Vice President, Senior Counsel & Secretary






                            






311

